Exhibit 10.1

AGREEMENT

FOR

GUARANTEED MAXIMUM PRICE

CONSTRUCTION SERVICES

BETWEEN

PNK (OHIO), LLC

(“Owner”)

AND

YATES/PARIC, A JOINT VENTURE

(“Contractor”)

FOR

RIVER DOWNS EXPANSION



--------------------------------------------------------------------------------

Table of Contents

 

AGREEMENT FOR GUARANTEED MAXIMUM PRICE CONSTRUCTION SERVICES

     7   

RECITALS

     7   

AGREEMENT

     7   

ARTICLE I DEFINITIONS

     8   

1.1

  ARCHITECT      8   

1.2

  CHANGE, CHANGE ORDER, CHANGE PROPOSAL AND CONSTRUCTION CHANGE DIRECTIVE      8
  

1.3

  CLAIM      8   

1.4

  CONTRACT      8   

1.5

  CONTRACT DOCUMENTS      8   

1.6

  CONTRACT TIME      9   

1.7

  COST OF THE WORK      9   

1.8

  DRAWINGS      9   

1.9

  FINAL COMPLETION      9   

1.10

  GUARANTEED DATE OF SUBSTANTIAL COMPLETION      9   

1.11

  GUARANTEED MAXIMUM PRICE      9   

1.12

  MAJOR PERMITS      9   

1.13

  MODIFICATION      10   

1.14

  OWNER’S LENDERS      10   

1.15

  PRINCIPAL INTERIOR DESIGNER      10   

1.16

  SPECIFICATIONS      10   

1.17

  SUBCONTRACTOR      10   

1.18

  SUBSTANTIAL COMPLETION      10   

1.19

  SUBSTITUTION      10   

1.20

  VENDOR      10   

1.21    

  WORK      11   

ARTICLE II INTENT, INTERPRETATION AND CORRELATION

     11   

2.1

  INTENT OF THE CONTRACT DOCUMENTS      11   

2.2

  ORDER OF PRECEDENCE      11   

2.3

  CONTRACTOR’S COMPLIANCE WITH CONTRACT DOCUMENTS      12   

ARTICLE III GUARANTEED MAXIMUM PRICE

     13   

3.1

  GUARANTEED MAXIMUM PRICE      13   

3.2

  COST OF THE WORK      18   

3.3

  NON-ALLOWABLE COST OF THE WORK      22   

3.4

  CONTRACTOR’S RESPONSIBILITY FOR TAXES      25   

3.5

  DISCOUNTS, REBATES AND REFUNDS      25   

3.6

  NO DUPLICATION      25   

ARTICLE IV CONTRACT TIME AND INTERIM MILESTONE DATES

     25   

4.1

  DEFINITIONS      25   

4.2

  TIME IS OF THE ESSENCE      26   

4.3

  COMPLETION GUARANTEES      26   

4.4

  LIQUIDATED DAMAGES      27   

4.5

  INTENTIONALLY OMITTED      28   

ARTICLE V PAYMENTS TO CONTRACTOR

     28   

5.1

  SCHEDULE OF VALUES      28   

5.2

  APPLICATIONS FOR PROGRESS PAYMENTS      29   

5.3

  TIME OF PAYMENTS      31   



--------------------------------------------------------------------------------

5.4

  OWNER’S RIGHT TO WITHHOLD      32   

5.5

  JOINT PAYEE CHECKS      35   

5.6

  RETENTION      35   

5.7

  SUBSTANTIAL COMPLETION PAYMENT      36   

5.8

  FINAL PAYMENT      36   

5.9

  DISPUTED PAYMENTS      37   

5.10

  OWNERSHIP OF MATERIALS      37   

5.11

  DEPOSITS AND PAYMENTS      38   

5.12

  WAIVER      38   

5.13

  MATERIALS OFF-SITE      38   

ARTICLE VI OWNER’S RESPONSIBILITIES

     39   

6.1

  INFORMATION AND SERVICES      39   

6.2

  LIMITATIONS      40   

6.3

  PROJECT REPRESENTATIVE      40   

6.4

  APPROVAL OF MAJOR PURCHASES      41   

6.5

  SITE ACCESS      41   

6.6

  PAYMENTS      41   

6.7

  PROOF OF FUNDING      41   

6.8

  GOOD FAITH      41   

6.9

  TIMELY DELIVERY OF DRAWINGS      41   

ARTICLE VII CONTRACTOR’S RESPONSIBILITIES

     42   

7.1

  CONTRACTOR’S SPECIFIC REPRESENTATIONS      42   

7.2

  GENERAL DESCRIPTION      44   

7.3

  PRECONSTRUCTION SERVICES      47   

7.4

  SYSTEMS AND PROCEDURES      49   

7.5

  SCHEDULE MEETINGS AND RECORDS      49   

7.6

  CONTRACTOR’S OPERATIONS      50   

7.7

  SITE DISCIPLINE      51   

7.8

  SITE SECURITY      52   

7.9

  COORDINATION WITH OTHERS      53   

7.10

  PRODUCT AND DESIGN SUBSTITUTIONS      54   

7.11

  TESTS AND INSPECTIONS      55   

7.12

  ACCESS TO STORED MATERIAL      56   

7.13

  SHOP DRAWINGS, PRODUCT DATA AND SAMPLES      56   

7.14

  PROJECT RECORD DOCUMENTS AND AS-BUILT REQUIREMENTS      57   

7.15

  SITE CLEAN UP      58   

7.16

  CONSTRUCTION FACILITIES AND TEMPORARY CONTROLS      59   

7.17

  CUTTING AND PATCHING OF WORK      60   

7.18

  PERFORMANCE AND PAYMENT BOND REQUIREMENTS      60   

7.19

  LIENS      61   

7.20

  ROYALTIES AND PATENTS      61   

7.21

  TRAINING      62   

7.22

  CONSTRUCTION PHOTOGRAPHS      62   

7.23    

  STATEMENT OF UNPAID CLAIMS      62   

ARTICLE VIII ARCHITECT

     62   

8.1

  ARCHITECT’S ADMINISTRATION OF THE CONTRACT      62   

ARTICLE IX SUBCONTRACTORS AND VENDORS

     63   

9.1

  SUBCONTRACTORS AND VENDORS      63   

9.2

  CONSENT TO USE PROPOSED SUBCONTRACTORS AND VENDORS      63   

9.3

  FORM OF SUBCONTRACTS AND PURCHASE ORDERS      64   

9.4

  SUBCONTRACTORS AND VENDORS DESIGNATED BY OWNER      64   

9.5

  PAYMENTS TO SUBCONTRACTORS FROM THE CONTRACTOR      64   



--------------------------------------------------------------------------------

9.6

  SUBCONTRACTOR AND VENDOR REPLACEMENTS      65   

9.7

  COMMUNICATIONS WITH SUBCONTRACTORS AND VENDORS      65   

9.8

  ASSIGNMENT      65   

ARTICLE X WARRANTY OBLIGATIONS

     66   

10.1

  CONTRACTOR’S WARRANTY      66   

10.2

  CONTRACTOR’S WARRANTY PERIOD      66   

10.3

  COMPLIANCE WITH CONTRACT DOCUMENTS      66   

10.4

  WARRANTY COSTS      67   

10.5

  TIMELINESS OF CORRECTIVE SERVICES      67   

10.6

  WARRANTY SURVIVAL      67   

10.7

  OWNER’S RIGHT TO CORRECT      68   

10.8

  OWNER’S RIGHT TO SUPPLEMENT WORK OF CONTRACTOR      68   

10.9

  ACCEPTANCE OF NON-CONFORMING WORK      68   

10.10

  WARRANTY EXCLUSIONS      68   

10.11

  WRITTEN GUARANTY      68   

ARTICLE XI SCHEDULING, DELAYS AND ACCELERATION

     69   

11.1

  OWNER’S RIGHT TO MODIFY      69   

11.2

  PROJECT SCHEDULE      69   

11.3

  SCHEDULE UPDATES      69   

11.4

  FORCE MAJEURE DELAY      70   

11.5

  OWNER DELAY      70   

11.6

  EXTENSIONS OF TIME AND GUARANTEED MAXIMUM PRICE INCREASES FOR DELAY      70   

11.7

  LIMITATIONS      72   

11.8

  RECOVERY PLANS      73   

11.9

  ACCELERATIONS FOR OWNER’S CONVENIENCE      74   

11.10

  SCHEDULE COORDINATION      74   

11.11

  FLOW-DOWN PROVISIONS      75   

11.12

  PARTIAL OCCUPANCY OR USE      75   

11.13    

  OTHER      76   

ARTICLE XII SUBSTANTIAL AND FINAL COMPLETION

     76   

12.1

  SUBSTANTIAL COMPLETION PROCEDURES AND REQUIREMENTS      76   

12.2

  FINAL COMPLETION PROCEDURES AND REQUIREMENTS      78   

ARTICLE XIII CONCEALED CONDITIONS AND UNCOVERING OF WORK

     81   

13.1

  CONCEALED CONDITIONS      81   

13.2

  COVERING OF WORK      82   

ARTICLE XIV INDEMNIFICATION

     83   

14.1

  INDEMNITEE      83   

14.2

  DEFENSE COSTS      84   

14.3

  HAZARDOUS MATERIALS      84   

14.4

  OTHER LIMITATIONS      84   

14.5

  SURVIVAL OF INDEMNIFICATION PROVISIONS      85   

14.6

  RISK      85   

ARTICLE XV INSURANCE

     85   

15.1

  OWNER CONTROLLED INSURANCE PROGRAM      85   

15.3

  EVIDENCE OF COVERAGE      86   

15.4

  DEDUCTIBLES      86   

15.5

  COOPERATION BY THE PARTIES      87   

15.6

  DURATION      87   



--------------------------------------------------------------------------------

ARTICLE XVI SAFETY AND COMPLIANCE

     87   

16.1

  CONTRACTOR’S SITE SAFETY RESPONSIBILITIES      87   

16.2

  COMPLIANCE      89   

ARTICLE XVII TERMINATION OR SUSPENSION OF THE CONTRACT

     89   

17.1

  MATERIAL DEFAULT BY CONTRACTOR      89   

17.2

  TERMINATION FOR CONVENIENCE      93   

17.3

  SUSPENSIONS BY OWNER      94   

17.4

  LIMITATIONS      95   

17.5

  OTHER RIGHTS AND REMEDIES      95   

17.6

  CONTRACTOR’S REMEDIES      96   

17.7

  CLAIMS FOR CONSEQUENTIAL DAMAGES      97   

ARTICLE XVIII CHANGE IN THE WORK

     97   

18.1

  CHANGE      97   

18.2

  CHANGE ORDER      97   

18.3

  CHANGE PROPOSAL REQUEST      98   

18.4

  CONSTRUCTION CHANGE DIRECTIVE      98   

18.5

  DETERMINATION OF INCREASES IN GUARANTEED MAXIMUM PRICE      100   

18.6

  SIMULTANEOUS SUBMITTAL REQUIREMENTS      100   

18.7

  CONTINUED PERFORMANCE      100   

18.8

  EFFECT OF CHANGE ORDERS      100   

18.9

  VERBAL INSTRUCTIONS AND MINOR CHANGES IN THE WORK      101   

18.10    

  WAIVER AND RELEASE OF CONTRACTOR’S RIGHTS      101   

ARTICLE XIX RECORD KEEPING AND AUDIT RIGHTS

     102   

19.1

  REQUIRED ACCOUNTING RECORDS      102   

19.2

  PURPOSE AND EXTENT OF RECORD ACCESS      102   

19.3

  RECORD KEEPING FORMATS      103   

19.4

  CERTIFICATIONS      103   

19.5

  FLOW DOWN PROVISIONS      103   

19.6

  REMEDIES      103   

19.7

  RECORD RETENTION      104   

ARTICLE XX CLAIMS

     104   

20.1

  DEFINITION      104   

20.2

  NOTICE      104   

20.3

  PENDING RESOLUTION      104   

20.4

  FINAL SETTLEMENT OF CLAIMS      104   

20.5

  UNRESOLVED CLAIMS      105   

ARTICLE XXI OWNER’S LENDERS

     105   

21.1

  OWNER’S LENDERS      105   

21.2

  ASSIGNMENT AND DEFAULT      105   

21.3

  OWNER’S LENDERS ELECTION      105   

21.4

  PAYMENT AND WORK CONTINUATION      106   

21.5

  PAYMENTS      106   

21.6

  AUDIT RIGHTS      107   

21.7

  ACCESS      107   

21.8

  MATERIAL CHANGES      107   

21.9

  GENERAL COOPERATION      107   

ARTICLE XXII DISPUTE RESOLUTION AND GOVERNING LAW

     107   

22.1

  JUDICIAL DETERMINATION      107   

22.2

  WAIVER OF JURY TRIAL      107   



--------------------------------------------------------------------------------

22.3

  GOVERNING LAW      108   

22.4

  NON-WAIVER      108   

22.5

  SEVERABILITY      108   

ARTICLE XXIII PROPRIETARY INFORMATION AND USE OF OWNER’S NAME

     108   

23.1

  PROPRIETARY INFORMATION      108   

23.2

  ADVERTISING AND USE OF OWNER’S NAME      108   

23.3

  USE OF DRAWINGS      108   

ARTICLE XXIV MISCELLANEOUS PROVISIONS

     109   

24.1

  ASSIGNMENT      109   

24.2

  SUBORDINATION      109   

24.3

  NO THIRD-PARTY BENEFICIARIES      110   

24.4

  ENFORCEABILITY      110   

24.5

  HEADINGS      110   

24.6

  COUNTERPARTS      110   

24.7

  LEGAL FEES      110   

24.8

  WAIVER      110   

24.9

  INTENT OF THE PARTIES      110   

24.10

  SURVIVAL      111   

24.11

  INDEPENDENT CONTRACTOR      111   

24.12

  PRIVILEGED BUSINESS      111   

24.13

  PINNACLE ENTERTAINMENT’S COMPLIANCE COMMITTEE      112   

24.14

  M/W/DBE AND OHIO BUSINESSES      112   

24.15    

  ENTIRE AGREEMENT      112   

ARTICLE XXV NOTICES

     113   

25.1

  NOTICE PROCEDURES      113   

25.2

  NOTICES TO OWNER      113   

25.3

  NOTICES TO CONTRACTOR      113   

25.4

  CHANGE OF ADDRESS      113   



--------------------------------------------------------------------------------

AGREEMENT FOR GUARANTEED MAXIMUM PRICE CONSTRUCTION SERVICES

This Agreement for Guaranteed Maximum Price Construction Services (“Agreement”),
effective as of January 16, 2013 (the “Effective Date”) is entered into between
PNK (Ohio), LLC (“Owner”), and Yates/Paric, A Joint Venture, (“Contractor”),
with regard to the following.

RECITALS

 

A. Owner owns or leases the real property described on Exhibit A attached hereto
and incorporated herein by the reference (“Site”).

 

B. Owner desires to relocate the existing horse racetrack with associated
backside support building and to construct a gaming facility with restaurants,
kitchens, back of house support areas and related site work, all in full
accordance with the Contract Documents, including the Drawings and
Specifications, and including the Work (as defined below) (the “Project”).
Contractor’s Work is only a portion of the Project. The Project also includes
services and materials to be provided by Owner and other separate contractors
and consultants.

 

C. Contractor and Owner acknowledge that the Drawings and Specifications are not
complete, and Contractor and Owner agree to work together to complete the
Drawings and Specifications as provided in this Agreement, including consistent
with the Guaranteed Maximum Price Premises and Assumptions and Project Schedule.

 

D. Owner desires to engage Contractor to construct, and supervise the
construction of, that portion of the Project comprising the Work as more fully
described in this Agreement and Contractor desires to accept such engagement,
upon the terms and conditions contained in this Agreement.

AGREEMENT

In consideration of the mutual covenants and agreements set forth below, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Contractor and Owner hereby adopt and incorporate the
foregoing Recitals and agree as follows:

 

 

7 | Page



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

1.1 Architect. The “Architect” for the Project is Marnell Architecture or any
other architect designated by Owner to Contractor in writing.

1.2 Change, Change Order, Change Proposal and Construction Change Directive. The
terms Change, Change Order, Change Proposal and Construction Change Directive
are defined in Article 18 of this Agreement.

1.3 Claim. The term Claim is defined in Section 20.1 of this Agreement.

1.4 Contract. Collectively the Contract Documents described in Section 1.5 below
form the entire contract for implementation of the Work and are collectively
referred to as the “Contract”.

1.5 Contract Documents. “Contract Documents” shall consist of the documents
listed in this Section 1.5 which are hereby incorporated herein by this
reference:

1.5.1 This Agreement (including all Exhibits hereto);

1.5.2 The Drawings (as defined in Section 1.8 below);

1.5.3 The Specifications (as defined in Section 1.16 below);

1.5.4 The Project Schedule (as defined in Section 11.2 of this Agreement and
attached hereto as Exhibit B);

1.5.5 The list of those personnel assigned by Contractor as Contractor’s
Personnel, attached hereto as Exhibit C;

1.5.6 All contracts and purchase orders of Contractor with Subcontractors and/or
Vendors with attachments thereto;

1.5.7 The list of Contractor’s Owned Equipment to be rented to Owner pursuant to
Section 3.2.6 of this Agreement, attached hereto as Exhibit D;

1.5.8 The Schedule of Values (as defined in Section 5.1 of this Agreement);

1.5.9 Guaranteed Maximum Price Premises and Assumptions, as defined in
Section 3.1.8.1 of this Agreement;

1.5.10 Technical Studies and Reports (as defined in Section 7.2 of this
Agreement); and

 

 

8 | Page



--------------------------------------------------------------------------------

1.5.11 All supplements, addenda, modifications and amendments to any of the
foregoing Sections 1.5.1 through and including 1.5.10, from time to time
approved by Owner in writing, including, without limitation, any Change Orders
(as defined in Section 18.2 of this Agreement) and Construction Change
Directives (as defined in Article 18 of this Agreement), and such other
documents expressly referred to in the foregoing documents as being a part of
the Contract Documents. The Contract Documents do not include other documents
such as bidding requirements (advertisement or invitation to bid, Instructions
to Bidders, sample forms, and Contractor’s bid or portion of addenda relating to
bidding requirements, except to the extent included as part of a subcontract
approved in accordance with this Agreement and not inconsistent with this
Agreement).

1.6 Contract Time. The “Contract Time” is the period of time for the Contractor
to achieve Substantial Completion of the Work in its entirety as further
described in Section 4.1 of this Agreement.

1.7 Cost of the Work. Cost of the Work shall have the meaning set forth in
Section 3.2 of this Agreement.

1.8 Drawings. “Drawings” are the graphic and pictorial portions of the Contract
Documents, wherever located and whenever issued, which are approved for use
during construction and show the design, location and dimensions of the Work and
Project including plans, elevations, sections, diagrams and other details;
provided, however, Owner and Contractor acknowledge that as of the Effective
Date the Drawings are not complete. The Drawings include those listed on
Exhibit E attached hereto and incorporated herein by this reference.

1.9 Final Completion. Final Completion shall have the meaning set forth in
Section 12.2 of this Agreement.

1.10 Guaranteed Date of Substantial Completion. The term Guaranteed Date of
Substantial Completion is defined in Section 4.1 of this Agreement.

1.11 Guaranteed Maximum Price. The term Guaranteed Maximum Price shall have the
meaning set forth in Section 3.1 of this Agreement.

1.12 Major Permits. Major Permits are the architectural, grading and structural
permits, including plan check fees and transportation taxes directly relating
thereto, for the major building components of the Project. Major Permits shall
not include individual permits relating to individual Subcontractor’s respective
portions of the Work, other than those identified in this Section 1.12, unless
otherwise agreed upon by Owner and Contractor (provided, however, Owner shall
pay for the plan check fees and transportation taxes relating to the mechanical,
electrical and plumbing permits for the Project).

 

 

9 | Page



--------------------------------------------------------------------------------

1.13 Modification. The Contract Documents may be amended only by a
“Modification” which is defined to mean any of the following:

1.13.1 A written amendment to the Contract identified as such and signed by both
parties;

1.13.2 A Change Order as defined in Article 18 of this Agreement;

1.13.3 A Construction Change Directive as defined in Article 18 of this
Agreement; or

1.13.4 A Minor Change as defined in Section 18.9 of this Agreement.

1.14 Owner’s Lenders. The term Owner’s Lenders is defined in Article 21 of this
Agreement.

1.15 Principal Interior Designer. The “Principal Interior Designer” for the
Project is TBD. For purposes of Contractor’s Work, the Architect shall be
responsible for coordinating the activities of the Principal Interior Designer.

1.16 Specifications. “Specifications” are that portion of the Contract
Documents, wherever located and whenever issued, which are approved by Owner for
use during construction and set forth the minimum written requirements for
materials, equipment, construction systems, standards and workmanship for the
Work; provided, however, Owner and Contractor acknowledge that as of the
Effective Date the Specifications are not complete.

1.17 Subcontractor. “Subcontractor” means any person or entity (including
employees, agents and representatives thereof) (including laborers) who has a
contract with or is engaged by Contractor, or with any other Subcontractor, at
any tier to construct or perform a portion of the Work and/or provide
construction related services for the Work at the Site, and includes any party
any of them are responsible or liable for at law or under the Contract
Documents.

1.18 Substantial Completion. “Substantial Completion” shall have the meaning set
forth in Section 12.1 of this Agreement.

1.19 Substitution. “Substitution” means the substitution of any materials or
equipment specified in the Contract Documents, or any design change, initiated
by the Contractor and approved by Owner in advance and in writing pursuant to
Section 7.10 of this Agreement after the Effective Date.

1.20 Vendor. “Vendor” means any person or entity (including employees, agents
and representatives thereof) which has a purchase order or other agreement to
provide materials, supplies, equipment and/or related services for the Work
and/or provide installation services at the Site for the Work, through a
contract, purchase order or other arrangement with Contractor or any
Subcontractor at

 

 

10 | Page



--------------------------------------------------------------------------------

any tier, and includes any party any of them are responsible or liable for at
law or under the Contract Documents.

1.21 Work. “Work” means the totality of the obligations imposed upon Contractor
by the Contract Documents, including, without limitation, the supply and
performance by Contractor, directly and through Subcontractors and Vendors, of
all things necessary and/or reasonably inferable from the Contract Documents as
being required or necessary to fully complete the tasks and improvements
described in Exhibit F attached hereto as Contractor’s Work, in accordance with
the requirements of the Contract Documents, including, but not limited to, all
labor, services, materials, equipment, tools, machinery and fabrication. The
term “Work” does not include the exclusions or Owner’s separate work as
identified on Exhibit F attached hereto.

ARTICLE II

INTENT, INTERPRETATION AND CORRELATION

2.1 Intent of the Contract Documents. The intent of the Contract Documents is
for the Contractor to perform and supply, and Owner hereby engages Contractor to
and Contractor hereby agrees to perform and supply, the Work, including all
necessary scheduling, procurement, supervision, construction, and construction
management services and supply all necessary labor, materials, equipment and
related work and services, including all things reasonably inferable from the
Contract Documents as being necessary to fully complete the Work and obtain the
intended results described in Exhibit F attached hereto, in accordance with the
requirements of the Contract Documents, including, but not limited to the
requirements of the Project Schedule and the Guaranteed Maximum Price
requirements set forth in Article 3 below. The enumeration of particular items
in the Specifications and/or Drawings and/or other Contract Documents shall not
be construed to exclude other items. The Contract Documents are complementary,
and what is required by or reasonably inferable from any one of the Contract
Documents (including either a Drawing or Specification) as being necessary to
produce the intended results shall be binding and required as a part of the Work
as if required by all Contract Documents.

2.2 Order of Precedence. Subject to the provisions of Section 2.3 hereof, in the
event of any conflicts or inconsistencies which cannot be resolved by reading
the Contract Documents as a whole, the provisions of the Contract Documents
shall be controlling in accordance with the following order of precedence:

2.2.1 This Agreement;

2.2.2 The Drawings;

2.2.3 Specifications; and

 

 

11 | Page



--------------------------------------------------------------------------------

2.2.4 Other Contract Documents incorporated by reference.

2.3 Contractor’s Compliance with Contract Documents.

2.3.1 Contractor hereby agrees and accepts that Contractor has a duty to refer
all questions with respect to any doubts or concerns over the intent or
appropriate interpretation of the Contract Documents to Owner for Owner’s
decision. Any failure by Contractor to seek such clarifications shall in no way
limit Owner’s ability to require implementation, including replacement of
installed Work at a later date at Contractor’s sole expense, to achieve
compliance with the more stringent requirements.

2.3.2 The failure of Owner to insist in any one or more instances upon a strict
compliance with any provision of this Contract, or to exercise any option herein
conferred, shall not be construed as a waiver or relinquishment of Owner’s right
thereafter to require compliance with such provision of this Contract, or as
being a waiver of Owner’s right thereafter to exercise such option, and such
provision or option will remain in full force and effect.

2.3.3 If the Contractor recognizes, in accordance with Article 7, any
inconsistency in the Drawings or any conflict between the Drawings and
Specifications, the Order of Precedence shall govern unless Owner directs
otherwise in writing.

2.3.4 Contractor shall be responsible for dividing the Work among the
appropriate Subcontractors and Vendors. No claim will be entertained by Owner
based upon the organization or arrangement of the Specifications and/or the
Drawings into areas, sections, subsections or trade disciplines.

2.3.5 Detail drawings shall take precedence over scale drawings, and figured
dimensions on the Drawings shall govern the setting out of the Work.

2.3.6 Unless the Specifications expressly state otherwise, references to
documents and standards of professional organizations shall mean the latest
editions published prior to the Effective Date.

2.3.7 Technical words, abbreviations and acronyms in the Contract Documents
shall be used and interpreted in accordance with customary usage in the
construction industry.

2.3.8 Whenever consent, permission or approval is required from any party
pursuant to the provisions of the Contract Documents, such consent, permission
or approval shall, unless expressly provided otherwise in this Agreement, be
given or obtained, as applicable, in writing.

 

 

12 | Page



--------------------------------------------------------------------------------

ARTICLE III

GUARANTEED MAXIMUM PRICE

3.1 Guaranteed Maximum Price. Subject to additions and deductions which may be
made only in accordance with the Contract Documents, Contractor represents,
warrants and guarantees to Owner that the total maximum cost to be paid by Owner
for Contractor’s complete performance under the Contract Documents, including,
without limitation, Final Completion of all Work, all services of Contractor
under the Contract, and all fees, compensation and reimbursements to Contractor,
shall not exceed the total amount of $TBD (“Guaranteed Maximum Price” or “GMP”).
The Contractor shall submit the Guaranteed Maximum Price to Owner on the date
and manner set forth in Addendum 1 to this Agreement. Costs which would cause
the Guaranteed Maximum Price (as may be adjusted pursuant to the Contract
Documents) to be exceeded shall be paid by the Contractor without reimbursement
by Owner.

3.1.1 Guaranteed Maximum Price Components. The Guaranteed Maximum Price is
comprised of the maximum amount payable by Owner for:

3.1.1.1 The Cost of the Work listed in Subsection 3.2 hereof for full and
complete performance of the Work in strict accordance with Contract Documents,
and

3.1.1.2 A fee to Contractor in the amount of 2.75% of the Costs of Work
(“Contractor’s Fee”). The Contractor’s Fee shall be the Contractor’s sole and
exclusive compensation for all costs described as Non-Allowable Costs of the
Work in Section 3.3 hereof and is inclusive of all overhead and profit arising
out of or relating to the Contractor’s Work. The Guaranteed Maximum Price is
further broken down into line items and categories on Exhibit F attached hereto.

3.1.2 Cost Overruns. Subject to additions or deductions which may be made in
accordance with the Contract Documents, Contractor shall be solely liable and
responsible for and shall pay any and all costs, fees and other expenditures in
excess of the Guaranteed Maximum Price for and/or relating to the Work, without
entitlement to reimbursement from Owner. Contractor is not entitled to any fee,
payment, compensation or reimbursement under this Agreement or relating to the
Work or Project other than as expressly provided in this Article 3.

3.1.3 Proof of Funds. If at any time or from time to time Owner reasonably
believes that based on the progress of the Work and Cost of the Work that at any
point the Work cannot be completed for the Guaranteed Maximum Price, Owner shall
have the right to require Contractor to provide Owner with satisfactory evidence
of funds available to Contractor to pay any anticipated overage. Prior to Owner
exercising any rights under this Section, Owner shall first provide written
notice to Contractor requesting satisfactory evidence of available funds and
shall include in the request a) the reasons for Owner’s belief that the Work
cannot be completed for the Guaranteed Maximum Price and b) the method and
manner by which Owner calculates the anticipated

 

 

13 | Page



--------------------------------------------------------------------------------

overage. Contractor shall, within ten days following receipt of this written
notice from Owner, provide Owner with either i) evidence reasonably satisfactory
to Owner that the Work can be completed within the Guaranteed Maximum Price and
the basis upon which Contractor believes this to be accurate or ii) satisfactory
evidence of funds available to make up any anticipated overage. If Owner, after
reviewing the evidence submitted by Contractor pursuant to paragraph i) herein,
still reasonably believes that the Work cannot be completed for the Guaranteed
Maximum Price, then Owner shall have the right to notify Contractor in writing
of Owner’s determination thereof and Contractor shall, within five days of
receipt of Owner’s written notice of this determination, provide Owner with
satisfactory evidence of funds available to pay any anticipated overage as
described in Owner’s initial request for proof of funds. Contractor’s failure to
timely provide such satisfactory evidence to Owner of available funds shall
constitute a default under this Agreement.

3.1.4 Inferable Work. Contractor agrees that the scope of the Guaranteed Maximum
Price includes Work not expressly indicated on the Contract Documents, but which
is reasonably inferable from the Contract Documents or consistent therewith, and
such Work shall be performed by Contractor without any increase in the
Guaranteed Maximum Price.

3.1.5 Owner Contingency. The Guaranteed Maximum Price includes an Owner
contingency in the amount of $TBD (“Owner Contingency”). To allocate a portion
of the Owner Contingency to a portion of the Work for any purpose, Contractor
shall submit a Change Proposal (as defined in Section 18.3.1 of this Agreement)
to Owner setting forth in reasonable detail why the allocation is required.
Contractor and Owner will then follow the procedure described in Article 18 of
this Agreement. Each allocation of the Owner Contingency by Contractor and
approved by Owner shall be reflected on the respective Application for Progress
Payment for the period during which Contractor makes such approved allocation.
Any portion of the Owner Contingency remaining unallocated at Final Completion
shall be a credit against and reduce the Guaranteed Maximum Price.

3.1.6 Construction Contingency. The Guaranteed Maximum Price includes a
construction contingency in the amount of $TBD (“Construction Contingency”).
Subject to the terms of the Contract Documents, Contractor shall be entitled to
allocate from and apply against the Construction Contingency Costs of the Work
for the following, and no other, purposes relating to the Work:
(a) implementation of any Recovery Plan, (b) cost overruns, (c) Minor Changes in
the Work, (d) warranty costs prior to Final Completion, (e) those circumstances
where the actual cost of an item exceeds the amount allocated to such item in
the Guaranteed Maximum Price (pursuant to Section 3.1.8.2 or 3.1.8.3 of this
Agreement), (f) any purpose expressly authorized in this Agreement, and
(g) concealed conditions (other than those for which a Change Order is
authorized by Article XIII); provided, however, that Contractor may not apply,
use or allocate from the Construction Contingency any amounts for any of the
foregoing purposes that are the result

 

 

14 | Page



--------------------------------------------------------------------------------

of, relate to or arise from any material breach or material failure to perform
by, Contractor, any Subcontractor or Vendor (except as necessary to replace any
Subcontractor or Vendor because of the bankruptcy or failure to perform of such
Subcontractor or Vendor), or any party for which any of them are liable or
responsible at law or under the Contract Documents or for any Non-Allowable
Costs of the Work. Notwithstanding anything stated herein to the contrary, the
Contractor shall not be required to use the Construction Contingency for any
purpose that would otherwise entitle it to an increase in the Guaranteed Maximum
Price pursuant to the terms and conditions of this Agreement (e.g. Article XVIII
“Change in the Work”). Each allocation of the Construction Contingency by
Contractor shall be reflected (with a narrative explanation) on the respective
Application for Progress Payment for the period during which Contractor makes
such allocation and application. The first $TBD of any the Construction
Contingency remaining unallocated at Final Completion shall be split between the
Owner and Contractor with the Owner receiving 75% of such funds and the
Contractor receiving 25% of such funds. Any additional portion of the
Construction Contingency remaining unallocated at Final Completion shall be a
credit against and reduce the Guaranteed Maximum Price.

3.1.7 Allowances. The Guaranteed Maximum Price includes specific “Allowance
Amounts” for certain items as shown on the Schedule of Values and budgeted in
the Guaranteed Maximum Price (“Allowance Items”). The only Allowance Items shall
be those specifically identified as such in the Schedule of Values and in the
Guaranteed Maximum Price. The Allowance Amounts represent all Costs of the Work
of the Allowance Items, including, without limitation, costs of materials,
labor, handling, transportation, loading and unloading and installation, as
determined by Contractor.

3.1.8 Fast Track Drawings and Specifications. As described in Section 7.3 of
this Agreement, the Drawings and Specifications for the Work and Project are not
complete. As Drawings and Specifications are completed for a particular portion
of the Work (including Allowance Items), Contractor shall to the extent
practical propose and obtain bids from a minimum of three Subcontractors and/or
Vendors for that portion of the Work and, in accordance with Section 9.2 hereof,
assist Owner in selecting one of the Subcontractor or Vendor bids for that Work.

3.1.8.1 If the amount of the bid selected by Owner exceeds the amount budgeted
in the Guaranteed Maximum Price for that item or portion of the Work, including
the Allowance Amount as to an Allowance Item, and the increase in cost is due to
the failure of the Drawings and Specifications to substantially conform to the
“Guaranteed Maximum Price Premises and Assumptions” as set forth on Exhibit G
attached hereto, Owner shall, subject to Section 3.1.8.3 below, either
(a) rework the Drawings and Specifications with Architect and Contractor to
cause the Work depicted therein to fall within the budgeted amount allocated in
the Guaranteed Maximum Price (or within the Allowance Amount as

 

 

15 | Page



--------------------------------------------------------------------------------

to an Allowance Item), or (b) if the cost difference is less than $25,000.00
(subject to an aggregate maximum total of $250,000.00), Owner shall be entitled
to allocate and apply a portion of the Construction Contingency to such
increased cost, or (c) increase the Guaranteed Maximum Price by an amount equal
to that portion of the difference between the amount of the selected bid over
the amount budgeted for such item or portion of the Work in the Guaranteed
Maximum Price (or over the Allowance Amount as to an Allowance Item) that is
attributable to the failure of the Drawings and Specifications to substantially
conform to the Guaranteed Maximum Price Premises and Assumptions, or (d) apply a
portion of the Owner Contingency to cover such increased cost of the selected
bid that is attributable to the failure of the Drawings and Specifications to
substantially conform to the Guaranteed Maximum Price Premises and Assumptions.

3.1.8.2 If the amount of the bid recommended by Contractor exceeds the amount
allocated or budgeted in the Guaranteed Maximum Price for that item or portion
of the Work, and the Drawings and Specifications substantially conform to the
Guaranteed Maximum Price Premises and Assumptions, then:

 

  (a) if the portion of the Work is not an Allowance Item, Contractor shall
perform such Work and such increase in costs shall be solely Contractor’s
responsibility and Contractor shall not be entitled to, and will not seek, any
increase in the Guaranteed Maximum Price (though Contractor shall be entitled to
allocate a portion of the Construction Contingency to cover such cost increase
if Contractor elects to the extent permitted in accordance with Section 3.1.6
hereof; provided however, if no funds remain in the Construction Contingency,
Contractor shall still be responsible for the increased cost of the Work); or

 

  (b) if the portion of the Work is an Allowance Item, Contractor shall not be
responsible for such excess cost of that Allowance Item over the Allowance
Amount (subject to Section 3.1.8.3 hereof), even if the Drawings and
Specifications are in substantial conformance with the Guaranteed Maximum Price
Premises and Assumptions, and in such case as to such increased costs Owner will
make an election under clauses (a), (b), (c) or (d) of Section 3.1.8.1 above.

3.1.8.3 Notwithstanding the provisions of Sections 3.1.8.1 and 3.1.8.2 above, if
Contractor failed to comply with its obligations under Section 7.3 of this
Agreement, including to timely notify Owner in writing in accordance with
Section 7.3.5 of this Agreement that the Drawings, Specifications or designs for
such item or portion of the Work (including any Allowance Item), failed to
substantially conform to the Guaranteed Maximum Price Premises and Assumptions,
or that redesign or value engineering was

 

 

16 | Page



--------------------------------------------------------------------------------

necessary to bring the cost within or below the amounts allocated in the
Guaranteed Maximum Price for such item or portion of the Work, Owner shall not
be required to make any election under clause (a), (b), (c) or (d) of
Section 3.1.8.1 above or under Section 3.1.8.2 above, and Contractor shall
perform and be responsible for the increased cost of such Work (though
Contractor may utilize a portion of the Construction Contingency to cover such
increased costs; provided, however, if no funds remain in the Construction
Contingency, Contractor shall still be responsible for the increased costs of
such Work) and be stopped from seeking, and Contractor agrees not to seek and
shall not be entitled to, any increase in the Guaranteed Maximum Price with
regard thereto.

3.1.8.4 If the amount of the bid selected by Owner plus the additional and
customary cost to complete the bid Work (if such additional and customary amount
is so required as mutually determined between Owner and Contractor) is less than
the amount allocated or budgeted in the Guaranteed Maximum Price for that item
or portion of the Work, then:

 

  (a) if the portion of the Work is not an Allowance Item, the difference
between those amounts shall be allocated to and included within the Construction
Contingency; or

  (b) if the portion of the Work is an Allowance Item, then such savings and
difference shall be allocated to the Owner’s Contingency.

3.1.8.5 Notwithstanding the provisions of this Section 3.1.8, if Owner elects to
have a party other than Contractor, or one of Contractor’s Subcontractors,
perform the Work related to an Allowance Item or other portion of the Work, or
otherwise eliminates or reduces the scope of an Allowance Item or other portion
of the Work, the Guaranteed Maximum Price shall be reduced by the Allowance
Amount for any such Allowance Item or the budgeted amount in the Guaranteed
Maximum Price for such item, provided, however, the Contractor shall be entitled
to its portion of the Contractor’s Fee for the amount corresponding to the
aggregate amount of reductions specified in the preceding clause, and there
shall not be any corresponding increase in the Guaranteed Maximum Price for the
cost of such Allowance Item or other portion of the Work not performed by
Contractor.

3.1.8.6 (a) Interiors Allocation values set forth in Exhibit G to the Agreement
were established by Contractor and Owner. The Contractor Interiors Allocation
values combined with the Owner Interiors Allocation values, as set forth in
Exhibit G to the Agreement, provide for the total budgeted value for the
interiors of each respective area. It is recognized that these values may
require adjustments upon receipt of the final design documents and that a final
re-allocation may need to occur for each of the respective areas. Such
re-allocations shall not cause the combined Interiors Allocations

 

 

17 | Page



--------------------------------------------------------------------------------

to exceed the total amount for same identified in Exhibit G to the Agreement. In
no event shall any re-allocations of the Interior Allocation values pursuant to
this Section or otherwise result in an increase to the total amount of the
Interior Allocation values as set forth in Exhibit G to the Agreement.

(b) To the extent any mutually agreed upon re-allocation of the Interior
Allocation values between Owner and Contractor with regard to a respective
interior area, increases the value allocated to Contractor over the value set
forth for Contractor on Exhibit G to the Agreement, then Owner shall either
(i) cause the Guaranteed Maximum Price to correspondingly be increased by an
amount equal to the increase in such value allocated to Contractor, or
(ii) rework the Drawings and Specifications to cause the respective interior
Work to fall within the value originally allocated to Contractor (such that no
re-allocation occurs), or (iii) apply a portion of the Owner Contingency to
cover such increase in values allocated to Contractor.

3.2 Cost of the Work. “Cost of the Work” means those elements of costs described
in this Section 3.2 up to the Guaranteed Maximum Price (subject to change only
as provided in this Agreement) which are chargeable to Owner and payable to
Contractor when reasonably, actually and necessarily incurred by the Contractor
during proper performance of the Work, without mark-up or add on of any kind by
or at the request of Contractor. Such costs shall be actual costs paid by
Contractor less all discounts, rebates and salvages taken by Contractor. All
amounts paid or payable as Costs of the Work shall be subject to verification by
audit pursuant to Article 19 of this Agreement. Contractor covenants and agrees
to use its best efforts to achieve the lowest price or cost reasonably available
and consistent with the Contract Documents, for all Cost of the Work items.
Costs of the Work shall be strictly limited to and include only the following
items:

3.2.1 Contractor’s Salaried Employees. Direct cost of amounts actually paid by
Contractor for the salaries paid to Contractor’s employees (excluding craft
labor) while and only to the extent they are performing Work at the Site and
with respect to certain employees set forth on Exhibit C, to the extent they are
performing work directly related to the Project off-Site (“Personnel”), except
to the extent approved otherwise by Owner, and at the rates set forth on
Exhibit C attached hereto, including Contractor’s actual costs of statutory
payroll taxes and customary employee benefits to the extent stated in this
Subsection 3.2.1, pro-rated for the time they are performing Work. Contractor
shall submit to Owner all documentation necessary to support the referenced rate
and benefits. Contractor’s costs for bonuses, stock options, profit sharing
arrangements and similar incentive programs shall be Non-Allowable Costs of the
Work (except for amounts paid by Contractor into 401K plans for its designated
Personnel, which amounts shall not exceed 4% of the respective employee’s gross
salary) and thus included within the Contractor’s Fee. Contractor’s rates shall
exclude any elements of overhead or profit. Any changes to such chargeable
personnel listed in Exhibit C attached hereto, during the course of the Work
must be

 

 

18 | Page



--------------------------------------------------------------------------------

approved in advance and in writing by Owner. The Contractor shall submit a rate
schedule for each of its personnel listed in Exhibit C attached hereto, for
Owner’s audit and approval, including any increases other than increases solely
for annual standard cost of living adjustments and merit raises in Contractor’s
normal and customary practice, but not to exceed five percent (5%) annually,
unless approved otherwise by Owner. Costs included in such proposed rates shall,
however, be strictly limited to actual payroll costs including actual labor
burden, and excluding any element for overhead or profit. Items covered by or
included within the labor burden shall not be separately or otherwise included
in Costs of the Work or billed to Owner.

3.2.2 Contractor’s Site Craft Labor. Direct cost of amounts actually paid for
Contractor’s craft labor, including actual labor burden. Contractor shall submit
hourly rates for both regular time and premium time hours for Owner’s review and
approval. In no event shall such rates exceed either those hourly rates
specified in collective bargaining agreements applicable to such labor,
including stated increases, or the amount actually paid by Contractor for such
craft labor, unless approved in writing in advance by Owner.

3.2.3 Subcontractor and Vendor Costs. Direct cost of amounts actually paid by
Contractor to its Subcontractors and Vendors for Work performed pursuant to
subcontracts and purchase orders which have been reviewed and approved in
advance and in writing by Owner (except to the extent Owner’s prior written
consent is not required pursuant to Section 9.3 of this Agreement).

3.2.4 Materials and Equipment Incorporated in the Work. Direct cost of amounts
paid by Contractor for all materials and equipment incorporated into the Work by
Contractor, including the actual direct costs of transportation and temporary
storage (including any materials stored off-Site so long as the requirements of
Section 5.13 of this Agreement are fulfilled to Owner’s satisfaction).
Contractor shall promptly disclose to Owner all relevant details regarding any
such materials, equipment and other items if any of the foregoing is being
provided for purchase by Contractor or any company which is a subsidiary or
otherwise affiliated with Contractor or its parent company. Said costs shall be
invoiced at actual prices, net of any available trade and quantity discounts.
Contractor shall use its best efforts to achieve the lowest cost or price
reasonably available and consistent with the Contract Documents. Any salvage
value received by Contractor or any Subcontractor for any excess items paid for
by Owner, to be determined prior to Owner’s final payment upon Final Completion,
shall reduce the Cost of the Work and be a credit to Owner.

3.2.5 Materials and Equipment Consumed at the Site. Direct cost of amounts
actually paid by Contractor for all materials, equipment, supplies and small
tools which are provided by Contractor at the Site and fully consumed at the
Site during performance of the Work, including the direct costs of
transportation and temporary storage on-site or pursuant to Section 5.13

 

 

19 | Page



--------------------------------------------------------------------------------

hereof. Contractor shall promptly disclose to Owner all relevant details
regarding any such materials, equipment and other items if any of the foregoing
is being provided for purchase by Contractor or any company which is a
subsidiary or otherwise affiliated with Contractor or its parent company. Said
costs shall be at lowest rates reasonably available and consistent with the
Contract Documents and invoiced at actual prices, including any available trade
and quantity discounts. Contractor covenants and agrees to use its best efforts
to achieve the lowest cost or price reasonably available and consistent with the
Contract Documents. Any salvage value for any excess items paid for by Owner, to
be determined prior to Owner’s final payment upon Completion, shall reduce the
Cost of the Work and be a credit to Owner.

3.2.6 Rental Equipment. Direct cost of amounts actually paid by Contractor for
rental charges for all necessary construction machinery and equipment utilized
at the Site, exclusive of small tools, but limited to the direct costs of
transportation, delivery, installation, dismantling, removal, maintenance, and
insurance. Contractor shall use its best efforts to achieve the lowest cost or
price reasonably available and consistent with the Contract Documents.
Contractor shall promptly disclose to Owner all relevant details if any such
construction machinery or equipment is being provided, either for purchase or
rental, by Contractor or any company which is a subsidiary or otherwise
affiliated with Contractor or its parent company. The rental rates for any
machinery and equipment owned by Contractor or an affiliated entity shall be
agreed upon by Owner and Contractor in advance, and those rates are incorporated
into the rate schedule which is attached to this Agreement as Exhibit D.
Notwithstanding anything to the contrary in Exhibit D, the aggregate amount of
rental costs charged for any individual piece of Contractor or affiliate-owned
machinery or equipment shall be limited to 80% of its actual acquisition cost.

3.2.7 Site Office Costs. Direct cost of amounts actually paid by Contractor for
Site office facilities and Site office general expenses, telephone services,
long distance telephone calls, photocopying, postage, reasonable and customary
petty cash expenses not to exceed $250.00 monthly, facsimile transmissions,
office supplies, custom printing required by the Contract Documents, express and
air courier mail delivery services, Site office equipment such as computers,
telephones, copiers, facsimile machines, typewriters and similar items used in
connection with the Work. Contractor shall use its best efforts to achieve the
lowest cost or price reasonably available and consistent with the Contract
Documents, provided, however, such costs shall be expressly limited to such of
the foregoing items not otherwise made available or provided by Owner to
Contractor at the Site. Contractor shall promptly advise Owner of any such Site
office equipment which is charged to the Work and provide Owner with all
purchase and rental agreements pertaining thereto for Owner’s approval.
Contractor shall promptly disclose to Owner all relevant details if any such
Site office equipment is being provided, either for purchase or rental, by
Contractor or any company which is a subsidiary or otherwise affiliated with the
Contractor or its parent company. Such equipment shall be deemed Contractor
owned equipment

 

 

20 | Page



--------------------------------------------------------------------------------

and a Cost of the Work only in accordance with Contractor’s Equipment List
attached hereto as Exhibit D. Any salvage value received by Contractor or any
Subcontractor for any excess items paid for by Owner, to be determined as part
of Final Completion, shall be a credit for Owner’s account.

3.2.8 Sales and Use Taxes. Direct cost of amounts actually paid by Contractor
for sales and use taxes for materials and equipment incorporated or consumed
into the Work, plus on rental equipment used in the Work, that are imposed by
governmental authorities and paid by the Contractor.

3.2.9 Bond Premiums. Direct cost of amounts actually paid by Contractor for
premiums solely attributable to the Work for Contractor’s Performance and
Payment Bonds to the extent required by Owner, and direct amounts paid for
Subcontractor bond premiums.

3.2.10 Course of Constructions Repairs. Actual and reasonable costs incurred and
paid by Contractor in repairing minor damage to trade Work caused as a normal
by-product during the course of construction and not attributable to the fault
of Contractor, any Subcontractor or Vendor or covered by insurance.

3.2.11 Royalties. Royalties and license fees necessarily and reasonably incurred
and paid by Contractor for an express design, process or product required by the
Contract Documents in accordance with Section 7.20 hereof.

3.2.12 Other Costs. Other actual direct costs incurred in the performance of the
Work, but limited solely to those costs which are approved in writing by Owner.

3.2.13 Miscellaneous Costs. Miscellaneous costs are chargeable as Costs of the
Work only as follows:

3.2.13.1 Direct costs actually paid by Contractor for clean-up and removal of
debris;

3.2.13.2 Direct costs actually paid to respond to an emergency affecting the
safety of persons and property, and not the result of any act or omission of
Contractor or any Subcontractor or Vendor or any party for whom any of the
foregoing are responsible or liable at law or under the Contract Documents;

3.2.13.3 Direct costs actually paid by Contractor and approved by Owner for Site
security services for protection of the Work;

 

 

21 | Page



--------------------------------------------------------------------------------

3.2.13.4 Actual costs incurred by Contractor for blueprinting of Drawings as
required by the Contract Documents and required postage, express mail and long
distance costs in the performance of the Work; and

3.2.13.5 Except for the Major Permits which shall be Owner’s responsibility to
pay for, direct costs actually paid for building permit fees, including plan
check fees, which are required by governmental authorities to be taken out in
Owner’s name for construction and completion of the Work, including temporary
and final Certificates of Occupancy.

3.2.13.6 Direct costs actually paid by Contractor’s Personnel reasonably
incurred by such Personnel while traveling in the performance of the Work.

3.2.13.7 Losses and expenses not compensated by insurance and incurred by
Contractor directly relating to the performance of the Work and not relating to
or arising from the failure of Contractor or any Subcontractor or Vendor or any
party any of the foregoing are liable or responsible for under the Contract
Documents or at law, to comply with the Contract Documents or the negligence of
any of the foregoing persons.

3.2.13.8 The cost of insurance premiums for the specific insurance coverages
listed in Exhibit O and Exhibit P carried by Contractor and Subcontractors
relating to the Work and costs of insurance pursuant Article 15 hereof, if
applicable.

3.2.13.9 All direct and indirect costs of any nature relating to work arising
during the Warranty period defined in Section 10.2 of this Agreement, for
correction, removal, replacement or disposal of any non-conforming Work,
materials or equipment to the extent defined in Article 10 of this Agreement to
the extent not recoverable from a Subcontractor.

3.3 Non-Allowable Cost of the Work. “Non-Allowable Cost of the Work” means the
direct and/or indirect costs described in this Section 3.3 and all similar costs
and all other costs not included within Costs of the Work, which are paid or
incurred by Contractor during performance of the Work. All such Non-Allowable
Costs of the Work are included in Contractor’s Fee set forth in Subsection 3.1.1
above, regardless of whether they exceed the amount of such Contractor’s Fee.
Contractor shall not be entitled to receive any additional reimbursement for
Non-Allowable Costs of the Work, including without limitation, any of the types
of cost items described as follows:

3.3.1 The cost of any item not specifically and expressly included as a Cost of
the Work in Section 3.2 above;

3.3.2 Costs in excess of the Guaranteed Maximum Price;

 

 

22 | Page



--------------------------------------------------------------------------------

3.3.3 Salaries and all other compensation of the Contractor’s personnel and
representatives performing any function at any offsite location whatsoever,
except for those Personnel individually named as approved in Exhibit C attached
hereto, and to the extent described therein;

3.3.4 All direct and indirect operating, maintenance and overhead costs of any
nature whatsoever arising out of or in any way relating to any of the
Contractor’s principal or branch offices, including, but not limited to: office
space; furniture and equipment which is dedicated to or reserved for use for the
Work; leasing and rental costs; maintenance; local telephone; utilities;
depreciation; security; office supplies; property taxes; the development of
engineering and construction manuals, standards or computer programs; personnel
training of any kind; and janitorial services; excepting only those actual and
direct costs incurred and permitted to the extent described in Subsections 3.2.7
and 3.2.13 above;

3.3.5 Any expenses relating to Contractor’s operating capital, including
interest on the Contractor’s capital employed in support of the Work (provided,
however, as to interest, only so long as Owner timely pays amounts properly due
and owing to Contractor in accordance with and subject to the Contract
Documents);

3.3.6 All direct and indirect costs arising out of the fault or negligence of,
or failure to comply with the terms of the Contract Documents or any
subcontracts by, the Contractor, any Subcontractor or Vendor of any tier or
anyone directly or indirectly employed by any of them, or for whose acts or
omissions any of them are responsible or liable at law or under the Contract
Documents;

3.3.7 All direct and indirect costs of any nature relating to work arising
during the Warranty Period defined in Section 10.2 of this Agreement, for
correction, removal, replacement or disposal of any non-conforming Work,
materials or equipment to the extent defined in Article 10 of this Agreement;

3.3.8 All costs incurred by Contractor for bonuses, stock options, profits
sharing arrangements and similar incentive programs (other than as provided in
Section 3.2.1 with regard to 401K plans);

3.3.9 All direct and indirect costs of any nature resulting from or attributable
to either delays, disruptions or interferences, excepting only for those costs
which are expressly identified and permitted in accordance with Article 11 of
this Agreement;

3.3.10 All direct and indirect costs of any nature resulting from or
attributable to terminations, cancellations for convenience or suspensions,
excepting only for those costs which are expressly identified and permitted in
accordance with Article 17 of this Agreement;

 

 

23 | Page



--------------------------------------------------------------------------------

3.3.11 Rental costs of Contractor or affiliate owned machinery and equipment,
except as specifically provided in Subsection 3.2.6 of this Agreement;

3.3.12 All costs of business and/or operating permits, licenses, fees and taxes,
required by any local, state or federal governmental authorities or labor
agreements to enable the Contractor, its Subcontractors or Vendors of any tier
to be qualified to do business and/or perform trade activities and/or any Work
pursuant to the Contract Documents;

3.3.13 Costs of repairing defective or non-conforming Work or Work damaged by
Contractor, Subcontractors, sub-subcontractors, material men, anyone directly or
indirectly employed by any of them, or for those acts or omissions any of them
are responsible or liable at law or under the Contract Documents, except to the
extent provided in Section 3.2.10 hereof;

3.3.14 Costs incurred by Contractor in satisfying its indemnification
obligations pursuant to Article 14 of this Agreement or any other Contractor
indemnification provision of the Contract Documents;

3.3.15 Payments on account of materials, supplies, and equipment until delivered
and suitably stored at the Site for subsequent incorporation or consumption in
the Work, except as specifically provided in Section 5.13 of this Agreement (if,
however, in Owner’s reasonable opinion, such warehousing and storage costs are
due to Contractor caused delays and/or poor sequencing of the Work by
Contractor, these costs shall not be considered a Cost of the Work and will be
at Contractor’s sole cost and expense);

3.3.16 Costs incurred by Contractor relating to the preparation, response to or
defense of any Claim for which Contractor or any Subcontractor or Vendor are
liable or responsible at law or under the Contract Documents;

3.3.17 Any cost incurred by Contractor relating to a Change in the Work without
a Change Order or Construction Change Directive (other than a Minor Change or
unless approved otherwise in writing by Owner and Owner’s Lenders);

3.3.18 Any Costs of the Work reimbursed by insurance to Contractor or any
Subcontractor or Vendor;

3.3.19 The cost of any insurance maintained by Contractor or any Subcontractor
which is not required by the Contract Documents; and

3.3.20 All other direct, indirect and/or overhead costs of any nature
whatsoever, except as otherwise expressly provided to the contrary in the
Contract Documents.

 

 

24 | Page



--------------------------------------------------------------------------------

3.4 Contractor’s Responsibility for Taxes. Other than direct cost of amounts
actually paid by Contractor for sales and use taxes directly relating to
materials and equipment incorporated or consumed into the Work and/or directly
relating to rental equipment used in the Work that are imposed by governmental
authorities and paid by the Contractor, it is expressly understood that no other
taxes or duties (other than customs duties on equipment and material brought
into the United States expressly and solely for incorporation or consumption in
the Work and imposed by governmental authorities and paid by Contractor) of any
nature whatsoever are considered Costs of the Work and that Contractor will not
be separately reimbursed for, but Contractor shall be responsible for and shall
timely pay, any other such taxes or duties whatsoever, including, but not
limited to, federal, state and local taxes, duties, excise taxes, personal
property taxes on construction equipment and other property owned or leased by
Contractor, taxes on net income of Contractor, filing fees on taxes, business
taxes, and similar taxes applicable to or arising directly or indirectly out of
performance of the Work or Contractor’s property, business or operations. The
foregoing is not intended to preclude the reimbursement of payroll taxes as a
Cost of the Work.

3.5 Discounts, Rebates and Refunds. All cash discounts (so long as Owner has
made payment to Contractor to the extent advance or timely payment is necessary
to obtain such cash discount), trade discounts, rebates and refunds obtained by
Contractor during the course of the Work, and all amounts received from sales of
surplus materials and equipment, shall accrue to Owner. Contractor shall take
all necessary steps to obtain, secure and pass on such credits to Owner and all
such discounts, rebates and refunds shall be fully reflected in Contractor’s
monthly Applications for Progress Payment submitted pursuant to Article 5 of
this Agreement. Title to all materials, tools, and equipment paid for by Owner
shall be vested in Owner. At the completion of the Work and when no longer
required, such tools, equipment and materials as remain shall belong to Owner
and be, as Owner may direct (a) sold at the direction of Owner and all sums and
allowances realized credited against the Cost of the Work for all purposes under
this Agreement or (b) delivered to Owner, all as Owner shall direct.

3.6 No Duplication. Notwithstanding the breakdown or categorization of any costs
in this Article 3 or elsewhere in the Contract Documents, there shall be no
duplication of payment in the event any particular items for which payment is
requested can be characterized as falling into more than one of the types of
compensable or reimbursable categories.

ARTICLE IV

CONTRACT TIME AND INTERIM MILESTONE DATES

4.1 Definitions.

4.1.1 The term “day” means any calendar day including public holidays.

 

 

25 | Page



--------------------------------------------------------------------------------

4.1.2 The “Notice to Proceed” means the written notice from Owner to Contractor
providing Contractor with a “Date of Commencement” for the Work.

4.1.3 The term “Interim Milestone Dates” means either the fixed dates, or the
fixed number of calendar days, available to Contractor to achieve the key
schedule “Interim Milestones” identified in the Project Schedule.

4.1.4 The term “Contract Time” means the period of time between the Date of
Commencement and Guaranteed Date of Substantial Completion, available to
Contractor to achieve Substantial Completion of the Work in its entirety in
accordance with Section 12.1 of this Agreement.

4.1.5 The term “Guaranteed Date of Substantial Completion” shall be defined in
the GMP Amendment.

4.2 Time is of the Essence. Contractor and Owner acknowledge that TIME IS OF THE
ESSENCE with respect to their respective obligations under the Contract
Documents, and that Owner’s business interests will suffer substantial losses in
the event that the Project is not completed within the Interim Milestone Dates
and/or the Contract Time in accordance with and subject to the terms of this
Agreement. Contractor hereby accepts and confirms that, subject to the terms of
this Agreement, the Contract Time is reasonable for completing the Work and
hereby agrees to dedicate such personnel and other resources as are necessary to
assure that the Work is continuously managed and performed in a diligent,
skilled and workmanlike manner. Notwithstanding any other provision of the
Contract to the contrary, in the event Owner is unable to obtain financing
satisfactory to Owner for the Project and Owner does not issue a Notice to
Proceed, Owner shall have the right to terminate the Contract upon written
notice to Contractor and such termination shall be treated as a termination for
convenience by Owner pursuant to Section 17.2 hereof and the parties rights and
obligations with regard to such termination shall be as provided for in
Section 17.2 hereof. Contractor will not commence or perform any Work prior to
the Date of Commencement in Owner’s Notice to Proceed.

4.3 Completion Guarantees. Subject to changes in the Contract Time which are
mutually agreed to and finalized in accordance with the Contract Documents,
Contractor hereby guarantees to cause the Work to be commenced on the Date of
Commencement as provided in Section 4.1.2 hereof, and (a) to timely achieve each
of the Interim Milestone Dates, and (b) to timely achieve Substantial Completion
of the Work in its entirety in accordance with the requirements of Section 12.1
of this Agreement on or before the Guaranteed Date of Substantial Completion.
Contractor’s failure to achieve any of the Interim Milestone Dates or
Substantial Completion by the Guaranteed Date of Substantial Completion, except
pursuant to mutually agreed schedule extensions which are determined and
finalized in Change Orders in accordance with the Contract Documents, shall be a
material breach of this Contract and Contractor shall and hereby agrees to
indemnify Owner for and against any and all costs, damages, expenses, losses,
liabilities and obligations relating to and/or arising out of any such delay(s),
provided, however,

 

 

26 | Page



--------------------------------------------------------------------------------

Contractor’s liability to Owner under this Agreement relating to damages arising
solely from delays in the Work caused by Contractor or for which Contractor is
responsible or liable (as outlined in Section 4.4 below) shall not exceed the
total amount of one-half of the Contractor’s Fee. The foregoing limitation on
liability relating to delays shall not in any way limit Contractor’s liability
for any other act, omission, breach or default of Contractor, Subcontractor or
any Vendor, shall only relate to damages actually suffered by Owner and shall
not apply to or in any way limit Contractor’s obligation to complete the Work
for the Guaranteed Maximum Price, including, but not limited to, Contractor’s
responsibility for all costs in excess of the Guaranteed Maximum Price pursuant
to the Contract Documents, nor shall the foregoing limitation on liability in
any way apply to or limit in any way any of Contractor’s obligations and
covenants under Section 11.8 hereof, including, without limitation, Contractor’s
obligation to provide and implement any Recovery Plan and/or take all available
steps to overcome or mitigate against the adverse effects of all delays
identified by Owner.

4.4 Liquidated Damages. If Substantial Completion of the Work is not achieved by
the Guaranteed Date of Substantial Completion, as such time period is adjusted
pursuant to the Contract Documents, Contractor acknowledges and agrees that
Owner will suffer significant damages. Accordingly, if Substantial Completion of
the Work is not achieved by the Guaranteed Date of Substantial Completion,
Contractor shall pay to Owner on demand (or, at Owner’s option Owner may deduct,
withhold and/or set off the whole or any portion of the following liquidated
damages amounts from or against any amounts then or thereafter payable or due to
Contractor from Owner), as liquidated damages and not as a penalty, the amount
of:

4.4.1 Thirty Thousand Dollars ($30,000.00) per day for each day of delay from
and after the fifth (5th) day after Guaranteed Date of Substantial Completion
until Substantial Completion is achieved, up to a total amount of one-half of
the Contractor’s Fee.

4.4.2 Owner and Contractor hereby agree that it would be impractical or
impossible to fix actual damages in the case of Contractor’s default of its
obligation to cause Substantial Completion to be completed within the Contract
Time and also agree to stipulate that Owner’s loss in the case of any such
default will be deemed equal to the amounts set forth herein as liquidated
damages for the specific periods set forth in Section 4.4.1 above, which amounts
both parties agree are reasonable estimates of Owner’s actual damages in such
event.

4.4.3 Notwithstanding the provisions of this Section 4.4, the foregoing
liquidated damages shall not apply to or limit in any way any of Contractor’s
obligations and covenants under Section 11.8 hereof, including, without
limitation, Contractor’s obligation to provide and implement any Recovery Plan
and/or take all available steps to overcome or mitigate against the adverse
effects of all delays identified by Owner.

 

 

27 | Page



--------------------------------------------------------------------------------

4.4.4 Notwithstanding any other requirements set forth in this Agreement, in
determining the date of Substantial Completion for the purpose of imposing
liquidated damages as set forth above, “Substantial Completion” shall be
achieved at the stage in the progress of the Work when (a) the Work in its
entirety, or a designated portion thereof which Owner agrees to accept
separately, is sufficiently complete in accordance with the Contract Documents
and, (b) all applicable Laws to enable Owner to obtain a temporary Certificate
of Occupancy for the Work, or such designated portion thereof, or if the Owner
can utilize the Work for its intended use, whichever is earlier.

 

 

 

Contractor’s Initials

(Yates)

  

 

Contractor’s Initial’s

(Paric)

  

 

Owner’s Initials

4.5 INTENTIONALLY OMITTED.

ARTICLE V

PAYMENTS TO CONTRACTOR

In consideration of Contractor’s performance of the Work in full compliance with
the Contract Documents, Owner shall pay Contractor over the course of and in
proportion to the Work completed as follows:

5.1 Schedule of Values. Within twenty-one (21) calendar days after the Date of
Commencement for the Work, Contractor shall submit to Owner and Owner’s Lenders
an initial “Schedule of Values” for the Work, allocating values among all
categories or portions of the Work. The Schedule of Values shall be prepared in
such form and supported by data to substantiate its accuracy to the extent as
Owner may require, shall be based upon the latest cost information available to
Contractor, and shall be subject to Owner’s approval which approval shall not be
unreasonably delayed. By way of example and not by limitation, the Schedule of
Values should include and delineate: (a) each subcontract and major component
thereof; (b) each significant purchase order and the installation costs for all
procured materials and equipment, so that logical and realistic cost breakdowns
are established and set forth for all facilities, phases, areas, trade
disciplines, utility and electrical systems, FF&E items and major components
thereof. The Owner accepted Schedule of Values shall be used as a basis for the
Contractor’s Applications For Progress Payments described in Section 5.2 below.
Owner shall have the right to reject all or any portion of the Schedule of
Values which Owner determines does not accurately define the Work in reasonable
detail, or if the detail provided does not accurately reflect an appropriate
cost, allocation or proportion of the Work. At any time and from time to time if
it reasonably appears to Owner that any aspect of the Schedule of Values is
incomplete or inaccurate, and following any Change Order or Construction Change
Directive, the Schedule of Values shall be adjusted by Contractor, in each

 

 

28 | Page



--------------------------------------------------------------------------------

case subject to Owner’s written approval, to reflect accurately the values of
the various portions of the Work.

5.2 Applications for Progress Payments.

5.2.1 Format of Applications

5.2.1.1 On or before the first (1st) day of each month, Contractor shall submit
to Owner and Owner’s Lenders an initial draft of Contractor’s Application for
Progress Payment for the previous month.

5.2.1.2 On or before the fifth (5th) day of each month, Contractor shall submit
to Owner and Owner’s Lenders a fully completed Application For Progress Payment
for the previous month in a format reasonably satisfactory to Owner and
supported by such documentation to verify entitlement as Owner and Owner’s
Lenders may reasonably require, and certified by Contractor as correct. Each
Application for Progress Payment shall be sequentially numbered, and shall
clearly identify, itemize and attribute all Costs of the Work in a manner which
facilitates review by Owner. Such Applications for Progress Payment may only
request payment for Costs of the Work actually incurred prior to the date of
such Application for Progress Payment and may not include requests for payment
of amounts Contractor does not intend to pay promptly to a Subcontractor or
Vendor because of a dispute or other reason. Contractor shall not submit more
than one Application for Progress Payment per month, unless otherwise requested
by Owner. In addition, each Application for Progress Payment shall separately
identify and itemize the following:

 

  (a) Work performed during such preceding calendar month.

 

  (b) Amounts due for Contractor’s initial scope of Work satisfactorily
completed during the preceding month as measured by the Contractor’s direct and
actual costs incurred in accordance with the Cost of the Work described in
Section 3.2 of this Agreement, a list of all bills for supplies, materials,
equipment, and fixtures incorporated in the Work (in detail reasonably
sufficient to allow Owner to determine where each item is incorporated) and
labor performed (in detail reasonably sufficient to allow Owner to determine
where and on what portion of the Work the labor was performed, including, but
not limited to, weekly labor payrolls with names, dates, hours and rates) in
connection with the Work, together with copies of the actual bills to be paid.

 

  (c)

For each category and portion of the Work as shown on the Schedule of Values:
(1) the amount requested on all previous Applications for Progress Payment,
(2) the

 

 

29 | Page



--------------------------------------------------------------------------------

  amount requested on the current Application for Progress Payment, and (3) the
amount allocated to the Work yet to be completed.

 

  (d) The percentage completion of each portion of the Work as of the end of the
period covered by the Application for Progress Payment, shown as the percentage
obtained by dividing (a) the expense which has actually been incurred by
Contractor on account of that portion of the Work for which Contractor has made
or intends to make actual payment prior to the next Application for Progress
Payment, by (b) the amount allocated to that portion of the Work in the Schedule
of Values.

 

  (e) Amounts due which are attributable to the Contractor’s Fee earned as a
result of the completion of Contractor’s scope of Work during such period
covered by and included in the Application for Progress and approved by Owner.
Under no circumstances shall Contractor include in any Application for Progress
Payment, nor shall Owner be required to pay, an Application for Progress Payment
for funds to pay an amount in excess of the then applicable pro rata portion of
the Contractor’s Fee, using the ratio that the portion of the Work then
completed bears to the total Work (as determined by the total Costs of the Work
disbursed to date compared to the total approved Costs of the Work amount on the
Schedule of Values).

 

  (f) For all amounts due as the result of Change Orders and Construction Change
Directives, the Contractor shall make submittals for each Change Order and
Construction Change Directive.

 

  (g) Reflect Retainage in the amount provided for pursuant to Section 5.6 of
this Agreement.

 

  (h) Such additional information and documentation regarding the progress of
the Work as Owner or Owner’s Lenders may reasonably require.

5.2.2 Substantiation of Costs. Contractor shall support its Applications for
Progress Payment with relevant documentary evidence for cost verification
purposes as Owner and Owner’s Lenders may reasonably require. This obligation
shall include providing Owner with such supporting documentation as necessary to
enable Owner to verify Costs of the Work submitted pursuant to Section 3.2 of
this Agreement, including any Costs of the Work attributable to Change Orders or
Construction Change Directives. To the extent requested by Owner, this shall
include providing audit access to Contractor’s books and records to the extent
described in Article 19 of this Agreement. All blanks and columns in the
Application for Progress Payment must be completed. Except with Owner’s prior
written consent pursuant to Sections 5.11 and 5.13 of this

 

 

30 | Page



--------------------------------------------------------------------------------

Agreement, Contractor shall not make advance payments to suppliers and shall not
be entitled to reimbursement for the cost of any equipment or materials which
have not been delivered and incorporated into the Project or stored at the Site.

5.2.3 Additional Costs for Change Orders and Claims. Except for Construction
Change Directives which specify additional Costs of the Work are to be paid, or
pursuant to an Owner signed Change Order, Owner shall not have any obligation to
pay any amounts to Contractor or any Subcontractor or Vendor for work outside
the scope of Contractor’s Work.

5.2.4 Lien Waivers. Each Application for Progress Payment shall include signed
and acknowledged (by a notary) Conditional Waivers and Releases of Lien Upon
Progress Payment in the form attached hereto as Exhibit H from Contractor and
each Subcontractor, and each Vendor with regard to Work that is covered on the
Application for Progress or Final Payment, and signed and acknowledged (by a
notary) Unconditional Waivers and Releases of Liens Upon Progress Payment in the
form attached hereto as Exhibit I from Contractor and each Subcontractor, and
each Vendor with regard to Work that was covered by the immediately preceding
Application for Progress Payment. Owner’s receipt of such executed and
acknowledged waivers shall be a condition precedent to Owner’s obligation to pay
any amounts pertaining thereto. Notwithstanding the foregoing, and subject to
all other terms of this Agreement, to the extent Contractor fails to provide any
of the foregoing waivers and releases of lien when required (“Outstanding
Releases”), Contractor shall provide to Owner’s and Owner’s Lenders’ title
insurers, from time to time upon Owner’s request and as a condition to any
progress or other payment to Contractor, such affidavits, indemnitee(s),
certificates and other instruments as such title insurers require to issue to
Owner and Owner’s Lenders, as a condition to any progress or other payment to
Contractor, one or more endorsements to their respective title insurance
policies insuring the lien free status of the Work and Site (Contractor’s
failure to cause the title insurer to provide the required endorsement(s) shall
be a breach of this Agreement); provided, however, that at no time shall the
aggregate of all Outstanding Releases represent Work with an aggregate value in
excess of $1,000,000. In addition, Owner may at any time direct Contractor to
submit an affidavit that all payrolls, invoices for material and equipment, and
other indebtedness connected with the Work and associated with an Application
For Progress Payment have been paid.

5.2.5 Certificates. Each Application for Progress Payment (and for Final
Payment) shall include a “Contractor’s Certificate”, in form and substance
identical to Exhibit J attached to this Agreement, signed by Contractor.

5.3 Time of Payments. Subject to the terms of the Contract Documents, Owner
shall make to Contractor progress payments properly due and undisputed based on
an approved Application for Progress Payment within thirty (30) calendar days
after receipt of such fully completed Applications For

 

 

31 | Page



--------------------------------------------------------------------------------

Progress Payment which are submitted along with all requirements under
Section 5.2 above, and substantiated in accordance with Subsection 5.2.2 above,
and otherwise reasonably satisfactory to and approved by Owner and Owner’s
Lenders, less any amounts that may be retained or withheld pursuant to the
Contract Documents.

5.4 Owner’s Right To Withhold. Notwithstanding anything to the contrary herein,
and in addition to Retainage, Owner may, upon written notice to Contractor,
withhold from any payments otherwise due to the Contractor (including Final
Payment), up to one hundred percent (100%) of the amount which, in Owner’s
opinion, is necessary to protect Owner against or compensate Owner for any and
all damages, costs, lawsuits claims, overpayments, expenses and losses
attributable to any of the items or circumstances listed below in this
Section 5.4, including, to cure any breach, default or failure to perform, or to
assure the payment of claims of third persons, and at Owner’s option to apply
such sums in such manner as Owner may in good faith deem necessary or proper to
secure protection from or to satisfy such claims, Owner shall not be deemed in
default by reason of withholding payment under this Agreement in good faith.
Contractor shall not be entitled to receive payment on any Application for
Progress Payment that is inaccurate or incomplete or that contains any material
misrepresentation. The rights and remedies of Owner under this Section 5.4 shall
be non-exclusive and shall be in addition to all other remedies available to
Owner under this Agreement or at law, in equity or otherwise.

5.4.1 The overall percentage of Work satisfactorily completed by Contractor and
each relevant Subcontractor and/or Vendor (determined by comparing the amount of
Work satisfactorily completed to the total amount of Work to be completed), is
less than the overall percentage of payments determined by comparing (i) the sum
of (a) all amounts previously paid by Owner; and (b) the pending invoice to be
paid, to (ii) the total amount of the Cost of the Work within the Guaranteed
Maximum Price.

5.4.2 Contractor’s failure to perform the Work in accordance with the Contract
Documents, including, without limitation, failing to comply with any applicable
Laws, failure to submit or carry out Recovery Plans in accordance with
Section 11.8 of this Agreement, and/or failure to maintain insurance in
compliance with the requirements of this Agreement.

5.4.3 Defective Work not remedied in a timely manner after receipt of notice
from Owner during the course of the Work or during the Warranty Period, as
applicable. If any Work inspected by Owner is not to Owner’s reasonable
satisfaction in accordance with the Contract Documents, a condition of any
additional payments to Contractor shall be the correction of any such
unsatisfactory Work to Owner’s reasonable satisfaction in accordance with the
Contract Documents.

5.4.4 Reasonable evidence of the failure by Contractor to make timely or
properly due payments to Subcontractors or Vendors.

 

 

32 | Page



--------------------------------------------------------------------------------

5.4.5 Contractor’s failure to submit lien waivers as required pursuant to
Subsection 5.2.4 above.

5.4.6 The filing by Contractor or any Subcontractor or Vendor of mechanic’s
liens or other claims relating to the Work against Owner, the premises of Owner,
the Project and/or the Site, or the making or filing of any claim by any other
party arising out of or relating to the Work or acts or omissions of Contractor,
any Subcontractor or any other person for whose acts Contractor is responsible
or liable at law or under the Contract Documents, except for those liens filed
as a result of Owner’s failure to make payment when due to Contractor under the
Contract.

5.4.7 Contractor’s failure expeditiously to remove mechanic’s liens filed
against the premises of Owner and/or the Site by Contractor or any Subcontractor
or Vendor, except for those liens filed as a result of Owner’s failure to make
payment when due to Contractor under the Contract.

5.4.8 The existence of Work, including Punch List Items, not fully completed or
corrected after either Substantial or Final Completion.

5.4.9 Any failure by the Contractor to provide timely access to the Contractor’s
books and records for audit purposes to the extent described in Article 19 of
this Agreement.

5.4.10 Any failure by Contractor to provide the Schedule Updates as required by
Article 11 of this Agreement or failure to submit Applications For Progress
Payments consistent with the Schedule of Values.

5.4.11 Owner’s or Owner’s Lenders’ good faith belief based on reasonable
evidence that the Work cannot be completed for the unpaid balance of the
Guaranteed Maximum Price.

5.4.12 Regarding any particular portion of the Work as shown on the Schedule of
Values, any amount requested that is attributable to a portion of the Work not
actually completed.

5.4.13 Owner’s or Owner’s Lenders’ good faith belief based on reasonable
evidence that the Work will not be completed within the Contract Time.

5.4.14 Damage to property or Work or injury to persons attributable to the acts
or omissions of Contractor, any Subcontractor or any person for whose acts or
omissions Contractor is responsible or liable at law or under the Contract
Documents.

5.4.15 Deviations from the Contract Documents other than those approved or
permitted in accordance with the Agreement without an applicable Change Order or
Construction Change Directive.

 

 

33 | Page



--------------------------------------------------------------------------------

5.4.16 Any material breach or default or failure to perform by Contractor under
the Contract Documents, including without limitation failure to maintain any
required insurance, or any material inaccuracy in any of Contractor’s
representations or warranties.

5.4.17 A determination by Owner to nullify in whole or in part a prior approval
of an Application for Progress Payment and/or prior payment made, because of
subsequently discovered evidence or subsequent observations which otherwise
would allow Owner to withhold pursuant to this Section 5.4 or elsewhere in the
Contract Documents.

5.4.18 Owner’s Lenders’ inability (if not the fault of Owner) to obtain (1) one
or more title insurance endorsements to the Owner’s Lender’s title policy,
showing no intervening or other liens, lien rights or encumbrances upon the Site
or any improvements relating to the whole or any portion of the Work prior to
any Lender Liens (as defined in Section 24.2 of this Agreement), other than
those approved in writing by Owner’s Lender, and insuring the full amount of the
disbursement and its priority satisfactory to Owner and Owner’s Lenders, or
(2) a satisfactory report under laws of Ohio showing no liens or interests
(other than those of Owner’s Lenders) relating to the whole or any portion of
the Work, including, without limitation, any improvements; or any failure of
Contractor or any Subcontractor to comply with Section 24.2 of this Agreement.

5.4.19 Contractor’s failure to obtain, comply with and keep valid and in full
force, and deliver copies to Owner of, all approvals, permits, certifications,
consents and licenses of governmental authorities or other parties having
jurisdiction over the Site, the Project or the Work or contractual rights to
approve or inspect any of the foregoing which are necessary at the stage of
construction and/or otherwise existing and required to be complied with or
satisfied when such disbursement to Contractor is to be made to enable Final
Completion on or before the Contract Time.

5.4.20 It shall be a condition precedent to all payments to Contractor following
the date that certificates of occupancy (or any other equivalent permits
required for occupancy and use) are obtainable for the whole or any part of the
Project prior to Final Completion, that Contractor obtain and deliver to Owner
all such permits when they are first available to be obtained (unless due to the
fault of Owner such certificates are not obtainable).

5.4.21 Encroachments by any part of the Work being constructed on the Site
outside the boundaries of the Site.

5.4.22 An order or statement shall have been made by or received from any
governmental, administrative or regulatory authority or agency stating that the
whole or any part of the Work, and/or any proposed change thereto, for which
Contractor or any Subcontractor is responsible or which relates to Contractor’s
or any Subcontractor’s activities is in violation of any Laws (as defined in
Section 7.2 hereof), unless such order or statement has been timely corrected to
the

 

 

34 | Page



--------------------------------------------------------------------------------

satisfaction of both the applicable governmental agency and Owner and evidence
of such timely correction shall have been provided to Owner in form and
substance satisfactory to Owner.

5.4.23 The existence of Disputed Claim Amounts (as defined in the Contractor’s
Certificate) in excess of $75,000.00, in the aggregate on any one Application
For Progress Payment.

5.4.24 Contractor’s failure to comply with the requirements of Section 5.13 of
this Agreement relating to off-Site materials.

5.4.25 Costs of OCIP coverage pursuant to Exhibit O.

5.5 Joint Payee Checks. Owner shall have the right at any time and from time to
time upon notice to Contractor, to issue one or more checks for portions of a
progress payment and Final Payment which are payable jointly to Contractor and
its Subcontractors or Vendors of any tier or the parties owed. This right
includes, but is not limited to, issuing jointly payable checks in circumstances
where a dispute exists between Owner and Contractor with respect to the value of
any partially or fully completed Work, including disputed Change Proposal
Requests and Claims, and circumstances where Contractor has failed to provide
lien waiver documents as required herein. Any such checks are forwarded to
Contractor for further handling. Without limiting the generality of the
foregoing, if Contractor fails, neglects, or refuses to pay for labor or
services performed or materials or equipment supplied in connection with the
Work as payments become due, except as are permitted under the Contract
Documents, Owner shall have the right (but not the obligation) to make payments
directly for any and all such labor, materials, or equipment and to deduct the
amount of such payment from any payments otherwise due Contractor and from the
Guaranteed Maximum Price. Owner shall have the right upon five (5) days prior
written notice to stop the performance of the Work by Contractor until payment
of all amounts due and owing has been made, provided, however, Owner shall not
have any duty to stop the Work.

5.6 Retention. From each Progress Payment made by Owner on an approved
Application for Progress Payment, Owner shall retain and withhold as
“Retainage,” ten percent (10%) of the approved amounts to be paid to all
Subcontractors (whether through Contractor or directly) and five percent (5%) of
the approved amounts to be paid to Contractor for self-performed Work.
Notwithstanding the foregoing, no Retainage shall apply to (a) Contractor’s Fee,
(b) premiums for Contractor’s Payment and Performance Bonds required of
Contractor pursuant to the Contract, or (c) approved amounts to be paid to
Contractor for Contractor’s direct Costs of the Work (exclusive of amounts to be
paid to Subcontractors directly or through Contractor). All such Retainage shall
be released as part of the Final Payment to Contractor. After fifty percent
(50%) of the scope of the Work has been satisfactorily completed, Owner may
elect to reduce the level of Retainage withholding in the event that Owner, in
its sole discretion, determines that Contractor, its Subcontractors and/or
Vendors are satisfactorily performing the Work in accordance with the Contract
Documents, including but not limited to, achieving Interim Milestones Dates.

 

 

35 | Page



--------------------------------------------------------------------------------

5.7 Substantial Completion Payment. Payment by Owner upon Substantial Completion
shall be in consideration of Contractor’s unconditional covenant and agreement
to complete all final Punch List Items. Owner may retain a sum equal to one
hundred and fifty percent (150%) of the costs estimated by Owner necessary to
complete any such Punch List Items. Thereafter, Owner shall pay to the
Contractor monthly the amounts retained for such Punch List Items to the extent
that each Punch List Item is satisfactorily completed by Contractor and accepted
by Owner.

 

5.8 Final Payment. Contractor’s “Application For Final Payment” shall be
submitted in accordance with the following:

5.8.1 “Final Payment” shall mean the payment to Contractor of all amounts due
and owing and remaining to be paid to Contractor under the Contract Documents,
including any Retainage, based on Contractor’s Application for Final Payment and
Owner’s Certificate of Final Completion. Final Payment shall not be due, and
Contractor’s Application for Final Payment shall not be considered, until the
Contractor completes all of the Work in accordance with the Contract Documents
including all prerequisites for a Certificate of Final Completion pursuant to
Section 12.2 of this Agreement.

5.8.2 Owner will have no obligation to make the Final Payment as long as any
unresolved mechanic’s liens or claims exist relating to Owner’s property, the
Site or the Project, regardless of whether such liens or claims are filed or
made by Contractor, any Subcontractor or Vendor or any other party relating to
the Work; unless and until as directed by Owner, Contractor obtains and records
appropriate lien releases acceptable to Owner and Owner’s Lenders, or provides
Owner and Owner’s Lenders with indemnitee(s) acceptable to Owner and Owner’s
Lenders and/or bonds around any mechanic’s lien in a manner acceptable to Owner
and Owner’s Lenders, all in accordance with Section 7.19 hereof.

5.8.3 The Application For Final Payment shall include a statement of all
unresolved Claims as defined in Article 20 of this Agreement (and for which
payment has been and/or shall be withheld by Owner). Contractor shall separately
list by Claim number the specific dollar amounts which have previously been
submitted as Claims by Contractor in good faith and in full compliance by
Contractor with this Agreement.

5.8.4 Except for such unresolved Claims stated in specific dollar amounts which
have been previously filed by Contractor in good faith and in full compliance
with this Agreement, the submittal by Contractor of its Application For Final
Payment shall constitute a final and irrevocable release and waiver by
Contractor of any and all other Claims and causes of action for additional costs
allowable under the Contract Documents. This shall include, but not be limited
to, any and all claims for additional amounts relating to the Unresolved Claims
so identified by Contractor and Claims or potential claims of Subcontractors and
Vendors arising out of this

 

 

36 | Page



--------------------------------------------------------------------------------

Contract, whether or not any such Claims or potential Claims arise in contract
or in tort or were known or unknown at the time of submittal of the Application
For Final Payment.

5.8.5 Upon Owner’s concurrence that all conditions listed in Section 12.2 of
this Agreement have been fulfilled and that the balance set forth in the
Application For Final Payment is due and payable, Owner shall make Final Payment
to Contractor in accordance with Section 5.3 of this Agreement.

5.8.6 Final Payment shall not relieve Contractor of any warranty obligations
(including, without limitation, warranty obligations) contained in the Contract
Documents or at law.

5.8.7 The making of Final Payment by Owner shall constitute Owners acceptance of
the Work and shall be a waiver of Claims by Owner under the Contract Documents,
except to the extent of any conditions or reservations and/or Claims set forth
in writing by Owner at or prior to the time of Final Payment, and except to the
extent of any claims relating to any of the following, whether known or unknown
at the time of Final Payment (i) any liens or encumbrances, (ii) any matter for
which Contractor or any Subcontractor or Vendor is liable or responsible at law,
(iii) any obligations or liability relating to Contractor’s warranties provided
in the Contract Documents (including Contractor’s obligations under Article 10
hereof), (iv) Contractor’s representations, warranties and obligations under
Sections 3.4, 3.6, 7.2 (a)&(g), 7.2.1, 7.2.11, 7.2.12, 7.20, 13.2.3, 14.1.1,
14.2, 14.3 (last sentence), 14.4, 16.2, 24.7, and Articles 19 and 23 of this
Agreement, (v) failure of the Work to comply with the Contract Documents, or
(vi) any breach or inaccuracy of any of Contractor’s representations or
warranties under the Contract Documents, any Contractor Certificate or under any
affidavit, certificate or other instrument or document provided to Owner or any
of Owner’s Lenders.

5.9 Disputed Payments. When the reason(s) for withholding payment are removed to
Owner’s reasonable satisfaction, Owner will pay such previously withheld amounts
(less amounts properly withheld or retained) with the next regularly scheduled
payment. In the event of a dispute with respect to amounts payable under an
Application For Progress Payment or the Final Payment, Owner shall pay all
undisputed amounts. If Contractor disputes any determination by Owner with
regard to any Application for Progress Payment or any withheld amounts,
Contractor shall nevertheless expeditiously continue to prosecute the Work. Any
amounts in dispute and withheld by Owner shall be promptly paid after the
earlier of: (a) settlement of the dispute by execution of a final Change Order
document; or (b) final resolution of the dispute pursuant to Article 22 of this
Agreement. The payment of any undisputed amounts shall not waive or otherwise
limit Owner’s rights as set forth in this Agreement, including, but not limited
to, in Article 19 below.

5.10 Ownership of Materials. All material and work covered by progress payments
made shall upon such payment become the sole property of Owner, and the Owner
shall have the risk of loss and

 

 

37 | Page



--------------------------------------------------------------------------------

responsibility for all material and Work pursuant to its Builder’s Risk
Insurance requirements. Contractor represents and warrants to Owner that
(i) title to all of the Work, materials and equipment covered by any Application
for Progress Payment will pass to Owner upon the earlier of incorporation in the
Work or receipt of payment by Contractor, and such title shall be free and clear
of all liens, claims, security interests or encumbrances; (ii) the vesting of
such title shall not impose any obligations on Owner or relieve Contractor of
any of its obligations under the Contract Documents; (iii) Contractor shall
remain responsible for damage to or loss of the Work, whether completed or under
construction, until responsibility for the Work has been accepted by Owner in
the manner set forth in this Agreement (Contractor’s risk of loss, however,
shall be subject to the terms and provisions of the OCIP); and (iv) no Work
covered by an Application for Progress Payment and no material or equipment
incorporated in the Work will have been acquired or incorporated into the Work,
subject to an agreement under which an interest in the Work or an encumbrance on
the Work is retained by the seller or otherwise imposed by Contractor or such
other person.

5.11 Deposits and Payments. If any deposits are required for the purchase of any
materials, such deposits will be specifically identified by category and
credited against amounts as billed in that category. Contractor agrees to
receive and hold all payments to it by Owner as trust funds to be applied only
to the payment of Costs of the Work and then to the payment of the Contractor’s
Fee. Contractor will promptly upon written request from Owner, account for any
and all funds theretofore received by Contractor from Owner. Contractor agrees
to arrange to purchase such materials or equipment in advance of the time for
installation in the Project as are deemed advisable by Owner or Contractor,
provided such purchases in excess of $500,000.00 are approved by Owner and
Owner’s Lenders. Upon payment to Contractor of approved deposit amounts,
Contractor shall provide Owner with an assignment of Contractor’s rights
relating to such deposit made and agreement for purchase of such item.

5.12 Waiver. Owner’s allowance or payment of any item pursuant to any
Application for Progress Payment or otherwise shall not constitute approval of
the Work or the Application for Progress Payment, or result in Owner’s waiver of
any claims, all of Owner’s rights being specifically reserved, and no such
payments shall operate as an admission on the part of Owner as to the propriety
or accuracy of any amounts on such Application for Progress or Final Payment
(except Final Payment shall constitute a waiver by Owner only to the extent
provided in Section 5.8.7 hereof). A progress payment, or partial or entire use
or occupancy of the Project by Owner shall not constitute acceptance of Work not
in accordance with the Contract Documents. Owner shall not be bound by any
entries in previous Applications for Progress Payment and shall be permitted to
make corrections for errors therein. Owner’s Final Contractor’s Fee installment
payment and Final Payment shall in no way relieve Contractor of any obligations
or responsibilities under the Construction Documents which extend beyond the
date of such payment.

5.13 Materials Off-Site. All materials which are the subject of an Application
for Progress Payment (or Application for Final Payment, if applicable) shall be
stored at all times at the Project, in a bonded

 

 

38 | Page



--------------------------------------------------------------------------------

warehouse or such other secured facility satisfactory to Owner and Owner’s
Lenders, or at the premises of the manufacturer or fabricator (in which event
the materials shall be appropriately marked and identified with the applicable
purchase contract and physically segregated in an area with access to a public
street), until the materials are incorporated into the Project; provided that if
the materials are stored with the manufacturer or fabricator, Owner must receive
evidence satisfactory to Owner of the creditworthiness of the manufacturer or
fabricator and/or Contractor shall procure and deliver or cause to be procured
and delivered to Owner such dual obligee performance and labor and material
payment bond or bonds, in form, substance and amount satisfactory to Owner and
Owner’s Lenders, as Owner and Owner’s Lenders may require. Furthermore,
Contractor shall:

5.13.1 use the materials only for construction of the Project, and not make any
transfer thereof or permit any lien to attach thereto which could materially
impair the ability of Owner to use the materials for such purpose;

5.13.2 take or cause to be taken all actions necessary to maintain, preserve and
protect the materials and keep them in good condition and repair, and to comply
with all laws, regulations and ordinances relating to the ownership, storage or
use of the materials;

5.13.3 cause to be delivered to Owner any applicable bailee waivers where such
bailee rights exists, and the original warehouse receipt covering any stored
materials, and ensure that such stored materials have been stored in such a way
as to eliminate the possibility that they will be commingled with other
materials or projects; and

5.13.4 if Contractor shall fail to perform any of its obligations under this
Section 5.13 after Owner has made payment to Contractor for the materials, Owner
or Owner’s Lender may, but shall not be obligated to, take such actions and
expend such sums as are necessary in Owner’s judgment to protect and preserve
Owner’s Lenders’ security interest in such materials, and all such expenditures
so incurred (including, without limitation, attorneys’ fees and disbursements)
shall be repayable by Contractor promptly on demand and shall be Non-Allowable
Costs of the Work.

ARTICLE VI

OWNER’S RESPONSIBILITIES

6.1 Information and Services. Owner shall, at such times as are reasonably
required for the successful and expeditious completion of the Work, provide
Contractor with information and services at Owner’s expense as follows:

6.1.1 Purchase and deliver to Contractor in accordance with the Project Schedule
(and after timely and due notice from Contractor to Owner of a schedule of
delivery dates for such items), the material and equipment to be provided by
Owner for installation by the Contractor;

 

 

39 | Page



--------------------------------------------------------------------------------

6.1.2 Owner has already provided to Contractor surveys describing physical
characteristics of the Site including the location of known utility pipelines
and wiring conduits; and Owner will continue to provide Contractor with copies
of subsequent surveys of the Site as they become available;

6.1.3 Pay for (a) utility connection fees, and (b) alterations to existing
structures at the Site required by governmental authorities as a pre-condition
of issuing building permits for the Work;

6.1.4 To the extent described in Section 7.11.2 below, pay for on-Site and
off-Site testing, inspections and approvals specifically required for the Work
by applicable Laws;

6.1.5 Pay for all Major Permits for the Work (though it is Contractor’s
obligation to obtain, so long as owner pays for such Major Permits) subject to
Section 1.12 hereof;

6.1.6 Pay for all necessary permanent construction utilities at the Site
(Contractor will be responsible for Temporary Electric Service and its use
during construction); and

6.1.7 Pay all real property taxes assessed against the Work.

6.2 Limitations. Information on the Site and local conditions affecting the Site
and any and all other information, reports, studies, surveys and materials
provided by Owner pursuant to Section 6.1.2 above or otherwise, is furnished
solely for the convenience of Contractor only, and without any representation,
warranty or guarantee of accuracy, adequacy, correctness or completeness by
Owner and Owner hereby disclaims all such warranties, guarantees and
representations. Except to the extent set forth in Article 13 below, and except
to the extent the information and materials supplied by Owner contain inaccurate
information that was not known to Contractor to be inaccurate (and such
inaccuracy would not have been reasonably discovered by Contractor in the
exercise and/or performance of its obligations under the Contract Documents),
Contractor assumes the risk of such conditions and shall fully complete the Work
at no additional cost to Owner and within the Contract Time (subject to
Contractor’s right to use the Construction Contingency as provided in
Section 3.1.6 hereof, to the extent there remain funds therein, and regardless
of whether any funds remain in the Construction Contingency, Contractor shall
still be liable for such costs).

6.3 Project Representative. Owner has designated Kirk England or his assigns as
its “Project Representative” to be Owner’s authorized representative to provide
approvals and directives necessary for the day-to-day administration of the
Project, including the Work. Contractor acknowledges and confirms that no
apparent authority, agency or similar claims may be made by Contractor with
respect to any approval, authorization, order or decision given or made from and
after the execution date of this Agreement by any purported representative or
employee of Owner other than either of Owner’s Project

 

 

40 | Page



--------------------------------------------------------------------------------

Representatives in writing (or such other individual authorized in writing by
Owner), and all such claims are hereby waived by Contractor.

6.4 Approval of Major Purchases. Notwithstanding anything in the Contract
Documents which may indicate otherwise, all purchase orders in excess of
$250,000.00 for the supply by Contractor of materials and equipment specified in
the Contract Documents for incorporation into the Work shall require the prior
written approval of Owner.

6.5 Site Access. Owner, Owner’s Lenders, Architect and any party designated in
writing by Owner shall at all times have, and Contractor shall provide, complete
and unfettered access to the Site and the Work in progress and preparation
wherever located at all times for any and all purposes as Owner and/or Owner’s
Lenders may desire. Visits to the Site or observations of the Work by Owner,
Architect, any party designated by Owner, Owner’s representatives or
contractors, or Owner’s Lenders shall in no way relieve Contractor from its
obligations to carry out the Work in accordance with the Contract Documents.
Subject to the terms of the Contract Documents, Owner and Owner’s other
contractors shall work without causing labor disharmony, coordination
difficulties, delays, disruptions or interferences with Contractor,
Subcontractors and Vendors.

6.6 Payments. Owner shall timely make payment to Contractor of amounts properly
due Contractor under and subject to (including Owner’s right to offset and
withhold as provided in) the Contract Documents.

6.7 Proof of Funding. Upon Contractor’s request, and subject to availability to
Owner and the rights of Owner’s Lenders, Owner will provide to Contractor a copy
of the loan documentation between Owner and Owner’s Lenders relating to the
provision and disbursement of funds to Owner for its obligations under this
Contract (excluding therefrom information deemed proprietary or confidential by
Owner or Owner’s Lenders).

6.8 Good Faith. Owner shall use good faith in performing its obligations under
the Contract Documents, and shall not unreasonably delay its review of and/or
response to matters requiring Owner’s review and/or response under the Contract
Documents.

6.9 Timely Delivery of Drawings. Owner acknowledges and agrees that to maintain
the Project Schedule and the Guaranteed Maximum Price, subject to any allowed
extensions and/or increases, the Drawings and Specifications need to be
consistent with the Guaranteed Maximum Price Premises and Assumptions and
delivered by Owner within the terms required in the Project Schedule. The
Drawings and Specifications are listed in Exhibit E.

 

 

41 | Page



--------------------------------------------------------------------------------

ARTICLE VII

CONTRACTOR’S RESPONSIBILITIES

7.1 Contractor’s Specific Representations. By entering into this Contract,
Contractor undertakes to furnish its best skill and judgment and to cooperate
with Owner in furthering the best interests of Owner, the Work and the Project,
and shall use good faith in performing its obligations under the Contract
Documents. By entering into this Contract, Owner is relying upon the specific
undertakings, representations and warranties of the Contractor in favor of Owner
as follows, and Contractor hereby represents, warrants and covenants to Owner
that:

7.1.1 Contractor and all Subcontractors are duly authorized and have the
necessary license(s) to practice and perform all Work in this jurisdiction and
will remain so licensed at all times relevant to the Work and Project.
Contractor shall produce such license(s) to the Owner upon request, and
Contractor shall be responsible to obtain copies of such license(s) from all
Subcontractors prior to allowing them to perform Work on Site. Contractor has
substantial experience in performing major projects with scopes of work similar
to the Work defined herein, is familiar with the activities of the governmental
bodies having authority over the Project and has expertise and experience
managing Subcontractors on projects of similar scope within the Cincinnati, OH
area. Contractor also represents that such experience includes performing major
projects with stringent time constraints and where construction begins before
all drawings and specifications have been issued for construction purposes, as
is the case with the Work and Project. The standard by which Contractor shall be
judged in its performance of this Agreement and its exercise of judgment
hereunder shall be that of a contractor with the highest level of skill,
experience and expertise for the planning and construction of a first class
luxury resort and casino in Cincinnati, OH including the foregoing
qualifications and consistent with such other Contractor representations,
warranties and covenants contained in the Contract Documents.

7.1.2 All of Contractor’s management and Site supervisory personnel listed in
Exhibit C attached to this Agreement shall remain until Substantial Completion
committed to and available for full-time assignments devoted to the Work unless
otherwise specifically noted in Exhibit C attached to this Agreement or as
agreed upon by Owner (subject to Contractor’s right to terminate the employment
of personnel for cause in the ordinary course of business).

7.1.3 Contractor has examined and will continue to examine all Contract
Documents provided by Owner and the Architect pertaining to the Work and the
Site. Contractor fully accepts the lack of completeness of such documents,
including the Drawings and Specifications, except to the extent otherwise
reasonably and promptly noted in writing to Owner in accordance with Section 7.3
hereof as to any specific concerns about incompleteness and consistent with
Contractor’s obligations and representations in this Agreement so long as any
such Drawings and

 

 

42 | Page



--------------------------------------------------------------------------------

Specifications delivered after the Effective Date are (a) delivered timely in
accordance with the Project Schedule and (b) in substantial conformance with the
Guaranteed Maximum Price Premises and Assumptions. Contractor also represents
that the Guaranteed Maximum Price Premises and Assumptions were sufficiently
detailed and comprehensive to enable Contractor to have reliably estimated and
established its Guaranteed Maximum Price set forth in Article 3 of this
Agreement. Subject to the provisions of this Agreement, Contractor further
agrees that all Work shall be performed within the Guaranteed Maximum Price and
within the Contract Time set forth in Article 4 of this Agreement,
notwithstanding that the Contract Documents, including the Drawings and
Specifications, are not complete in every detail and are still being developed.

7.1.4 Contractor has had ample time to and has visited and examined the Site and
has reviewed the physical conditions affecting the Work, and will continue to do
all of the foregoing, and, subject to the provisions of Article 13 hereof, is
familiar with all of the conditions on, under, and affecting the Site, as
Contractor deemed necessary or desirable based on Contractor’s skill, experience
and knowledge and the scope of the Work and terms of the Contract Documents.
Contractor has verified field conditions, and carefully and fully compared such
field conditions, Site observations and other information known to Contractor
with the Contract Documents (including the requirements thereof) and has not
found any omissions, errors or discrepancies and has satisfied and will continue
to satisfy itself as to: (a) access thereto; (b) the location of all utility
pipelines and wiring conduits which can be ascertained through Site visits or by
any documents which are provided by Owner; (c) the type of equipment and
facilities needed before and during prosecution of the Work; (d) the general and
local labor and weather conditions and availability of materials and equipment
under which the Work is to be performed; (e) the presence of construction
hazards, if any; (f) the nature, location, and character of the Work and the
Site, including, without limitation, all improvements and obstructions on and
under the Site both natural and man-made; and (g) all other matters which may
affect the Contractor’s means, methods, techniques and procedures necessary to
construct the Work in strict accordance with the Contract Documents and
otherwise fulfill its obligations under the Contract Documents, including but
not limited to its obligation to complete the Work for an amount not in excess
of the Guaranteed Maximum Price on or before the Contract Time. Any condition at
the Site, whether or not consistent with conditions shown or called for on the
Contract Documents, shall not be allowed as a basis for claims for extra
compensation or extensions of time, except as otherwise specifically provided
for in Article 13 below, notwithstanding any statements or representations by
Owner or any party on behalf of Owner, oral or written, with respect to the
conditions of the Site or improvements thereon, or regarding the completeness,
correctness, or adequacy of any Contract Documents, except to the extent
provided in Section 7.1.3 hereof

7.1.5 Prior to commencing its procurement and construction activities,
Contractor shall further verify at the Site all measurements and levels
necessary for proper construction of the Work,

 

 

43 | Page



--------------------------------------------------------------------------------

including the fabrication, assembly and installation of materials and equipment
to be incorporated into the Work and shall further carefully compare such
verified field measurements and conditions with the requirements of the Contract
Documents.

7.1.6 The Contractor is not required to ascertain that the Contract Documents
are in accordance with applicable laws, consents, ordinances, mitigation
measures, codes, rules, directives, orders, permits, statutes, and regulations,
whether federal, State or local, and whether governmental or public
administrative (collectively, “Laws”). However, if the Contractor observes any
failure of the Contract Documents to conform with applicable Laws, Contractor
shall immediately notify Owner in writing and identify any such discrepancies
and obtain written instructions from Owner before proceeding with any part of
the Work affected thereby. If the Contractor performs Work that it knows to be
contrary to Laws, the Contractor shall assume full responsibility for such Work
and shall bear all costs (including loss and damage due to delays) of
correction, repair and replacement attributable thereto as Non-Allowable Costs
of the Work.

7.1.7 If Contractor discovers or otherwise becomes aware of any errors,
discrepancies, omissions, duplications or conflicts in the Contract Documents at
any time during the course of the Work, Contractor shall immediately notify
Owner in writing and obtain written instructions from Owner before proceeding
with any part of the Work affected thereby. If the Contractor performs any Work
relating to any such errors, discrepancies, omissions, duplications in the
Contract Documents, Contractor shall bear all costs of correction and adverse
scheduling impacts attributable thereto as Non-Allowable Costs of the Work.

7.1.8 Contractor will not engage in, nor commit its personnel to engage in, any
other projects while performing Work on the Project to any extent that such
other projects may materially and adversely affect the quality or efficiency of
the Work required to be performed by Contractor in connection with this Project
or which will otherwise be detrimental to the carrying on and completion of this
Project.

7.2 General Description. Contractor covenants and agrees that Contractor’s Work
and all Work performed by any Subcontractor or Vendor shall be carried out:
(a) with a proper supply of labor, materials and equipment; (b) in full
compliance with the requirements contained in, indicated on and reasonably
inferable from the Contract Documents given Contractor’s status as a Contractor
experienced with construction projects similar in size and complexity to the
Work, (c) in full compliance with all applicable laws, consents, ordinances,
mitigation measures, codes, rules, directives, orders, permits, statutes, and
regulations, whether federal, State or local, and whether governmental or public
administrative (collectively, “Laws”), subject to the limitation related to the
Contract Documents set forth in Section 7.1.5; (d) diligently and in the best
manner to assure completion on or before the Guaranteed Date of Substantial
Completion, (e) in full compliance with the “Technical Studies and Reports” set
forth in Exhibit K attached to this Agreement, (f) by qualified design
professionals where applicable, and (g) in full

 

 

44 | Page



--------------------------------------------------------------------------------

compliance with the terms of the OCIP (as defined in Section 15.1 of this
Agreement) and any other insurance applicable to the Work. The term Laws shall
also include, without limitation, those specific permits, approvals and
entitlements set forth in Exhibit L attached to this Agreement. Applicable Laws
shall supersede the Contract Documents if there is any conflict; provided,
however, that if any applicable Laws shall necessitate a Change to or deviation
from the Contract Documents, Contractor shall obtain Owner’s written consent
prior to implementing that Change. If Contractor knowingly performs any part of
the Work in violation of any such applicable Laws, Contractor shall bear all
costs of correction and adverse scheduling impacts. Should any governmental
authority having jurisdiction over the Work mandate compliance with any changes
to applicable Laws or Laws that have been enacted after Work has commenced,
Contractor shall, subject to consultation with and written approval by Owner,
construct the Work in accordance with such applicable Laws, the cost of which
will be a Modification. In fulfilling its responsibilities under the Contract
Documents, Contractor shall furnish, coordinate, manage and pay for all services
and personnel, labor, machinery, tools, materials, necessary to:

7.2.1 Cause the Work to be constructed in compliance with: (a) the latest
approved Drawings and Specifications for construction purposes; and (b) all
applicable Laws (including all changes in Laws as provided in Section 7.2
above);

7.2.2 Provide at all times until Final Completion a sufficient and competent
organization, which shall include the skilled services of all senior managers,
Site supervisors, qualified scheduling personnel, superintendents, foremen,
engineers, skilled and unskilled craft labor and supervisors and all other
personnel necessary or desirable to plan, prosecute and construct the Work in
accordance with the Contract Documents;

7.2.3 Provide the skilled services of buyers, expediters and other personnel
necessary to achieve the timely delivery and use of (a) all materials, supplies
and equipment to be incorporated into the Work by Contractor, Subcontractors and
Vendors, and (b) all construction machinery and equipment, tools and expendable
construction materials and supplies necessary or desirable for the Work;

7.2.4 Prepare and provide the Project Schedule and Schedule Updates for the Work
in accordance with Article 11 below;

7.2.5 Coordinate the schedules and operations of all Subcontractors and Vendors
of every tier and cooperate with Owner and Owner’s other contractors and
consultants and Owner’s Lenders so that the Contractor’s Work and the work of
others will progress smoothly with a minimum of disruptions and interference to
any party;

7.2.6 Except as provided in Section 6.1.5 above, obtain and provide to Owner,
and pay for (as a Cost of the Work): (a) all Work-related authorizations,
building permits, licenses and approvals

 

 

45 | Page



--------------------------------------------------------------------------------

which are required by governmental authorities to be taken out in Owner’s name
for construction and completion of the Work or the Project, and (b) all
temporary and final Certificates of Occupancy;

7.2.7 Be responsible for protection of the Work, including all materials and
equipment to be utilized during the Work, from theft or damage or other harm,
whether in transit or in storage on-Site or off-Site, until Final Completion
pursuant to Section 12.2 of this Agreement;

7.2.8 Promptly notify Owner in writing of any errors, omissions or discrepancies
discovered by Contractor in the Contract Documents, including any observed
failures to comply with applicable Laws;

7.2.9 Enforce strict discipline and good order among the employees of
Contractor, Subcontractors and Vendors while at the Site or otherwise performing
this Contract;

7.2.10 Give all notices and secure all required certificates of inspection,
testing or approval necessary or incidental to the prosecution of the Work, for
delivery to Owner;

7.2.11 Be responsible for and pay all sales, use, gross receipts, social
security, workers’ compensation (except to the extent provided in the OCIP),
unemployment and all other such taxes relating to or arising out of the
Contractor’s performance of the Work;

7.2.12 Provide Owner with the full benefit of all Vendor’s warranties applicable
to all equipment and materials furnished by the Contractor;

7.2.13 Maintain at the Site one record copy of all Drawings, Specifications and
revisions thereto, the Project Schedule, all Schedule Updates, all Change Orders
and other Modifications, approved material lists, brochures, technical data
submissions and RFI’s, RFI responses, submittals, Construction Change
Directives, Samples, all correspondence and transmittals pertaining to the Work
and all other records relating to the status of all Work-related materials,
equipment and construction activities;

7.2.14 Provide Owner with three (3) complete sets of operating and maintenance
manuals for all equipment installed as part of the Work;

7.2.15 Provide Owner with as-built drawings (electronically when available and
otherwise on reproducible mylar) prior to Final Payment after the completion by
each Subcontractor of their respective portions of the Work, including at least
one printed set with each Subcontractor’s stamp and certification statement on
such Drawing, as submitted, are true and correct;

 

 

46 | Page



--------------------------------------------------------------------------------

7.2.16 Copy Owner on all correspondence, memoranda and bulletins by Contractor
to Architect, consultants and public agencies and deliver to Owner on a current
and up-to-date basis copies of all written communications received from public
agencies. Provide to all Subcontractors (with concurrent written notice to
Owner), and cause all Subcontractors to provide, all notices required by
applicable Laws relating to the Contract and/or Work, including but not limited
to notice of payments received. Copy Owner on all default, stop work or
termination notices sent to or received from Subcontractors at every tier, and
any others performing any Work;

7.2.17 Contractor shall maintain records, in duplicate, of principal building
layout lines, elevations of the bottom of footings, floor levels and key site
elevations certified by a qualified surveyor or professional engineer to Owner’s
and Owner’s Lender’s satisfaction; and

7.2.18 Stan Wielgosz, Project Executive is authorized to act on behalf of
Contractor with regard to the Work and Contract Documents, and is the individual
with whom Owner may consult at all reasonable times, and the instructions,
requests and decisions of either of said individuals, acting alone, will be
binding upon Contractor as to all matters pertaining to this Contract and the
performance of the parties hereunder. The individuals who shall be responsible
on behalf of Contractor for supervising the Project are set forth on
Contractor’s Personnel List attached as Exhibit C to this Agreement. Except for
reasons beyond its control, Contractor shall not change the individuals
designated on said Exhibit C during the term of this Agreement without the prior
written approval or direction of Owner. At least one Project Superintendent
shall be at the Site on a full-time basis and at all times while any Work is
being performed.

7.3 Preconstruction Services. Contractor shall as a Cost of the Work furnish,
coordinate, manage and pay for all services, personnel, labor, material,
equipment, machinery and tools for the Work, and shall:

7.3.1 Search for and timely recommend from time to time to Owner various value
engineering and other cost savings measures during the entire progress of the
Work to reduce the Cost of the Work to the fullest extent possible while
maintaining the quality required by the Contract Documents. Owner will then
elect, in its sole discretion, whether or not to implement such measures in
connection with the Work.

7.3.2 Timely review designs with Owner and Architect, including, but not limited
to, to the extent applicable, architectural designs, structural, HVAC, plumbing,
fire protection, power and lighting, security systems and communications,
interior designs, and vertical transportation to assure compliance with the
Guaranteed Maximum Price, Guaranteed Maximum Price Premises and Assumptions, and
Project requirements. Advise on the Site use and improvements, selection of
materials, Project and Site systems and equipment, improvements to the Project
and Site, call and security systems, and methods of Project delivery. Provide
recommendations on relative

 

 

47 | Page



--------------------------------------------------------------------------------

feasibility of construction methods, availability of materials and labor, time
requirements for procurement, installation and construction, integration into
existing Project and Site systems, and factors related to cost including, but
not limited to, costs of alternative designs or materials, preliminary budgets
and possible economics.

7.3.3 Advise Owner in writing promptly upon discovery if, in the judgment of
Contractor, the issuance of architectural or engineering documents does not meet
schedule requirements or if the information provided on such documents is
inadequate for the current purposes intended or if requirements of such
documents conflict with other documents issued or with existing conditions on
the Site. In any such event, Contractor will issue a Request for Information
(“RFI”) to the Architect (with a copy to Owner). Owner shall take all
commercially reasonable steps to cause its design professionals to respond to
RFI’s in a timely manner so as to prevent any delay to the Work.

7.3.4 Review the Contract Documents, as the same are being prepared and check
the same for (a) obvious conflicts, discrepancies and omissions, and
(b) variations from customary construction practices and methods which, in the
opinion of Contractor, may cause difficulties or occasion delay in the
performance of the Work and timely advise Owner and the Architect promptly, in
writing, of any such observed problems. Coordinate Contract Documents by
consulting with Owner and the Architect regarding Drawings and Specifications as
they are being prepared, and recommending alternative solutions whenever design
details affect construction feasibility, cost or schedule. Timely advise Owner,
using Contractor’s professional skill and judgment, regarding any missing or
incomplete aspects of the Project scope.

7.3.5 Contractor also expressly acknowledges that this Project and the Work will
proceed on a “fast-track” method of construction, i.e., construction will
commence without final Drawings and Specifications in place. More specifically,
while Drawings and Specifications are complete for certain portions of Work, the
design process will continue for other portions during construction based on the
Guaranteed Maximum Price Premises and Assumptions. Contractor has been, and will
continue to be, an active participant in the design process. Given such
participation, Contractor represents that it is familiar with the scope and
quality of those aspects of the Project which have not yet been fully designed,
and has taken such scope and quality matters into consideration in preparing
each component of the Guaranteed Maximum Price based on the Guaranteed Maximum
Price Premises and Assumptions. Contractor agrees to work with Owner and
Architect and their consultants in the completion of the design process and will
provide prompt written notice to Owner in accordance with the time periods
contained in the Project Schedule, if any proposed Drawings, Specifications or
designs being prepared by Owner or Architect and provided to Contractor are not
in substantial compliance with the Guaranteed Maximum Price Premises and
Assumptions, or if any redesign or value engineering is necessary or advisable
for certain aspects of the Project at any stage of the design process in order
to bring

 

 

48 | Page



--------------------------------------------------------------------------------

the cost of such Work within or below, but not in excess of, the respective
Allowance Amounts for the Allowance Items or the budgeted or allocated amounts
for other items contained in the Guaranteed Maximum Price. Once the Drawings and
Specifications are complete, it is recognized by both parties that the scope of
the Guaranteed Maximum Price may include Work not expressly indicated on the
Contract Documents, but which is reasonably inferable from the Contract
Documents, and such Work shall be performed without any increase in the
Guaranteed Maximum Price or extension of Contract Time, except if and to the
extent otherwise expressly provided in this Agreement.

7.3.6 In the event the Contractor is requested to provide Value Engineering or
recommend alternate materials or products due to budget considerations or any
other reason, the Owner shall rely on the Architect to determine the suitability
of design, quality and value of such value Engineering or alternate products and
materials recommended by the Contractor. The Owner acknowledges the Contractor’s
Value Engineering or alternate products or materials recommendations is subject
to the review and approval of the Owner and Architect and such approval is
strictly the Owner’s responsibility for which the Contractor shall not be
liable.

7.4 Systems and Procedures. Contractor shall develop, for Owner’s review and
approval, and implement a system and procedures for:

7.4.1 Reviewing its own Work and the Work of its Subcontractors and Vendors for
defects and deficiencies, including the preparation of all appropriate quality
control documentation, to assure that all such defects and deficiencies are
discovered and corrected.

7.4.2 Reviewing, processing, recording and paying Subcontractors and Vendors
which is fully consistent with the requirements to be fulfilled by the
Contractor pursuant to Article 9 of this Agreement. Such procedures shall
especially provide for strict adherence to all lien waiver requirements for
Subcontractors and Vendors as set forth in Article 9 of this Agreement.

7.4.3 Preparing, reviewing and processing Change Orders which fully complies
with Article 18 of this Agreement.

7.4.4 Evaluating all Change Proposal Requests and Claims submitted by
Subcontractors or Vendors for compliance with the requirements of the Contract
Documents, recommending resolutions and options to Owner in writing with respect
to such Change Proposal Request and Claims; and implementing of written
Construction Change Directives and Change Orders issued in accordance herewith.

7.5 Schedule Meetings and Records. After execution of the Contract and prior to
commencement of the Work, Owner shall schedule a meeting with Contractor for the
purpose of outlining and clarifying

 

 

49 | Page



--------------------------------------------------------------------------------

the proposed Work, security and use of the Site, potentially difficult aspects
of the Work of which Owner is actually aware and responding to questions of
those attending.

7.5.1 Contractor shall schedule and conduct pre-construction and construction
progress meetings at the Site on a regular basis (at least weekly) at which
Owner, Architect, Interior Designer, Contractor and Subcontractors may jointly
discuss such matters as Work procedures, progress, scheduling and coordination,
and Owner’s Lender may attend. Contractor shall be responsible for securing
attendance of its Subcontractors, Vendors, suppliers and other personnel as are
required at such meetings. Contractor shall keep and distribute timely in
advance of the next meeting minutes of such meetings, including a list of the
action items, responsible parties and dates necessary to complete actions to
enable the Contractor to maintain the progress of the Work in accordance with
the Project Schedule.

7.5.2 Contractor shall regularly monitor and provide to Owner and Owner’s
Lenders written reports on a monthly basis describing the status of the actual
progress of the Work in relation to the Project Schedule, in accordance with
Article 11 below.

7.5.3 For purposes of Schedule Updates and requested changes in the Contract
Time, Contractor shall maintain daily logs which shall be available for Owner’s
and Owner’s Lenders review at any time during normal working hours, and which
shall record the progress of the Work.

7.5.4 Contractor shall also monthly provide to Owner and Owner’s Lenders, on the
first day of each month, an Anticipated Cost Report prepared by Contractor and
containing detailed information on pending Change Orders, contracts awarded and
to be awarded, and similar budget related items.

7.6 Contractor’s Operations. Contractor shall: (a) confine its operations at the
Site to areas designated by Owner; (b) not unreasonably encumber the Site or
encumber areas in the vicinity of the Site with materials, equipment or debris;
(c) coordinate its activities with the Owner’s Project Representative and
Owner’s other contractors in advance; and (d) not block or hinder public parking
facilities without Owner’s prior written approval. To the extent reasonably
possible, Contractor shall preserve and protect all existing vegetation on or
adjacent to the Site which is not to be removed or required to be disturbed in
the performance of the Work. Contractor shall be solely responsible for all
costs and expenses incurred as a result of failure to adhere to the requirement
of this Section (subject to Contractor’s right to use the Construction
Contingency as provided in Section 3.1.6 hereof, to the extent there remain
funds therein and regardless of whether any funds remain in the Construction
Contingency, Contractor shall still be liable for such damages, costs and
expenses). Contractor shall make itself familiar with and use all best efforts
to protect all existing improvements and/or utilities at or near the Site from
damage. Contractor shall be solely responsible for repairing any such damage and
for the related costs and expenses (subject to Contractor’s right to use the
Construction Contingency as provided in

 

 

50 | Page



--------------------------------------------------------------------------------

Section 3.1.6 hereof, to the extent there remain funds therein and regardless of
whether any funds remain in the Construction Contingency, Contractor shall still
be liable for such damages, costs and expenses). Neither Contractor nor any
Subcontractor or Vendor shall post, erect or place on the Site, the Work,
Owner’s premises or the Project any sign, banner, billboard or display for
marketing, advertising, promotional or other similar reasons, and no trade names
or other identification shall appear on any item of the Work or at any place on
the Project where such name or identification will be seen by the general
public, except as approved in writing by Owner.

7.7 Site Discipline. Contractor shall employ, and require all Subcontractors and
Vendors to employ, only skilled workers properly qualified by experience and
ability to perform the tasks assigned to them. Contractor shall at all times be
responsible for strict discipline and good order among its employees, craft
labor, agents and representatives as well as the employees, craft labor, agents
and representatives of its Subcontractors and Vendors while performing Work and
all other persons performing any Work. When requested by Owner, Contractor shall
remove and shall not re-assign to the Work any person who, in Owner’s reasonable
opinion, is disorderly, insubordinate, unsafe, unskilled, incompetent or
otherwise unfit for tasks assigned to them.

7.7.1 At all times during performance of the Work on the Project, including
during any partial use or occupancy by Owner or others, Contractor shall, and
shall cause all Subcontractors and Vendors to, abide by each and all of the
following requirements:

7.7.1.1 Access to the Project Work area by construction personnel shall be the
most inconspicuous route available, in order that the general public and the
Owner’s personnel are not inconvenienced. Access shall be arranged with Owner
prior to commencement of Work. Access to restricted and/or limited access areas
required by Work shall be coordinated with Owner.

7.7.1.2 Owner’s toilet facilities and the Project’s permanent toilet facilities
are not to be used by construction personnel.

7.7.1.3 During the FF&E and finish phase of construction, construction personnel
are not permitted to eat and smoke where materials are in place nor use tables
and chairs or other furniture that are part of the Project. During this phase of
the Project, Owner will designate appropriate places for eating.

7.7.1.4 Quiet and courtesy with respect to Owner’s employees and guests is
mandatory.

7.7.1.5 Use all best efforts to ensure that Contractor’s and all Subcontractors’
activities do not interfere with any Project and Site systems (i.e., electric,
elevator, plumbing, HVAC, etc.) necessary to maintain ongoing operations of the
Project and Site.

 

 

51 | Page



--------------------------------------------------------------------------------

7.7.1.6 Power outages, mechanical shutdown and so forth shall be carefully
coordinated with Owner. Contractor will provide Owner with two (2) full business
days, advance notice of any planned shutdowns of any basic Project or Site
systems, and will obtain Owner’s written approval prior to commencing any such
shutdown.

7.7.1.7 All life safety systems requiring shut-down or tie-ins, in accordance
with the above clause 7.7.1.6, shall be coordinated with Owner and shall be
performed at such a time to minimize any effect of the safety, health and
welfare of the building’s occupants. At the conclusion of each work-day, all
operable life safety systems shall be energized and operative.

7.7.1.8 Contractor shall be responsible to Owner for acts and omissions of
Contractor’s employees and agents, Subcontractors and Vendors and their
respective agents and employees, and other persons performing portions of the
Work under a contract or arrangement with or under the direction of Contractor
or with or under the direction of any Subcontractor or Vendor. Except to the
extent expressly provided otherwise in this Agreement, Contractor shall not be
relieved of its obligation to perform the Work in accordance with the Contract
Documents either by activities or duties of Owner or Architect, or, by any
request, approval or consent of Owner or Architect, or by tests, inspections or
approvals required or performed by persons other than Contractor. Contractor
shall require and ensure that each Subcontractor and Vendor complies with all
applicable requirements set forth in the Contract Documents for Contractor.
Except to the extent the Contract Documents expressly provide otherwise, if any
dispute arises between Owner, on the one hand, and Contractor, on the other
hand, unless Owner directs otherwise, Contractor shall proceed with the
performance of its obligations under the Contract with reservation of all rights
and remedies it may have under and subject to the terms of the Contract
Documents.

7.8 Site Security. In cooperation with Owner, Contractor shall develop and
implement an effective security program for protection of the Work in progress.
Contractor shall secure, protect and be responsible for (consistent with the
terms of the OCIP), and shall provide all necessary or desirable measures for
security and protection at and on the Site and the Work, and of all materials,
supplies, tools and equipment and all other improvements and personal property
at the Site or in the vicinity of the Site, whether or not incorporated into the
Work, including, but not limited to, utilizing fences, gates, cameras, and
patrols. Contractor shall bear the cost of, and be liable for as a Non-Allowable
Cost of the Work (subject to Section 3.2 hereof), and promptly shall remedy, all
loss and damage to any Work, tools, equipment and all other improvements and
personal property of the Site from any cause whatsoever, except to the extent of
loss or damage caused by Owner’s negligence or willful misconduct or by the
negligence or willful misconduct of Owner’s separate contractors and their
agents and employees (subject to Contractor’s obligations under the Contract
Documents to coordinate and monitor the work of such

 

 

52 | Page



--------------------------------------------------------------------------------

other Owner contractors). Owner may elect to provide and/or maintain security
(including patrol guards) of its own choosing for the whole or portions of the
Work and/or Site and/or adjacent property, but Owner shall not have any
obligation, responsibility or liability of any kind to any party whether or not
Owner arranges for any security. Such Owner arranged or provided security shall
in no event release Contractor from or diminish any of Contractor’s obligations
under the Contract Documents, including without limitation this Section 7.8, and
solely Contractor shall be responsible for security at and of the Work and Site,
regardless of any security arranged for by Owner. Owner shall not assume or
incur any responsibility or liability relating to any security arranged by
Owner. Contractor shall cooperate with Owner’s security personnel and shall
comply with all requests made by such personnel to secure and protect the Work
and the Site.

7.9 Coordination with Others. Contractor acknowledges that Owner reserves the
right to engage other contractors, engineers, inspectors, consultants and/or its
own personnel to provide work or services relating to the Project which may be
carried out concurrently with Contractor’s Work. Specifically, and without
limitation, Contractor acknowledges that FF&E procurement and installation
(except as expressly provided on Exhibit F attached hereto as to installation)
is excluded from Contractor’s Work but completion of same within the times set
forth on the agreed upon Project Schedule is necessary to achieve Substantial
Completion as defined in Section 12.1 below, and that a portion of Contractor’s
Work will include installing materials and equipment in the Project procured by
Owner and provided by Owner to Contractor. Owner shall retain separate
contractors and vendors for FF&E procurement and installation as Owner desires;
provided, however, upon Owner’s request Contractor agrees to cooperate with
Owner, including joint purchase arrangements, with respect to purchases of
materials, supplies and equipment, including FF&E, where such cooperation and
joint purchase may lead to a savings in purchase costs relating to such items as
determined by Owner. Contractor shall fully cooperate by coordinating its Work
with any work or services being performed by Owner and Owner’s other
contractors, engineers, inspectors and consultants as follows:

7.9.1 Contractor shall coordinate its construction activities with the
activities of Owner and Owner’s other contractors, engineers, inspectors and
consultants and provide the necessary personnel and services to coordinate and
interface its Work with Owner’s activities at the proper time and in a manner
not to delay others or increase costs.

7.9.2 Contractor shall provide Owner and Owner’s other contractors with
opportunities for the necessary storage and handling of materials and equipment
necessary for execution of their activities.

7.9.3 Contractor shall participate with Owner and Owner’s other contractors in
reviewing their respective construction schedules when requested to do so.
Contractor acknowledges that the time allowed for Substantial Completion of the
Work includes the time necessary to coordinate and schedule the work of Owner’s
other contractors and consultants.

 

 

53 | Page



--------------------------------------------------------------------------------

7.9.4 At its own expense as a Non-Allowable Cost of the Work, Contractor shall
promptly remedy any damages wrongfully caused by Contractor or any Subcontractor
or Vendor to Owner’s existing property or completed or partially completed
construction work performed by Owner or Owner’s other contractors, engineers,
inspectors and consultants.

7.9.5 If any part of the Work depends upon proper execution of any completed
work and services performed or otherwise provided by or on behalf of Owner,
Contractor shall, prior to proceeding with its Work, inspect such work and
promptly report to Owner any apparent discrepancies or defects in Owner’s
activities. The failure of Contractor to examine and report any such apparent
discrepancies which are or should have been reasonably apparent to Contractor in
the exercise of due diligence and prudent judgment and consistent with the terms
of the Contract Documents shall bar any Claims thereafter that any defects or
delays in Contractor’s Work are due to defects, delays or disruptions in the
activities performed or otherwise provided by Owner.

7.9.6 Contractor and its Subcontractors and Vendors shall use all best efforts
to work without causing labor disharmony, coordination difficulties, delays,
disruptions, impairment of guarantees or interferences of any other obligations
of any of Owner’s other contractors, engineers, inspectors and consultants.

7.9.7 Contractor shall cooperate with Owner’s contractors, engineers, inspectors
and vendors performing FF&E procurement and installation services and shall
incorporate such services in its Project Schedule and provide vertical
transportation for the timely installation of FF&E. Contractor agrees to cause
the Work to be performed in such a manner so that prior to achievement of
Substantial Completion (and as early as reasonably practicable), Owner will have
access to the Site and the Project in order to (a) begin installing FF&E, the
installation of which is not part of the Work except as otherwise provided in
the Contract Documents, at the Site, (b) begin training its personnel at the
Site, and (c) and perform other tasks Owner deems necessary in connection with
the opening of the Project and Owner will use all best efforts to avoid
unreasonably interfering with Contractor’s Work while conducting the activities
in clauses (a), (b) and (c) of this Section.

7.10 Product and Design Substitutions.

7.10.1 All requests for Substitutions shall be made in writing and sufficiently
in advance of Work performance needs to permit a reasonable time for evaluation
and written response by Owner without jeopardizing the Contract Time.

7.10.2 The acceptance of any Substitutions shall be at Owner’s sole discretion.

 

 

54 | Page



--------------------------------------------------------------------------------

7.10.3 All Substitutions, including design changes recommended by the
Contractor, must be specifically accepted in writing by Owner prior to the use
or implementation thereof by Contractor or any Subcontractor.

7.10.4 In reviewing any Substitution, including design changes, Owner may
consider, without limitation, the comparative advantages and responsibilities,
including, but not limited to: (a) any and all additional costs pertaining to
any redesign and adverse consequences of such redesign, (b) any and all costs of
replacement, corrections or adjustments to the Work, adjoining Work and Owner’s
existing property, and (c) any and all costs arising from adverse impacts to the
critical path of the Project Schedule and/or any delays in the Contract Time
arising out of such Substitution.

7.10.5 Contractor shall promptly notify Owner and Architect in writing if any
items in the Contract Documents shall not be readily available, and Owner shall
have the right to designate an available substitute item. Nothing in this
Section or elsewhere in the Contract Documents shall derogate from Contractor’s
responsibility to select, order, and timely purchase such items. If Contractor
does not timely order or arrange for delivery of items or materials required for
the Work, Owner may (but is not obligated to) arrange for delivery or order such
items and materials and in such event Contractor shall not be entitled to any
Contractor’s Fee on such items and the Guaranteed Maximum Price shall be reduced
by (a) the cost of such items and materials arranged for or ordered and paid for
by Owner and (b) that portion of Contractor’s Fee applicable to the amounts in
the immediately preceding clause (a).

7.11 Tests and Inspections.

7.11.1 All on-Site and off-Site material testing and inspections required by the
Contract Documents or by laws, rules, regulations, ordinances or orders of
public authorities having jurisdiction, shall be arranged and supervised by
Contractor in a timely manner to avoid any delays in the Work.

7.11.2 Owner shall pay for all required third party quality control testing and
inspections, and the costs thereof shall not be part of the Guaranteed Maximum
Price.

7.11.3 Owner may elect to require additional testing and inspections at any time
during the course of the Work and for a period of one (1) year after the date of
issuance of the Certificate of Substantial Completion for the Work as a whole
pursuant to Section 12.1 below. Such additional testing shall be at Owner’s
expense unless such testing discloses deficiencies not discovered during initial
testing. In event deficiencies are disclosed, Contractor shall be responsible
for all costs of such additional testing and inspections. Contractor’s
responsibility with respect to the costs of additional tests and inspections
shall survive any termination of the Contract.

 

 

55 | Page



--------------------------------------------------------------------------------

7.11.4 All certificates of such testing, inspection or approvals issued by all
independent testing companies or governmental authorities shall be promptly
delivered to Owner.

7.11.5 No inspection, or failure to inspect, by Owner or the independent testing
companies or Owner’s Lenders shall be construed as approval or acceptance of the
Work or as a waiver of Contractor’s obligations to perform the Work in full
compliance with the Contract Documents.

7.12 Access to Stored Material. Owner and Owner’s Lenders may enter upon the
location where any material or equipment is manufactured or stored for purposes
of inspection, checking, testing or for any other purpose Owner or Owner’s
Lenders deem reasonably necessary.

7.13 Shop Drawings, Product Data and Samples.

7.13.1 “Shop Drawings” are drawings, diagrams, schedules and other data
specially prepared for the Work by Contractor, its Subcontractors or Vendors of
any tier to illustrate how certain specific Work components fit together and
will be located in relation to each other.

7.13.2 “Product Data” are illustrations, standard schedules, performance charts,
instructions, brochures, diagrams and other information furnished by Contractor,
its Subcontractors or Vendor of any tier to illustrate materials or equipment to
be utilized for a portion of the Work.

7.13.3 “Samples” are physical examples which illustrate materials, equipment or
workmanship and establish standards by which the Work will be judged.

7.13.4 Contractor shall timely prepare and submit for approval a schedule of
Shop Drawings, Product Data, test reports, Samples etc., required to be
submitted for the Work, in a format acceptable to Owner and Architect.

7.13.5 Contractor shall review, approve (to the extent of their conformance to
the Contract Documents) and submit to Owner or Architect or the appropriate
consultant all Shop Drawings, Product Data, Samples and similar submittals
required by the Contract Documents in accordance with the schedule there for
with promptness and in such sequence as to cause no delays in the Work or in the
activities of Owner or its other contractors.

7.13.6 Contractor’s submittal of Shop Drawings, Product Data, Samples and
similar submittals shall be Contractor’s representation that Contractor has
determined and verified all materials, field measurements and field construction
criteria related thereto, and that Contractor has checked and coordinated the
information contained within such submittals with the requirements of the Work
and of the Contract Documents.

 

 

56 | Page



--------------------------------------------------------------------------------

7.13.7 Contractor shall not perform any portion of the Work requiring submittal
and review of Shop Drawings, Product Data, Samples or similar submittals until
such submittals have been accepted by Owner or Architect. Such review and
acceptance shall be in a timely manner so as not to delay the progress of the
Work. Contractor shall carry out the Work in such submittals as accepted by
Owner or Architect.

7.13.8 Contractor shall make any corrections required by Owner or Architect and
shall resubmit the required number of corrected copies of Shop Drawings, Product
Data, Samples or similar submittals until approved. Contractor shall direct
specific attention, in writing or on resubmitted Shop Drawings, Product Data,
Samples or similar submittals, to any revisions other than those requested by
Owner or Architect on previous submittals.

7.13.9 Contractor shall not be relieved of responsibility for errors or
omissions contained in Shop Drawings, Product Data, Samples or similar
submittals based upon the approval, modification or acceptance thereof by Owner
or Architect unless the Contractor has specifically informed Owner in writing of
such deviation at the time of submittal and Owner has given prior written
approval to the specific deviation.

7.13.10 Contractor shall be responsible for furnishing its Subcontractors and
Vendors with sufficient copies of Shop Drawings, Product Data and Samples,
including any such construction data supplied by other Subcontractors and
Vendors, as may be necessary for the coordination of the activities of all
Subcontractors and Vendors.

7.13.11 Contractor shall submit one (1) reproducible transparency copy and six
(6) blue line prints therefrom of all Shop Drawings for all shop-fabricated
items and all detailed assemblies indicated on the Shop Drawings.

7.14 Project Record Documents and As-Built Requirements. Contractor shall
maintain at the Site one (1) record copy of all Specifications, Drawings,
approved Shop Drawings, Change Orders and other modifications, addenda,
Schedules and instructions, in good order.

7.14.1 The record Drawings shall be one (1) set of black (or blue) and white
prints of the Drawings on which it must record all “as-built” changes during the
course of construction. This record set shall be maintained separate and apart
from documents used for construction reference as described in Section 7.2.13
above.

7.14.2 All as-built documents shall be kept current and Contractor shall not
permanently conceal or cover any Work until all required information has been
recorded.

7.14.3 Records of exterior underground utilities shall be made at the time of
installation.

 

 

57 | Page



--------------------------------------------------------------------------------

7.14.4 In marking any as-built conditions, Contractor shall ensure that such
Drawings indicate by measured dimension to building corners or other permanent
monuments the exact locations of all piping, conduit or utilities concealed in
concrete slabs, behind walls or ceilings or underground. As built Drawings shall
be made to scale and shall also include exact locations of valves, pull boxes
and similar items as required for maintenance or repair service. Prior to Final
Completion and as a condition to Final Payment, Contractor shall be responsible
for providing Owner and Owner’s Lenders with a fully completed and accurate set
of all as-built Drawings in an acceptable electronic format, as Contract
Documents for Owner’s permanent records.

7.14.5 All documents described in this Section 7.14, including the as-built
Drawings, shall be readily accessible at the Site for inspection upon request by
Owner, Owner’s Lenders, the Architect and/or their authorized representatives
throughout the course of the Work.

7.15 Site Clean Up. All work performed under this Contract shall comply with all
Laws governing applicable noise, dust and pollution control requirements.

7.15.1 Daily Clean Up. Contractor shall regularly and on a daily basis during
the course of the Work keep the Site and all Work-related areas in a clean and
safe condition to Owner’s reasonable satisfaction by promptly removing and
properly disposing of all debris and rubbish generated by Contractor’s
operations. Contractor shall maintain streets leading to the Site and used as a
means of ingress or egress from the Site in a clean condition, and shall remove
from these areas all of Contractor’s (and Subcontractors’ and Vendors’) spillage
and tracking arising from the performance of the Work, and shall promptly repair
any damage to same. Contractor shall minimize the impact and effect of the Work
and other activity on the Site on properties adjoining and nearby the Site, and
shall take all necessary and commercially practical precautions (and comply with
all applicable Laws) to prevent any debris including, but not limited to,
fugitive dust, from entering or interfering with any adjacent or nearby
property.

7.15.2 Substantial Completion Clean Up. Except to the extent that Owner may
designate otherwise in writing, the Contractor shall perform all “Punch List
Items” prior to the date of issuance of the Certificate of Substantial
Completion pursuant to Section 12.1 below. Such Punch List Items shall include,
but not be limited to:

 

  (a) removal of all wastes and rubbish;

 

  (b) cleaning of all walls and other surfaces including tile, wood and glass
surfaces;

 

  (c) replacement of all broken glass (including removing labels, washing and
polishing both sides);

 

  (d) cleaning and polishing of all plumbing fixtures and equipment;

 

 

58 | Page



--------------------------------------------------------------------------------

  (e) restoring existing facilities such as roads, other paved surfaces, fencing
and curbing at the Site to either their pre-existing condition unless more is
required by the Contract Documents;

 

  (f) requiring affected Subcontractors to promptly remove from the Site all
temporary offices, tools, equipment, machinery and surplus materials not
required for the continued performance of the Work and otherwise leaving the
designated areas “vacuum clean;”

 

  (g) machine-sweep and clean all drive-way surfaces;

 

  (h) grind, smooth, and sweep clean any concrete surfaces, as necessary or
desirable;

 

  (i) remove temporary protections;

 

  (j) remove marks, spots, dust, stains, fingerprints and other soil or dirt
from all floors, tile, walls, finishes, marble, finished materials, fixtures,
equipment and other Work, and wash or wipe clean and leave same in undamaged,
new condition;

 

  (k) clean tubs, toilets and other fixtures, cabinet work and equipment,
removing stains, paint, dirt and dust, and leave same in undamaged new
condition;

 

  (l) clean all metal finished in accordance with recommendations of the
manufacturer and accepted industry standards; and

 

  (m) clean resilient floors thoroughly with a well rinsed mop containing only
enough moisture to clean off any surface dirt or dust and buff dry by machine to
bring the surfaces to sheen.

Punch List Items shall not include but shall be in addition to, any items of
defective workmanship or omissions which are to be corrected at Contractor’s
cost pursuant to Article 10 of this Agreement.

7.15.3 Final Completion Clean Up. Prior to Final Completion pursuant to
Section 12.2 below, Contractor shall complete any Punch List Items described
above which were either not required by Owner at the time of Substantial
Completion or which were not satisfactorily completed and accepted by Owner at
the time of Substantial Completion.

7.15.4 Site Clean Up By Owner. In the event Contractor fails to maintain the
Site as described above in a manner satisfactory to Owner, and fails to complete
appropriate clean up and/or removal activities within twenty-four (24) hours
after receipt of Owner’s written notice to do so, Owner shall have the right to
perform such clean up and removal activities at Contractor’s expense and may
withhold and or deduct such costs from any amounts owed to Contractor.

7.16 Construction Facilities and Temporary Controls. Contractor shall be solely
responsible for the design, transport, erection, inspection and maintenance of
all temporary supports and structures; including, but not limited to,
electricity and lighting, heat, telephone and fax, water, sanitary facilities,
fire protection, hoisting equipment and machinery, staging and scaffolding,
temporary equipment and

 

 

59 | Page



--------------------------------------------------------------------------------

materials, all shoring and bracing, all cranes, hoists, derricks and supports,
barriers and fencing, water control, field office, storage facilities and all
other types of temporary supports and structures required for the Work and
provided by Contractor or its Subcontractors while performing the Work.
Contractor shall provide and maintain reasonable safety precautions to protect
the public and avoid obstruction or interference with vehicular or pedestrian
traffic in public streets, alleyways or private rights-of-way. Contractor shall,
or shall cause Subcontractors to, leave proper access to hydrants and other
similar places, and shall provide sufficient lighting during working hours and
from twilight of each day until full daylight of each following day. When work
is suspended, Contractor shall, or shall cause Subcontractors to leave roadways
and sidewalks in proper condition and restore all such, to good condition on
completion of the Work and in compliance with all laws. Contractor shall, or
shall cause Subcontractors to, maintain and keep in good repair, shift and alter
as conditions may require, all guard rails, passageways and temporary structures
and remove same when the Work is completed or when the need for their use has
ceased.

7.17 Cutting and Patching of Work. Contractor shall be responsible for all
cutting, fitting or patching of the Work that may be required to properly
complete the Work or make its parts fit together properly. Any costs resulting
from improper cutting, fitting and patching to any work performed by Owner or
any other contractors to Owner shall be Contractor’s responsibility. Contractor
shall not damage or endanger a portion of the Work or fully or partially
completed construction of Owner or separate contractors by cutting, patching or
otherwise altering such construction, or by excavation. Contractor shall not cut
or otherwise alter such construction by Owner or a separate contractor except
with consent of Owner and of such separate contractor. Contractor, if required
by Specifications and Drawings, shall make connections to materials or equipment
furnished, set, and/or installed by other contractors. No Work connecting to
such materials or equipment provided by other contractors shall be done without
giving such contractors a reasonable length of time to complete their work or
until permission to proceed has been obtained from Owner. Owner shall secure and
provide to Contractor the Shop Drawings from Owner’s other contractors for such
of their work as is to be built into Contractor’s Work, or to which Contractor
must make connection and Contractor shall review and advise Owner of any
discrepancy or unsuitability relative to its own Work. Each contractor shall
provide all openings and chases in its own work, necessary for the installation
of process equipment, and shall fill in around the same afterwards, if required.

7.18 Performance and Payment Bond Requirements.

7.18.1 Contractor’s Bond Requirements. Contractor shall not be required to
furnish Performance and Payment Bonds for the Project. However, Contractor and
Owner shall collaboratively determine which subcontractors shall be required to
furnish Performance and Payment Bonds. In the event that the Contractor and
Owner determine that a subcontractor shall be required to furnish a payment and
performance bond, then such bond shall be in a form approved in writing by Owner
and Owner’s Lenders and naming Contractor, Owner and Owner’s

 

 

60 | Page



--------------------------------------------------------------------------------

Lenders (as Owner’s Lenders may change from time to time) as obligees and
beneficiaries, covering both the Subcontractor’s faithful performance of this
Contract and the payment of all obligations arising thereunder. Thereafter, such
Payment and Performance Bonds shall not be increased or decreased unless Owner
and Contractor grant advance written approval of such increase or decrease. Such
Payment and Performance Bonds and all supplements shall be issued by a bonding
company having an A.M. Best Co. rating of A XV or better and licensed in Ohio.

7.18.2 Subcontractor’s Bond Requirements. On a case-by-case basis, Owner may
elect to require that Contractor’s Subcontractors provide a Performance and
Payment Bond as described in Subsection 7.18.1 above using a form approved by
Owner and Owner’s Lenders. The amount of each such Payment and Performance Bond
shall be equivalent to the full value of the relevant subcontract or such lesser
amount as Owner may approve in writing. All costs of each Performance and
Payment Bond for those Subcontractors so designated by Owner shall be quoted
separately to Owner for Owner’s prior written approval before such bond is
obtained. Contractor shall recommend to Owner whether or not to require such
Payment and Performance Bonds as to each respective Subcontractor. Nothing in
this Section 7.18 shall preclude Contractor from requiring a bond from any
Subcontractor.

7.19 Liens. If at any time Owner receives any stop notice, mechanic’s lien or
similar claim pertaining to unpaid amounts for any labor, goods, materials,
equipment or services provided as part of Contractor’s scope of Work (and
provided Owner has paid all sums then due and owing to Contractor pursuant to
and within the time period set forth in the Contract Documents), Contractor
agrees to immediately cause such notices, liens or claims to be removed, or to
file a bond in lieu thereof in an amount satisfactory to Owner and/or Owner’s
Title Company. All costs incurred by Contractor in effecting the foregoing shall
be at Contractor’s sole expense as a Non-Allowable Cost of the Work, except that
should Contractor be successful in having any filed mechanic’s lien removed of
record and dismissed with prejudice without the necessity of Contractor posting
any bond and without the payment by Contractor to the lien claimant of any
monies to effect the removal and dismissal of said lien, all of Contractor’s
reasonable fees and costs incurred in having the mechanic’s lien removed and
dismissed shall be a Cost of the Work. It is expressly understood that all of
Contractor’s obligations with respect to this Section 7.19 begin immediately at
the outset of any notice or filing of a claim, either by correspondence or court
proceeding, and without regard to any showing of fault on the Contractor’s part.
Contractor’s failure to cause such notices or liens to be removed or to be
bonded against in accordance with Section 7.19.2 below, shall constitute a
material breach of this Contract entitling Owner to exercise all of its rights
and remedies provided hereunder and at law.

7.20 Royalties and Patents. Contractor shall pay as a Cost of the Work in
accordance with Section 3.2.11 hereof all royalties and license fees relating to
the Work. Contractor shall defend suits or claims for infringement of patent
rights and shall indemnify and hold Owner harmless from loss on

 

 

61 | Page



--------------------------------------------------------------------------------

account thereof, but shall not be responsible for such defense or loss when a
particular design, process or product of a particular manufacturer or
manufacturers is required by the Contract Documents. However, if Contractor has
reason to believe that the required design, process or product is an
infringement of a patent, Contractor shall be responsible for such loss unless
such information is promptly furnished to Owner.

7.21 Training. Prior to and as a condition to payment of the Final Payment,
Contractor shall orient and instruct the responsible maintenance personnel
designated by Owner in the operations of all equipment and shall provide the
maintenance personnel with pertinent literature and operational manuals for all
equipment designated by Owner.

7.22 Construction Photographs. Contractor shall submit color construction
photographs to Owner, Owner’s Lenders and the Architect with each month’s
Application for Payment during the Work. Each month, such photographs shall
consist of four (4) views of the building from ground-view points as directed by
Owner or the Architect.

7.23 Statement of Unpaid Claims. Whenever requested by Owner, Contractor shall
certify to Owner in writing (in a form satisfactory to Owner) the amounts then
claimed by and/or due and owing from Contractor to any person(s) for labor and
services performed and materials and supplies furnished relating to the Work,
setting forth the names of the persons whose charges or claims for materials,
supplies, labor, or services have been paid and whose charges or claims are
unpaid or in dispute, and the amount due to or claimed by each respectively.

ARTICLE VIII

ARCHITECT

8.1 Architect’s Administration of the Contract.

8.1.1 The term Architect includes the Architect and the Architect’s authorized
representatives. Architect shall act in its professional capacity as an advisor
to Owner during the course of the Work.

8.1.2 Owner shall cause the Architect to provide Contractor with three (3) sets
of Drawings and/or Specifications which have been approved for use during
construction and all revisions thereto. It shall be Contractor’s responsibility
to arrange and pay for as a Cost of the Work in accordance with Section 3.2
hereof, reproductions as may be needed by Contractor to perform its Work.

8.1.3 The Architect shall at all times have access to the Work wherever it is in
preparation or being performed.

 

 

62 | Page



--------------------------------------------------------------------------------

8.1.4 The Architect shall have authority to require additional inspection or
testing of the Work, whether or not such Work is fabricated, installed or
completed, by giving reasonable advance notice in writing to both Owner and
Contractor. However, only Owner shall have authority to reject any Work which
does not conform to the Contract Documents.

8.1.5 The Architect shall review and approve or take other appropriate action
upon the Contractor’s submittals such as Shop Drawings, Product Data and
Samples, for the limited purposes of checking for conformance with the
Specifications and related design intent expressed in the Contract Documents.
The Architect shall provide its response to all such submittals in a timely
manner to avoid delays in the Work, and in any event not later than fourteen
(14) calendar days after receipt thereof by Architect thereof.

ARTICLE IX

SUBCONTRACTORS AND VENDORS

9.1 Subcontractors and Vendors. Contractor shall be responsible for the
performance of Subcontractors and Vendors of every tier to the same extent as if
performed by Contractor on a direct basis, including coordination of those
portions of the Work performed by Subcontractors and Vendors.

9.2 Consent To Use Proposed Subcontractors and Vendors.

9.2.1 To the extent practicable, Contractor shall propose a minimum of three
(3) qualified lump-sum or cost of the work plus a fee bidders for each element
of the Work to be performed by Subcontractors and Vendors (including those who
are to furnish materials or equipment fabricated to a special design). Owner
shall, within five (5) calendar days after receipt thereof, reply to Contractor
stating whether or not Owner has a reasonable objection to any such proposed
person or entity. Owner’s failure to reply in writing to Contractor’s proposed
list within five (5) calendar days after the receipt thereof shall constitute
Owner’s acceptance of such list. Owner’s consent with respect to any
Subcontractor or Vendor pursuant to this Article 9 shall not in any way relieve
the Contractor from its obligations to fully manage, administer and assure that
the Subcontractor complies with the requirements of the Contract Documents,
including all dates identified in the Project Schedule.

9.2.2 Contractor shall analyze all of the bids for each element of the Work and
shall make a recommendation to the Owner as to which bid should be selected.
Owner shall then make the selection with assistance from the Contractor. In the
event the Subcontractor chosen by Owner is different than the Subcontractor
recommended by Contractor, and the bid amount from the Subcontractor chosen by
Owner exceeds by the lesser of 5% or $25,000.00 the bid amount from the
Subcontractor recommended by Contractor, such bid difference in excess of the
lesser of said 5% or $25,000.00 shall be cause for an increase in the Guaranteed
Maximum Price (or Owner

 

 

63 | Page



--------------------------------------------------------------------------------

may choose to apply amounts from the Owner Contingency without an increase in
the Guaranteed Maximum Price) provided that the bid recommended by Contractor
was in full compliance with the requirements of the Contract Documents and the
selection of said Subcontractor is the sole cause of such increase in the
Guaranteed Maximum Price.

9.3 Form of Subcontracts and Purchase Orders. Contractor shall furnish Owner and
Owner’s Lenders with a copy of Contractor’s proposed forms for use as
subcontracts and purchase orders (which includes professional services
agreements) for Owner’s review and approval prior to Contractor’s use thereof,
and Contractor shall only enter into those subcontracts approved by Owner in
writing, without material modification; provided, however, subcontracts and
purchase orders which do not subject Contractor to liability in excess of
$500,000.00 individually, and otherwise are in accordance with the Contract
Documents, shall not require Owner’s prior written approval. Contractor shall
furnish to Owner a copy of each subcontract and purchase order it enters into in
connection with the Work within ten (10) calendar days after execution of such
subcontract or purchase order. All subcontracts and purchase orders shall
require all Subcontractors and Vendors to assume toward Contractor the same
legal obligations and responsibilities which Contractor assumes toward Owner in
this Contract, including requiring the indemnitee(s) provided in Article 14
hereof, except as specifically provided otherwise in the Contract Documents or
waived by Owner in writing. All subcontracts and purchase orders shall require
that the subcontract may not be assigned by Subcontractor but permit the
assignment of the subcontract by Contractor to Owner or a third party designated
by Owner, including Owner’s Lenders, as provided in Section 9.8 and Article 21
of this Agreement. All subcontract agreements and purchase orders shall conform
to the requirements of the Contract Documents. All subcontracts and purchase
orders shall also provide that any warranties contained or referenced therein
shall run to the benefit of and be enforceable by Owner and Owner’s Lenders.
Contractor shall not waive or fail to exercise any material or significant right
or remedy under any subcontract or waive any material or significant default
under any subcontract without Owner’s prior written approval.

9.4 Subcontractors and Vendors Designated By Owner. Contractor shall not be
required to contract at its own risk with a Subcontractor or Vendor when
Contractor has a reasonable objection, provided that the reason for such
objection is identified to Owner in writing with five (5) calendar days of
Owner’s designation objected to by Contractor.

9.5 Payments to Subcontractors from the Contractor. Contractor agrees to pay
each Subcontractor and Vendor within five (5) days of receipt of each progress
payment from Owner an amount equal to the percentage of completion allowed to
the Contractor on account of the Work of such Subcontractor or Vendor but not
more than amount set forth for such respective Subcontractor and Vendor in the
applicable Application for Progress Payment, less the percentage retained and
amounts withheld from payments to the Contractor. Contractor further agrees to
require each Subcontractor to make similar payments to its Subcontractors and
Vendors. The obligation of Contractor to pay Subcontractors and Vendors (and
their obligation to pay their Subcontractors and Vendors) is an

 

 

64 | Page



--------------------------------------------------------------------------------

independent obligation from the obligation of Owner to make payment to
Contractor. Owner shall have no obligation to pay or to see to the payment of
any monies to any Subcontractor or Vendor.

9.6 Subcontractor and Vendor Replacements. Contractor shall not replace any
Subcontractor or Vendor who has been approved by Owner, unless Owner gives prior
written approval to the replacement.

9.7 Communications with Subcontractors and Vendors. In cooperation with, and
upon notice to Contractor, Owner and Owner’s Lenders shall have the right at any
time and from time to time to contact Contractor’s Subcontractors and Vendors to
discuss the progress of their portion of the Work. Contractor shall have the
right to be present at the time of any such direct communications, excepting
only if Contractor is in default under the Contract or unreasonably refuses to
attend meetings after Owner has given Contractor reasonable advance notice and
opportunity to be present. Notwithstanding the exercise of any of Owner’s and
Owner’s Lenders’ rights of direct communication in the subcontracting process or
the process of managing subcontracts, Contractor shall be responsible and liable
to Owner for all acts or omissions of Subcontractors and Vendors and their
respective agents and employees and any other person performing any of the Work
under an agreement with Contractor or any Subcontractor or Vendor.

9.8 Assignment. Contractor hereby assigns to Owner all its interest in all
subcontract agreements and purchase orders now existing or hereafter entered
into by Contractor for performance of any part of the Work, which assignment
will be effective only upon acceptance by Owner in writing and only as to those
subcontract agreements and purchase orders that Owner designates in said
writing. Such assignment may not be withdrawn by Contractor prior to expiration
of the Warranty Period, and Owner may accept said assignment at any time during
the course of construction prior to expiration of the Warranty Period. Upon such
acceptance by Owner: (a) Contractor shall promptly furnish to Owner the
originals or copies of the designated subcontract agreements and purchase
orders, and (b) Owner shall only be required to compensate the designated
Subcontractor(s) or Vendor(s) for compensation accruing to same for Work done or
materials delivered from and after the date as of which Owner accepts assignment
of the subcontract agreement(s) or purchase order(s) in writing. All sums due
and owing by Contractor to the designated Subcontractor(s) or Vendor(s) for Work
performed or material supplied prior to the date as of which Owner accepts in
writing the subcontract agreement(s) or purchase order(s), and all other
obligations of Contractor accruing prior to Owner’s written acceptance of such
assignment, shall constitute a debt and an obligation solely between such
Subcontractor(s) or Vendor(s) and Contractor, and Owner shall have no liability
with respect such sums or any other obligations of Contractor. It is further
agreed that all subcontract agreements and purchase orders shall provide that
they are freely assignable by Contractor to Owner and Owner’s assigns (including
Owner’s Lenders) under the terms and conditions stated in this Section and that
all such Subcontractors and Vendors shall continue to perform their Work for
Owner (or Owner’s Lenders as the case are) pursuant to the terms of the
respective subcontract or purchase order. Owner agrees not to accept such
assignment solely for the purpose of intentionally causing Contractor harm and
in bad faith.

 

 

65 | Page



--------------------------------------------------------------------------------

ARTICLE X

WARRANTY OBLIGATIONS

10.1 Contractor’s Warranty. Contractor guarantees and warrants to Owner that
(a) the Work, whether performed by Contractor’s own personnel or by any
Subcontractors or Vendors, shall be first class in quality, free from all
defects whatsoever (including, without limitation, patent, latent or developed
defects or inherent vice (except inherent vice or developed defects resulting
solely due to material specified by the Contract Documents unless Contractor
knows or should reasonably have known through the exercise of their obligations
and due care that such specified items are subject to inherent vice or developed
defects), and in strict conformance with the Contract Documents, the highest
standard for construction practices and quality applicable to first class
projects associated with luxury resorts, and (b) all materials, appliances,
mechanical devices, equipment and supplies incorporated into the Work shall be
new and of such quality to strictly meet or exceed the Specifications and
requirements of the Contract Documents. If requested by Owner at any time and
from time to time, Contractor will furnish satisfactory evidence to Owner as to
the kind and quality of materials, appliances, mechanical devices, equipment and
supplies. All Work not conforming to the requirements of this Section
(including, without limitation, substitutions or deviations not properly
approved and authorized by Owner in writing), shall be considered defective.

10.2 Contractor’s Warranty Period. While Contractor, Subcontractors and Vendors
shall be responsible for strict compliance with the requirements of Section 10.1
above throughout the course of the Work, the “Warranty Period” shall commence
upon the issuance of a Certificate of Substantial Completion for the Work as a
whole pursuant to Section 12.1 of this Agreement and shall extend for a period
of twelve (12) months from the date of issuance of such Certificate or for such
longer period as set forth in an applicable manufacturer’s warranty or as may be
required by applicable Laws. Nothing contained in this Article 10 shall be
construed to establish a period of limitation with respect to other obligations
which Contractor might have under the Contract Documents or under applicable
law, in equity or otherwise, or reduce the period of any other similar warranty
or guaranty that may apply at law or otherwise to the Work.

10.3 Compliance with Contract Documents. Upon receipt of Owner’s written notice
at any time during the course of the Work or during the Warranty Period, and
during any longer period of time as are prescribed by any applicable Laws or
other applicable terms, Contractor (at no cost to Owner) shall at Contractor’s
sole cost promptly perform all corrective services (including, without
limitation, furnishing all labor, materials, equipment and other services at the
Site and elsewhere) to Owner’s satisfaction as may be necessary to remedy any
defective workmanship or omissions in the Contractor’s Work, including without
limitation, promptly correct or replace any Work rejected by Owner or which is
incomplete, defective or fails to conform to the Contract Documents, whether
observed before or after Final Completion of the Work and whether or not
fabricated, installed, or completed. Contractor’s compliance with its
obligations as stated in this Article 10, and Owner’s acceptance of such
corrective services, shall

 

 

66 | Page



--------------------------------------------------------------------------------

at all times be determined by ascertaining whether Contractor has achieved
strict compliance to Owner’s reasonable satisfaction with both the written and
inferable requirements contained in the Contract Documents.

10.4 Warranty Costs. All costs incurred by Contractor in fulfilling Contractor’s
remedial warranty obligations as set forth on this Article 10 shall be
Non-Allowable Costs of the Work and shall be solely Contractor’s responsibility
which Contractor shall pay, including, without limitation, additional testing
and inspections and compensation for the services of any professional or
consultant made necessary thereby. Contractor shall also, as part of
Contractor’s warranty and guarantee at Contractor’s own expense, repair or
replace any other damaged components, material, finishes, furnishings and other
Work or portions of the Project or other property damaged, affected or otherwise
made necessary by or resulting from such defective, non-conforming or incomplete
Work, to return the same to their original condition. In addition, and
notwithstanding anything to the contrary in this Agreement, if within one
(1) year after Substantial Completion any portion of the Work (including,
without limitation, any roof and any walls) is not watertight and leak proof at
every point and in every area (except where leaks can be attributed to damage to
the Work proximately caused by extraordinary, external forces beyond
Contractor’s control and which Contractor could not reasonably have
anticipated), Contractor shall, immediately upon notification by Owner of water
penetration, determine the source of water penetration and, at Contractor’s own
expense, do any work necessary to make the Work watertight.

10.5 Timeliness of Corrective Services. Contractor shall use all best efforts to
fully perform all warranty and corrective services to Owner’s satisfaction
within five (5) calendar days of the receipt of Owner’s written notice of
defective workmanship. If the corrective services require more than five
(5) calendar days for completion, Contractor shall submit, within five
(5) calendar days of receipt of Owner’s written notice, a comprehensive written
proposal itemizing all corrective actions necessary which Contractor is prepared
to and shall immediately undertake and diligently pursue to enable the Work to
achieve strict compliance with the Contract Documents, including the latest
Drawings and Specifications. In performing such corrective Work, Contractor
shall perform its Work so as to cause the least inconvenience and disruption to
Owner’s business which may require performance of Work at hours when Owner’s
business is least active. Contractor shall not be entitled to the extra costs,
if any, incurred in connection with performing corrective Work at non-business
hours. Additionally, the provisions of Section 7.6 and 7.7 of this Agreement
relating to cooperation with Owner, access, avoidance of disruption and related
matters as set forth therein shall also apply to the performance of any warranty
related work.

10.6 Warranty Survival. Contractor’s warranty obligations set forth in this
Article 10 shall apply to Work done by Subcontractors or Vendors, as well as to
Work done by direct employees of Contractor, and such provisions shall survive
acceptance of the Work and survive any termination of the Contract and
Contractor shall be responsible to fully indemnify and hold Owner harmless from
any and all liens, claims, lawsuits, costs and expenses which may arise out of
the failure of the Contractor to fulfill its warranty obligations pursuant to
this Contract.

 

 

67 | Page



--------------------------------------------------------------------------------

10.7 Owner’s Right to Correct. In the event Contractor fails to timely correct
incomplete, nonconforming or defective Work following Owner’s written notice
described in Section 10.5 above, Owner shall have the right to correct or
arrange for the correction of any defects or omissions in the Work at the
Contractor’s sole cost and expense and not as Costs of the Work. Contractor
shall bear all costs incurred by Owner in correcting such defective Work,
including, but not limited to, additional costs for redesigns by the Architect
and other design consultants, replacement contractors, materials, equipment and
all services provided by Owner’s personnel. Owner shall be entitled to withhold
and offset all costs incurred during any such corrective work against any funds
which are otherwise due or which may become payable to the Contractor. If
payments then or thereafter due Contractor are not sufficient to cover such
amount, Contractor shall immediately upon demand pay the difference to Owner.

10.8 Owner’s Right to Supplement Work of Contractor. If the Contractor violates
or breaches any of the terms, conditions or covenants of the Contract, then
Owner may, without prejudice to any other remedy it may have and following the
expiration of any applicable cure periods, provide such reasonable labor and
materials as are reasonably necessary to remedy such deficiency including the
right to hire another contractor to supplement the Work of the Contractor and
deduct all costs thereof from any money due or thereafter becoming due to the
Contractor and reduce the Guaranteed Maximum Price by all such amounts.

10.9 Acceptance of Non-Conforming Work. Owner may, in its sole discretion, elect
to accept a part of the Work which is not in accordance with the requirements of
the Contract Documents. In such case, the Guaranteed Maximum Price shall be
reduced as appropriate and equitable. Owner’s acceptance of any non-conforming
Work shall not waive or otherwise affect Owner’s right to demand that Contractor
correct any other defects or areas of non-conforming Work.

10.10 Warranty Exclusions. Contractor’s warranty obligations shall not apply to
defects caused by ordinary wear and tear, insufficient maintenance or improper
operation or use by Owner.

10.11 Written Guaranty. All guarantees and warranties specified in the Contract,
including Contractor’s general warranty in this Article 10, shall be executed in
writing by Contractor and each Subcontractor on their respective letterhead,
signed jointly by Contractor and Subcontractor, and furnished to Owner upon
commencement of the respective term of each such guarantee and warranty and as a
condition to Final Payment. Owner shall, in addition to the guarantee and
warranty provided in this Article 10, also have the benefit of, and Contractor
shall assign to Owner in form and substance satisfactory to Owner, all
warranties, service life policies, indemnitee(s) and guarantees with respect to
any and all materials, appliances, mechanical devices, supplies and equipment
incorporated into the Work and given by the manufacturer, retailer, or other
supplier, which shall be supplied and assigned to Owner promptly after such is
received by or becomes available to Contractor and as a condition to Final
Payment. Further, at Owner’s request, Contractor shall assist Owner in enforcing
all such warranties, guarantees, policies and indemnitee(s).

 

 

68 | Page



--------------------------------------------------------------------------------

ARTICLE XI

SCHEDULING, DELAYS AND ACCELERATION

11.1 Owner’s Right to Modify. Notwithstanding the Project Schedule, Owner has
the right to modify or otherwise change the sequence of the Work and Contractor
shall comply therewith and adjust schedules accordingly. If Contractor believes
such modification or change causes a delay or acceleration in the completion of
the Work, Contractor shall provide written notice to Owner in accordance with
Sections 11.6 and/or 11.8 below. Any such modifications or changes in sequence
applies only to scheduling and shall not be construed to mean a change in the
method or means employed by Contractor for the execution of the Work.

11.2 Project Schedule. Contractor has furnished a detailed “Project Schedule”
describing the activities to be accomplished and their dependency relationships.
The Project Schedule includes an agreed upon Design and Permit Schedule setting
forth time periods for Owner to provide Drawings and Major Permits to
Contractors, and an agreed upon construction schedule setting forth Interim
Milestone Dates for Contractor to achieve certain construction completion
milestones. Contractor’s and Owner’s performance will be measured against the
Project Schedule. The Project Schedule (and any revisions thereto) shall be
updated and revised at appropriate intervals as required by Owner or the current
and projected conditions of the Work and Project, shall designate those items on
the critical path of the Work, shall be related to the entire Project to the
extent required by the Contract Documents, shall indicate dates necessary to
vacate various work areas, and shall provide for expeditious and practicable
execution of the Work. The Project Schedule and all subsequent updates and
revisions shall be printed in a tabular bar chart format. Contractor shall
provide Owner with a diskette containing an electronic copy of the Project
Schedule as submitted, including all logic diagram formats.

11.3 Schedule Updates. Contractor shall submit a “Schedule Update” along with
each monthly Application for Progress Payment for comparison to the Project
Schedule. The First Schedule Update shall be dated and identified as “Schedule
Update No. 1” and shall identify the then current status of all major Work
activities identified in the Project Schedule. All Schedule Updates shall
include a comprehensive narrative setting forth (i) actual activity completion
dates, (ii) the effect on the Project Schedule of any delays in any activities
in progress and/or the impact of known or suspected delays which are expected to
affect future Work, (iii) the effect of Contract Modifications on the Project
Schedule, (iv) all actual and potential variances between latest Schedule Update
and probable actual completion dates; (v) all Work activities not started or
completed in accordance with the Project Schedule, and (vi) recommends specific
Recovery Plans to Owner which may be necessary to achieve the Contract Time
and/or relevant Interim Milestone Dates. All subsequent revisions shall be dated
and numbered sequentially. In addition, each Schedule Update shall be clearly
labeled to state the effective date of the current status information contained
therein. Contractor’s failure to provide Schedule Updates as required in this
Section 11.3, or as otherwise mutually agreed in writing, shall be a material
breach of this Contract.

 

 

69 | Page



--------------------------------------------------------------------------------

11.4 Force Majeure Delay. All delays due to fire, labor disputes affecting the
general Cincinnati, OH area and not limited to the Project (and not a
jurisdictional dispute), adverse weather conditions not reasonably
anticipatable, unavoidable casualties or other causes which, based on
Contractor’s extensive experience in constructing projects of similar scope and
complexity in the same location and Contractor’s representations contained in
the Contract Documents, are unforeseeable and beyond the Contractor’s reasonable
control shall be a “Force Majeure Delay”. Owner shall be excused from
performance of its obligations to the extent of any Force Majeure events
affecting Owner, but solely to the extent the failure to perform such
obligations by Owner is attributable to that Force Majeure event.

11.5 Owner Delay. Any delays in Contractor’s Work that are caused in whole or in
part by Owner, its agents, consultants or separate contractors, and are not the
fault of Contractor or any Subcontractor or any party for which either is
responsible or liable at law or under the Contract Documents, shall be an “Owner
Delay”.

11.6 Extensions of Time and Guaranteed Maximum Price Increases for Delay.

11.6.1 To the extent the Contractor or any Subcontractor is delayed at any time
in the progress of the Work by an Owner Delay, Force Majeure Delay, or by other
causes which Owner and Contractor agree may justify delay, then the Contract
Time shall be reasonably extended by Change Order, and the Guaranteed Maximum
Price increased (or a portion of the Owner Contingency applied if available), if
at all, in accordance with the procedures described this Section 11.6 and in
Article 18 below.

11.6.2 Notwithstanding any other provision of the Contract Documents, any item
that cannot be demonstrated as being on or affecting the critical path of the
Work shall not result in an extension of time to perform the Work or an increase
in the Guaranteed Maximum Price in the event such item is delayed. Further, to
the extent any Owner Delay or Force Majeure Delay could have been prevented or
reduced if Contractor had, consistent with the terms of the Contract Documents,
performed its duties and responsibilities under the Contract Documents, such
delay will not entitle Contractor to an extension of the Contract Time (except
for that portion, if any, of such Owner Delay or Force Majeure Delay which could
not have been reduced consistent with the foregoing and subject to the other
requirements of the Contract Documents, including this Section 11.6) or increase
in the Guaranteed Maximum Price.

11.6.3 Extensions of the Contract Time for the Work or an increase in the
Guaranteed Maximum Price will be authorized by Owner only if (a) Contractor has
been necessarily delayed in meeting such Guaranteed Date of Substantial
Completion by a cause which constitutes an Owner Delay or Force Majeure Delay,
or a change to the Work initiated by the Owner; (b) the completion of the Work
by the applicable interim Milestone Date or the total Work by the Guaranteed
Date of Substantial Completion is actually and necessarily delayed by such
cause; (c) the effect of such cause cannot be avoided or mitigated by the
exercise of all reasonable precautions, efforts and

 

 

70 | Page



--------------------------------------------------------------------------------

measures, including planning, scheduling and rescheduling, whether before or
after the occurrence of the cause of delay, and (d) Contractor has met any
notice requirements set forth in the Contract Documents for it to be entitled to
any extension of time or increased costs. All extensions of time and/or
increases in the Guaranteed Maximum Price to which Contractor is entitled
hereunder will be acknowledged by Change Order.

11.6.4 The period of any extension of time for delay shall be only that which is
necessary to make up the time actually lost for a Work item or items
identifiable on the Project Schedule as being on or affecting the critical path
at the time in which the delay occurs.

11.6.5 The amount of increase, if any, in the Guaranteed Maximum Price due to a
delay shall be equal to the additional cost actually, reasonably and necessarily
incurred by Contractor in Cost of the Work items (a) as a result of continuing
to maintain dedicated personnel, materials and equipment at the Site at Owner’s
request during such delay and (b) other reasonable and unavoidable Costs of the
Work, if any, which are directly related to any subsequent re-mobilization of
the delayed Work caused solely by such delay, but (as to both of the foregoing
(a) and (b)), only if and to the extent such delay exceeds a period of thirty
(30) consecutive days following commencement of the Work, and to the extent such
actions are necessary, if at all, to be performed by Contractor to maintain the
extended Contract Time and Project Schedule after taking into account any
extension of time as provided for in this Section 11.6. With respect to delays
and suspensions of the Work, notwithstanding any provision herein to the
contrary, there shall be no thirty day grace periods (or any other grace periods
associated with such matters), it being understood and agreed that if the
Contractor is delayed or the work is suspended, the Contractor shall be entitled
to an extension of time and equitable adjustment of the Contract Sum, to the
extent that such delay or suspension in fact impacts the critical path of the
work. All provisions of the Contract that are inconsistent with this Subsection
11.6.5 shall be read to conform with this provision.

11.6.6 Contractor shall not be entitled to receive a separate extension of time
or an increase in the Guaranteed Maximum Price for each of several causes of
delay operating concurrently but only for the actual period of delay in
completion of the Work irrespective of the number of causes contributing to
produce such delay. If one of several causes of delay operating concurrently
results from any act, fault or omission of Contractor or Subcontractor or for
which Contractor or Subcontractor is responsible, and would of itself,
irrespective of the concurrent causes, have delayed the Work, no extension of
time or an increase in the Guaranteed Maximum Price will be allowed for the
period of delay resulting from such act, fault or omission. Further all such
extensions and increases shall be netted out with any reductions in Contract
Time or Guaranteed Maximum Price, before implementing any such extension or
increase.

 

 

71 | Page



--------------------------------------------------------------------------------

11.6.7 As a condition precedent to the granting of an extension of time or an
increase in the Guaranteed Maximum Price, Contractor shall give written notice
to Owner within ten (10) calendar days after the time when Contractor knows of
any cause which might result in delay, for which it may claim an extension of
time or an increase in the Guaranteed Maximum Price, including those causes of
which Owner has knowledge, specifically stating in such notice that an extension
or an increase in the Guaranteed Maximum Price is or may be claimed, and
identifying such cause and describing, as fully as practicable, at that time,
the nature and expected duration of the delay and its effect on the completion
of that part of the Work identified in the notice. Contractor shall not be
entitled to an extension of time or an increase in the Guaranteed Maximum Price
to the extent such would not be necessary, but for Contractor’s failure to
strictly comply with this Section 11.6.

11.6.8 Since the possible necessity for an extension of time or an increase in
the Guaranteed Maximum Price may materially alter the scheduling plans, and
other actions of Owner and since, with sufficient notice, Owner may, if it
should so elect, attempt to mitigate the effect of a delay for which an
extension of time or an increase in the Guaranteed Maximum Price might be
claimed, the giving of written notice as required above is of the essence of
Contractor’s obligations hereunder and failure of Contractor to give written
notice as required above shall be a conclusive waiver of an extension of time
and/or an increase in the Guaranteed Maximum Price for the cause of delay in
question.

11.6.9 It shall in all cases be presumed that no extension, or further
extension, of time and no increase in the Guaranteed Maximum Price is due unless
Contractor shall affirmatively demonstrate the extent thereof to the reasonable
satisfaction of Owner. Contractor shall maintain adequate records supporting any
claim for an extension of time or increase in the Guaranteed Maximum Price.

11.6.10 Notwithstanding the provisions of this Section 11.6, if pursuant to this
Section 11.6 Contractor is entitled to an increase in the Guaranteed Maximum
Price, Owner shall have the right, in lieu of any increase, to apply a portion
of the Owner Contingency (to the extent funds remain) to cover such increase in
the Guaranteed Maximum Price due to such delay covered by this Section 11.6. If
the Owner Contingency is not sufficient to cover the required increase in the
Guaranteed Maximum Price, the Owner Contingency may still be utilized by Owner
but the Guaranteed Maximum Price shall be increased by the difference between
the required increase in the Guaranteed Maximum Price as provided in this
Section 11.6.10 and the available amount of the Owner Contingency applied by
Owner.

11.7 Limitations. To the full extent permitted by Law, Contractor agrees for
itself and for its Subcontractors, and will cause each Subcontractor to agree,
that it will make no claim or claims against the Site, Project, Owner (or any
party affiliated or associated with Owner or any assets of Owner), or

 

 

72 | Page



--------------------------------------------------------------------------------

Owner’s Lenders for damages or losses incurred as a result of or arising out of
delays in the Work, including but not limited to any Owner Delay or Force
Majeure Delay. Any such delay in the Work, if claimed by or through Contractor,
solely and completely will be compensated and balanced by (a) an extension of
the Contract Time, and (b) an increase in the Guaranteed Maximum Price, strictly
in accordance with Section 11.6 above, and such extension and increase shall be
the sole and exclusive remedy for Contractor and all Subcontractors and Vendors
for all delays. Contractor and each Subcontractor who performs any portion of
the Work agree to accept such extensions at no additional cost (except as
provided in this Section) to Owner, and waive and relinquish any right to
payments of any kind for any delays. Further, the limitations in Section 17.4
hereof shall also apply to any delay.

11.8 Recovery Plans. The Guaranteed Maximum Price is based on Contractor working
as many hours as necessary to properly perform the Work and achieve the Project
Schedule requirements. In the event it is necessary for Contractor or any
Subcontractor to work additional overtime in order to maintain the Project
Schedule, Contractor shall be responsible for all costs relating to such
overtime, though Contractor shall have the right to use the Construction
Contingency in accordance with Section 3.1.6 hereof. “Recovery Plan” means a
detailed narrative explanation clearly stating the scope and extent of any and
all resource loading, activity re-sequencing and other acceleration activities
required for all affected elements of the Work to enable Contractor to either:
(a) complete the respective Interim Milestones by the respective Interim
Milestone Dates; or (b) obtain Substantial Completion of the Work in its
entirety within the Contract Time.

11.8.1 If Owner determines at any time based on reasonable evidence that
Contractor is behind schedule or is otherwise in jeopardy of failing to complete
any Interim Milestone by the applicable Interim Milestone Date or the Work
within the Contract Time, Owner shall issue a written notice to Contractor
identifying areas of concern and requiring that Contractor provide a Recovery
Plan to Owner.

11.8.2 Upon receipt of Owner’s notice, Contractor shall immediately undertake
all available steps to overcome or mitigate against the adverse effects of all
delays identified by Owner. Contractor’s failure to undertake all available
steps to mitigate the effects of such delays shall constitute a waiver of
Contractor’s right to claim relief for any schedule extensions and/or additional
compensation to the extent that Contractor’s failure to act timely contributed
to such delays.

11.8.3 Contractor shall, within seven (7) calendar days after receipt of Owner’s
notice, provide its Recovery Plan to Owner notwithstanding whether or not
Contractor disputes responsibility for the cause(s) of such delays.

11.8.4 Within seven (7) calendar days after submission of the Recovery Plan by
Contractor, Owner shall advise Contractor in writing whether or not to proceed
with the Recovery Plan as

 

 

73 | Page



--------------------------------------------------------------------------------

submitted, or in accordance with reasonable revisions thereto established by
Owner. Any such notice to proceed shall be by a Construction Change Directive.
As part of such notice, Owner shall have the right to require Contractor to work
its own construction crews and Subcontractors and other personnel overtime, and
to direct Contractor to take all other necessary action, including, without
limitation, increasing the number of personnel and implementing double shifts,
all at no increase to the Guaranteed Maximum Price. Such overtime work and other
actions shall continue until such time as the Work has progressed so that it
complies with the stage of completion required by the then most recently Owner
approved Project Schedule. Additional costs incurred due to such overtime work
and other actions shall not result in any adjustment in the Guaranteed Maximum
Price.

11.8.5 Contractor’s failure after written notice to provide a Recovery Plan
within the time requirements and to the extent required in this Section 11.8, or
to immediately implement a Recovery Plan upon receipt of a Construction Change
Directive to do so, shall be material breaches of this Contract.

11.9 Accelerations for Owner’s Convenience.

11.9.1 In the event Owner desires to accelerate the Project Schedule for reasons
other than delays caused by or attributable to the Contractor, Owner shall so
notify Contractor in writing.

11.9.2 Upon receipt of such written instruction, Contractor shall require its
personnel and its Subcontractors and Vendors to work such overtime hours and/or
to increase their respective work forces as are reasonably necessary to meet
Owner’s acceleration goals.

11.9.3 In the event such an acceleration is ordered by Owner, Contractor shall
be entitled to an adjustment in the Guaranteed Maximum Price determined in
accordance with Article 18 of this Agreement.

11.10 Schedule Coordination.

11.10.1 Contractor shall schedule and coordinate the performance of the Work by
Contractor’s personnel, and Subcontractors and Vendors of any tier, in a manner
that will enable Contractor to achieve Interim Milestones by the respective
Interim Milestone Dates and completion within the Contract Time. Contractor
acknowledges that at least a portion of the Work will be performed under joint
occupancy conditions at the Site.

11.10.2 Contractor shall cooperate with Owner and Owner’s other contractors so
that both the Contractor’s Work and the work of others will progress smoothly
with a minimum of disruptions and interference to any party.

 

 

74 | Page



--------------------------------------------------------------------------------

11.10.3 Contractor shall schedule its Work and Project delivery of materials to
comply with all reasonable requests and suggestions of Owner in order to
maintain the Project Schedule within the limitations of all existing Site
conditions and business operations of Owner.

11.10.4 Contractor shall use all best efforts to not utilize any labor,
materials or means whose employment or utilization during the course of this
Contract may tend to or in any way cause or result in strikes, work stoppages,
delays, suspension of Work or similar trouble by workman employed by its
Subcontractors, or by any of the trades working in or about the Project and Site
where Work is being performed under this Contract, or by other contractors or
their subcontractors pursuant to other contracts, or on any other project and
project site or premises owned or operated by Owner. Any violation by Contractor
of this requirement may be considered as proper and sufficient cause for
declaring Contractor to be in default, and for Owner to take action against
Contractor as set forth in the Contract Documents.

11.10.5 In case of disagreements or disputes regarding the schedule of Work by
other contractors or unnecessary interference to the Work caused by lack of
cooperation between other contractors and Contractor, Contractor shall fully
cooperate to resolve any disputes with or between other contractors. In case of
disagreements or disputes between two or more contractors, Owner shall be
consulted and Owner’s decisions as to proper methods for coordinating the Work
shall be final.

11.11 Flow-Down Provisions.

11.11.1 Contractor shall include the requirements of this Article 11 in all of
its subcontracts and purchase orders and shall use its best efforts to require
Subcontractors and Vendors with agreements totaling in excess of $200,000.00,
and shall require all Subcontractors and Vendors with agreements totaling in
excess of $200,000.00 to include the same provisions in all sub-tier
subcontracts and sub-tier purchase orders.

11.11.2 Contractor shall be responsible to fully indemnify and hold Owner
harmless from any and all liens, claims, lawsuits, costs and expenses, including
attorneys’ fees, which may arise out of either the failure of the Contractor to
fulfill its obligations pursuant to this Article 11 and/or the Contractor’s
failure to enforce the flow-down provisions as stated above.

11.12 Partial Occupancy or Use. Owner may occupy or use any completed or
partially completed portion of the Work at any stage, including opening portions
of the Project to the public. Notwithstanding any other provision of the
Contract, any such partial occupancy or use shall not: (a) constitute final
acceptance of any Work, or (b) relieve Contractor of responsibility for loss or
damage because of or arising out of defects in, or malfunctioning of, any Work,
material, or equipment, or from any other unfulfilled obligations or
responsibilities under the Contract Documents; provided, however, Contractor
shall not be liable for ordinary wear and tear resulting from such partial
occupancy and use by Owner.

 

 

75 | Page



--------------------------------------------------------------------------------

Contractor shall cooperate fully with Owner, as Owner may request, in all
aspects of Owner’s partial use and occupancy of the Work and Project, including,
without limitation, scheduling, allocation of utilities, access and storage, and
all other arrangements. Unless and until Owner issues a Certificate of
Substantial Completion pursuant to Section 12.1 below for such portion of the
Work partially occupied or used by Owner, Owner shall not be obligated to pay
(but may in its sole discretion elect to pay) Contractor Retainage relating to
such portion of the Work at that time partially used or occupied by Owner.

11.13 Other. Subject to Owner making payment to Contractor of all amounts then
due and owing to Contractor under and subject to the Contract Documents,
Contractor agrees to prosecute the Work and to require all trade contractors to
prosecute the Work in a timely and proper method and manner so as to meet the
dates reflected on the Project Schedule, including the Guaranteed Date of
Substantial Completion.

ARTICLE XII

SUBSTANTIAL AND FINAL COMPLETION

12.1 Substantial Completion Procedures and Requirements.

12.1.1 Notice of Substantial Completion. “Substantial Completion” means the
stage in the progress of the Work when (a) the Work in its entirety, or a
designated portion thereof which Owner agrees to accept separately, is
sufficiently complete in accordance with the Contract Documents and all
applicable Laws to enable Owner to fully occupy and utilize the Work, or such
designated portion thereof which are requested in writing by Owner, for all of
its intended purposes and all aspects of such Work and the Project can be open
to the general public; (b) all Project systems included in the Work (including,
without limitation, all life safety systems) are operational and functioning as
designed and scheduled; (c) all instruction of Owner’s personnel in the
operation of the Project systems has been completed; (d) all final finishes
within the Contract are in place; and (e) the Work is otherwise satisfactory to
Owner in accordance with the Contract Documents. In general, the only remaining
Work shall be minor in nature, so that Owner could occupy the building(s)
comprising the Project and fully utilize such building(s) on that date, and all
elements are fully functionable and operable as provided in the Contract, and
the Final Completion of the Work by Contractor would not materially interfere
with, disrupt or hamper Owner’s use, occupancy or enjoyment of the Project,
including the intended normal business operations of the Project, or detract
from the aesthetic appearance of the Project. Contractor shall request an
inspection for purposes of Substantial Completion in writing when the Contractor
considers that the Work in its entirety, or a designated portion thereof which
Owner has previously agreed in writing to accept separately, is substantially
complete in accordance with all requirements in the Contract Documents.

 

 

76 | Page



--------------------------------------------------------------------------------

12.1.2 Procedures for Substantial Completion. Procedures to be utilized to
determine Substantial Completion of the Work in its entirety, or a designated
portion thereof, shall be as follows:

12.1.2.1 Either party may initiate procedures for Substantial Completion of the
Work in its entirety or a designated portion thereof, but Owner shall not be
required to make a determination and accept partial Substantial Completion
unless: (a) specific areas or phases of the Work are designated for partial
Substantial Completion by Owner; or (b) Owner assumes physical possession of a
portion of the Work solely for purposes of Owner’s full use and occupancy. The
use or occupancy of a portion of the Work by Owner or its other contractors to
inspect and/or correct defective workmanship pursuant to Article 10 of this
Agreement or install FF&E or other work shall not be considered as use and
occupancy.

12.1.2.2 Unless waived by Owner in writing, Substantial Completion of either the
Work in its entirety or a designated portion thereof shall not occur earlier
than the date of all designated or required governmental certificates of
occupancy and other permits, inspections and certifications for the Project or
such portion thereof as the case may be, have been achieved and issued to Owner
by the relevant governmental authority, and posted for the Project or such
portion thereof, by the relevant governmental authority (provided that a
temporary certificate of occupancy (“TCO”) rather than a permanent certificate
of occupancy may have been achieved and issued to Owner, and posted, so long as
the obtaining of a temporary, rather than a permanent, certificate of occupancy
does not prevent any aspect of the Project from being open to the general
public).

12.1.2.3 If Owner or Owner’s Lenders disagree that Substantial Completion has
been achieved, Owner shall provide the Contractor with an advisory opinion of
the items which should be completed or corrected for purposes of Substantial
Completion. Owner’s failure to advise Contractor of any items specified in the
Contract Documents shall not alter the Contractor’s responsibility to complete
all Work necessary for Substantial Completion in accordance with the Contract
Documents.

12.1.2.4 Upon receipt of Owner’s advisory opinion, Contractor shall complete
and/or correct all listed items. Contractor shall then submit its request to
Owner for another inspection to determine Substantial Completion. Such
subsequent inspection or re-inspections to determine if the Work is acceptable
for purposes of Substantial Completion shall be made jointly by Owner and
Contractor.

12.1.2.5 Prior to the issuance of a Certificate of Substantial Completion by
Owner, the parties shall develop a final punch list which must be completed
prior to Final Completion.

 

 

77 | Page



--------------------------------------------------------------------------------

The final punch list shall include the Contractor’s Punch List Items and other
incomplete or missing items which Owner elected in its discretion to waive for
purposes of Substantial Completion.

12.1.2.6 Immediately prior to the issuance of a Certificate of Substantial
Completion, Owner and Contractor shall jointly inspect and document the
condition of the Work, or designated portion thereof, at the time of Owner’s
initial possession to determine and record its condition. Such inspection and
acceptance by Owner shall not, however, alter the Contractor’s responsibility to
complete all Work necessary for Final Completion in accordance with the Contract
Documents, including items discovered by Owner after Substantial Completion.

12.1.2.7 Owner shall have the final decision as to whether or not Contractor has
achieved Substantial Completion. When Owner determines that the Work in its
entirety, or a designated portion thereof, is substantially complete and a TCO
has been obtained therefor, Owner shall prepare and issue a “Certificate of
Substantial Completion,” which shall certify the date of Substantial Completion.

12.1.3 Limitations. Notwithstanding any provisions in the Contract Documents
which may indicate otherwise, Owner’s acceptance of partial Substantial
Completion and the possession, use and occupancy of any portion of the Work
prior to Substantial Completion of the Work in its entirety, shall not in any
manner constitute a waiver by Owner of any of the provisions or requirements of
the Contract Documents, including, but not limited to, Contractor’s warranty
obligations set forth in Article 10 of this Agreement and Contractor’s
obligations to achieve the Contract Time set forth in Article 4 of this
Agreement.

12.2 Final Completion Procedures and Requirements.

12.2.1 Contractor’s Notice of Final Completion. “Final Completion” means that
stage in the progress of the Work when Owner and Owner’s Lenders determine that
the Work has been properly completed and equipped by Contractor in accordance
with the Contract Documents, including (a) completion of all punch list items
(including Contractor’s Punch List Items), (b) the submittal to Owner of all
documentation as described in the Contract Documents, (c) completion in
compliance with all applicable Laws, and (d) all obligations of Contractor under
the Contract Documents (except for those obligations which are intended to be
satisfied after Final Completion) are fully satisfied, and the Work is otherwise
satisfactory to Owner and Owner’s Lenders. When Contractor considers that the
Work is finally complete, Contractor shall so notify Owner in writing requesting
a Certificate of Final Completion. Such notice shall be accompanied by, and it
shall be a condition to Final Payment and Final Completion that Contractor
deliver to Owner, the following:

 

 

78 | Page



--------------------------------------------------------------------------------

12.2.1.1 An affidavit that all payrolls (including all union dues, health,
welfare, pension plan and other labor associated contributions), invoices for
all labor, materials and equipment and all other indebtedness connected with the
Work for which Owner or its property might in any way be responsible, and for
which Owner has paid the Contractor, have been paid or otherwise satisfied.

12.2.1.2 Unconditional Final Lien Waivers from Contractor and all Subcontractors
and Vendors and all other persons providing any services, labor or materials in
relation to the Work, in the form of Exhibit M attached hereto, including
certified copies of waivers of all liens filed during the course of the Work and
not previously provided to Owner, and no liens, claims or other encumbrances
have been filed or are outstanding with respect to the whole or any part of or
interest in either the Site or the Work.

12.2.1.3 All final occupancy certificates obtained from any government authority
and all other required approvals and acceptances as necessary or required for
the full use and occupancy of all aspects of the Project by any city, county and
state authorities having jurisdiction and not previously provided to Owner;

12.2.1.4 All written guarantees and warranties under the Contract for Contractor
and Subcontractors and Vendors, all required operation and maintenance manuals
for major equipment required under the Contract all in form and substance
satisfactory to Owner; and assignment documentation assigning to Owner in form
and substance satisfactory to Owner any remaining warranties and guarantees
pertaining to the Work and not previously provided and assigned to Owner, and
Contractor agrees to assist Owner in the prosecution and enforcement of all such
assigned warranties and guarantees.

12.2.1.5 An affidavit certifying that Contractor has timely paid all federal,
state and local taxes due arising out of the Work in a form satisfactory to
Owner.

12.2.1.6 An affidavit certifying that Contractor shall maintain completed
operations insurance in amounts required by the Contract Documents for a period
of two (2) years after Final Completion and a certificate of the insurer
evidencing that insurance required by the Contract Documents to remain in force
after Final Payment is currently in effect and will not be cancelled or allowed
to expire until at least 60 days’ prior written notice has been given to Owner.

12.2.1.7 All operating, maintenance, servicing and cleaning manuals and
instructions, spare parts, maintenance stocks and spare materials provided by
Subcontractors and Vendors and/or reasonably required by Owner for beneficial
use of the Work for its

 

 

79 | Page



--------------------------------------------------------------------------------

intended purpose, and if requested by Owner adequate verbal instructions in the
operation of mechanical, electrical, plumbing and other systems.

12.2.1.8 A complete and accurate set of as-built Drawings pursuant to
Section 7.14 of this Agreement, which clearly delineate any changes made to the
latest approved Drawings and Specifications.

12.2.1.9 An accounting of the credits due Owner for the value of any excess
items paid for by Owner and a complete detailed statement of the Cost of the
Work showing, without limitation, all expenditures for which state or federal
tax credits or deductions may be allowed.

12.2.1.10 Any documents, instruments, releases, affidavits, certificates and
indemnitee(s) reasonably required in order to permit Owner and Owner’s Lenders
to secure endorsements in form and content satisfactory to them to their
respective policies of title insurance for the Site, including without
limitation that no mechanics or materialmen’s liens appear of record, that all
Lender Liens are of first priority (including prior to any unrecorded liens or
other lien rights), and that there are no encroachments or violations of any
recorded covenants, conditions or restrictions affecting the Site.

12.2.1.11 Such documents and other items so that Owner will receive and Owner
does receive a release and complete refund without deduction or offset of all
security, bonds and/or cash amounts provided by or on behalf of Owner and held
by or for the benefit of any administrative or governmental agency.

12.2.1.12 If required by Owner or Owner’s Lenders, other data establishing
payment or satisfaction of obligations, such as receipts, releases and waivers
of liens, claims, security interests or encumbrances arising out of the Contract
or the Work which may then or in the future affect the Project or Site, and to
the extent and in such form as may reasonably be designated by Owner or Owner’s
Lenders (if a Subcontractor or Vendor refuses to furnish a release or waiver
required by Owner, Contractor shall within such time as set forth in
Section 7.19 hereof furnish a bond satisfactory to Owner to indemnify Owner
against such lien and cause it to be paid and released; if such lien remains
unsatisfied after payments are made, Contractor shall immediately refund to
Owner and indemnify Owner against all money that Owner may be compelled to pay
in discharging such lien, including all costs and reasonable attorneys’ fees).

12.2.1.13 Owner and Owner’s Lenders shall have received (at Owner’s expense) an
updated survey of the Site showing the Work “as built.”

 

 

80 | Page



--------------------------------------------------------------------------------

12.2.1.14 Master, submaster and special keys with keying schedule.

12.2.1.15 Consent of any surety to Final Payment.

12.2.1.16 Two (2) hard copies and one (1) electronic copy of all approved or
approved as noted Shop Drawing submittals.

12.2.1.17 Such other certificates, instruments and affidavits relating to the
Work as Owner or Owner’s Lenders may reasonably require.

16.2.1.18 An OCIP audit to Owner’s reasonable satisfaction.

12.2.2 Owner’s Inspection For Final Completion. Upon receipt of Contractor’s
request for a Certificate of Final Completion and all submittals that comply
with Subsection 12.2.1 immediately above, Owner shall promptly make appropriate
evaluations and inspections as follows:

12.2.2.1 If Owner considers that the Work is fully completed in accordance with
the Contract Documents, Owner shall promptly so advise Contractor.

12.2.2.2 In the event that Owner or Owner’s Lenders does not agree that Final
Completion has been achieved, Owner shall promptly so advise the Contractor in
writing of the remaining items to be completed for purposes of Final Completion.

12.2.2.3 After Contractor satisfies all remaining items necessary for Final
Completion, Contractor may submit a further written notice to Owner stating that
the Work is ready for re-inspection. All re-inspections to determine if the Work
is acceptable for purposes of Final Completion shall be jointly made by Owner
and Contractor.

12.2.2.4 Owner shall have the final decision as to whether Contractor has
achieved Final Completion. When Owner agrees that the Work is finally complete,
which agreement Owner agrees not to unreasonably delay, Owner shall prepare and
issue a “Certificate of Final Completion”, which shall set forth the date of
Final Completion, and Owner may file a Notice of Completion.

ARTICLE XIII

CONCEALED CONDITIONS AND UNCOVERING OF WORK

13.1 Concealed Conditions.

13.1.1 In the event that unknown and concealed conditions are encountered in the
Work which are of an unusual nature, differing materially from those ordinarily
encountered and generally recognized as inherent in the Work, and which cause a
delay in the critical path portion of the

 

 

81 | Page



--------------------------------------------------------------------------------

Work, and which: (a) are not identified in the Contract Documents, (b) were not
otherwise known to Contractor, and (c) could not have been discovered by
Contractor prior to the Effective Date through the exercise of due diligence
consistent with the terms of the Contract Documents, then the Guaranteed Maximum
Price and the Contract Time shall be subject to adjustment by Change Order and
in accordance with Section 11.6 hereof; provided, however, that Contractor must
demonstrate its compliance with its representations including those set forth in
Section 7.1 of this Agreement.

13.1.2 Contractor shall notify Owner in writing within five (5) calendar days
after the first observance of conditions described in Subsection 13.1.1
immediately above.

13.1.3 It is understood and agreed that Owner shall not be liable for any costs
arising out of concealed conditions that could have been discovered or
anticipated by a prudent and experienced contractor through the use of due
diligence and consistent with Contractor’s obligations, representations and
warranties in the Contract Documents. This includes, but is not be limited to,
any costs arising out of the existence of obstructions such as utilities,
pipelines, conduits or any easement or right-of-way limitations which are
reasonably shown or inferable from the Contract Documents, or any obstructions
which could have been reasonably discovered during Contractor’s Site inspections
or which are inherent in the Work and could have been reasonably anticipated by
the Contractor (Contractor may utilize the Construction Contingency to cover
costs relating to such items as provided in Section 3.1.6 hereof).

13.2 Covering of Work.

13.2.1 Contractor shall enable Owner to inspect all portions of the Work before
they are covered.

13.2.2 If a portion of the Work is covered without providing Owner with adequate
advance notice, or contrary to the request or direction of Owner or the
provisions of the Contract Documents, Contractor shall, if required in writing
by Owner, uncover the Work for observation. Such Work shall be replaced at
Contractor’s expense without change in the Contract Time.

13.2.3 If a portion of the Work has been properly covered in accordance with the
Contract Documents and after sufficient advance notice to Owner, Owner may
subsequently request to see such Work and it shall be uncovered by Contractor.
If such Work is in accordance with the Contract Documents, costs of uncovering
and replacement shall, by appropriate Change Order, be paid by Owner. If such
Work is not in accordance with the Contract Documents, Contractor shall be
responsible for all costs and expenses of uncovering and replacement.

 

 

82 | Page



--------------------------------------------------------------------------------

ARTICLE XIV

INDEMNIFICATION

14.1 Indemnitee.

14.1.1 To the fullest extent permitted by law, Contractor hereby indemnifies and
agrees to protect, defend, and hold Owner, Architect, Pinnacle Entertainment,
Inc. and Owner’s Lenders, and their respective subsidiaries, affiliates, parent
companies and their respective members, officers, directors, managers,
employees, agents, shareholders, successors and assigns, heirs, administrators,
and personal representatives (collectively, “Owner Indemnitees”) harmless from
and against any and all claims, liabilities, obligations, losses, suits,
actions, legal proceedings, damages, costs, expenses, awards, or judgments,
including, without limitation, reasonable attorneys’ fees and costs (whether or
not suit is filed) (collectively “Actions”), any Owner Indemnitee(s) may suffer
or incur or be threatened with and whether based upon statutory, contractual,
tort or other theory, that are: (i) imposed by law, or (ii) arise by reason of
or relating directly or indirectly to (a) the death of or bodily injury to any
person or persons, including, without limitation, employees of Contractor,
(b) injury to property (including loss of use and the Work itself and including
all costs for repair or replacement of work, materials, supplies or equipment
(whether on or off Site or in transit), including whether lost, stolen, damaged
or destroyed), equipment or material, including, without limitation, any of the
same resulting or arising out of the performance of the Work performed by
Contractor or any Subcontractor, or Vendor, (c) violation of or failure to
comply with or abide by any Laws, or variations from the Contract Documents in
the actual construction of the Work, (d) any infringement of the rights of any
third party, including, without limitation, copyright and patent rights (in
connection with which Contractor shall pay all royalties and license fees),
(e) any stop notices, mechanic’s liens or similar claims relating to any labor,
services, materials, goods or equipment whether provided by Contractor,
Subcontractor or any Vendor and relating to the Work, and (f) any breach or
alleged breach of Contractor’s warranties, representations, obligations,
covenants or agreements set forth in the Contract, and (iii) relate to or arise
out of or result from, directly or indirectly, the performance of the Work, or
from any act or omission of Contractor, or any Subcontractor, or Vendor, anyone
directly or indirectly employed by them, or anyone for whose acts any of them
are liable or responsible at law or under the Contract Documents, regardless of
whether or not such Action is caused by an Owner Indemnitee (subject to
Section 14.4 below).

14.1.2 To the fullest extent permitted by law, Owner hereby indemnifies and
agrees to protect, defend, and hold Contractor, and its subsidiaries,
affiliates, parent companies and their respective members, officers, directors,
employees, agents, shareholders, successors and assigns, heirs, administrators,
personal representatives (collectively, “Contractor Indemnitees”) harmless from
and against any and all claims, liabilities, obligations, losses, suits,
actions, legal proceedings, damages, costs, expenses, awards, or judgments,
including, without limitation, reasonable

 

 

83 | Page



--------------------------------------------------------------------------------

attorneys’ fees and costs (whether or not suit is filed) (collectively
“Actions”), any Contractor Indemnitee(s) may suffer or incur or be threatened
with and whether based upon statutory, contractual, tort or other theory, that
are: (i) imposed by law, or (ii) arise by reason of or relating directly or
indirectly to (a) the death of or bodily injury to any person or persons,
including, without limitation, employees of Owner, (b) injury to property and
(c) any breach or alleged breach of Owner’s warranties, representations,
obligations, covenants or agreements set forth in the Contract, and (iii) relate
to or arise out of or result from, directly or indirectly, any act or omission
of Owner, regardless of whether or not such Action is caused by a Contractor
Indemnitee (subject to Section 14.4 below).

14.2 Defense Costs. Subject to the limitations set forth in Section 14.3
immediately below, the indemnification provisions of Section 14.1 above,
including defense costs, shall include all attorneys’ fees, investigation costs,
expert witnesses, court costs, and other costs and expenses incurred by the
Owner Indemnitee(s) and Contractor Indemnitee(s), as the case are, to the extent
their interests appear.

14.3 Hazardous Materials. Contractor, its Subcontractors, and Vendors shall have
no responsibility for the discovery, presence, handling, removal or disposal of
pre-existing hazardous materials discovered on the Site, including asbestos,
asbestos products, poly-chlorinated biphenyl (PCB) or other substances
classified as hazardous by the Environmental Protection Agency of the U.S.
Government or any other federal, state or local government agency, except to the
extent addressed or covered in the Contract Documents or otherwise made known to
or reasonably foreseeable by Contractor. If Contractor discovers the presence of
any hazardous materials at the Site not otherwise called out in the Contract
Documents or otherwise made known to or reasonably foreseeable by Contractor,
Contractor shall promptly report the presence and precise location of any such
materials to Owner and immediately stop Work in the affected area unless
requested otherwise by Owner.

14.4 Other Limitations. Subject to the provisions of this Section 14.4 and to
the extent permitted by law, the obligations in Section 14.1above shall apply to
and include those claims, causes of action, damages, liabilities, losses,
obligations, awards, judgments, costs and expenses arising from the negligent,
tortuous, intentional or other acts of the Owner Indemnitee(s) or Contractor
Indemnitee(s), as the case may be, and such indemnification obligations are
primary to any insurance in the names of the Owner Indemnitee(s) or Contractor
Indemnitee(s). In the event of contributory negligence by any Owner
Indemnitee(s) or Contractor Indemnitee, as the case may be, the indemnifying
party shall only be liable for payment of such claims and losses (including
defense costs) in direct proportion to the indemnifying party’s percentage of
fault, if any, as determined by a court of competent jurisdiction, or as may be
mutually agreed upon by Owner and Contractor. The indemnification obligations in
this Article 14 shall not be construed to negate, abridge, or reduce other
rights or obligations of Contractor or Owner, including, but not limited to, any
obligation of indemnitee which would otherwise exist at law or otherwise in
favor of an Owner Indemnitee or Contractor Indemnitee. If any Action occurs or
is threatened, the indemnifying party shall defend the Owner Indemnitee(s) or
Contractor Indemnitee(s), as the case may

 

 

84 | Page



--------------------------------------------------------------------------------

be, with counsel reasonably acceptable to such Indemnitee, at the indemnifying
party’s expense, unless such Indemnitee elects to defend itself, in which case
the indemnifying party shall pay for such Indemnitee(s) reasonable defense
costs. The indemnification obligation of Contractor (or any Subcontractor) and
Owner under this Article 14 or otherwise under the Contract Documents, shall not
be limited in any way by any limitation on the amount or type of insurance
coverage’s carried whether pursuant to the Contract Documents or otherwise, the
amount of insurance proceeds available or paid (except the indemnifying party
shall be entitled to an offset against their indemnitee obligation to the extent
of any insurance proceeds actually received by the indemnitee, without condition
or reservation, relating to any Action for which the indemnitee seeks to be
indemnified pursuant to an indemnitee in this Agreement), or any limitation on
the amount or type of damages, compensation or benefits payable by or for
Contractor or any Subcontractor or Owner or other person or entity under
worker’s compensation acts, Ohio constitutional provisions, disability benefit
acts or other employee benefit acts. Provided, however, the liability
limitations of Section 4.4 hereof shall apply to and limit Contractor’s
indemnitee obligations in this Article 14 solely to the extent relating to
damage for delay as set forth therein, and the liability limitations and
releases in favor of Owner set forth in the Contract Documents, including
Sections 11.7, 17.2.2, 17.3.2, 17.4, and 17.6 of this Agreement, shall be and
are express limitations on Owner’s indemnitee obligations under this Article 14
(and all such indemnitee obligations are expressly subject to any and all
limitations on Owner’s liability set forth in the Contract Documents).

14.5 Survival of Indemnification Provisions. The Contractor’s indemnitee
obligations set forth in this Article 14 shall apply irrespective of whether or
not any Subcontractors or Vendors obtain or fail to obtain insurance coverage’s
as required herein, shall apply during the performance of any Work, and along
with Owner’s indemnitee obligation in this Article 14 shall survive any
termination of this Contract or the Final Completion of the Work.

14.6 Risk. Except as expressly covered by the OCIP referenced in Article 15
below or provided for in the Contract Documents, all Work (i) covered by the
Contract Documents, (ii) done at the Site, (iii) in preparing or delivering
materials or equipment, or (iv) providing services for the Project, or any or
all of them, to or for the Project, shall be at the sole risk of Contractor,
subject always to the Owner’s obligation to insure the Risk of Loss pursuant to
its Builder’s Risk insurance.

ARTICLE XV

INSURANCE

15.1 Owner Controlled Insurance Program.

15.1.1 The Owner, at its expense, has implemented an Owner Controlled Insurance
Program (“OCIP”) to furnish certain insurance coverage’s with respect to on-Site
activities. The OCIP will be for the benefit of the Owner and Contractor and
Subcontractors of all tiers (unless specifically

 

 

85 | Page



--------------------------------------------------------------------------------

excluded) who have on-Site employees. Such coverage applies only to Work
performed under the Contract Documents at the Site. The OCIP shall not include,
and the Owner shall not be responsible for providing, any insurance coverage’s
other than those specifically identified in the OCIP Manual (described in
Subsection 15.1.2 below). The Contractor and eligible Subcontractors must
provide their own insurance for off-Site activities and (automobile liability,
workmen’s compensation, employer liability, general liability, contractor’s
pollution) pursuant to Exhibit O and the OCIP Manual and the costs of such
insurance for Contractor shall be a Cost of the Work. To the extent Contractor
and or any Subcontractor becomes ineligible for the OCIP or is no longer covered
by the OCIP, Contractor and such Subcontractor shall provide all required
insurance under the OCIP Manual and Pursuant to Exhibit O as a Cost of the Work.

15.1.2 Details concerning the OCIP are provided in Exhibit O, the OCIP Manual
which is attached hereto as Exhibit P and incorporated herein by this reference,
and which has been made available to Contractor and its Subcontractors, for use
in preparing their bids and estimates and in planning the performance of their
Work. Contractor and each Subcontractor will participate in the OCIP established
for the project in accordance with the OCIP Manual. Participation in the OCIP is
mandatory but not automatic. Contractor shall, and Contractor shall cause all
Subcontractors to, complete all forms, submit the information required and abide
by the mandates established in the OCIP Manual. Any exceptions to this
requirement must be approved by Owner.

15.3 Evidence of Coverage.

15.3.1 Carriers Acceptable To Owner. All policies required of Contractor and
Subcontractors pursuant to this Contract shall be maintained with insurance
carriers that are acceptable to Owner and licensed in the State of Ohio.

15.3.2 Failure to Comply. Neither the Contractor nor any of its Subcontractors
shall be entitled to receive payment for any Work performed, or to commence
operations or Work on the Site or elsewhere until such time as they provide
acceptable evidence of compliance with the requirements of this Article 15. Any
additional costs or delays caused by or arising out of any failures to comply
with this Article 15, including the failure to furnish acceptable Certificates
of Insurance prior to date of the Date of Commencement, shall be solely the
responsibility of Contractor and its Subcontractors.

15.4 Deductibles. If any policy required to be purchased pursuant to this
Contract is subject to a deductible, self-insured retention or similar
self-insurance mechanism which limit or otherwise reduces coverage, the
deductible, self-insured retention or similar self-insurance mechanism shall be
subject to

 

 

86 | Page



--------------------------------------------------------------------------------

Owner’s reasonable approval and the responsibility of solely the Contractor in
the event of any loss arising out of the acts or omissions of the Contractor,
any Subcontractor or Vendor.

15.5 Cooperation by the Parties. Owner and Contractor shall fully cooperate with
each other in connection with the collection of any insurance monies that are
due in the event of a loss. Owner and Contractor shall promptly execute and
deliver such proofs of loss and other instruments which may be required for the
purpose of obtaining recovery of any such insurance monies.

15.6 Duration. All General Liability, Automobile Liability, Worker’s
Compensation and Employer’s Liability insurance required by this Contract shall
be kept in force without interruption until Final Completion of the Work in
accordance with Section 12.2 above. Contractor and its Subcontractors shall
maintain completed operations insurance for a period of two (2) years after
Final Completion of the Work. The Builder’s All-Risk Insurance shall remain in
force until Contractor has achieved Final Completion of the Work in its entirety
in accordance with Section 12.2 above.

ARTICLE XVI

SAFETY AND COMPLIANCE

16.1 Contractor’s Site Safety Responsibilities. Contractor shall be responsible
for initiating, maintaining and supervising all safety precautions and programs
in connection with the Work, and without limiting the foregoing, shall take all
reasonable precautions for the safety of, and shall provide for all reasonable
protections against loss of production time and prevent injury to, any of its
employees, Subcontractors, Vendors, or their respective employees or any other
persons who may be affected thereby, and all other persons at the Site or
adjacent or nearby to the Site. Contractor shall prepare a site safety plan and
submit such plan to Owner for review and comment prior to the commencement of
Work. Such plan shall identify the location of the fire safety system, alarm
system, fire-fighting apparatus and exit routes. Safety gear shall be provided
for representatives of Owner, Owner’s Lender’s and Architect’s personnel and all
others while on Site. Contractor shall designate a person responsible for job
safety. This person shall be thoroughly familiar with Contractor’s safety manual
and Owner’s Project Construction Safety and Health Guidelines (described below),
and shall require compliance of all applicable provisions of such manual and
Guidelines. Contractor shall keep a copy of such manual and Guidelines on the
Site. Contractor shall familiarize all Subcontractors and Vendors on safety
measures.

16.1.1 Contractor shall, and shall cause Subcontractors and Vendors to, take all
precautionary measures as required by applicable laws to prevent and correct
fire causing conditions, and shall conduct all operations with due regard for
the avoidance of fire hazards. Contractor shall exercise the greatest care to
prevent fires. The following minimum precautions shall be taken by Contractor
and Contractor shall cause each Subcontractor and Vendor to take the following
actions with regard to the Work:

 

 

87 | Page



--------------------------------------------------------------------------------

16.1.1.1 Flammable liquids shall be stored in closed, approved, covered metal
containers, and as approved by the fire wardens. All paint and oily rags shall
be stored in approved containers and removed daily.

16.1.1.2 Each gasoline or diesel powered vehicle shall carry a fire extinguisher
of adequate size and type to extinguish a fire emanating from either the vehicle
or its load.

16.1.1.3 Contractor shall maintain a system of prompt detection and correction
of unsafe practices and conditions, and shall furnish and maintain all necessary
first aid equipment in a special location on the Site. Contractor shall
investigate all accidents promptly to determine cause and to take necessary
corrective action, and shall file required reports.

16.1.1.4 No exit, corridor, or stairwell shall be used for storage of materials
of any type.

16.1.1.5 All exits, corridors and stairwells must be accessible and free of
materials of any type except as necessary for the Work. Minimum exit widths as
required by Laws shall be maintained at all times.

16.1.1.6 Hard hat and construction areas shall be identified and posted. All
workmen and personnel in these areas shall wear a hard hat.

16.1.1.7 All electrical equipment and tools shall be of an adequate size to
accomplish the task at hand and shall be properly grounded.

16.1.1.8 Face, eye and respiratory protection shall be available and used when
the situation requires.

16.1.1.9 Provide and maintain suitable protections and enclosures around shafts,
stairs and other openings in floors.

The foregoing requirements are not intended to be exclusive or exhaustive, and
Owner shall not have any liability in any way relating to any of the foregoing
or the absence of other requirements from the foregoing. Contractor shall be
solely responsible to Owner for providing the Site a safe place to work for all
persons. Contractor also agrees to and shall cause all Subcontractors and
Vendors to, abide by Owner’s Project Construction Safety and Health Guidelines
(as the same may be amended, modified and supplemented from time to time by
Owner), attached as Exhibit N to this Agreement. Notwithstanding anything herein
or elsewhere in the Contract Documents, Contractor shall be responsible for
adherence to all OSHA safety regulations for its employees and Owner does not
waive or release any obligations of Contractor for same; however, as between
Contractor and any subcontractor, the subcontractor shall be

 

 

88 | Page



--------------------------------------------------------------------------------

responsible for the safety of its employees. This clause in no way affects the
Contractor’s obligation to adhere to OSHA or other applicable safety regulations
as it relates to the Owner.

16.2 Compliance. In addition to the requirements of Section 16.1 immediately
above, Contractor shall give all notices, file all reports and obtain all
permits which are applicable to the Contractor’s operations or performance of
the Work. Upon request, Contractor shall furnish Owner and Owner’s Lenders with
copies of all such notices, statements, reports, certificates or permits
evidencing compliance. Contractor shall also keep Owner informed of any changes
in Laws which may affect Contractor’s performance of the Work or Owner’s use
thereof. Contractor shall indemnify, defend and save harmless Owner and the
other Owner Indemnitee(s) from and against any and all claims, losses,
liabilities, fines or penalties in any manner arising out of Contractor’s
failure to comply with this Article 16.

ARTICLE XVII

TERMINATION OR SUSPENSION OF THE CONTRACT

17.1 Material Default by Contractor. Owner may, following expiration of the
applicable period described in Section 17.1.1 below, and without prejudice to
any other rights or remedies of Owner, terminate this Contract in its entirety,
or may elect to terminate any portion of the Contractor’s Work, for default if
the Contractor, including any Subcontractor or Vendor, fails to perform any of
its material obligations under the Contract Documents, including fails to
perform the Work in a diligent, expeditious, workmanlike and careful manner
strictly in accordance with the Contract, or any breach of its material
obligations in the Contract Documents. Upon such default, Owner may take
possession of the Site and of all materials, tools, equipment and machinery
thereon and may finish the Work by whatever method Owner may in good faith deem
desirable and or expedient (or may elect not to finish the Work).

17.1.1 Notice Of Default By Owner. The Contractor shall promptly correct any
default to Owner’s satisfaction within five (5) calendar days following receipt
of written notice of default from Owner. If correction within said five (5) days
is not possible, Contractor shall commence and diligently continue effective
action to correct such default to Owner’s satisfaction, but not later than sixty
(60) days following receipt of Owner’s notice (except for such longer period as
may otherwise be reasonably approved in writing by Owner and Owner’s Lenders).
In the event that the Contractor fails to take and diligently pursue effective
corrective actions, Owner may hold in abeyance further payments to Contractor
and/or terminate the Contract by written notice specifying the date of
termination and without prejudice to any other remedy Owner may have.

17.1.2 Other Defaults. Owner may also elect to declare Contractor in material
default and may terminate Contractor immediately upon written notice (unless a
longer period is otherwise expressly provided in this Agreement with regard to
the matter in Sections 17.1.2.1 through 17.1.2.5 below, it being agreed that the
cure periods in Section 17.1.1 above do not apply to

 

 

89 | Page



--------------------------------------------------------------------------------

Sections 17.1.2.1 through 17.1.2.5) and/or take such other action as Owner may
be allowed, in the event of any of the following:

17.1.2.1 The commencement of an action or petition by or against Contractor
under applicable bankruptcy laws, or any general assignment by Contractor for
the benefit of its creditors or the appointment of a receiver or trustee to take
charge of Contractor’s assets;

17.1.2.2 Contractor’s insolvency;

17.1.2.3 The recordation of a mechanics’ or materialmens’ lien on the Site or
the Work by a Subcontractor, Vendor, laborer, materialman, or supplier or any
other party providing services or material engaged by, on behalf of, or acting
under the direction of Contractor or any Subcontractor or Vendor in connection
with the Work, provided that such lien is not removed of record or satisfied by
bond or other security, in an amount and with a bonding company reasonably
satisfactory to Owner and Owner’s Lenders within the time periods set forth in
and pursuant to Section 7.19.2 hereof;

17.1.2.4 Failure of Contractor for five successive days or an aggregate of seven
days in any thirty (30) day period (other than Sundays or national holidays), to
have an adequate number of laborers or Subcontractors at the Site who are
actively and productively working on the Project, unless a Force Majeure Delay
or Owner Delay exists for such absence, unless within five (5) days after
written notice from Owner Contractor has and thereafter maintains an adequate
number of laborers and Subcontractors on Site actively and productively working
on the Project;

17.1.2.5 Failure of Contractor after five days following request from Owner to
provide Owner with satisfactory evidence of funds available to make up any
overage with regard to the Guaranteed Maximum Price as required under
Section 3.1.3 of this Agreement; or

17.1.3 Stop Work Orders. In the event of any material breach or default of this
Contract, and in lieu of declaring termination for default, Owner may elect to
stop, delay, reduce or interrupt any operations of Contractor or any affected
Subcontractors or Vendors until such default or failure is remedied to Owner’s
satisfaction. No part of the time lost due to stop work orders or delay,
reduction or interruption by Owner arising out of such material breaches shall
be made the subject of a claim for extension of time or for increased costs or
damages by Contractor. No increase or upward adjustment shall be made in the
Guaranteed Maximum Price or Contractor’s Fee for, and in no event shall Owner be
liable for, or Contractor or any Subcontractor or any other party performing any
Work on the Site be entitled to, any lost opportunity, lost profit or
consequential damages claimed or alleged by Contractor, any Subcontractor or any
other party performing any Work on the Site and relating to any such stoppage,
reduction, suspension, delay

 

 

90 | Page



--------------------------------------------------------------------------------

or interruption. The issuance of a stop work order or delay, reduction or
interruption by Owner shall not prejudice Owner’s right to subsequently
terminate for default.

17.1.4 Owner’s Rights upon Termination for Default. If all or a portion of the
Contractor’s Work is terminated pursuant to this Section 17.1, Contractor shall
not be entitled to receive any payment until after Final Completion by others
and after Owner has assessed its additional costs and damages arising out of
such termination, including, but not limited to, Owner’s additional costs for
completing all or the relevant portion of the Work. Upon such termination,
Contractor shall immediately undertake all necessary steps to mitigate against
Owner’s damages, and shall:

17.1.4.1 Cease operations and vacate the Site to the extent specified in the
notice of default;

17.1.4.2 Place no further orders and enter into no further subcontracts or
purchase orders for materials, labor, services or facilities that relate to the
terminated Work;

17.1.4.3 Upon Owner’s request, terminate all subcontracts and purchase orders
which relate to the terminated Work;

17.1.4.4 Upon request and as directed by Owner, assign (and/or Owner may accept
the assignments made in this Agreement, as the case are) all of Contractor’s
right, title and interest to all subcontracts, purchase orders, rental
agreements, materials, supplies and equipment using forms satisfactory to Owner
and otherwise assist Owner in the orderly and expeditious transfer of such
rights;

17.1.4.5 Turn over to Owner the originals of the Project Schedule and all
Schedule Updates including all computer data bases on diskettes; all Drawings,
Specifications and other construction documents; all as-built drawings,
calculations and such other Work-related documents and all items and things for
whose cost Contractor requests or has requested reimbursement or payment;

17.1.4.6 Proceed to complete the performance of all Work not terminated;

17.1.4.7 Take such actions that may be necessary, or that Owner may direct, for
the protection and preservation of the terminated Work;

17.1.4.8 Advise Owner of all outstanding subcontracts, rental agreements and
purchase orders which Contractor has with others pertaining to the terminated
Work and furnish Owner copies thereof;

 

 

91 | Page



--------------------------------------------------------------------------------

17.1.4.9 Remove all of its property from the Site and Owner’s premises. Any
property not so removed may be removed by Owner at Contractor’s expense; and

17.1.4.10 Allow Owner to take possession of all materials of any kind that have
been paid for, that are to be incorporated into the Work, or to which Owner has
any ownership rights or interest, and finish the Work and provide the materials
therefor or contract with others to do so by whatever method Owner deems
expedient and execute and do all such assurances, acts and things as Owner may
consider expedient to facilitate Owner’s taking of possession of the Site and
materials, equipment, machinery and tools thereon, and shall give all notices,
orders and directions which Owner may think expedient for the purposes hereof.

17.1.5 Payment to Contractor.

17.1.5.1 If Owner terminates the Contract for Contractor’s breach or default,
Contractor shall thereafter only be entitled to reimbursement (subject to
Section 17.1.5.3 hereof) only of such amount (if any), by which:

 

  (a) the (i) Cost of the Work actually and properly completed by Contractor in
accordance with the Contract Documents up to the date of such termination (and
not cancelable or refundable), plus (ii) the pro rata portion of Contractor’s
Fee thereon (subject to satisfaction of the conditions applicable to progress
and Final Payment contained in the Contract Documents as the case may be), but
the foregoing amounts shall not exceed the portion of the Guaranteed Maximum
Price (including Contractor’s Fee) fairly allocable to the Work so completed,
exceeds

 

  (b)

the total of (i) all payments theretofore made to Contractor under the Contract
Documents, and (ii) all damages and other costs and expenses incurred by Owner
directly or indirectly, arising out of or as a result of, Contractor’s breach or
default, including, without limitation, the cost of any additional consultants’
services, or managerial and administrative services required thereby, any
additional costs incurred in retaining another contractor or other
Subcontractors, any additional financing, interest or fees and other costs that
Owner must pay by reason of a delay in completion of the Work, Owner’s
termination of Contractor and the finishing of the Work by another method after
such termination, attorneys’ fees and expenses, and any other damages, costs,
and expenses Owner may incur in completing the Work as a result of Contractor’s
breach or default including if Owner elects to complete the Project after such
termination, the amount by which the actual cost of completing the Project
(including components of the Project that are not part of the Work) is greater
than what such actual cost (including the actual cost of components of the
Project

 

 

92 | Page



--------------------------------------------------------------------------------

  that are not part of the Work) would have been if Contractor had fulfilled its
obligations under the Contract Documents, and if Owner elects to not complete
the Project after such termination Contractor hereby acknowledges that Owner has
the right to so elect without Owner waiving Contractor’s liability for damages
arising out of the breach by Contractor that led to its termination, all damages
suffered by Owner arising out of Contractor’s breach of this Agreement.

17.1.5.2 If the amount referred to in Section 17.1.5.1.(b) hereinabove exceeds
the amount referred to in Section 17.1.5.1.(a) hereinabove, Contractor shall pay
the difference to Owner immediately upon Owner’s demand.

17.1.5.3 Any reimbursements or payments made to Contractor under this
Section 17.1.5 are conditioned on (a) Contractor previously having delivered to
Owner possession and unfettered access to the Work and Site and all materials,
equipment, tools and the like (undamaged and in good condition) which Owner has
paid for and/or been billed for, (b) all the applicable items listed in, and
performance of all the applicable obligations described in Section 12.2.1 of
this Agreement have been satisfied, and (c) Contractor complies with such other
obligations under the Contract Documents as Owner or Owner’s Lenders reasonably
requires.

17.2 Termination for Convenience. The parties’ rights and remedies in the event
of termination by Owner of all or a portion of the Work for Convenience shall be
as follows:

17.2.1 Notice of Termination For Convenience. Owner may cancel this Contract in
its entirety, or may elect to terminate any portion of the Contractor’s Work,
and take possession of the Site and all materials, tools, equipment and
machinery thereon and finish or not finish the Work by whatever method Owner may
desire, at any time upon written notice to Contractor solely for Owner’s
convenience and without regard to any fault or failure to perform by Contractor
or any other party. Upon receipt of such notice of termination, Contractor shall
immediately and in accordance with instructions from Owner proceed as follows:

17.2.1.1 Cease operations to the extent specified in the notice;

17.2.1.2 Place no further purchase orders and enter into no further subcontracts
for materials, labor, services or facilities that relate to the terminated Work;

17.2.1.3 Cancel all subcontracts and orders that relate to the terminated Work;

17.2.1.4 Proceed to complete the performance of all Work not terminated;

 

 

93 | Page



--------------------------------------------------------------------------------

17.2.1.5 Take such actions that may be necessary, or that Owner may direct, for
the protection and preservation of the terminated Work; and

17.2.1.6 Take such action, including those actions in Section 17.1.4 hereof, as
owner may direct.

17.2.2 Payment upon Termination for Convenience. In the event of termination for
convenience, Contractor shall be paid as follows: Owner’s sole obligation and
liability to Contractor shall be (i) to reimburse Contractor (and Contractor’s
exclusive remedy shall be to receive reimbursement) for the Cost of the Work
incurred (and not cancelable or refundable) by Contractor for Work properly
performed and completed by Contractor up to the date of termination and approved
by Owner in accordance with the Contract, plus (ii) reasonable demobilization
costs, plus (iii) that pro-rata portion of Contractor’s Fee applicable to such
completed Work (and subject to satisfaction of the conditions applicable to
payments to Contractor set forth in the Contract Documents, including for
progress payments, and Final Payment as applicable), but not in excess of the
portion of the Guaranteed Maximum Price equitably allocable to such Work based
on the percentage such properly performed and completed Work by Contractor bears
to the total Work included within the Guaranteed Maximum Price, less all
payments previously made to Contractor under the Contract and any amounts owed
by Contractor to Owner under the Contract.

17.3 Suspensions by Owner.

17.3.1 Owner’s Right to Suspend for Convenience. Owner may at any time, with or
without cause, suspend, delay, reduce or interrupt performance of all or any
portion of the Work for such period or periods as Owner elects by giving
Contractor written notice specifying which portion of the Work is to be
suspended and the effective date of such suspension. Such suspension, delay or
interruption shall continue until Owner terminates such suspension, delay or
interruption by written notice to Contractor. No such suspension, delay,
interruption or reduction by Owner shall constitute a breach or default by Owner
under the Contract Documents. Contractor shall continue to diligently perform
any remaining Work that is not suspended, delayed, reduced or interrupted and
shall take all actions necessary to maintain and safeguard all materials,
equipment, supplies and Work in progress affected by the suspension, delay,
reduction or interruption.

17.3.2 Payment upon Suspension for Convenience. In the event of suspension,
delay, reduction or interruption for convenience by Owner, Owner shall pay
Contractor and the Guaranteed Maximum Price shall be increased by such amounts
(subject to the payment and related requirements of the Contract Documents) as
follows:

17.3.2.1 Additional Costs of the Work, if any, which are incurred by Contractor,
Subcontractors and Vendors as a result of continuing to maintain dedicated
personnel,

 

 

94 | Page



--------------------------------------------------------------------------------

materials and equipment at the Site at Owner’s request during any suspension,
delay or interruption period, including for the purpose of safeguarding all
material, equipment, supplies and Contractor’s Work in progress caused solely by
such suspension, delay or interruption ordered by Owner for convenience, but the
Guaranteed Maximum Price shall be increased only if and to the extent such
delay, suspension or interruption exceeds a period of thirty (30) consecutive
days following commencement of the Work; and

17.3.2.2 Other reasonable and unavoidable Costs of the Work, if any, which are
directly related to any subsequent re-mobilization of the suspended, delayed or
interrupted Contractor’s Work caused solely by such suspension, delay or
interruption ordered by Owner for convenience, but the Guaranteed Maximum Price
shall be increased only if and to the extent such delay, suspension or
interruption exceeds a period of thirty (30) consecutive days following
commencement of the Work.

17.3.2.3 Provided, however, that no adjustment shall be made to the extent that
performance was otherwise subject to suspension, delay or interruption by
another cause for which Contractor is responsible.

17.4 Limitations. Owner shall have no liability to Contractor or any
Subcontractor or Vendor, and Contractor nor any Subcontractor or Vendor will
make and they hereby waive any claim for (a) compensation, expenses, additional
fees or anticipated profits for unperformed Work, (b) delays, acceleration or
disruption, (c) lost business or other opportunities, (d) special, indirect or
consequential damages or losses or loss of use, (e) impaired bonding capacity,
(f) unabsorbed, unrealized or other overheads, or (g) general conditions costs
attributable to a termination for convenience, suspensions, reductions, delays
or interruptions for convenience (except to the extent provided in
Section 17.3.2 hereof) or breach, or a termination for default by Owner, and in
no event shall there be any increase in the Guaranteed Maximum Price (except as
expressly provided in Section 17.3.2 above) or Contractor’s Fee as a result of
any of the foregoing Owner elections under Sections 17.2 or 17.3 above or due to
any other delays. All amounts payable by Owner shall be subject to Owner’s right
of audit and offset.

17.5 Other Rights and Remedies. Other rights and remedies available to Owner in
the event of a default or material breach by Contractor which is not timely
cured in accordance with Section 17.1.1 hereof, shall include, but not be
limited to, the following, and all such rights and remedies of Contractor in
this Article 17 shall be non-exclusive, and shall be in addition to all other
rights and remedies available to Owner under the Contract, at law or otherwise:

17.5.1 A waiver by Owner of a default by Contractor shall not be considered to
be a waiver of any subsequent default by Contractor, nor be deemed to amend or
modify the terms of this Contract.

 

 

95 | Page



--------------------------------------------------------------------------------

17.5.2 In the event of termination for cause, disputes as to whether a material
breach of contract occurred within the provisions of the Contract Documents
shall be subject to resolution pursuant to Article 22 of this Agreement. If
Owner terminates this Contract in whole or in part for default and a court of
competent jurisdiction later determines that such termination was improper or
wrongful, then that portion of the improper or wrongful termination shall
automatically convert into a termination for convenience, and such termination
shall be treated as a termination for Owner’s convenience pursuant to
Section 17.2 of this Agreement.

17.5.3 Owner shall have the right and is authorized to cure such defaults and
offset against and deduct from amounts otherwise payable to Contractor any such
costs, damages, attorneys’ fees and any other expenses suffered by Owner and
arising out of such default including any cure or attempted cure by Owner, and
all consultants and professionals additional services.

17.5.4 Any termination pursuant to this Article 17 shall be without prejudice to
any other right or remedy of Owner pursuant to the terms of the Contract
Documents or at law.

17.6 Contractor’s Remedies.

17.6.1 If payment from Owner for an Application for Progress Payment (exclusive
of amounts properly retained or withheld under the Contract), approved by Owner
and Owner’s Lenders in accordance with Sections 5.2 and 5.3 of this Agreement,
has not been received by Contractor within ten (10) days of the date payment is
due pursuant to Section 5.3 of this Agreement, interest shall thereafter
commence to accrue (from the original due date of payment pursuant to
Section 5.3 hereof) on such delinquent amounts at then existing prime rate of
Bank of America N.A. plus one percent (1%) as announced in the Wall Street
Journal, until paid, and Contractor may upon written notice to Owner cease Work
until such payment has been received, in which case the Guaranteed Date of
Substantial Completion will be extended by the number of days of the cessation
of Work, subject to the provisions of Section 11.6 hereof. If payment of
undisputed amounts to which Contractor is otherwise then entitled pursuant to
the terms of this Agreement are not paid by Owner to Contractor within fourteen
(14) days after the expiration of the ten (10) day period hereinabove and
written notice by Contractor that the same are past due, Contractor may
terminate this Agreement upon an additional five (5) business days’ written
notice to Owner.

17.6.2 If Contractor terminates this Agreement with cause in accordance with
this Agreement and such termination is accepted by Owner or challenged by Owner
but upheld by a court of competent jurisdiction, Contractor shall be entitled,
as its exclusive remedy (but including Section 24.7 hereof), to the recovery of
the amounts (if any) to which Contractor would have been entitled had Owner,
pursuant to Section 17.2 of this Agreement, terminated this Agreement for
convenience effective as of the date this Agreement is so terminated by
Contractor. Contractor, notwithstanding any provision of this Agreement or
otherwise, shall in no event be entitled to or

 

 

96 | Page



--------------------------------------------------------------------------------

seek recovery of any other amounts (including, without limitation, consequential
damages, lost profits, overhead, or similar amounts) in the event of any
termination, including but not limited to under this Section 17.6.

17.7 Claims For Consequential Damages. The Contractor and Owner waive Claims
against each other for consequential damages arising out of or relating to this
Contract. This mutual waiver includes, but is not limited to:

 

  1. Damages incurred by the Owner for rental expenses, for losses of use,
income, profit, financing, business reputation, and for loss of management or
employee productivity or of the services of such persons; and

 

  2. Damages incurred by the Contractor for principal office expenses including
the compensation of personnel stationed there, for losses of financing, business
and reputation, and for loss of profit except for Contractor’s fee due and
payable for Work previously performed.

This mutual waiver is applicable, without limitation, to all consequential
damages due to either party’s termination in accordance with Article 17. Nothing
contained in this Section 17.7 shall be deemed to preclude an award of
liquidated direct damages, when applicable, in accordance with the requirements
of the Contract Documents.

ARTICLE XVIII

CHANGE IN THE WORK

18.1 Change. A “Change” in the Work means an increase, decrease, variation,
modification or change in Contractor’s Work from that indicated in the Contract
Documents, or modification to the Project Schedule. Suspensions and terminations
for convenience shall be governed by Article 17 of this Agreement and shall not
be considered a Change except to the extent provided therein. A Change can only
be implemented by a Change Order or by Construction Change Directive.
Accordingly, no course of conduct or dealings between the parties, nor express
or implied acceptance of alterations or additions to the Work, and no claim that
Owner has been unjustly enriched by any alteration or addition to the Work,
whether or not there is in fact any such unjust enrichment, shall be the basis
for any claim to an increase in the Guaranteed Maximum Price or extension of the
Contract Time. Changes in the Work shall be performed under applicable
provisions of the Contract Documents, and Contractor shall proceed promptly,
unless otherwise provided in the Change Order or Construction Change Directive.

18.2 Change Order. A “Change Order” is a written instrument prepared by
Contractor and signed by Owner and Contractor, stating their agreement upon all
of the following:

 

  (a) a Change in the Work including a full description of such Change;

 

 

97 | Page



--------------------------------------------------------------------------------

  (b) the amount of the adjustment, if any, in the Guaranteed Maximum Price;
and/or

 

  (c) the extent of the adjustment, if any, in the Contract Time.

Methods used in determining adjustments to the Guaranteed Maximum Price or
Contractor’s Fee may include those listed in Section 18.4.3 hereof.

18.3 Change Proposal Request. At any time and from time to time prior to Final
Completion of the Work, Owner may request Contractor to make Changes in the
Work. If Owner desires a Change in the Work Owner may, in its sole and absolute
discretion and in writing, request a Change Proposal from Contractor (“Change
Proposal Request”). A Change Proposal Request shall set out, in reasonable
detail, the Changes in the Work requested by Owner. Within ten (10) days
following its receipt of a Change Proposal Request, Contractor shall issue a
Change Proposal (as defined in Section 18.3.1 below). Contractor shall also
issue a Change Proposal: (i) when Contractor reasonably believes that a Change
in the Work is necessary or desirable; or (ii) when a Change in the Work is made
necessary by Laws. If Contractor refuses or fails to timely provide a Change
Proposal, or modifies or alters a Change Proposal Request, or if Owner and
Contractor are unable to agree in writing upon the terms of the Change Proposal,
including but not limited to: (i) the amount of increase or decrease in the
Guaranteed Maximum Price, or (ii) the length of extension or advancement, if
any, of the Contract Time, Owner: (a) may issue a Construction Change Directive
pursuant to Section 18.4 hereof, (b) may require Contractor to obtain at least
three bids from qualified subcontractors to perform such Change in the Work, and
Owner may designate the subcontractor from said bidders to perform such Change
in the Work, or (c) may engage other contractors, subcontractors and/or laborers
to perform such Change in the Work, and Contractor shall cooperate fully with
any such persons, and any such hiring by Owner or issuance of a Construction
Change Directive shall not affect this Agreement in any manner (other than to
provide for a reduction in the Guaranteed Maximum Price, equal to the value of
such Work (but not less than the amount budgeted therefor in the Guaranteed
Maximum Price) not being performed by Contractor, and in the Contractor’s Fee
applicable thereto) and shall not be deemed to be a constructive termination.

18.3.1 “Change Proposal” means a written proposal prepared and signed by
Contractor setting forth (i) the Changes in the Work requested by Owner or
proposed by Contractor, (ii) the amount of adjustment, if any, in the Guaranteed
Maximum Price (including pursuant to Section 18.4.3 below) due to such Change,
and (iii) the extent of adjustment, if any, in the Contract Time due to such
Change. A Change Proposal is only a proposal unless and until signed and
accepted by Owner as a Change Order. Contractor shall also submit a Change
Proposal to fix the cost of Allowance Items in the Guaranteed Maximum Price.

18.4 Construction Change Directive.

18.4.1 “Construction Change Directive” means a written order, requested by
Owner, prepared by Owner or Architect, and signed by Owner, and given to
Contractor, directing a Change in the

 

 

98 | Page



--------------------------------------------------------------------------------

Work and stating a proposed basis for adjustments, if any, in the Guaranteed
Maximum Price or Contract Time, or either of them or either combination of them.

18.4.2 Owner may, by Construction Change Directive, without invalidating or
breaching the Contract, order a Change in the Work or apply a portion of the
Owner Contingency. Upon receipt of a Construction Change Directive, Contractor
shall promptly proceed with the Change in the Work involved (including
implementing any reductions or accelerations in the Work) and advise Owner of
the Contractor’s agreement (in which case Contractor shall sign and return the
Construction Change Directive) or disagreement with the method, if any, provided
in the Construction Change Directive for determining the proper adjustment, if
any, in the Guaranteed Maximum Price or Contract Time. Contractor agrees to
immediately, when directed in writing by Owner, perform the Change in Work
diligently and without delay.

18.4.3 If the Construction Change Directive provides for an adjustment to the
Guaranteed Maximum Price, the adjustment may be based on one of the following
methods:

 

  (a) Mutual acceptance of a lump sum properly itemized and supported by
sufficient substantiating data to permit evaluation;

 

  (b) Unit prices stated in the Contract Documents or subsequently agreed upon;
or

 

  (c) Cost to be determined in a manner agreed upon by the parties and a
mutually acceptable fixed or percentage fee, which cost shall be based upon a
proposal by the appropriate party. Any proposals from Subcontractors shall not
include any amounts for overhead and profit in excess of an aggregate of ten
percent (10%) of the cost of such Subcontractor’s Work, unless approved by
Owner.

18.4.4 A Construction Change Directive signed and unmodified by Contractor
indicates the agreement of Contractor therewith, including the method, if any,
provided in the Construction Change Directive for determining the adjustment, if
any, in the Guaranteed Maximum Price or Contract Time. Upon Contractor’s written
acceptance and delivery thereof to Owner of the unmodified Construction Change
Directive, that Construction Change Directive shall become a Change Order. If
Contractor fails to advise Owner of its agreement or disagreement with the
proposed adjustment in the Guaranteed Maximum Price or Contract Time within ten
(10) days after the delivery of the Construction Change Directive to Contractor,
then the Construction Change Directive shall be deemed approved and shall become
a Change Order, and Contractor shall have no right to any adjustment to the
Guaranteed Maximum Price or Contract Time in excess of the adjustments, if any,
provided in the Construction Change Directive.

 

 

99 | Page



--------------------------------------------------------------------------------

18.4.5 If Contractor disagrees with the method or adjustment in the Guaranteed
Maximum Price or the Scheduled Completion Date within the ten (10) calendar day
time period provided in Subsection 18.4.4 above, and the parties are unable
within a reasonable period of time to reach an agreement, the matter shall be
resolved under Article 22 of this Agreement.

18.5 Determination of Increases in Guaranteed Maximum Price.

18.5.1 Notwithstanding any other provision in the Contract Documents, and
regardless of pricing method for any Change, any increase in the Guaranteed
Maximum Price as a result of net Changes in the Work (including a Construction
Change Directive), shall not exceed the sum of: (a) the aggregate additional
amounts (if any) actually paid by Contractor to its Subcontractors and Vendors
for the applicable Change in the Work, without mark-up or other add-on by
Contractor, and (b) the actual increase (if any) in the Cost of the Work
incurred by Contractor with respect to the applicable Change in the Work to the
extent (if any) such Change performed by Contractor directly, plus Contractor’s
Fee. Any and all amounts or items excluded from the determination of the Cost of
the Work, including all Non-Allowable Costs of the Work, shall also be excluded
from the determination of the cost of any Change in the Work.

18.6 Simultaneous Submittal Requirements. In the event that Contractor considers
that any Change Proposal Request or Construction Change Directive may involve
Changes to both the Guaranteed Maximum Price and the Contract Time, it shall be
the Contractor’s fundamental duty and an essential requirement of this Contract
to make simultaneous submittals of all documents necessary to establish both
such Changes in accordance with this Article 18, and to simultaneously prove
entitlement to both such Changes, and without any reservation of rights for
future consideration.

18.7 Continued Performance. Notwithstanding the status of any proposed, pending
or disputed Change (including any Construction Change Directive) pursuant to
this Article 18 or any Claim pursuant to Article 20 below, or any dispute, and
so long as Owner continues to timely make payment to Contractor of amounts
properly due Contractor under and subject to the terms of the Contract Documents
and not in dispute, Contractor shall not be entitled to and will not suspend any
services under the Contract Documents, but will continue to be bound by the
terms and conditions of the Contract Documents and will continue to perform all
services thereunder and proceed diligently with the performance of its Work in
accordance with the terms hereof, including completing any Work described in any
Construction Change Directive, unless Owner directs in writing otherwise.

18.8 Effect of Change Orders.

18.8.1 Execution of a formal Change Order as defined in Subsection 18.1.2 above
shall be the sole procedure for settlement of any and all issues concerning the
Guaranteed Maximum Price and/or Contract Time, including any settlement based on
a Claim pursuant to Article 20 hereof or pursuant to Article 22 hereof.

 

 

100 | Page



--------------------------------------------------------------------------------

18.8.2 No Change shall be deemed as settled unless and until the parties sign a
formal Change Order which fully and finally settles all pending issues
pertaining to increases or decreases in the Guaranteed Maximum Price and/or the
Contract Time and without any reservation of rights for future consideration. In
that regard, the parties hereby agree that a signed Change Order shall be
inclusive of any and all direct, indirect, consequential costs, damages or
losses based upon any theory of recovery; including, but not limited to: actual
damages; all time-related costs; total costs; modified total costs; Eichleay
formula or other equitable adjustment theories; full compensation for general
conditions; extended site supervision and administration; all field, site,
branch and/or home office overheads; all general and administrative costs; and
any other similar direct, indirect and/or time-related costs howsoever derived
or formulated.

18.8.3 Any statement added by the Contractor to the face of an otherwise valid
Change Order, or contained in any transmittal or separate correspondence wherein
the Contractor attempts to reserve rights to seek any further increases in the
Contractor’s Fee, Guaranteed Maximum Price and/or Contract Time shall be null
and void.

18.8.4 Once the actual cost of such Change and corresponding extension, if any,
in the Contract Time have been determined, prior to using such actual cost to
make any increase in the Guaranteed Maximum Price, or extension in the Contract
Time, such actual cost and/or extension, as the case may be, shall be reduced
and offset by any and all reductions or Changes in the Work which result in
reduced Costs of the Work and/or advancement of the Contract Time, as the case
may be (i.e., changes in the Work shall be netted out).

18.9 Verbal Instructions and Minor Changes in the Work. Contractor shall not be
entitled to rely upon, and shall not implement any Change based only on, Owner’s
verbal instruction, except in emergency situations and when necessary to prevent
the imminent threat of personal injuries or damage to the Work or Owner’s
existing property, or for minor Changes within Contractor’s scope of Work which
do not involve an adjustment in the Guaranteed Maximum Price or an extension of
the Contract Time (“Minor Changes”). Such Minor Changes may be effected by
written or verbal order at Owner’s election at any time. If the Contractor does
not agree that such order constitutes a Minor Change, Contractor shall submit a
Change Proposal pursuant to Section 18.3.1 above; provided, however, Contractor
shall still promptly perform the Work specified in the instruction or order from
Owner.

18.10 Waiver and Release of Contractor’s Rights. Contractor hereby confirms its
willingness and ability to comply with the requirements of this Article 18.
Contractor’s failure to first comply with the requirements of this Article 18,
including the timely notice requirements, shall constitute a waiver and release
by Contractor of any and all rights to pursue a Claim as defined in Article 20
below.

18.10.1 Surety Waivers. Individual Change Orders or Construction Change
Directives as described in the Contract Documents which when combined do not in
the aggregate exceed ten

 

 

101 | Page



--------------------------------------------------------------------------------

percent (10%) of the Guaranteed Maximum Price, shall not be subject to
inspection or approval by Contractor’s surety on any performance or labor and
material payment bond, whether or not the Change Orders (or Construction Change
Directives) encompass “substantial” Changes in the scope of Work undertaken by
Contractor. Contractor and/or Owner shall provide notice to the bonding company
or companies which are identified as the issuer(s) of the Contractor’s
Performance and Payment Bond pursuant to Section 7.18.1 hereof (at the address
provided in such Performance and Payment Bond), of the mutual execution of any
Change Order that on a net basis increases the Guaranteed Maximum Price, and
concurrent with such notice Owner shall provide notice to such bonding companies
of the funding sources which Owner intends to utilize for such Change Orders.

ARTICLE XIX

RECORD KEEPING AND AUDIT RIGHTS

19.1 Required Accounting Records. To facilitate audits by Owner or Owner’s
Lenders, including, without limitation, for any purpose related to Change
Orders, Changes or Change Proposals, Contractor shall at all times implement and
maintain, and require its Subcontractors and Vendors to implement and maintain,
such cost control systems and daily record keeping procedures as may be
necessary to attain proper fiscal management and detailed financial records for
all costs related to the Work and as are otherwise reasonably satisfactory to
Owner and Owner’s Lenders. All cost and pricing data shall include, without
limitation, the identification of any markups, vendor quotations and pricing
methodologies. Records to be maintained by the Contractor, its Subcontractors
and Vendors for purposes of the Contract, including for purposes of all audits
conducted pursuant to this Article 19 shall include, but not be limited to the
following: (a) payroll records and payroll burden costs on actual wages and
salaries (payroll taxes, insurance, benefits, etc.); (b) all correspondence,
minutes of meetings, daily logs including schedule status reports, memoranda and
other similar data; (c) items such as bids, proposals, estimating work sheets,
quotes, cost recaps, tabulations, receipts, submittals, tax returns (except
solely income tax returns), general ledger entries, canceled checks and computer
data relating to the Work and this Contract, and (d) all other data relating to
or arising out of the Work and any other similar supporting documentation
reasonably required by Owner or Owner’s Lenders. It is further agreed that
records subject to audit include Project-related records maintained by parent
companies, affiliates, subsidiaries or other related parties. Contractor’s
failure to cooperate or to provide access as described in this Article 19 shall
be a material breach of this Contract.

19.2 Purpose and Extent of Record Access. Owner and Owner’s Lenders, and their
respective authorized representatives, shall have the right to fully and
completely audit, copy, investigate and review, and shall be afforded useful
access to all of the records described in Section 19.1 above at all reasonable
times (both during performance of the Work and after Final Completion) for
purposes of inspection, audit, review and copying to the full extent as Owner or
Owner’s Lenders may require relating to the Work or the

 

 

102 | Page



--------------------------------------------------------------------------------

Contract. All such Contractor’s records and records of all Subcontractors and
Vendors shall also be made available to Owner for purposes related to compliance
with Owner’s business ethics policies. Upon request, Contractor shall also fully
cooperate in arranging interviews with Contractor’s employees and shall require
all Subcontractors and Vendors to likewise fully cooperate pursuant to this
Article 19.

19.3 Record Keeping Formats. Contractor may elect to maintain part of the
records described in Section 19.1 above in an electronic format. Contractor
agrees that, if any Project-related information is maintained in an electronic
format, such information will be made available to Owner and Owner’s Lenders in
a readily useable format within three (3) business days after a written request
by Owner.

19.4 Certifications. Upon request, Contractor shall be required to certify that,
to the best of its knowledge and belief, all data subject to audit pursuant to
this Article 19 is accurate, complete and current. Such certifications shall be
made by Contractor to Owner and Owner’s Lenders in the case of this Contract,
and by Subcontractors and Vendors to Contractor in the case of subcontracts and
purchase orders.

19.5 Flow Down Provisions. Contractor shall require all Subcontractors and
Vendors to comply with the provisions of this Article 19, by insertion of this
“Right to Audit” clause (Sections 19.1 through 19.9 inclusive) into each
respective related subcontract and purchase order of all tiers relating to the
Work. Owner shall have the right (but not obligation) to act as Contractor’s
authorized representative for the purpose of conducting audits in accordance
with this Article 19 of all accounting and Project-related records in the
possession of all Subcontractors and Vendors. It is specifically understood,
however, that Owner has no contractual relationship with any Subcontractor or
Vendor of any tier. Likewise, it shall remain the Contractor’s financial and
contractual responsibility to resolve all such issues with its Subcontractors or
Vendors. No such audit or activity by Owner or Owner’s Lenders shall release
Contractor or any Subcontractor from, or waive, any of Contractor’s or any
Subcontractor’s obligations under the Contract Documents. Notwithstanding the
provisions of this Article 19, Owner’s and Owner’s Lenders’ right to audit as to
Subcontractors with subcontracts on a lump sum basis shall be limited solely to
those instances there is an allegation of fraud or similar misconduct involving
such Subcontractor.

19.6 Remedies. Certification of information pursuant to Section 19.4 above, and
subsequent approval by Owner of invoices, billings and Change Orders, shall not
preclude a post-approval adjustment, including based upon a later Contract
compliance or pricing audit. Specifically, Owner shall have the right to reduce
any payments to Contractor or any Subcontractor or Vendor by any amounts
attributable to incorrect or otherwise defective cost data. Contractor’s
submission shall be considered defective when the cost or pricing data, as
certified in accordance with provisions of Section 19.4, above, is not accurate,
complete or current. If an audit inspection or examination, conducted in
accordance with this Article 19, discloses overcharges by Contractor (or any
Subcontractor or Vendor) of any nature in excess of $100,000.00 (including
interest as provided in Section 17.6.1) hereof, Contractor shall reimburse or
cause such Subcontractor or Vendor to reimburse, Owner for the total actual cost
of

 

 

103 | Page



--------------------------------------------------------------------------------

Owner’s audit associated with such overcharge, including but not limited to the
actual costs of outside auditors and/or the use of Owner’s internal auditor at
internal billing rates.

19.7 Record Retention. Contractor shall preserve and make available to Owner and
Owner’s Lenders at Contractor’s principal office at 115 Main Street, Biloxi, MS
39530, all such records and other data covered by this Article 19, for a minimum
period of six (6) months after Final Payment is made or for such longer period
as may be required by any Laws.

ARTICLE XX

CLAIMS

20.1 Definition. A “Claim” is a demand or assertion by one of the parties
seeking, as a matter of right, adjustment or interpretation of Contract terms,
payment of money, extension of time or other relief with respect to the terms of
the Contract. The term “Claim” also includes other disputes and matters in
question between Owner and Contractor arising out of or relating to the
Contract. Claims must be made by written notice. The responsibility to
substantiate Claims shall rest with the party making the Claim.

20.2 Notice. Claims by Contractor must be made within fourteen (14) days after
occurrence of the event giving rise to such Claim. Claims must be made by
written notice. An additional Claim made after the initial Claim has been
implemented by Change Order will not be considered unless (a) based upon
different facts from those giving rise to the initial Claim, and (b) submitted
in a timely manner.

20.3 Pending Resolution. Notwithstanding any other provision of this Contract or
the other Contract Documents to the Contrary, during the pendency of any
dispute, action or proceeding between Contractor and Owner, so long as Owner
continues to pay all undisputed amounts hereunder, Contractor shall continue to
perform the Work diligently and in accordance with this Contract so as to
complete the Work on or before the Guaranteed Date of Substantial Completion.
Notwithstanding any provision to the contrary herein or in the other Contract
Documents, Contractor shall not be relieved of any of its obligations hereunder
unless and to the extent of a final judgment resolving any such dispute, action
or proceeding. Contractor recognizes and acknowledges that the provisions of
this Section and the completion of the Work on a timely basis notwithstanding
any dispute, action or proceeding are fundamental to the contractual
relationship established pursuant to this Contract, shall be specifically
enforceable, and that Owner would not have entered into this Contract but for
Contractor’s agreement set forth herein. Contractor acknowledges that it
understands and has duly considered and consulted with counsel concerning the
significance of this provision.

20.4 Final Settlement of Claims. No Claim involving resolution of issues
pertaining to the Guaranteed Maximum Price and/or Contract Time shall be deemed
final until both parties sign a final and unconditional Change Order, or a court
of competent jurisdiction makes a binding determination as described in
Section 20.5 and Article 22 below. With respect to non-judicial settlements,
final and

 

 

104 | Page



--------------------------------------------------------------------------------

unconditional Change Orders signed by both parties shall be a condition
precedent to Owner’s duty to make payments or adjust the Guaranteed Maximum
Price or Contract Time.

20.5 Unresolved Claims. Any Claims or disputes arising out of this Contract
which are not resolved by the parties after a reasonable period, may be pursued
in accordance with Article 22 hereof. Contractor shall identify in Contractor’s
Applications for Progress Payment and Application For Final Payment any such
Claims which remain unresolved.

ARTICLE XXI

OWNER’S LENDERS

21.1 Owner’s Lenders. Contractor acknowledges and agrees that Owner has provided
notice to Contractor, and Contractor shall before entering into any subcontract
or purchase contract provide notice to every Subcontractor and Vendor, that
Owner’s funds for construction of the Project, including payment of the
Guaranteed Maximum Price, may be borrowed and or derived substantially from one
or more lenders providing financing for the Project from time to time (“Owner’s
Lenders”), and Owner’s ability to obtain such funds may be subject to one or
more loan documents and conditions precedent to advances thereunder. The term
“Owner’s Lenders” shall also mean and include any and all trustees,
intercreditor agents, disbursement agents, administrative agents, consultants,
architects, inspectors, construction managers, auditors and engineers appointed
or retained directly or indirectly by or on behalf of any of Owner’s Lenders.

21.2 Assignment and Default. Owner shall have the right to assign the Contract
to any one or more Owner’s Lenders. If an event of default by Owner has occurred
under any loan documents relating to Owner’s Lenders, Contractor agrees that
Owner’s Lenders may at any time thereafter upon written notice to Contractor
(“Lender’s Notification”), require Contractor to continue to perform Work under
the Contract, and in such Lender’s Notification, Owner’s Lenders may elect
either to (a) not assume any of Owner’s rights or obligations under the
Contract, or (b) assume Owner’s rights and obligations arising under the
Contract from and after the date of Lender’s Notification. Upon receipt of
Lender’s Notification, and notwithstanding any event of default by Owner under
any such loan documents and whether Owner’s Lenders elect clause (a) or (b),
Contractor shall thereafter continue to properly perform the Work and its
obligations under the Contract in accordance with the terms of the Contract, so
long as Contractor continues to be paid, by either Owner or Owner’s Lenders in
accordance with the terms of this Agreement, for all Work not in dispute and
properly performed in accordance with the terms of the Contract from and after
the date of Lender’s Notification.

21.3 Owner’s Lenders Election. Notwithstanding any provision of the Contract
which may give Contractor the right to terminate the Contract or suspend or
discontinue performance thereunder, Contractor agrees not to terminate the
Contract or suspend or discontinue performance thereunder without first
providing Owner and Owner’s Lenders with fourteen (14) days prior written
notice, and during

 

 

105 | Page



--------------------------------------------------------------------------------

such fourteen (14) days Owner’s Lenders may elect whether to (a) terminate the
Contract and not cure any defaults of Owner and not assume any of Owner’s
obligations under the Contract, or (b) require Contractor to continue
Contractor’s performance under the Contract, but not assume any of Owner’s
obligations under the Contract, or (c) assume Owner’s obligations arising under
the Contract from and after the date of Owner’s Lenders’ election, and require
Contractor to continue Contractor’s performance under the Contract. If Owner’s
Lenders shall timely elect to proceed under either clause (b) or (c) herein,
Contractor agrees not to terminate the Contract or suspend or discontinue its
performance thereunder, and to continue to properly perform all Work and
obligations under the Contract in accordance with the terms of the Contract and
accept payment and/or performance from Owner or Owner’s Lenders, so long as
Contractor continues to be paid in accordance with the terms of this Agreement,
for all Work not in dispute and properly performed in accordance with the terms
of the Contract after Owner’s Lenders’ election under clause (b) or (c).

21.4 Payment and Work Continuation. Notwithstanding any other provision of the
Contract or otherwise, including anything in this Article 21, and unless Owner’s
Lenders elect to assume the Contract, Owner’s Lenders shall have no obligation
to reimburse or pay Contractor for (a) any Work which has been the subject of a
prior advance of loan funds by Owner’s Lenders to Owner and paid to Contractor,
and/or (b) any Work which is the subject of a dispute by Owner’s Lenders as to
its proper quality, scope or compliance with the Contract. Owner’s Lenders shall
have the benefit of all claims, defenses to payment and setoffs available to
Owner under the Contract as to amounts that Contractor contends are due for Work
under the Contract. Notwithstanding any terms of the Contract to the contrary,
Contractor will diligently continue to perform the Work and its obligations
under the Contract notwithstanding any dispute arising with Owner, Owner’s
Lenders or any other person or entity, so long as Contractor continues to be
paid in accordance with the terms of this Agreement for all Work not in dispute
and properly performed in accordance with the terms of the Contract and not
subject to a right to withhold as provided in the Contract. Except to the extent
expressly provided in Section 21.3 hereof, nothing in this Contract, or
otherwise, shall cause or impose any obligation on Owner’s Lenders to fund any
amounts, including any loan advance, to Contractor. Owner’s Lenders may enforce
the obligations of the Contract with the same force and effect as if enforced by
Owner, and may (but need not) perform the obligations of Owner (unless Owner’s
Lenders elect to perform such obligations pursuant to this Article 21), and
Contractor will accept any such performance in lieu of performance by Owner in
satisfaction of Owner’s obligations hereunder. Subject to the foregoing
limitations on assignment and delegations, all of the terms and provisions of
the Contract shall be binding upon and shall inure to the benefit of the parties
to this Agreement, and their respective permitted transferees, successors,
assigns and legal representatives.

21.5 Payments. Owner’s Lenders shall have the right at any time and from time to
time to make payment directly to Contractor and/or by joint payee check to
Contractor and any Subcontractor or Vendor, for Work performed under the
Contract.

 

 

106 | Page



--------------------------------------------------------------------------------

21.6 Audit Rights. Owner’s Lenders shall have and be entitled to all of the same
audit and inspection rights, as Owner has under Article 19 of this Agreement.

21.7 Access. Owner’s Lenders shall have and be entitled to all of the same
rights to access and inspect the Site and Work, wherever located, as Owner has
under the Contract documents, at reasonable times and upon reasonable notice and
subject to reasonable safety precautions.

21.8 Material Changes. Contractor and Owner acknowledge and agree that certain
Changes, including increases in the Guaranteed Maximum Price and extensions of
the Contract Time, and allocation of the Owner Contingency, may be subject to
the approval of Owner’s Lenders and agrees that no such Changes shall become
effective without such approval.

21.9 General Cooperation. Contractor agrees to cooperate fully with all such
Owner’s Lenders, including Contractor agrees to (a) provide written notice to
Owner’s Lenders of any Change in the Work, material Change in the manner or
amounts paid to Contractor, extension or acceleration of Contract Time, or
material Change in the Drawings or Specifications, (b) authorize Subcontractors
and Vendors to communicate directly with Owner’s Lenders regarding the progress
of the Work, (c) provide Owner’s Lenders with reasonable working space and
access to telephone, copying and telecopying equipment, (d) communicate with
Owner’s Lenders and, on request to execute, provide and/or deliver as the case
may be, such documents, certificates, consents, invoices and instruments, and
other information, as Owner’s Lenders may reasonably request with respect to the
Work, the Project and/or payment of the cost thereof, (e) enter into such
amendments to the Contract as Owner’s Lenders may reasonably request so long as
such amendments do not materially or substantially alter Contractor’s rights,
duties or obligations under the Contract Documents, (f) enter into a consent to
assignment in favor of Owner’s Lenders consenting to the collateral assignment
of the Contract to Owner’s Lenders and (g) otherwise facilitate Owner’s Lenders
review of the construction of the Project.

ARTICLE XXII

DISPUTE RESOLUTION AND GOVERNING LAW

22.1 Judicial Determination. All Claims and disputes and other matters in
question arising out of or relating to the Contract or the breach thereof, shall
be decided by a court of competent jurisdiction in the State or Federal Courts
in the City of Cincinnati or County of Hamilton, OH. The existence of any claim,
dispute or legal proceeding shall not relieve Contractor from its obligation to
properly perform its Work as set forth in the Contract Documents.

22.2 Waiver of Jury Trial. The Parties agree to waive their right to a jury
trial to resolve all Claims and disputes arising out of relating to the
Contract.

 

 

107 | Page



--------------------------------------------------------------------------------

22.3 Governing Law. The Contract Documents and any Judicial Determination
instituted by the parties pursuant to this Contract shall be governed by the
laws of the State of Ohio.

22.4 Non-Waiver. In resolving disputes arising out of this Contract, it is
expressly agreed that no action or failure to act by Owner, Contractor or any
agent, representative, employee or officer of either of them (including Owner’s
Project Representative and Contractor’s Site manager) shall constitute a waiver
of any right or duty afforded to either party in the Contract Documents. It is
likewise expressly agreed that any action or failure to act by either party
shall not constitute approval of or acquiescence in any breach of this Contract,
except as are specifically agreed to in writing by the parties’ corporate
officers.

22.5 Severability. The invalidity of any one of the covenants, agreements,
conditions or provisions of the Contract Documents, or any portion thereof,
shall not affect the remaining portions and the Contract Documents shall be
construed as if such invalid covenant, agreement, condition or provision had not
been included herein.

ARTICLE XXIII

PROPRIETARY INFORMATION AND USE OF OWNER’S NAME

23.1 Proprietary Information. Owner considers all information (regardless of
form) pertaining to the Project to be confidential and proprietary, including
information which is prepared or developed by or through Contractor, Owner or
Owner’s other contractors, unless otherwise stated to Contractor in writing.
Contractor shall not, and shall not allow, suffer or permit any Subcontractors
or Vendors to, disclose any such information without Owner’s prior written
consent. Contractor shall obtain similar written agreements from each and every
Subcontractor and Vendor as Owner may reasonably request.

23.2 Advertising and Use of Owner’s Name. Contractor shall not issue any news
releases or any other advertising pertaining to the Work or the Project,
including advertising its participation in the Project, without obtaining
Owner’s prior written approval. Contractor hereby agrees not to use the name of
Owner’s premises, or any variation thereof, or any logos used by Owner, in
connection with any of Contractor’s business promotion activities or operations
without Owner’s prior written approval. Contractor shall require its
Subcontractors and Vendors to comply with the requirements imposed upon
Contractor by this Article 23, including obtaining Owner’s prior written consent
to the form and content of any promotional or advertising publications or
materials which depict or refer to their respective roles in providing Work for
the Project.

23.3 Use of Drawings. All plans, Drawings, Specifications and other documents
furnished to Contractor, including, but not limited to, the Contract Documents,
are the property of Owner and are for use solely with respect to the Work and
are not to be used by Contractor or any Subcontractor on any other projects or
for any other purpose.

 

 

108 | Page



--------------------------------------------------------------------------------

ARTICLE XXIV

MISCELLANEOUS PROVISIONS

24.1 Assignment. Because of the special experience Contractor has represented it
has and unique nature of the services to be rendered by Contractor under the
Contract Documents, Contractor shall not assign its interest in the Contract or
delegate its obligations thereunder without the prior written consent of Owner.
Any purported assignment by Contractor without such consent shall be null and
void. Owner may at any time and from time to time, upon notice to but without
consent of Contractor, assign the Contract or delegate its obligations to an
affiliate or subsidiary of Owner, or to an entity which acquires all or
substantially all of Owner’s interest in the Project or all or substantially all
of the assets or member interests of Owner, and/or change its name from time to
time. So long as Owner’s assignee assumes in writing Owner’s obligations and
liabilities under the Contract, and Owner represents in writing at the time of
assignment that the assignee has at least the same financial status as Owner
does at the time of the assignment, Owner shall thereafter be released from its
obligations and liabilities under the Contract.

24.2 Subordination. Notwithstanding any other provision of the Contract
Documents, Contractor agrees for itself and for every Subcontractor and Vendor
and every other person performing any services or providing any materials
relating to the Work, that any and all liens and lien rights and benefits
(including enforcement rights) Contractor and or any of the other foregoing
parties may or do have under applicable law, shall at all times be subordinate
and junior to any and all liens, security interests, mortgages, deeds of trust
and other encumbrances of any kind (on the Site and otherwise) in favor of any
of Owner’s Lenders (“Lender Liens”), notwithstanding that Work may be or is
commenced or done on, and materials may be or are furnished to, the Site prior
to any Lender Liens being imposed upon or recorded against the Site or any of
Owner’s assets and before expiration of the time fixed under applicable law for
filing of mechanics and materialmen’s liens. Contractor shall, and Contractor
shall cause every Subcontractor and Vendor at every tier, and any other person
performing services or providing materials relating to the Work to, sign and
deliver to Owner and Owner’s Lenders from time to time upon request by Owner or
any of Owner’s Lenders: (a) written and recordable acknowledgments and
restatements of the provisions of this Section 24.2 and the subordination
described herein, and (b) such affidavits, certificates, releases, indemnitees,
waivers and instruments (and in form and content) as Owner’s or Owner’s Lender’s
title insurer shall require to allow such insurer to issue such title
endorsements as Owner or Owner’s Lenders require (including insuring first
priority of Lender Liens). Contractor’s or any Subcontractor’s or Vendor’s,
failure, or the failure of any party for whom the foregoing are responsible or
liable at law or under the Contract Documents, to provide the items required in
clauses (a) and (b) hereinabove upon request, or Owner’s or Owner’s Lender’s
inability to obtain at any time endorsements to Owner’s Lender’s title policies
(or issuance of initial title policies) insuring first priority of Lender Liens,
including without limitation senior to any mechanics’ or materialmen’s lien or
lien rights,

 

 

109 | Page



--------------------------------------------------------------------------------

shall constitute a material default and breach of the Contract Documents and
failure of a condition to any payment by Owner owed to Contractor under the
Contract or otherwise.

24.3 No Third-Party Beneficiaries. Except as may be expressly provided otherwise
in this Contract, this Contract and the obligations of the parties are intended
for the sole benefit of the parties and shall not create any rights in any other
person or entity whatsoever except Owner and the Contractor.

24.4 Enforceability. In the event that any provision in the Contract Documents
or any portion thereof is determined to be invalid, unenforceable or void, the
remainder of the Contract Documents shall be fully binding with the same force
and effect as though the invalid, unenforceable or void provision had been
omitted.

24.5 Headings. Section and other headings are not to be considered part of this
Agreement, have been included solely for the convenience of the parties, and are
not intended to be full or accurate descriptions of the contents.

24.6 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

24.7 Legal Fees. The losing party shall promptly pay to the prevailing party as
determined by a court of competent jurisdiction all costs, disbursements and
reasonable attorneys’ fees incurred in connection with any legal action,
including mediation, in whole or in part, based on a breach of the Contract or
other dispute arising out of or in connection with the Contract, including any
Claim, or to enforce its rights under the Contract.

24.8 Waiver. No modifications of the Contract shall be binding unless executed
in writing by the parties to this Agreement. No waiver of any of the provisions
of the Contract shall be binding unless executed in writing by the waiving
party, and any such waiver shall not constitute a waiver of any other provision
of the Contract, nor shall any such waiver constitute a continuing waiver unless
otherwise expressly provided.

24.9 Intent of the Parties. Contractor and Owner acknowledge that applicable
Ohio Revised Code provisions in certain circumstances, among others (i) may
regulate the process by which an owner can withhold payment(s) to a contractor
or subcontractor, including the amount(s) that can be withheld, and (ii) may
regulate when and how an owner or a contractor can terminate a construction
contract and the available remedies upon such termination. It is the express
intent of the parties that Contractor completely and unconditionally waive to
the full extent allowable each and all of those Ohio Revised Code provisions
that are in conflict with the provisions of this Agreement, including those with
regard to the matters described in the foregoing clauses (i) and (ii) provided,
however, Owner and Contractor acknowledge that some applicable provisions of the
Ohio Revised Code cannot be waived. Accordingly, to the extent the

 

 

110 | Page



--------------------------------------------------------------------------------

foregoing waiver by Contractor is expressly prohibited by applicable Ohio
Revised Code provisions as to certain provisions thereof, Contractor’s foregoing
waiver shall not be deemed to extend to those non-waivable provisions of the
Ohio Revised Code. In such circumstances, if any, where one or more provisions
of this Agreement are in conflict with provisions of the Ohio Revised Code that
cannot be waived, the offending portions of the provision in this Agreement
shall be interpreted so as to be consistent with the non-waivable sections of
the Ohio Revised Code. To the extent such interpretation renders any portions of
this Agreement ineffective, it is the intent of the parties that only such
offending portion shall be so deemed, and the remainder of the provision in this
Agreement shall be of full force and effect.

24.10 Survival. Subject to the provisions of Section 5.8.7 hereof, the
provisions of this Agreement, including Contractor’s covenants, representations,
guaranties, releases, warranties and indemnitees and the benefit thereof, shall
survive as valid and enforceable obligations notwithstanding any termination,
cancellation or expiration of the Contract, acceptance of the Work, Final
Completion of the Work or Project, or any combination of them. Establishment of
the time periods as described in Article 10 hereof relates only to the specific
obligations of Contractor to correct the Work, and has no relationship to the
time within which the obligation to comply with the Contract Documents are
sought to be enforced, nor to the time within which proceedings are commenced to
establish Contractor’s liability with respect to Contractor’s obligations other
than specifically to correct the Work.

24.11 Independent Contractor. While Contractor is required to perform the Work
in strict accordance with the Contract Documents, Contractor shall at all times
be an independent contractor and responsible for and have control over all
construction means, methods, techniques, sequences and procedures for
constructing, coordinating and scheduling all portions of the Work to achieve
the requirements of the Contract Documents. Nothing in the Contract Documents
shall be deemed to imply or represent or be construed to (a) make Contractor,
its supervisors, employees, its Subcontractors or Vendors of any tier the
agents, representatives or employees of Owner, or (b) create any partnership,
joint venture, or other association or relationship between Owner and Contractor
or any Subcontractor, nor shall anything contained in the Contract Documents be
deemed to give any third party any claim or right of action against Owner or
Contractor which does not otherwise exist without regard to the Contract
Documents. Any approval, review, inspection, supervision direction or
instruction by Owner or any party on behalf of Owner, including any of Owner’s
Lenders, in respect to the Work or services of Contractor shall relate to the
results Owner desires to obtain from the Work, and shall in no way affect
Contractor’s independent contractor status or obligation to perform the Work in
accordance with the Contract Documents.

24.12 Privileged Business. Contractor acknowledges that Pinnacle Entertainment,
Inc. and its subsidiaries and other affiliated companies, are now and/or will be
involved in the ownership and control of Owner, and the foregoing entities own
and operate businesses that are subject to and exist because of privileged
licenses issued by governmental authorities. If requested, Contractor shall, and
Contractor shall cause all Subcontractors and Vendors to, timely provide Owner
with such documentation and

 

 

111 | Page



--------------------------------------------------------------------------------

information to substantiate the fact that it has recent experience working in
the resort casino industry and if required shall timely obtain any qualification
or clearance required by any regulatory authority having jurisdiction over Owner
or any of the foregoing entities or subsidiary or affiliate thereof. If
Contractor or any Subcontractor or Vendor fails to satisfy such requirements or
if Owner or any of the foregoing entities or any other affiliated company
thereof is directed to cease doing business with Contractor or any Subcontractor
or Vendor then such event shall be deemed a material breach of the Contract by
Contractor and Owner shall have the right to terminate the Contract and/or any
subcontract or purchase order, among all other remedies available to Owner.

24.13 Pinnacle Entertainment’s Compliance Committee. Contractor, upon written
request of Owner, shall promptly provide Owner with any information required by
Owner or the compliance committee of Owner (“Compliance Committee”) with respect
to Contractor or its affiliates (including their respective officers, directors
and shareholders) financial condition, litigation, indictments, criminal
proceedings, and the like in which they are or may have been involved, if any,
(“Requested Information”) in order for the Compliance Committee to determine
that the Requested Information does not disclose any fact which might adversely
affect, in any manner, any gaming license or permits held by Owner or the
current stature Owner with any gaming commission, board or similar regulatory
agency. In the event that Contractor shall fail to provide the Requested
Information promptly, or if information with respect to Contractor or its
respective affiliates (whether provided by Consultant or its respective
affiliates), in the opinion of the Compliance Committee, might adversely affect
any gaming licenses or permits held by Owner or the current stature of Owner
with any gaming commission, board or similar governmental or regulatory agency,
then Owner shall have the right to terminate the Agreement immediately upon
written notice to Contractor, and the parties shall have no further obligation
or liability hereunder.

24.14 M/W/DBE and Ohio Businesses. It is the policy of Pinnacle Entertainment,
Inc. and each of its component institutions, subsidiaries and/or sister
companies (“Pinnacle”) to promote and encourage contracting and subcontracting
opportunities for Minority and Women Business Enterprises as well as locally
owned and operated businesses in the states in which Pinnacle conducts business.
The Owner requires Contractor to use its reasonable best efforts to engage
M/W/DBE and locally owned and operated businesses for subcontractors on the
Project. Certification of firms will be in accordance with standard practices in
the region/state where the project is located.

24.15 Entire Agreement. The Contract Documents, as defined in Section 1.5 above,
set forth the full and complete understanding of the parties as of the Effective
Date of this Contract and supersede any and all agreements, understandings and
representations made or dated prior thereto. Unless specifically enumerated or
incorporated herein, the Contract Documents do not include any other documents,
any qualifications to the Guaranteed Maximum Price or Contract Time contained in
Contractor’s bid or any correspondence or other proposals by either party dated
prior to the Effective Date. No modifications of the Contract shall be binding
unless executed in writing by the parties to this Agreement. Each and all of

 

 

112 | Page



--------------------------------------------------------------------------------

the Exhibits A through and including P referenced in this Agreement are hereby
expressly incorporated herein by this reference.

ARTICLE XXV

NOTICES

25.1 Notice Procedures. All notices, demands, requests, instructions and other
communications relating to the Contract Documents (collectively, “Notices”),
shall be in writing and effective upon actual receipt by the parties at the
addresses listed below, whether sent by facsimile transmission (so long as
received during normal business hours), regular mail or certified mail. Any
notices sent by certified mail shall be effective not later than the date of
delivery designated by the U.S. Postal Service.

25.2 Notices to Owner. All Notices to Owner (except requests for information,
Shop Drawing submittals, instructions and similar notices) shall be sufficient
when sent in accordance with Section 25.1 above and addressed as follows:

Kirk England, Sr. Vice President of Construction

PNK (Ohio), LLC

8918 Spanish Ridge Avenue

Las Vegas, NV 89148

With a copy to:

Legal Department

Pinnacle Entertainment, Inc.

8918 Spanish Ridge Avenue

Las Vegas, NV 89148

25.3 Notices to Contractor. All Notices to Contractor shall be sufficient when
sent as set forth in Section 25.1 above and addressed as follows:

William G. Yates, III, President

W.G. Yates & Sons Construction Company

115 Main Street

Biloxi, MS 39530

Keith Walkoff, President

PARIC Corporation

77 Westport Plaza, Suite 250

St. Louis, MO 63146

25.4 Change of Address. Either party may, from time to time, designate in
accordance with this Article 25 a different individual and/or address to which
Notices are to be delivered.

 

 

113 | Page



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, The parties hereby execute this Agreement by signature of
their respective duly authorized representatives as of the Effective Date
hereof.

 

PNK (OHIO), LLC     W.G. YATES & SONS CONSTRUCTION COMPANY By:   /s/ John A.
Godfrey     By:   /s/ Chet Nadolski Printed Name:   John A. Godfrey    
Printed Name:   Chet Nadolski Title:   Vice President & Secretary     Title:  
VP Date:   1/16/13     Date:   2/5/13       PARIC CORPORATION       By:   /s/ P.
Joseph McKee, III       Printed Name:           Title:           Date:    

 

 

114 | Page



--------------------------------------------------------------------------------

ADDENDUM 1

INITIAL GUARANTEED MAXIMUM PRICE



--------------------------------------------------------------------------------

ADDENDUM 1 TO AGREEMENT FOR GUARANTEED MAXIMUM PRICE CONSTRUCTION SERVICES
BETWEEN PNK (OHIO), LLC AND YATES/PARIC, A JOINT VENTURE DATED JANUARY 16, 2013

1.1 Contractor has prepared and submitted to Owner, Contractor’s proposal for
the Initial Guaranteed Maximum Price (the “IGMP”). The IGMP proposal is based on
the current level of plan development and includes Contractor’s best and most
diligent efforts to establish the lowest complete cost for the construction and
completion of the Project consistent with the Owner’s standards of first class
quality and workmanship. The proposal is also based on discussions with
subcontractors from all required subcontract trades (none of which are
affiliated with or controlled by Contractor or any principal of Contractor) and
upon comprehensive and competitive estimates, where commercially possible, from
subcontractors or material suppliers for the balance of the subtrades and all
other costs which are reimbursable under the terms of the Contract. A copy of
Contractor’s IGMP proposal is attached hereto as Exhibit 1.

1.2 It is agreed by both parties that a final GMP Amount will be reached within
30 calendar days from issuance of the approved Schematic Design Drawings for the
Project. Contractor shall submit to Owner for approval, Contractor’s proposal
for the Guaranteed Maximum Price based on competitive bids, where commercially
possible, and in accordance with the Contract. The proposal shall be prepared in
a format to be specified by Owner and shall include Contractor’s best and most
diligent efforts to establish the lowest complete cost for the construction and
completion of the Project consistent with the Owner’s standards of first class
quality and workmanship and shall be based on (and, if requested by Owner,
include copies of) multiple comprehensive, competitive and legally binding
subcontract proposals from all required subcontract trades (none of which shall
be affiliated with or controlled by Contractor or any principal of Contractor).
The proposal shall further be based upon comprehensive and competitive
estimates, where commercially possible, from subcontractors or material
suppliers for the balance of the subtrades and all other costs which are
reimbursable under the terms of the Contract.

1.3 If Owner and Contractor agree on Contractor’s proposal for the Guaranteed
Maximum Price, then the Contract shall be amended in writing to set forth the
agreed upon amount of the Guaranteed Maximum Price. If Owner and Contractor
agree upon a Guaranteed Maximum Price and amend the Contract to set forth such
amount, then all amounts paid or incurred by Owner under the Contract to or for
the benefit of Contractor or otherwise relating to the Work, including, but not
limited to all fees and other compensation to Contractor, up through and
including the date of such amendment, shall be applied and counted in full
against the Guaranteed Maximum Price.

1.4 If Owner and Contractor acting reasonably and in good faith are unable to
reach agreement on the amount of the Guaranteed Maximum Price within 15 days
after Contractor submits its Guaranteed Maximum Price proposal, then Owner shall
have the right to either (i) change the scope and scale of the Work to be
performed by Contractor and /or the scope of the Project, or (ii) terminate the
Contract and all rights and obligations thereunder upon ten (10) days prior
written notice to Contractor. This Section shall not otherwise limit Owner’s
right to terminate the Contract as set forth in the Article XVII of the
Contract.



--------------------------------------------------------------------------------

1.5 Until such time as Owner and Contractor execute an amendment to the Contract
establishing the agreed amount of the Guaranteed Maximum Price in accordance
with Section 1.3 hereof, or Owner terminates the Contract because of no such
agreement, and notwithstanding any other provision of the Contract, Owner shall
pay to Contractor for Contractor’s performance of the Work, as follows: as
Contractor’s sole compensation, Owner agrees to reimburse Contractor for the
actual Cost of the Work for Work properly performed pursuant to and authorized
under the Contract and paid by Contractor on the Project in accordance with the
Contract (to the extent Contractor actually incurs and pays such Cost of the
Work). Such reimbursement shall be subject to the terms of the Contract on an
hourly basis for actual time and materials spent relating to such Work on the
Project, plus Contractor’s Fee.

1.6 In the event of a termination of the Contract pursuant to Section 1.4 above,
occurring after the start of construction on the Project, Owner shall have the
unconditional right to take possession of the Project and of all materials,
tools and appliances thereon and finish the Work by whatever method Owner may
deem expedient. Unless a cause for termination of the Contract shall have been
Contractor’s act of bad faith or neglect of duty under the Contract or any
material default by Contractor (which such termination shall be handled as a
termination for cause pursuant to the Contract), Owner’s sole obligation and
liability to Contractor under the Contract or otherwise, shall be to pay
Contractor for the Cost of the Work, on a reasonable time and materials basis as
provided in Section 1.5 hereinabove, for amounts actually and properly incurred
by Contractor performing the Work, in accordance with the Contract, plus
Contractor’s Fee on such properly completed work.

 

PNK (OHIO), LLC    

W.G. YATES & SONS

CONSTRUCTION COMPANY

By:   /s/ John A. Godfrey     By:   /s/ Chet Nadolski Printed Name:   John A.
Godfrey     Printed Name:   Chet Nadolski Title:   Vice President & Secretary  
  Title:   VP Date:   1/16/13     Date:   2/5/13       PARIC CORPORATION        
By:   /s/ P. Joseph McKee, III       Printed Name:           Title:          
Date:    



--------------------------------------------------------------------------------

EXHIBIT 1

TO ADDENDUM 1

River Downs

I-GMP Contract Summary

12/12/2012

 

Mobilization

   1 LS    $ 50,000      $ 50,000   

General Conditions

   4 MO    $ 166,309      $ 665,234   

Siltation Control

   1 LS    $ 50,000      $ 50,000   

Temporary Roads

   1 LS    $ 25,000      $ 25,000   

Demolition

   1 LS    $ 1,194,419      $ 1,194,419   

Site Work (Mass Exc. & storm)

   1 LS    $ 1,379,820      $ 1,379,820   

Track Relocation

   1 LS    $ 6,393,018      $ 6,393,018   

Auger Cast Pile

   1 LS    $ 852,840      $ 852,840   

Concrete Foundations

   1 LS    $ 8,431,900      $ 8,431,900           

 

 

 

Cost of Work Total

        $ 19,042,231   

Contingency

        2.00 %    $ 380,845   

Fee

        2.75 %    $ 523,661   

Insurances

        0.93 %    $ 181,963           

 

 

 

TOTAL AMOUNT

  

  $ 20,128,700   



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF REAL PROPERTY



--------------------------------------------------------------------------------

EXHIBIT A

PARCEL I:

Situated in Bennett Tompkins Military Survey No. 395, Anderson Township,
Hamilton County, Ohio and being more particularly described as follows:

COMMENCING at the POINT OF BEGINNING for Parcel II as recited in Registered Land
Certificate No. 92077 as recorded in the Hamilton County Registered Lands
Office;

Thence North 33°36’59” East, 40.46 feet to the north line of Kellogg Avenue, as
now constructed;

Thence along said Kellogg Avenue, as now constructed, North 66°11’26” West,
180.53 feet;

Thence leaving said Kellogg Avenue, as now constructed, the following four
(4) courses:

 

  1. North 10°04’29” East, 101.99 feet:

 

  2. North 20°24’29” East, 377.15 feet:

 

  3. South 40°52’31” East, 53.00 feet:

 

  4. North 52°07’29” East, 220.00 feet to the POINT OF BEGINNING.

Thence North 34°43’35” West, 701.41 feet to a point in the east line of a tract
conveyed to Karl J. Alter, Archbishop of Cincinnati, Tr. as recorded in D.B.
2615, Pg. 326 of the Hamilton County Recorder’s Office;

Thence along the east line of said Karl J. Alter, Archbishop of Cincinnati, Tr.,
North 44°59’30” East, 112.46 feet to a set iron pin in the southerly limited
access right of way of Interstate 275;

Thence along said southerly limited access right of way of Interstate 275, the
following three (3) courses:

 

  1. South 66°29’48” East, 64.81 feet to a set iron pin:

 

  2. South 40°20’43” East, 359.89 feet to a set iron pin:

 

  3. North 71°46’45” East, 139.92 feet to a set iron pin at the northwest corner
of an excess land parcel owned by the State of Ohio;

Thence along the west line of said excess land parcel owned by the State of
Ohio, South 08°17’16” West, 153.24 feet to a set iron pin;

Thence leaving said excess land parcel owned by the State of Ohio, South
79°27’05” West, 56.21 feet;

Thence South 15°55’50” East, 181.92 feet;

 

Page 2 of 17



--------------------------------------------------------------------------------

EXHIBIT A continued…

 

Thence South 51°07’29” West, 100.00 feet to the POINT OF BEGINNING.

The above described parcel being part of those lands conveyed to River Downs
Investment Company as recorded in Official Record 10612, Page 2312 of the
Hamilton County Recorder’s Office and known as Hamilton County Auditor’s Parcel
Number 500-0460-0058.

PARCEL II:

Situated in Bennett Tompkins Military Survey No. 395, Anderson Township,
Hamilton County, Ohio and being more particularly described as follows:

COMMENCING at the POINT OF BEGINNING for Parcel II as recited in Registered Land
Certificate No. 92077 as recorded in the Hamilton County Registered Lands
Office;

Thence North 33°36’59” East, 40.46 feet to the north line of Kellogg Avenue, as
now constructed;

Thence along said Kellogg Avenue, as now constructed, North 66°11’26” West,
180.53 feet;

Thence leaving said Kellogg Avenue, as now constructed, North 10°04’29” East,
101.99 feet AND North 20°24’29” East, 377.15 feet to the POINT OF BEGINNING.

Thence North 40°05’31” West, 436.50 feet;

Thence North 64°10’31” West, 185.35 feet to a point in the east line of a tract
conveyed to Karl J. Alter, Archbishop of Cincinnati, Tr. as recorded in D.B.
2615, Pg. 326 of the Hamilton County Recorder’s Office;

Thence along the east line of said Karl J. Alter, Archbishop of Cincinnati, Tr.,
North 44°59’30” East, 363.12 feet;

Thence leaving east line of said Karl J. Alter, Archbishop of Cincinnati, Tr.,
South 34°43’35” East, 701.41 feet;

Thence South 52°07’29” West, 220.00 feet;

Thence North 40°52’31” West, 53.00 feet to the POINT OF BEGINNING.

The above described parcel being all of those lands conveyed to River Downs
Investment Company as recorded in Official Record 10414, Page 1715 of the
Hamilton County Recorder’s Office and known as Hamilton County Auditor’s Parcel
Number 500-0460-0017.

 

Page 3 of 17



--------------------------------------------------------------------------------

EXHIBIT A continued…

 

PARCEL III:

Situated in Bennett Tompkins Military Survey No. 395, Anderson Township,
Hamilton County, Ohio and being more particularly described as follows:

COMMENCING at the POINT OF BEGINNING for Parcel II as recited in Registered Land
Certificate No. 92077 as recorded in the Hamilton County Registered Lands
Office;

Thence North 33°36’59” East, 40.46 feet to the north line of Kellogg Avenue, as
now constructed;

Thence along said Kellogg Avenue, as now constructed, North 66°11’26” West,
180.53 feet;

Thence leaving said Kellogg Avenue, as now constructed, the following five
(5) courses:

 

  1. North 10°04’29” East, 101.99 feet:

 

  2. North 20°24’29” East, 377.15 feet:

 

  3. South 40°52’31” East, 53.00 feet:

 

  4. North 52°07’29” East, 220.00 feet:

 

  5. North 51°07’29” East, 100.00 feet to the POINT OF BEGINNING.

Thence North 15°55’50” West, 181.92 feet;

Thence North 79°27’05” East, 244.21 feet to a set iron pin at the southeast
corner of excess land parcel owned by the State of Ohio, passing a set iron pin
at the southwest corner of said excess land parcel owned by the State of Ohio at
56.21 feet;

Thence South 15°09’48” East, 222.38 feet;

Thence North 74°26’31” West, 105.98 feet;

Thence South 77°07’29” West, 150.00 feet to the POINT OF BEGINNING.

The above described parcel being all of those lands conveyed to River Downs
Investment Company as recorded in Official Record 10415, Page 2140 of the
Hamilton County Recorder’s Office and known as Hamilton County Auditor’s Parcel
Number 500-0460-0048.

PARCEL IV:

Situated in Bennett Tompkins Military Survey No. 395, Anderson Township,
Hamilton County, Ohio and being more particularly described as follows:

 

Page 4 of 17



--------------------------------------------------------------------------------

EXHIBIT A continued…

 

COMMENCING at a set MAG nail at the northwest corner of Registered Land
Certificate No. 81474, said MAG nail being in the south line of Kellogg Avenue
as now constructed.

Thence with the south line of said Kellogg Avenue as now constructed, the
following five (5) courses:

 

  1. South 89°37’31” West, 79.03 feet to a set MAG nail:

 

  2. North 81°24’08” West, 59.13 feet to a set iron pin:

 

  3. North 74°06’56” West, 776.82 feet to a set iron pin:

 

  4. North 68°05’58” West, 790.29 feet to a set iron pin:

 

  5. North 66°11’26” West, 718.01 feet to the POINT OF BEGINNING.

Thence leaving said Kellogg Avenue, as now constructed, South 46°58’48” West,
1606.98 feet to a set iron pin in the north bank of the Ohio River;

Thence along the north bank of the Ohio River, the following four (4) courses:

 

  1. North 70°06’12” West, 179.00 feet to a set iron pin:

 

  2. North 61°36’12” West, 610.00 feet to a set iron pin:

 

  3. North 60°36’12” West, 656.00 feet to a set iron pin:

 

  4. North 63°51’12” West, 150.50 feet to a set iron pin in the east line of a
tract conveyed to Cincinnati Symphony Orchestra as recorded in O.R. 4289, Pg.
881 of the Hamilton County Recorder’s Office:

Thence along the east line of said Cincinnati Symphony Orchestra, North
52°26’48” East, 1570.58 feet to a set MAG nail in the south line of aforesaid
Kellogg Avenue as now constructed;

Thence along said Kellogg Avenue, as now constructed, South 65°36’36” East,
758.17 feet to a set iron pin AND South 66°11’26” East, 711.33 feet to the POINT
OF BEGINNING.

The above described parcel being part of those lands conveyed to Riverdowns
Investment Company as recorded in Deed Book 3987, Page 987 of the Hamilton
County Recorder’s Office and known as Hamilton County Auditor’s Parcel Number
500-0460-0027.

PARCEL V:

Situated in Bennett Tompkins Military Survey No. 395, Anderson Township,
Hamilton County, Ohio and being more particularly described as follows:

COMMENCING at a set MAG nail at the northwest corner of Registered Land
Certificate No. 81474, said MAG nail being in the south line of Kellogg Avenue
as now constructed.

Thence along the south line of said Kellogg Avenue as now constructed, the
following three (3) courses:

 

Page 5 of 17



--------------------------------------------------------------------------------

EXHIBIT A continued…

 

  1. South 89°37’31” West, 79.03 feet to a set MAG nail:

 

  2. North 81°24’08” West, 59.13 feet to a set iron pin:

 

  3. North 74°06’56” West, 699.38 feet to the POINT OF BEGINNING.

Thence leaving said Kellogg Avenue, as now constructed, the following three
(3) courses:

 

  1. South 50°08’48” West, 1157.17 feet;

 

  2. North 70°51’12” West, 263.00 feet:

 

  3. North 50°08’48” East, 1162.30 feet to a point in the south line of said
Kellogg Avenue, as now constructed;

Thence along the south line of said Kellogg Avenue as now constructed, South
68°05’58” East, 183.26 feet to a set iron pin AND South 74°06’56” East, 77.44
feet to the POINT OF BEGINNING;

The above described parcel being part of those lands conveyed to Riverdowns
Investment Company as recorded in Deed Book 3987, Page 987 of the Hamilton
County Recorder’s Office and known as Hamilton County Auditor’s Parcel Number
500-0460-0029.

PARCEL VI:

Situated in Bennett Tompkins Military Survey No. 395, Anderson Township,
Hamilton County, Ohio and being more particularly described as follows:

COMMENCING at a set MAG nail at the northwest corner of Registered Land
Certificate No. 81474, said MAG nail being in the south line of Kellogg Avenue
as now constructed.

Thence along the south line of said Kellogg Avenue as now constructed, the
following four (4) courses:

 

  1. South 89°37’31” West, 79.03 feet to a set MAG nail:

 

  2. North 81°24’08” West, 59.13 feet to a set iron pin:

 

  3. North 74°06’56” West, 776.82 feet to a set iron pin:

 

  4. North 68°05’58” West, 183.26 feet to the POINT OF BEGINNING.

Thence leaving said Kellogg Avenue, as now constructed, South 50°08’48” West,
1512.80 feet to a set iron pin in the north bank of the Ohio River;

Thence along the north bank of the Ohio River, the following three (3) courses:

North 70°36’12” West, 673.70 feet to a set iron pin:

North 80°21’12” West, 260.00 feet to a set iron pin:

North 70°21’12” West, 363.00 feet to a set iron pin;

Thence North 46°58’48” East, 1606.98 feet to a point in the south line of
aforesaid Kellogg Avenue as now constructed;

 

Page 6 of 17



--------------------------------------------------------------------------------

EXHIBIT A continued…

 

Thence along said Kellogg Avenue, as now constructed, South 66°11’26” East,
718.01 feet to a set iron pin AND South 68°05’58” East, 607.03 feet to the POINT
OF BEGINNING.

The above described parcel being part of those lands conveyed to Riverdowns
Investment Company as recorded in Deed Book 3987, Page 987 of the Hamilton
County Recorder’s Office, and known as Hamilton County Auditor’s Parcel Number
500-0460-0028.

PARCEL VII:

Situated in Bennett Tompkins Military Survey No. 395, Anderson Township,
Hamilton County, Ohio and being more particularly described as follows:

BEGINNING at a set MAG nail at the northwest corner of Registered Land
Certificate No. 81474 said MAG nail being in the south line of Kellogg Avenue as
now constructed.

Thence leaving said Kellogg Avenue, as now constructed, along the west line of
said Registered Land Certificate No. 81474 of the Hamilton County Registered
Lands Office, South 51°14’59” West, 1459.98 feet to a set iron pin in the north
bank of the Ohio River:

Thence along said north bank of the Ohio River, the following three (3) courses:

 

  1. North 77°51’12” West, 471.32 feet to a set iron pin:

 

  2. North 78°21’12” West, 480.00 feet to a set iron pin:

 

  3. North 75°36’12” West, 151.30 feet to a set iron pin:

Thence leaving said north bank of the Ohio River, the following three
(3) courses:

 

  1. North 50°08’48” East, 350.50 feet:

 

  2. South 70°51’12” East, 263.00 feet:

 

  3. North 50°08’48” East, 1157.17 feet to a point in the south line of
aforesaid Kellogg Avenue as now constructed:

Thence along the line of said Kellogg Avenue as now constructed, the following
three (3) courses:

 

  1. South 74°06’56” East, 699.38 feet to a set iron pin:

 

  2. South 81°24’08” East, 59.13 feet to a set MAG nail:

 

  3. North 89°37’31” East, 79.03 feet to the POINT OF BEGINNING.

The above described parcel being part of those lands conveyed to Riverdowns
Investment Company as recorded in Deed Book 3987, Page 987 of the Hamilton
County Recorder’s Office and known as Hamilton County Auditor’s Parcel Number
500-0460-0030.

PARCEL VIII (REGISTERED LAND):

Situated in Bennett Tompkins Military Survey No. 395, Anderson Township,
Hamilton County, Ohio and being more particularly described as follows:

 

Page 7 of 17



--------------------------------------------------------------------------------

EXHIBIT A continued…

 

COMMENCING at the POINT OF BEGINNING of Parcel I as recited in Registered Land
Certificate No. 92077 as recorded in the Hamilton County Registered Lands
Office;

Thence North 33°36’59” East, (North 29°37’30” East R.L.) 39.94 feet to the north
line of Kellogg Avenue, as now constructed and the POINT OF BEGINNING.

Thence along the north line of said Kellogg Avenue, as now constructed, North
66°11’26” West, 91.90 feet;

Thence leaving said Kellogg Avenue, as constructed, along the lines of Parcel I
as described in aforesaid Registered Land Certificate No. 92077, the following
eight (8) courses:

 

  1. North 33°36’59” East, (North 29°37’30” East R.L.) 79.54 feet:

 

  2. North 28°52’59” East, (North 24°53’30” East R.L.) 184.51 feet:

 

  3. North 47°09’29” East, (North 43°10’ East R.L.) 165.00 feet:

 

  4. North 70°29’29” East, (North 66°30’ East R.L.) 139.00 feet:

 

  5. South 36°15’31” East, (South 40°15’ East R.L.) 97.00 feet:

 

  6. South 42°10’29” West, (South 38°11’ West R.L.) 120.65 feet:

 

  7. South 58°59’29” West, (South 55° West R.L.) 208.57 feet:

 

  8. South 33°36’59” West, (South 29°37’30” West R.L.) 178.24 feet to the POINT
OF BEGINNING.

The above described parcel being part of those lands conveyed to River Downs
Investment Company as Parcel I in Registered Land Certificate No. 92077 of the
Hamilton County Registered Lands Office and known as Hamilton County Auditor’s
Parcel Number 500-0460-0031, 500-0460-0034 and 500-0460-0044.

PARCEL IX:

Situated in Bennett Tompkins Military Survey No. 395, Anderson Township,
Hamilton County, Ohio and being more particularly described as follows:

COMMENCING at the northwest corner of Lot 21 of Riverview Heights Subdivision,
Block B as recorded in Registered Land Plat Book 5, Page 36 of the Hamilton
County Registered Lands Office, said point being referenced by an existing  1/2”
iron pin at 3.41 feet south and 0.52 feet west.

Thence along the west line of Lot 21 of said Riverview Heights Subdivision,
Block B, and the west line of Lot 1 of Riverview Heights Subdivision, Block A as
recorded in Registered Land Plat Book 4, Page 57 of the Hamilton County
Registered Lands Office, the following three (3) courses:

 

  1. South, 45°49’29” West, 150.00 feet to a point being referenced by an
existing 1/2” iron pin at 3.04 feet south and 0.72 feet west:

 

  2. South, 40°43’29” West, 114.00 feet to a set iron pin:

 

Page 8 of 17



--------------------------------------------------------------------------------

EXHIBIT A continued…

 

  3. South 50°58’29” West, 193.73 feet to a set cross notch in the north line of
Kellogg Avenue as now constructed;

Thence along the north line of said Kellogg Avenue, as now constructed, North
66°11’26” West, 11.24 feet to the POINT OF BEGINNING.

Thence continuing along said Kellogg Avenue, as constructed, North 66°11’26”
West, 286.78 feet;

Thence leaving said Kellogg Avenue, as constructed, the following seven
(7) courses:

 

  1. North 33°36’59” East, 178.66 feet:

 

  2. South 72°23’31” East, 309.73 feet:

 

  3. North 40°13’42” East, 221.01 feet:

 

  4. South 63°18’09” East, 63.46 feet:

 

  5. South 45°49’29” West, 144.05 feet:

 

  6. South 40°43’29” West, 113.55 feet:

 

  7. South 50°58’29” West, 197.96 feet to the POINT OF BEGINNING.

The above described parcel being part of those lands conveyed to Riverdowns
Investment Company as recorded in Deed Book 3987, Page 987 of the Hamilton
County Recorder’s Office and known as Hamilton County Auditor’s Parcel Number
500-0460-0021, 500-0460-022, 500-0460-0023, 500-0460-0024 and 500-0460-0053.

PARCEL X (REGISTERED LAND):

Situated in Bennett Tompkins Military Survey No. 395, Anderson Township,
Hamilton County, Ohio and being more particularly described as follows:

COMMENCING at the POINT OF BEGINNING of Parcel II as recited in Registered Land
Certificate No. 92077 as recorded in the Hamilton County Registered Lands
Office;

Thence North 33°36’59” East, (North 29°37’30” East R.L.) 40.46 feet to the north
line of Kellogg Avenue, as now constructed and the POINT OF BEGINNING.

Thence along the north line of said Kellogg Avenue, as now constructed, North
66°11’26” West, 180.53 feet;

Thence leaving said Kellogg Avenue, as constructed, along the lines of Parcel II
as described in aforesaid Registered Land Certificate No. 92077, the following
fourteen (14) courses:

 

  1. North 10°04’29” East, (North 06°05’ East R.L.) 101.99 feet:

 

  2. North 20°24’29” East, (North 16°25’ East R.L.) 377.15 feet:

 

  3. South 40°52’31” East, (South 44°52’ East R.L.) 53.00 feet:

 

  4. North 52°07’29” East, (North 48°08’ East R.L.) 220.00 feet:

 

Page 9 of 17



--------------------------------------------------------------------------------

EXHIBIT A continued…

 

  5. North 51°07’29” East, (North 47°08’ East R.L.) 100.00 feet:

 

  6. North 77°07’29” East, (North 73°08’ East R.L.) 150.00 feet:

 

  7. South 74°26’31” East, (South 78°26’ East R.L.) 105.98 feet:

 

  8. South 52°21’31” East, (South 56°21’ East R.L.) 273.77 feet:

 

  9. South 53°50’09” West, (South 49°50’40” West R.L.) 362.88 feet:

 

  10. North 36°15’31” West, (North 40°15’ West R.L.) 97.00 feet:

 

  11. South 70°29’29” West, (South 66°30’ West R.L.) 139.00 feet:

 

  12. South 47°09’29” West, (South 43°10’ West R.L.) 165.00 feet:

 

  13. South 28°52’59” West, (South 24°53’30” West R.L.) 184.51 feet:

 

  14. South 33°36’59” West, (South 29°37’30” West R.L.) 79.54 feet to the POINT
OF BEGINNING

The above described parcel being part of those lands conveyed to River Downs
Investment Company as Parcel II in Registered Land Certificate No. 92077 of the
Hamilton County Registered Lands Office and known as Hamilton County Auditor’s
Parcel Number 500-0460-0043 and 500-0460-0047.

PARCEL XI:

Situated in Bennett Tompkins Military Survey No. 395, Anderson Township,
Hamilton County, Ohio and being more particularly described as follows:

COMMENCING at the POINT OF BEGINNING for Parcel II as recited in Registered Land
Certificate No. 92077 as recorded in the Hamilton County Registered Lands
Office;

Thence North 33°36’59” East, 40.46 feet to the north line of Kellogg Avenue, as
now constructed;

Thence along said Kellogg Avenue, as now constructed, North 66°11’26” West,
180.53 feet to the POINT OF BEGINNING.

Thence continuing along said Kellogg Avenue, as constructed, North 66°11’26”
West, 739.39 feet to a set iron pin AND North 65°36’36” West, 145.09 feet to a
set cross notch at the southeast corner of a tract conveyed to the Archdiocese
of Cincinnati as recorded in O.R. 7485, Pg. 1561 of the Hamilton County
Recorder’s Office;

Thence leaving said Kellogg Avenue, as constructed, along the east line of said
Archdiocese of Cincinnati, and the east line of a tract conveyed to Karl J.
Alter, Archbishop of Cincinnati, Tr. as recorded in D.B. 2615, Pg. 326 of the
Hamilton County Recorders Office, North 44°59’30” East, 721.37 feet;

Thence leaving said Karl J. Alter, Archbishop of Cincinnati, Tr., South
64°10’31” East, 185.35 feet;

 

Page 10 of 17



--------------------------------------------------------------------------------

EXHIBIT A continued…

 

Thence South 40°05’31” East, 436.50 feet to a corner of aforesaid Parcel II of
Registered Land Certificate No. 92077;

Thence with the west line of said Parcel II of Registered Land Certificate
No. 92077, South 20°24’29” West, 377.15 feet AND South 10°04’29” West, 101.99
feet to the POINT OF BEGINNING.

The above described parcel being part of those lands conveyed to Riverdowns
Investment Company as recorded in Deed Book 3987, Page 987 of the Hamilton
County Recorder’s Office and known as Hamilton County Auditor’s Parcel Number
500-0460-0018.

PARCEL XII:

Situated in Bennett Tompkins Military Survey No. 395, Anderson Township,
Hamilton County, Ohio and being more particularly described as follows:

COMMENCING at the northwest corner of Lot 21 of Riverview Heights Subdivision,
Block B as recorded in Registered Land Plat Book 5, Page 36 of the Hamilton
County Registered Lands Office, said point being referenced by an existing  1/2”
iron pin at 3.41 feet south and 0.52 feet west:

Thence along the west line of Lot 21 of said Riverview Heights Subdivision,
Block B, and the west line of Lot 1 of Riverview Heights Subdivision, Block A as
recorded in Registered Land Plat Book 4, Page 57 of the Hamilton County
Registered Lands Office, the following three (3) courses:

 

  1. South, 45°49’29” West, 150.00 feet to a point being referenced by an
existing 1/2” iron pin at 3.04 feet south and 0.72 feet west:

 

  2. South, 40°43’29” West, 114.00 feet to a set iron pin:

 

  3. South 50°58’29” West, 193.73 feet to a set cross notch in the north line of
Kellogg Avenue as now constructed;

Thence along the north line of said Kellogg Avenue, as now constructed, North
66°11’26” West, 298.02 feet to the POINT OF BEGINNING.

Thence continuing along said Kellogg Avenue, as constructed, North 66°11’26”
West, 74.93 feet;

Thence leaving said Kellogg Avenue, as constructed, the following eight
(8) courses:

 

  1. North 33°36’59” East, 178.24 feet:

 

  2. North 58°59’29” East, 208.57 feet:

 

  3. North 42°10’29” East, 120.65 feet:

 

  4. North 53°50’09” East, 362.88 feet:

 

  5. South 02°28’05” East, 296.65 feet:

 

  6. South 40°13’42” West, 312.01 feet:

 

  7. North 72°23’31” West, 309.73 feet:

 

  8. South 33°36’59” West, 178.66 feet to the POINT OF BEGINNING.

 

Page 11 of 17



--------------------------------------------------------------------------------

EXHIBIT A continued…

 

The above described parcel being part of those lands conveyed to Riverdowns
Investment Company as recorded in Deed Book 3987, Page 987 of the Hamilton
County Recorder’s Office and known as Hamilton County Auditor’s Parcel Number
500-0460-0019 and 500-0460-0020.

PARCEL XIII:

Situated in Bennett Tompkins Military Survey No. 395, Anderson Township,
Hamilton County, Ohio and being more particularly described as follows:

BEGINNING at the northwest corner of Lot 21 of Riverview Heights Subdivision,
Block B as recorded in Registered Land Plat Book 5, Page 36 of the Hamilton
County Registered Lands Office, said point being referenced by an existing  1/2”
iron pin at 3.41 feet south and 0.52 feet west.

Thence along the west line of Lot 21 of said Riverview Heights Subdivision,
Block B, and the west line of Lot 1 of Riverview Heights Subdivision, Block A as
recorded in Registered Land Plat Book 4, Page 57 of the Hamilton County
Registered Lands Office, the following three (3) courses:

 

  1. South, 45°49’29” West, 150.00 feet to a point being referenced by an
existing 1/2” iron pin at 3.04 feet south and 0.72 feet west:

 

  2. South, 40°43’29” West, 114.00 feet to a set iron pin:

 

  3. South 50°58’29” West, 193.73 feet to a set cross notch in the north line of
Kellogg Avenue as now constructed;

Thence along the north line of said Kellogg Avenue, as now constructed, North
66°11’26” West, 11.24 feet;

Thence leaving said Kellogg Avenue, as constructed, the following eight
(8) courses:

 

  1. North 50°58’29” East, 197.96 feet:

 

  2. North 40°43’29” East, 113.55 feet:

 

  3. North 45°49’29” East, 144.05 feet:

 

  4. North 63°18’09” West, 63.46 feet:

 

  5. North 40°13’42” East, 91.00 feet:

 

  6. North 02°28’05” West, 296.65 feet:

 

  7. North 52°21’31” West, 273.77 feet;

 

  8. North 15°09’48” West, 222.38 feet to a set iron pin at the southeast corner
of an excess land parcel owned by the State of Ohio;

Thence along the east line of said excess land parcel owned by the State of
Ohio, North 37°27’05” East, 93.62 feet to a set iron pin in the southerly line
of the limited access right of way of Interstate 275;

Thence along said southerly line of the limited access right of way of
Interstate 275, South 54°41’36” East, 24.84 feet to a set iron pin AND South
78°20’08” East, 652.49 feet to the northwest corner of Lot 2 of Riverview
Heights Subdivision, Block D as

 

Page 12 of 17



--------------------------------------------------------------------------------

EXHIBIT A continued…

 

recorded in Registered Land Plat Book 6, Page 25 as recorded in the Hamilton
County Registered Lands Office, said point being referenced by an existing 5/8”
iron pin at 0.52 feet south and 2.17 feet east;

Thence leaving said southerly line of the limited access right of way of
Interstate 275, along the west lines of Lot 2 of said Riverview Heights
Subdivision, Block D, and Lots 16 through Lot 19 of aforesaid Riverview Heights
Subdivision, Block B, South 08°57’29” West, 784.31 feet to a set iron pin at the
northwest corner of Lot 20 of said Riverview Heights Subdivision, Block B;

Thence along the north line of Lot 20 of said Riverview Heights Subdivision,
Block B, the following three (3) courses:

 

  1. North 59°45’31” West, 31.25 feet to a set iron pin:

 

  2. North 65°35’31” West, 36.00 feet to a set iron pin:

 

  3. North 81°05’31” West, 240.00 feet to the POINT OF BEGINNING.

The above described parcel being part of those lands conveyed to Edward J.
Hanessian, Trustee, as recorded in Deed Book 4139, Page 951 of the Hamilton
County Recorder’s Office and known as Hamilton County Auditor’s Parcel Numbers
500-0460-0033, 500-0460-0041, 500-0460-0049 and 500-0460-0075.

THE ABOVE PARCELS, KNOWN AS PARCELS II, VIII, IX, X, XI, XII, AND XIII ARE MORE
PARTICULARLY DESCRIBED IN THAT CERTAIN CONSOLIDATION PLAT FILED ON FEBRUARY 22,
2011, IN THE HAMILTON COUNTY ENGINEER’S OFFICE, AND BEING MORE FULLY DESCRIBED
AS FOLLOWS:

Situated in Bennett Tompkins Military Survey No. 395, Anderson Township,
Hamilton County, Ohio and being more particularly described as follows:

BEGINNING at the northwest corner of Lot 21 of Riverview Heights Subdivision,
Block B as recorded in Registered Land Plat Book 5, Page 36 of the Hamilton
County Registered Lands Office, said point being referenced by an existing  1/2”
iron pin at 3.41 feet south and 0.52 feet west.

Thence along the west line of Lot 21 of said Riverview Heights Subdivision,
Block B, and the west line of Lot 1 of Riverview Heights Subdivision, Block A as
recorded in Registered Land Plat Book 4, Page 57 of the Hamilton County
Registered Lands Office, the following three (3) courses:

 

  1. South 45°49’29” West, 150.00 feet to a point being referenced by an
existing 1/2” iron pin at 3.04 feet south and 0.72 feet west:

 

  2. South 40°43’29” West, 114.00 feet to a set iron pin:

 

  3. South 50°58’29” West, 193.73 feet to a set cross notch in the north line of
Kellogg Avenue as now constructed;

Thence along the north line of said Kellogg Avenue, as now constructed, North
66°11’26” West, 1384.77 feet to a set iron pin AND North 65°36’36” West, 145.09
feet to a set cross notch at the southeast corner of a tract conveyed to the

 

Page 13 of 17



--------------------------------------------------------------------------------

EXHIBIT A continued…

 

Archdiocese of Cincinnati as recorded in O.R. 7485, Pg. 1561 of the Hamilton
County Recorder’s Office;

Thence leaving said Kellogg Avenue, as constructed, along the east line of said
Archdiocese of Cincinnati, and the east line of a tract conveyed to Karl J.
Alter, Archbishop of Cincinnati, Tr. as recorded in D.B. 2615, Pg. 326 of the
Hamilton County Recorders Office, North 44°59’30” East, 1084.49 feet to a set
iron pin at the most westerly corner of parcel 500-0460-0058 conveyed to PNK
(Ohio), LLC as recorded in O.R. 11641, Pg. 2205 of the Hamilton County
Recorder’s Office;

Thence along a southerly line of said PNK (Ohio), LLC, South 34°43’35” East,
701.41 feet to a set iron pin in the north line of a Registered Land Parcel
conveyed to PNK (Ohio), LLC as recorded in Registered Land Certificate
No. 228388, of the Hamilton County Registered Land Office;

Thence along said PNK (Ohio), LLC, the following three (3) courses:

 

  1. North 51°07’29” East, 100.00 feet to a set iron pin:

 

  2. North 77°07’29” East, 150.00 feet to a set iron pin:

 

  3. South 74°26’31” East, 105.98 feet to a set iron pin at the southeast corner
of parcel 500-0460-0048 conveyed to PNK (Ohio), LLC as recorded in O.R. 11641,
Pg. 2205 of the Hamilton County Recorder’s Office;

Thence along said PNK (Ohio), LLC, North 15°09’48” West, 222.38 feet to a set
iron pin at the southeast corner of an excess land parcel owned by the State of
Ohio;

Thence along the east line of said excess land parcel owned by the State of
Ohio,

North 37°27’05” East, 93.62 feet to a set iron pin in the southerly line of the
limited access right of way of Interstate 275;

Thence along said southerly line of the limited access right of way of
Interstate 275,

South 54°41’36” East, 24.84 feet to a set iron pin AND South 78°20’08” East,
652.49 feet to the northwest corner of Lot 2 of Riverview Heights Subdivision,
Block D as recorded in Registered Land Plat Book 6, Page 25 as recorded in the
Hamilton County Registered Lands Office, said point being referenced by an
existing 5/8” iron pin at 0.52 feet south and 2.17 feet east;

Thence leaving said southerly line of the limited access right of way of
Interstate 275, along the west lines of Lot 2 of said Riverview Heights
Subdivision, Block D, and Lots 16 through Lot 19 of aforesaid Riverview Heights
Subdivision, Block B, South 08°57’29” West, 784.31 feet to a set iron pin at the
northeast corner of Lot 20 of said Riverview Heights Subdivision, Block B;

Thence along the north line of Lot 20 of said Riverview Heights Subdivision,
Block B, the following three (3) courses:

 

  1. North 59°45’31” West, 31.25 feet to a set iron pin:

 

  2. North 65°35’31” West, 36.00 feet to a set iron pin:

 

Page 14 of 17



--------------------------------------------------------------------------------

EXHIBIT A continued…

 

  3. North 81°05’31” West, 240.00 feet to the POINT OF BEGINNING.

CONTAINING 36.1313 ACRES. Subject to legal highways and easements of record.

The aforesaid described 36.1313 acre parcel includes Tract I and Tract II
described in Registered Land Certificate 228388 and are described as follows:

Tract I:

COMMENCING at the northwest corner of Lot 21 of Riverview Heights Subdivision,
Block B as recorded in Registered Land Plat Book 5, Page 36 of the Hamilton
County Registered Lands Office, said point being referenced by an existing  1/2”
iron pin at 3.41 feet south and 0.52 feet west.

Thence along the west line of Lot 21 of said Riverview Heights Subdivision,
Block B, and the west line of Lot 1 of Riverview Heights Subdivision, Block A as
recorded in Registered Land Plat Book 4, Page 57 of the Hamilton County
Registered Lands Office, the following three (3) courses:

 

  1. South 45°49’29” West, 150.00 feet to a point being referenced by an
existing 1/2” iron pin at 3.04 feet south and 0.72 feet west:

 

  2. South 40°43’29” West, 114.00 feet to a set iron pin:

 

  3. South 50°58’29” West, 193.73 feet to a set cross notch in the north line of
Kellogg Avenue as now constructed;

Thence along the north line of said Kellogg Avenue, as now constructed, North
66°11’26” West, 372.95 feet to the POINT OF BEGINNING.

Thence along the north line of said Kellogg Avenue, as now constructed, North
66°11’26” West, 91.90 feet;

Thence leaving said Kellogg Avenue, as constructed, the following eight
(8) courses:

 

  1. North 33°36’59” East, 79.54 feet:

 

  2. North 28°52’59” East, 184.51 feet:

 

  3. North 47°09’29” East, 165.00 feet:

 

  4. North 70°29’29” East, 139.00 feet:

 

  5. South 36°15’31” East, 97.00 feet:

 

  6. South 42°10’29” West, 120.65 feet:

 

  7. South 58°59’29” West, 208.57 feet:

 

  8. South 33°36’59” West, 178.24 feet to the POINT OF BEGINNING.

CONTAINING 1.4570 ACRES. Subject to legal highways and easements of record.

Tract II:

COMMENCING at the northwest corner of Lot 21 of Riverview Heights Subdivision,
Block B as recorded in Registered Land Plat Book 5, Page 36 of the Hamilton
County Registered Lands Office, said point being referenced by an existing  1/2”
iron pin at 3.41 feet south and 0.52 feet west.

 

Page 15 of 17



--------------------------------------------------------------------------------

EXHIBIT A continued…

 

Thence along the west line of Lot 21 of said Riverview Heights Subdivision,
Block B, and the west line of Lot 1 of Riverview Heights Subdivision, Block A as
recorded in Registered Land Plat Book 4, Page 57 of the Hamilton County
Registered Lands Office, the following three (3) courses:

 

  1. South 45°49’29” West, 150.00 feet to a point being referenced by an
existing 1/2” iron pin at 3.04 feet south and 0.72 feet west:

 

  2. South 40°43’29” West, 114.00 feet to a set iron pin:

 

  3. South 50°58’29” West, 193.73 feet to a set cross notch in the north line of
Kellogg Avenue as now constructed;

Thence along the north line of said Kellogg Avenue, as now constructed, North
66°11’26” West, 464.85 feet to the POINT OF BEGINNING.

Thence along the north line of said Kellogg Avenue, as now constructed, North
66°11’26” West, 180.53 feet;

Thence leaving said Kellogg Avenue, as constructed, the following fourteen
(14) courses:

 

  1. North 10°04’29” East, 101.99 feet:

 

  2. North 20°24’29” East, 377.15 feet:

 

  3. South 40°52’31” East, 53.00 feet:

 

  4. North 52°07’29” East, 220.00 feet:

 

  5. North 51°07’29” East, 100.00 feet:

 

  6. North 77°07’29” East, 150.00 feet:

 

  7. South 74°26’31” East, 105.98 feet:

 

  8. South 52°21’31” East, 273.77 feet:

 

  9. South 53°50’09” West, 362.88 feet:

 

  10. North 36°15’31” West, 97.00 feet:

 

  11. South 70°29’29” West, 139.00 feet:

 

  12. South 47°09’29” West, 165.00 feet:

 

  13. South 28°52’59” West, 184.51 feet:

 

  14. South 33°36’59” West, 79.54 feet to the POINT OF BEGINNING

CONTAINING 6.3029 ACRES. Subject to legal highways and easements of record.

The above described 36.1313 acre tract is a consolidation of Parcels 0018, 0017,
0033, 0041, 0049, 0075, 0019, 0020, 0053, 0021, 0022, 0023, 0024, 0043, 0047,
0031, 0034 and 0044 as platted in Book 500, Page 460 of the Hamilton County
Auditor’s Office.

THE ABOVE PARCELS, KNOWN AS PARCELS IV, V, AND VI, ARE MORE PARTICULARLY
DESCRIBED IN THAT CERTAIN CONSOLIDATION PLAT FILED ON FEBRUARY 22, 2011 IN THE
HAMILTON COUNTY ENGINEER’S OFFICE, AND BEING MORE FULLY DESCRIBED AS FOLLOWS:

 

Page 16 of 17



--------------------------------------------------------------------------------

EXHIBIT A continued…

 

Situated in Bennett Tompkins Military Survey No. 395, Anderson Township,
Hamilton County, Ohio and being more particularly described as follows:

COMMENCING at a set MAG nail at the northwest corner of Registered Land
Certificate No. 81474, said MAGP nail being in the south line of Kellogg Avenue
as now constructed, the following three (3) courses:

 

  1. South 89°37’31” West, 79.03 feet to a set MAG nail:

 

  2. North 81°24’08” West, 59.13 feet to a set iron pin:

 

  3. North 74°06’56” West, 699.38 feet to a set iron pin and the POINT OF
BEGINNING:

Thence leaving said Kellogg Avenue, as now constructed, along the west line of a
tract conveyed to PNK (Ohio), LLC as recorded in O.R. 11641, Pg. 2205 of the
Hamilton County Recorder’s Office, the following three (3) courses:

 

  1. South 50°08’48” West, 1157.17 feet to a set iron pin:

 

  2. North 70°51’12” West, 263.00 feet to a set iron pin:

 

  3. South 50°08’48” West, 350.50 feet to a set iron pin in the north bank of
the Ohio River;

Thence along said north bank of the Ohio River, the following seven (7) courses:

 

  1. North 70°36’12” West, 673.70 feet to a set iron pin:

 

  2. North 80°21’12” West, 260.00 feet to a set iron pin:

 

  3. North 70°21’12” West, 363.00 feet to a set iron pin:

 

  4. North 70°06’12” West, 179.00 feet to a set iron pin:

 

  5. North 61°36’12” West, 610.00 feet to a set iron pin:

 

  6. North 60°36’12” West, 656.00 feet to a set iron pin:

 

  7. North 63°51’12” West, 150.50 feet to a set iron pin in the east line of a
tract conveyed to Cincinnati Symphony Orchestra as recorded in O.R. 4289, Pg.
881 of the Hamilton County Recorder’s Office;

Thence along the east line of said Cincinnati Symphony Orchestra, North
52°26’48” East, 1570.58 feet to a set MAG nail in the south line of aforesaid
Kellogg Avenue as now constructed;

Thence along the south line of said Kellogg Avenue, as now constructed, the
following four (4) courses:

 

  1. South 65°36’36” East, 758.17 feet to a set iron pin:

 

  2. South 66°11’26” East, 1429.34 feet to a set iron pin:

 

  3. South 68°05’58” East, 790.29 feet to a set iron pin:

 

  4. South 74°06’56” East, 77.44 feet to the POINT OF BEGINNING.

CONTAINING 98.3178 ACRES. Subject to legal highways and easements of record.

The above described 98.3178 acre tract is a consolidation of Parcels 0027, 0028
and 0029 as platted in Book 500, Page 460 of the Hamilton County Auditor’s
Office.

 

Page 17 of 17



--------------------------------------------------------------------------------

EXHIBIT B

PROJECT SCHEDULE



--------------------------------------------------------------------------------

TO BE PROVIDED WITH AMENDMENT 1



--------------------------------------------------------------------------------

EXHIBIT C

CONTRACTOR’S PERSONNEL



--------------------------------------------------------------------------------

TO BE PROVIDED WITH AMENDMENT 1



--------------------------------------------------------------------------------

EXHIBIT D

CONTRACTOR’S OWNED EQUIPMENT

WITH RENTAL RATES



--------------------------------------------------------------------------------

TO BE PROVIDED WITH AMENDMENT 1



--------------------------------------------------------------------------------

EXHIBIT E

DRAWINGS & SPECIFICATIONS



--------------------------------------------------------------------------------

TO BE PROVIDED WITH AMENDMENT 1



--------------------------------------------------------------------------------

EXHIBIT F

THE WORK WITH EXCEPTIONS



--------------------------------------------------------------------------------

TO BE PROVIDED WITH AMENDMENT 1



--------------------------------------------------------------------------------

EXHIBIT G

GMP PREMISES & ASSUMPTIONS



--------------------------------------------------------------------------------

TO BE PROVIDED WITH AMENDMENT 1



--------------------------------------------------------------------------------

EXHIBIT H

CONDITIONAL WAIVER & RELEASE OF

LIEN UPON PROGRESS PAYMENT



--------------------------------------------------------------------------------

CONDITIONAL WAIVER AND RELEASE

UPON PROGRESS PAYMENT

STATE OF OHIO

COUNTY OF HAMILTON

Upon receipt by the undersigned of a check from PNK (Ohio), LLC in the sum of $
                     payable to                                          
            and when the check has been properly endorsed and has been paid by
the bank upon which it is drawn, this document shall become effective to release
any mechanic’s lien, stop notice, privilege, claim or bond right the undersigned
has on the job of the River Downs Expansion Project, Project#                 
Project Description                         , located at
                                                                          to the
following extent.

THIS RELEASE COVERS A PROGRESS PAYMENT FOR LABOR, SERVICES, EQUIPMENT OR
MATERIALS FURNISHED TO PNK (OHIO), LLC THROUGH                                 
ONLY, AND DOES NOT COVER ANY RETENTIONS RETAINED BEFORE OR AFTER THE RELEASE
DATE. BEFORE ANY RECIPIENT OF THIS DOCUMENT RELIES ON IT, SAID PARTY SHOULD
VERIFY EVIDENCE OF PAYMENT TO THE UNDERSIGNED.

DATED this                  day of                         , 201    .

 

    Contractor:  

 

    By:  

 

    Title:  

 

Sworn and subscribed before me,

Notary, this                  day of                         , 201    .

 

 

                                                             , NOTARY PUBLIC



--------------------------------------------------------------------------------

EXHIBIT I

UNCONDITIONAL WAIVER & RELEASE

OF LIEN UPON PROGRESS PAYMENT



--------------------------------------------------------------------------------

UNCONDITIONAL WAIVER AND RELEASE

UPON PROGRESS PAYMENT

STATE OF OHIO

COUNTY OF HAMILTON

The undersigned has been paid and has received progress payments totaling $
                     for labor, services, equipment or materials furnished to
PNK (Ohio), LLC for the River Downs Expansion Project, Project#
                                     Description
                                        , located at
                                                     , and does hereby
unconditionally release any mechanic’s lien, privilege, stop notice and claim
upon any bond and rights thereto that the undersigned has on the above
referenced job for any and all materials and work furnished on or before the
date of                             ,except for the following claims:

 

    .

The undersigned does hereby represent and warrant that the undersigned has or
will fully pay for all labor, services, equipment and materials, any and all
union, welfare, pension, vacation or other contributions or benefits required to
be made on account of the employment of such laborers and mechanics so provided
by the undersigned and does hereby agree to indemnify and hold each of the
foregoing, the Project, work of improvement and real property, free and harmless
from any and all claims or liens arising or resulting from any non payment of
any of the foregoing through the date indicated herein.

THIS RELEASE COVERS A PROGRESS PAYMENT FOR LABOR, SERVICES, EQUIPMENT AND/OR
MATERIAL FURNISHED TO PNK (OHIO), LLC THROUGH THE ABOVE REFERENCED DATE ONLY AND
DOES NOT COVER ANY RETENTION OR ITEMS FURNISHED AFTER SAID DATE OR THE CLAIMS
REFERENCED ABOVE.

DATED this                  day of                         , 201    .

 

    Contractor:  

 

    By:  

 

    Title:  

 

Sworn and subscribed before me,

Notary, this                  day of                         , 201    .

 

 

                                                             , NOTARY PUBLIC



--------------------------------------------------------------------------------

EXHIBIT J

CONTRACTOR’S CERTIFICATE



--------------------------------------------------------------------------------

CONTRACTOR’S CERTIFICATE

TO: PNK (Ohio), LLC (“Owner”) and each of its members, officers, partners,
employees and agents and their respective successors, assigns and personal
representatives.

RE: River Downs Expansion Project

Application For Payment No.                     

Application For Payment period ending:                         

The undersigned                                                  , hereby
warrants, certifies, and represents as follows:

1. All Work performed to date is free of any errors, omissions or negligent acts
and has been performed and completed in accordance with the Contract Documents.

2. That all due and payable bills with respect to the Work have been paid to
date or are included in the amount requested in the above-referenced Application
For Payment, and there is no basis for the filing of any mechanics’,
materialmens’, or laborers’ lien or claim or any other lien, privilege, notice
or claim on the Work or any of Owner’s property.

3. That, subject to resolution of the matters and corresponding amounts which
are expressly set out and identified in writing as a Disputed Claims Amount as
set forth below, the amount claimed by the undersigned as owed by Owner as set
forth below (the “Amount Owed”), constitutes the entire value of all Work
performed and services rendered (which includes, without limitation, all labor,
material and equipment furnished and all other services which would entitle any
person to any lien) in value of $                  by, through or under the
undersigned with respect to the Project (and not heretofore paid for) up to and
including the period covered by the above-referenced Application for Payment.

4. The above-referenced Application For Payment includes all Work related to
known disputed claims, if any, timely given to Owner in writing in accordance
with the Guaranteed Maximum Price Construction Services Agreement between Owner
and Contractor dated as of                         , 2013 (“Agreement”), the
aggregate amount of which is set forth as the “Disputed Claims Amount” below and
is described in more detail on a separate sheet attached hereto).

5. That no request has been made for payment of amounts the undersigned does not
intend to promptly pay to a Contractor, Subcontractor or Vendor because of a
dispute or other reason. That there are no mechanics’, materialmens’, or
laborers’



--------------------------------------------------------------------------------

liens, claims, or any other liens, privilege, notice or claims of any kind
(other than those claims expressly identified as Disputed Claims Amount on the
attached Application For Payment), outstanding or known to exist relating in any
way to the Work or the Project.

6. That, subject only to payment to the undersigned of any Amount Owed pursuant
to the above-referenced Application For Payment attached to this Contractor’s
Certificate, the undersigned has been paid all amounts owed to it under the
Agreement and Contractors, Subcontractors and Vendors engaged or employed by the
undersigned will have been paid all amount due to them (except for any Disputed
Claim Amounts as noted in this Certificate).

7. All conditions to payment to Contractor for the above-referenced Application
For Payment have been satisfied and no reason for withholding of such payment as
set forth in the Contract exists.

8. That all Work covered by the above-referenced Application For Payment has
been incorporated into the Project and title thereto has passed to Owner, or, in
the case of material and equipment stored at the site of the Project or at some
other location previously agreed to by Owner, title will pass to Owner upon
receipt of the Amount Owed by the undersigned, in each case free and clear of
all liens, claims, security interests or encumbrances (subject only to those
amounts requested as deposits in accordance with the Agreement).

9. That no Work covered by the above-referenced Application For Payment has been
acquired subject to any agreement under which interest therein or an encumbrance
thereon is retained by the seller or any other person.

10. The undersigned is not aware of any errors in the information contained in
the above-referenced Application For Payment.

Executed as of this the                  day of                         ,
201    .

 

Amount Owed as of the end of the period

  Contractor:  

Covered by the above-referenced Application

  By:  

 

For Payment:

  Its:  

 

$                                              

   

Disputed Claims Amount included

within Amount Owed, if any:

$                                              



--------------------------------------------------------------------------------

EXHIBIT K

TECHNICAL STUDIES & REPORTS



--------------------------------------------------------------------------------

DOCUMENTS INCORPORATED BY REFERNCE:

 

  1. Geotechnical Engineering Report as prepared by Terracon Consultants, Inc.
dated September 11, 2012.

 

  2. Geotechnical Engineering Report Addendum No. 1 as prepared by Terracon
Consultants, Inc. dated December 7, 2012. Terracon Project # N1125153.



--------------------------------------------------------------------------------

EXHIBIT L

PERMITS, APPROVALS & ENTITLEMENTS



--------------------------------------------------------------------------------

NONE AT THIS TIME



--------------------------------------------------------------------------------

EXHIBIT M

UNCONDITIONAL FINAL WAIVER

& RELEASE UPON FINAL PAYMENT



--------------------------------------------------------------------------------

UNCONDITIONAL WAIVER AND RELEASE

UPON FINAL PAYMENT

STATE OF OHIO

COUNTY OF HAMILTON

The undersigned has been paid in full for all labor, services, equipment or
materials furnished to PNK (Ohio), LLC on the job of the River Downs Expansion
Project, Project#                     Description
                                    , located at
                                             , and does hereby waive and release
any and all rights to a mechanic’s lien, stop notice, privilege, claim or any
right or claim against a labor and material bond on the foregoing job.

DATED this                  day of                         , 201    .

 

    Contractor:  

 

    By:  

 

    Title:  

 

Sworn and subscribed before me,

Notary, this                  day of                         , 201    .

 

 

                                                             , NOTARY PUBLIC



--------------------------------------------------------------------------------

EXHIBIT N

CONTRACTOR’S PROJECT CONSTRUCTION

SAFETY & HEALTH GUIDELINES



--------------------------------------------------------------------------------

 

LOGO [g562294162.jpg]

River Downs

Cincinnati Ohio

Site Specific Safety Plan

(January 15, 2013)



--------------------------------------------------------------------------------

Table of Contents

 

1.0 Purpose

     7   

2.0 Scope

     7   

3.0 Policy Statement

     7   

3.1 Yates Philosophy

     7   

3.2 Incident-Injury Free Culture

     7   

3.3 Continuous Improvement

     7   

3.4 Roles and Responsibilities

     8   

4.0 Administration

     10   

4.1 Project Notices and Posting Requirements

     10   

4.2 Employee Training /Orientation

     10   

4.2.1 Training Documentation

     10   

4.2.2 Training Instructors

     10   

4.2.3 Training Time Duration

     10   

4.2.4 Training Information Retention Assessment

     11   

4.2.5 Additional Training

     11   

4.2.6 Training Documentation

     11   

4.2.7 Superintendent Orientation

     11   

4.2.8 OSHA 300 Log

     12   

4.3 Safety Meetings (Tool Box Meetings)Daily—Weekly

     12   

4.3.1 Daily Tool Box Meetings

     12   

4.3.2 Weekly Safety Meetings

     12   

4.3.3 Supervisory Roles and Responsibilities for Safety Meetings

     12   

4.4 Pre-Job Safety Plan

     12   

4.4.1 Safety Task Assessment (STA)

     13   

4.4.2 Safety Task Assessment (STA)—Risk Assessments

     13   

4.4.3 Self Assessment Checklist (SAC)—(See Forms)

     15   

4.4.4 Site Specific Risk Assessment

     16   

4.4.5 Yates Permitting System

     16   

4.4.6 Permit Signatory Requirements

     17   

4.5 Disciplinary Program

     17   

4.6 Pre-Placement Physical Examinations/Drug—Alcohol Testing

     19   

4.6.1 Drug and Alcohol Testing

     19   

4.7 Medical Treatment Services

     24   

4.7.1 Medical Case Management

     24   

 

2



--------------------------------------------------------------------------------

4.7.2 Local Medical Facility

     24   

4.7.3 Medical Monitoring

     24   

4.8 Emergency Action Planning

     24   

4.8.1 Weather Planning

     25   

4.9 Regulatory Compliance Inspections

     26   

4.10 Competent Person Designation

     26   

4.11 Employee Reported Hazards

     26   

4.12 Safety Conscious Work Environment

     27   

Policy Statement:

     27   

Policy Intent:

     27   

Applicability:

     27   

Implementation:

     27   

4.13 Investigations

     28   

4.13.1 Incidents / Employee Injuries Outside Physical Project

     28   

4.14 Area Safety Manager Inspections

     28   

4.15 Weekly Superintendents Audit

     28   

5.0 Office Safety

     29   

5.1 Basic Rules and Practices

     29   

5.1.1 Emergency Control

     34   

5.2 Job Visits by Office Personnel / Vendors / Third Party

     36   

6.0 Personal Protective Equipment

     36   

6.1 Eye and Face Protection

     37   

6.2 Head Protection

     38   

6.3 Respiratory Protection

     40   

7.0 Operations / Work Practices

     40   

7.1 Basic Safety Rules

     40   

7.2 Hazard Warnings / Barricades

     42   

7.3 Confined Space Entry

     43   

7.4 Assured Grounding

     47   

7.5 Electrical Equipment and Tools

     49   

7.6 Power Tools and Equipment

     50   

7.7 Energy Isolation Control (EIC)

     56   

7.8 Excavation

     58   

7.9 Abrasive/Hydro Blasting/Pressure Washing

     62   

7.10 Housekeeping

     64   

 

3



--------------------------------------------------------------------------------

7.10.1 Scheduled pick-up

     64   

7.10.2 Waste Containers

     65   

7.11 Oxy-Fuel Cutting / Heating—Compressed Gas Cylinders—Welding

     65   

7.11.1 Welding

     69   

7.12 Rigging Practices

     74   

7.13 Material Handling, Storage, and Transportation

     76   

7.14 Ladders

     78   

7.15 Scaffolding

     80   

7.15.1 Scaffolding Competent Person

     80   

7.15.2 Personnel Requirements

     81   

7.15.3 Scaffolding Material/Pre-erection Inspection Requirements

     81   

7.15.4 Erection Requirements

     81   

7.15.5 Scaffolding Inspection and Tagging System

     83   

7.16 Floors / Grating Openings

     83   

7.17 Line/Flange Breaking

     84   

7.18 Elevated Work

     85   

7.19 Night Work

     86   

7.19.1 Lighting Requirements

     87   

8.0 Occupational Health & Environmental Controls

     87   

8.1 Hazard Communication

     87   

8.1.1 Material Safety Data Sheets

     87   

8.1.2 Labeling

     88   

8.1.3 Employee Training

     88   

8.1.4 Informing Other Employers

     89   

8.1.5 Non-Routine Tasks

     89   

8.2 Blood Borne Pathogens

     89   

8.3 Drinking/Potable Water and Eating Facilities

     90   

8.3.1 Eating Facilities

     90   

8.4 Sanitary Facilities

     90   

8.5 Heat and Hot Working Conditions

     90   

8.6 Hearing Protection Program

     91   

8.7 Breathing Air Quality and Systems

     92   

8.7.1 Breathing Systems Using Air Cylinders

     92   

8.7.2 Employee Training

     93   

8.7.3 Emergency Rescue

     93   

 

4



--------------------------------------------------------------------------------

8.8 Radiation / Radiographic Control

     93   

9.0 Mobile Equipment

     94   

9.1 Cranes, Derricks, Hoists, Conveyors, and Aerial Lifts

     94   

9.1.1 Operators of Material Handling Equipment

     95   

9.1.2 Cranes and Derricks

     96   

9.1.3 Hammerhead Tower Cranes

     98   

9.1.4 Hydraulic Cranes

     98   

9.1.5 Crane Suspended Work Platform

     101   

9.1.6 Personnel Hoists—Fixed

     101   

9.1.7 Aerial Work Platforms—Requirements

     101   

9.1.8 Aerial Work Platform (JLG Type)

     102   

9.2 Pre-Operational and Daily Inspections

     103   

9.3 Pre-Operational Inspection

     103   

9.4 Daily Inspection

     106   

9.5 Mobile Crane Training and Qualifications

     106   

9.6 Mobile Crane Operations and Practices

     107   

9.7 Operator / Superintendent Responsibilities

     107   

9.8 Lifting Consideration and Requirements:

     108   

9.9 Crane Requirements

     109   

9.10 Man Basket Requirements

     110   

9.11 Use of Man Baskets

     111   

9.12 Testing and Inspecting

     111   

9.13 Safe Work Practices

     111   

9.14 Appointment and Duties of Specific Personnel

     112   

9.15 Man Basket Review / Approval Package

     112   

9.16 Critical Lift Form

     112   

9.16.1 Aerial Lifts, Vehicle-Mounted Work Platforms

     113   

9.16.2 Inspection and Operator Test

     114   

9.17 Forklift Operations and Practices

     115   

9.17.1 Operator Qualifications, Training and Certification Requirements

     115   

9.17.2 Work Practices

     115   

9.17.3 General Operations

     117   

9.18 Motor Vehicle Operations and Practices

     117   

9.18.1 Personal Vehicle Entry

     119   

9.18.2 Construction Vehicles

     119   

 

5



--------------------------------------------------------------------------------

9.18.3 Vehicle Requirements

     119   

9.18.4 Vehicle Practices

     119   

10.0 Fire Prevention & Protection

     120   

10.1 Fire Prevention

     121   

10.1.1 Flammable Liquids

     121   

10.1.2 Good Housekeeping to Prevent Fires

     122   

10.1.3 Safe Handling and Storage of Flammable & Combustible Material

     122   

10.1.4 Proper use of Fire Fighting Equipment

     123   

11.0 Environmental Controls

     124   

12.0 Warehouse, Shops & Storage Areas

     124   

12.1 Warehouse safety storage

     124   

12.1.1 Work Areas

     125   

12.2 Requirements for Shop Areas

     126   

12.3 Fabrication Shop

     128   

13.0 Cellular Control

     128   

14.0 Tower Cranes

     129   

 

6



--------------------------------------------------------------------------------

1.0 Purpose

The purpose of this plan is to help provide all of our employees with an
Injury/Incident Free Workplace.

 

2.0 Scope

Project is the relocation of an existing horse track, and construction of new
grand stands and a casino. This will be accomplished by the demolition of
existing horse track, select barns, tack rooms and jockey facilities, demolition
of existing grandstand / administration building and parking lots. We will
relocate the horse track, construct new barns and tack rooms. We will construct
new cast in place grand stands supported by auger cast pile foundation.
Construct new casino on concrete podium at main level supported by auger cast
pile foundation. Two floors of structural steel will be on top of the concrete
podium.

 

3.0 Policy Statement

Yates/Paric JV is totally committed to safety as the first and foremost
consideration of the company. Yated/Paric JV believes that an incident and
injury free job site is not only desirable but attainable through safe work
practices and cooperation and input of all its employees and subcontractors.

Therefore, it is the policy of Yated/Paric JV that the company’s employees,
subcontractors, site visitors, and general public not be exposed to known or
recognized hazards or risks in accordance with accepted standards and practices
of the construction industry. The supervisors of Yated/Paric JV and it
subcontractors will direct, motivate and instruct their employees in safe and
environmentally sound work practices throughout each work day. The employees
shall comply with all safety rules & instructions of their supervisors and
accept personal responsibility for their own protection and consequences of
their actions.

 

  3.1 Yated/Paric JV Philosophy

Yated/Paric JV fully supports and also believes that an injury and incident free
work environment are the result of a culture where safety is a core value of the
decision making process of each individual. This type of culture will thrive in
an environment where performing tasks safely is the way we do business and not
merely a requirement.

 

  3.2 Incident-Injury Free Culture

Yated/Paric JV is fully committed to an incident-injury free work place. This is
cultivated by the creation of an educated and informed work force through
initial orientation, continuous training and improvement as well as demonstrated
commitment by Yated/Paric JV supervision and management.

Behavioral modification is the key to successfully achieving an incident-injury
free environment. This cultural foundation is created through correction and
positive reinforcement, treating employees with dignity and respect and total
commitment by leadership at all levels.

 

  3.3 Continuous Improvement

Yated/Paric JV is committed to continuous improvement and is dedicated to
providing all training for our employees to help achieve this.

 

7



--------------------------------------------------------------------------------

  3.4 Roles and Responsibilities

Project Superintendent

The Project Superintendent is responsible for the safety of all Yated/Paric JV
personnel and equipment on the site. Superintendents are responsible for all
equipment inspections, weekly audits, and documentation with copies to be kept
on file in the safety office. The Project Superintendent is responsible for
timely reporting of accidents and injuries, enforcement of all Company and OSHA
safety rules, including disciplinary action for safety violations and
implementing the site Emergency Action Plan.

Vice President of Safety

The Vice President of Safety shall consult with the Project Superintendent and
management on all aspects of site safety compliance, inspections, training,
equipment, OSHA standards, etc. and administers the Company safety policy. The
Vice President of Safety shall assign field safety supervisors as needed on the
site to assist with compliance of the Company safety program.

Superintendents / General Foreman

The Superintendents/General Foreman must:

Maintain a high level of safety awareness and demand the same of the employees
under their supervision.

Observe their employees prior to starting work and throughout the shift to
ensure that they are capable of performing the assigned work safely.

Take an active part in combining Safety policies with their daily work
activities.

Complete an accident investigation immediately after an accident resulting in
personal injury or property damage. This responsibility cannot be delegated to
another supervisor or the Corporate Safety Department.

Foreman

Foreman must:

Insure that employees assigned to their crew(s) are not impaired in any way that
would prevent them from safely performing their work assignment(s).

Observe and work closely with all new employees in the safe performance of their
assignments.

Analyze the assigned task(s) for safety, occupational health and environmental
hazards. Assure that each employee working on the assigned task(s) has received
adequate instructions on the existing hazards associated with the work
assignment.

Immediately remove any tool or piece of equipment from service that is known to
be damaged or broken.

 

8



--------------------------------------------------------------------------------

Employees

Employees must:

Familiarize themselves with the Company’s safety policies and procedures and
obey them faithfully.

Analyze their assigned task(s) and their immediate work area to identify any
existing hazards.

Plan their work with safety as their first consideration in the performance of
their assigned task(s).

Immediately turn in any damaged or defective tools to their foreman for removal.
Damaged or defective tools must never be used.

Report any unsafe conditions or injuries to their supervisor immediately.

Wear whatever person protective equipment necessary to prevent personal injury.

Visitors

All visitors must follow procedures established specifically for the worksite.
They will be issued required equipment (i.e. hard hats, safety glasses, badges,
etc.). All visitors will be required to abide by all safety rules & regulations
of the project while visiting the site. Upon exiting the site, the visitor
should return all PPE and the badge issued them.

Company Responsibilities

Yates/Paric JV takes the responsibilities as outlined in the Project Safety
Standards seriously and assumes the following:

1. The Company employees are trained in the work practices necessary to safely
perform their job duties.

2. The Company employees are instructed in the known potential fire, explosion
or toxic release hazards related to their job duties and the process. They are
also instructed in the applicable provision of the site specific emergency
action plan on each job site. In the event that the facility owner makes a
change in a process, upon notification, the Company will train its employees on
the specifics of the change in the process.

3. The Company employees have received and understand the training that has been
required by the OSHA standards applicable to all personnel. Appropriate records
have been prepared containing the identity of each employee trained, the date of
the training, and the means used to verify employee understanding.

4. The Company employee follows the safety rules of the facility including the
safe work practices required by the site specific safety plan and the corporate
safety manual.

 

9



--------------------------------------------------------------------------------

5. The Company will inform the client of any unique hazard introduced on the
client’s job site by the Company. The Company will report any hazards noticed
while performing our work in the client’s facility.

 

4.0 Administration

 

  4.1 Project Notices and Posting Requirements

At a minimum, the following will be posted in English and Spanish within the
field office, contractor office and work area where applicable. These postings
shall be located near the 1001 building.

 

  4.2 Employee Training /Orientation

Before any employees will be allowed to begin working, all Yated/Paric JV
employees shall complete the Orientation CD and pass the test. Other training
will be provided as required. A passing grade is required to work in the
YATED/PARIC JV SAFETY PROFESSIONAL facility.

 

  4.2.1 Training Documentation

Yated/Paric JV will retain a copy of all training documents at the job site or
in a training file retained in the Corporate Safety Department. Other
documentation for personnel requiring competency level documentation may be
required during the pre-employment process (i.e. NCCCO Certification, Welding
Certification, and CDL).

At a minimum, employees will have completed an accredited OSHA 10 or 30 Hour
Course or will attend the course within 6 months of their initial employment.

 

  4.2.2 Training Instructors

All trainers/instructors will be authorized OSHA 500 instructors or persons
designated to conduct specific training by a member of the Corporate Safety
Department.

 

  4.2.3 Training Time Duration

Training duration for subject matter will be set in accordance with the OSHA 500
Instructors course recommendations. This time is typically a 1 hour overview of
a general topic or a 2 hour minimum for a specific or specialized training on a
single topic (i.e. Lockout/Tag-out, Confined Space Entry Supervision,
Trenching & Excavation, etc.)

After each training session has been completed, a competency test will be
administered. Minimum passing score on the test will be 90%. Those persons
failing to pass will have to repeat the training at a later date. Examples of
recommended training time durations are noted for personnel attending:

 

  •  

Basic Orientation—1.5 days

An orientation in Spanish will be held as needed. An advanced notice of at least
5 days is required. It is unacceptable to be a “no show” at orientation.

 

  •  

Fall Protection

 

  •  

Confined Space Lock Out/Tag Out

 

  •  

Trenching and Excavation

 

10



--------------------------------------------------------------------------------

  •  

Hazardous Communication Training

 

  •  

Fire Watch

 

  •  

1st Aid / CPR / AED

 

  •  

Night Work

 

  •  

Safety Task Analysis (STA) and Self Assessment Checklist (SAC)

 

  •  

DBO2

 

  •  

Behavioral Based Safety

 

  •  

Other training as required

 

  4.2.4 Training Information Retention Assessment

Employee competency will be evaluated by use of standardized basic competency
testing. Where applicable, Yated/Paric JV will utilize pictorial format and
orally administered testing to determine competency and qualifications. Each
test administered will be utilized to determine if the person has the minimum
level of skills required to perform the job for which they are applying. Minimum
passing score on the test will be 90%. Personnel who pass the test, but have
deficiencies in specific areas of the test, may be scheduled for training to
improve their skills in the deficient areas. These employees will be retested at
a later date. All testing and training will be retrained by Yated/Paric JV in
the Corporate Safety Department and maintained in a matrix electronically.

 

  4.2.5 Additional Training

At anytime, employees may be required to attend additional training.
Recommendations for additional training can be based on a single non-compliance
act, lack of employee knowledge, results from an incident investigation, etc.
Recommendations can be for specific additional training in one area of
deficiency or may be a broad based or general overview. Additional training may
be required to begin immediately or may be recommended to begin as soon as
practical. The determination for time and depth of training will typically
depend on the severity of the infraction or by the level of risk the employee is
at or creates by their actions.

 

  4.2.6 Training Documentation

All hard copies of training records will be kept in the training files by the
Yated/Paric JV Corporate Safety Department.

 

  4.2.7 Superintendent Orientation

Superintendents will be required to attend training sessions to emphasize their
roles, responsibilities and accountability. Emphasis will be placed on “leading
by example,” the importance of employee involvement, treating others with
dignity and respect, and basic behavioral modification skills.

 

11



--------------------------------------------------------------------------------

  4.2.8 OSHA 300 Log

The Yated/Paric JV Site Safety Manager will maintain a site specific OSHA 300
Log for its employees on site. The summary information on the OSHA 300 Log shall
be posted for all employees to review. No additions or deletions are allowed.

 

  4.3 Safety Meetings (Tool Box Meetings) Daily—Weekly

The Yated/Paric JV Safety Department will provide safety resource material to
all foremen and supervisors as requested. The resource material provided will
pertain to and be appropriate for each individual crew’s current work activity.
The foremen/supervisor or other member of site management will utilize the
resource material to prepare and effectively communicate with his/her crew how
to reduce or eliminate risk in the workplace.

 

  4.3.1 Daily Tool Box Meetings

The foremen/superintendent or other member of site management will conduct daily
Safety Meetings with their crew during the first period of the work day
immediately prior to commencement of the workday. Foremen/supervisor or other
member of site management will document the topic of discussion, meeting time,
and name of attendees. Attendance by the crew is mandatory. The daily tool box
meetings will be forwarded to the Yated/Paric JV Corporate Safety Department
each week.

 

  4.3.2 Weekly Safety Meetings

Yated/Paric JV Corporate Safety Department will provide materials of discussion
for each week. The Yated/Paric JV Corporate Safety Department will also provide
information of incident trending that is pertinent for review and discussion.
Weekly safety Meeting will be held during the first period of the workday before
work commences, or on random workdays of the week. Random workdays throughout
the week are preferred. Meetings will be documented on a Safety Meeting Form,
held by the foremen/superintendent or his/her designee, reflect time of meeting,
topic of discussion, issues of concern and attendees names. All weekly meeting
forms will be forwarded the same day to the Yated/Paric JV Corporate Safety
Department for review, follow-up and filing. Items requiring follow-up will be
assigned to an individual and given a target date for response or completion.

 

  4.3.3 Supervisory Roles and Responsibilities for Safety Meetings

Management and supervisory staff will be required to attend a minimum of one
crew safety meeting each week. Their role in the safety meeting is to listen and
observe for assurance that the presentation provided is supportive of an
Incident/Injury Free culture.

Management and supervisors will also be responsible for follow-up on outstanding
items that were presented in previous daily and weekly safety meetings.

Management and supervisors will also be provided a matrix of employees by name,
crew and date they failed to attend daily or weekly safety meetings.

 

  4.4 Pre-Job Safety Plan

Pre-Job Safety Planning is intended to be only part of the process that
cultivates an Incident/Injury Free Workplace. However, it is recognized that
work activities and field conditions will be constantly changing, therefore,
review and modification of the Pre-Job Site Safety Plan is likely to occur.

 

12



--------------------------------------------------------------------------------

Pre-Job Site Safety Planning provides recognition of known and existing hazards.
Each member of the Yated/Paric JV team will be encouraged to provide input for
creating a safe workplace. Everyone’s viewpoint and comments is a valuable asset
to the creation of an Incident/Injury Free Workplace.

 

  4.4.1 Safety Task Assessment (STA)

Before work is to commence, a Job Safety Analysis (JSA) must be completed by the
superintendent. JSAs are to be considered task specific and shall be reviewed as
part of the Safety Task Assessment (STA).

 

  4.4.2 Safety Task Assessment (STA)—Risk Assessments

STA’s will be used by Yated/Paric JV employees to identify and create discussion
on the particular work assigned to the crew for that day. STA’s analyze the work
and identifies specific recognized hazards. Employees will be encouraged to
participate in STA discussions and provide management/supervisors with
additional ideas that can be incorporated into the STA. The end result of
involvement by employees will be the creation of a better STA and ultimately a
safe workplace.

Purpose:

Safety Task Assessment (STA) pamphlets are filled out before any given task is
performed. It is to be utilized to allow each employee or crewmember a chance to
provide input by the Superintendent or his/her designee soliciting comments or
suggestions from the employee(s). This process also allows the Superintendent or
his/her designee an opportunity to evaluate the crew members for any abnormal
behavior; for example: (not focused on task at hand or impairment from alcohol
or drugs).

Responsibility:

Safety Task Assessment (STA) pamphlets are to be filled out by the
Superintendent or his/her designee who is in charge of a group or crew of other
employees prior to an assigned task being performed.

Date:

The current date that task is performed.

Supervisor:

This is the Superintendent or his/her designee in charge of crew performing
task.

Time:

This will be the time that task is performed and is to include the start of
doing the STA.

Work Location:

 

13



--------------------------------------------------------------------------------

This would be the exact location that task is to be performed. (Example would be
13th floor, room number 1304)

Job Name:

The actual name of the project is to be used.

(Note: When applicable reference to fall protection below “Job Name” is intended
to remind Superintendent or his/her designee that they are to personally check
each employee’s fall protection prior to task starting).

Supervisor Signature:

This is where the Superintendent or his/her designee in charge of crew would
sign.

Employee signatures at beginning of shift:

This is where each employee signs before each task starts indicating that they
have given their input into STA preparation and that they understand hazards
associated with the performance of task and what type of PPE if any is required
for guarding them against the hazards associated with task performance.

General Safety, PPE Required, Fall Protection, Electrical, Ladders/Scaffolds,
Material Handling, Permits, Welding/Burning, and Steel Erection:

Any items that would require a “yes” answer require discussion by the
Superintendent or his/her designee with members of the crew performing task
prior to task being performed. This is to insure that all members of the crew
understand the task to be performed, the hazards involved, the proper personal
protective equipment to be sued, and that tools and equipment to be used are all
in safe operable condition.

List the tasks and hazards that are expected today:

This space is provided to list out each task that the crew is to perform during
the shift and provides a means to list out the hazards related to performance of
assigned tasks.

How will you eliminate or control hazards?

Now that hazards have been identified by filling out the above section, this
space is to be used to prepare a plan of action for controlling hazards or
eliminating them.

POST SAFETY TASK REVIEW

This portion of the Safety Task Assessment is provided for the Superintendent
and his/her designee to review the events of the day as it relates to the tasks
that have been performed. If there have been any near his reported during the
shift in relation to the task being performed, then they need to be described
here so that the “Near Hit Report” can be completed.

Any problems encountered during completion of task are to be noted so that
planning can be done better prior to the task being performed the next time.
Special attention is given to any safety related problems or unforeseen hazards.

 

14



--------------------------------------------------------------------------------

Was the work area cleaned at the end of the shift? This will reduce the
possibility of hazard exposures being left for other employees who may be
working in the area the next time. Any miscellaneous items should also be noted
for future consideration.

It is required that the Superintendent and his/her designee sign the report in
the spaces provided to insure that each has been given an opportunity to review
the report. This also provides for accountability for the completion of the task
and the assessment.

 

  4.4.3 Self Assessment Checklist (SAC)—(See Forms)

Instructions on how to fill out an SAC:

INSTRUCTIONS FOR THE COMPLETION

OF THE

SELF ASSESSMENT CHECKLIST (SAC)

Purpose:

The Self Assessment Checklist is intended to be used to provide an employee a
checklist or guide for them to insure that they have the proper personal
protective equipment necessary for performing an assigned task given to them by
the Superintendent or his/her designee. It takes into account that the
individual employee may be required to perform multiple tasks during the day,
hence the AM, PM, NA check off blocks. It also provides for the Superintendent
and his/her designee an opportunity to receive input from the individual
employee about the safety process and to respond to the information provided.

Responsibility:

It is the responsibility of the individual employee to fill out the Self
Assessment Checklist each day and then insure that it is left with the
Superintendent or his/her designee.

Note: The preferred policy is for each employee to sign this card. However, if
the situation dictates, the Superintendent or his/her designee may sign for a
maximum of five employees. In this condition the employees’ names need to be
listed on the card and the superintendent or his/her designee must initial in
the Superintendent/Foreman Follow-up page indicating that the employees have
been appropriately briefed.

Front Page:

The employee must print his/her name in the Employee(s) blank. There is to be a
brief description of the work/task being performed. The blank for the name of
the Superintendent or his/her designee must be completed.

Checklist Personal Protective Equipment:

Any items that are applicable to the task that the employee is performing must
be completed. This is broken down into an AM or PM time frame. This allows for
the employees to indicate PPE used in the morning or the afternoon, as the tasks
being performed may change as the shift progresses.

 

15



--------------------------------------------------------------------------------

Work Area Assessment:

The employee is required to initial this section prior to turning it in. This
section allows the employee to relate any concerns that he/she may have as to
the conditions of the area, means to exit in the case of an emergency, and
adequate lighting, and the tools/equipment necessary to perform the work safely.

Process Assessment:

This section of the SAC provides the employee the tool to request another Safety
Task Assessment if they feel that work place conditions have changed or they
have been given a new task to perform.

 

  4.4.4 Site Specific Risk Assessment

Where feasible, a Site Specific Risk Assessment will be developed for each
Yated/Paric JV job and the intended scope of work. All foreseen Site Specific
Risk Assessments will be prepared before work commences.

A Site Specific Risk Assessment will involve the necessary personnel to
thoroughly and accurately identify the specific high hazard task and the steps
to mitigate or eliminate the foreseeable risk. Personnel involved in a Site
Specific Risk Assessments may include management Safety personnel, supervisors
and field personnel.

 

  •  

Work Step Activities

 

  •  

Risk from Work Step Activities

 

  •  

Risk mitigation Steps Executed

 

  4.4.5 Yated/Paric JV Permitting System

When appropriate, a Yated/Paric JV permitting system will be utilized for the
following types of work:

 

  •  

Excavation

 

  •  

Confined Space

 

  •  

Hot Work

 

  •  

Energy Isolation (Mechanical and Electrical)

 

  •  

Radiography

 

  •  

Grating removal or Hole opening above grade

 

  •  

Scaffolding using the Scaffolding-Tag System Permit

 

  •  

Crane Suspended Man-Basket

 

  •  

Hydro/Abrasive Blasting/Spraying

 

16



--------------------------------------------------------------------------------

Permits may need to have carbon copies with different colors representing the
different types of permits. Each permit will have holes for hanging the permit
in the field on rings. Weather-resistant sleeves will be utilized where the
permit copy may adversely be affected by weather elements.

 

  4.4.6 Permit Signatory Requirements

Prior to personnel affixing their signatures to any Permit, a physical review of
the field area must be completed. A full explanation of the assigned task being
permitted will be given to all parties involved, including a review of STA/JSA
and other potential risks. After the field review has been completed,
superintendent/foremen and employees working under the permit shall sign the
permit acknowledging that the permit controls are understood, accepted and
established for the duration of the permit. All permits must be signed off by
YATED/PARIC JV SAFETY PROFESSIONAL PRIOR to work beginning.

 

  4.5 Disciplinary Program

As a part of the initial training and orientation, employees will be made aware
of the steps in disciplinary action and informed that the application of
disciplinary action will be timely, fair, and consistent. Disciplinary action
for minor infractions typically will result in application of the first step
which is a verbal warning by the immediate supervisor.

First Step: The supervisor will document the verbal warning and forward to human
resources for filing.

Second Step: Disciplinary action for repeated minor violations and more serious
single violations will typically result in a written warning that will be signed
by the employee, and may include terms of probation. The written warning will be
filed with Human Resources.

Third Step: any other violation during a term of probation may lead to immediate
termination or a single infraction of any of the following listed offenses:

The following is a representative, but is not an exclusive list, of the kinds of
conduct that can result in disciplinary action. Violation of any one of the
following offenses will result in discipline, which may be a verbal warning,
written warning, or immediate termination, depending upon a number of factors
surrounding the violation.

 

  A. Failure to call in or report an absence to the foreman or Superintendent
the day the absence begins.

 

  B. Tardiness or absenteeism.

 

  C. Stopping work early or leaving the work area before quitting time without
the Superintendent or foreman’s permission.

 

  D. Low production or poor quality work.

 

17



--------------------------------------------------------------------------------

  E. Failure to use good housekeeping practices. Failure to use on-site
sanitation facilities provided.

 

  F. Abusive, negligent or unauthorized use of any machine or equipment.
Breakdowns and malfunctions must be promptly reported to a superintendent or
foreman.

 

  G. Operating, tampering, or improper use of company machinery or hand tools or
equipment of any type without proper training or certification.

 

  H. Dishonesty, including intentionally falsifying company records or making
false statements, when applying for employment, or falsification of any company
record or document.

 

  I. Destruction, abuse, removal or attempted removal of property or materials
of the Company for another employee.

 

  J. Failure to report for work or call in for two consecutive days.

 

  K. Threatening, coercing, intimidating or provoking employees or retaliating
or fighting with others.

 

  L. Disruption of the work force and failure to work cooperatively with other
employees on site.

 

  M. Bringing firearms or other dangerous weapons on to the jobsite or handling
firearms or other dangerous weapons in a threatening manner.

 

  N. Sexual or other harassment of any kind.

 

  O. Violation of drug and/or alcohol policy.

 

  P. Failure or refusal to cooperate in an investigation.

 

  Q. Insubordination, disrespect of a supervisor, or the refusal by any employee
to follow a superintendent or foreman’s instructions.

 

  R. Violation of company’s policies on solicitation or distribution.

 

  S. Disclosure of company’s trade secrets or confidential information.

 

  T. Failure to wear assigned safety equipment or failure to abide by company
safety rules and policies.

 

  U. Any other form of misconduct, including horseplay and gambling. V. Refusal
to work at other sites or projects.

 

  W. Repeated minor violations of the same of differing nature whereby future
judgments of the employee would be questionable.

 

  X. Violation of the 100% Fall Protection Policy.

 

  Y. Violation of the Permit to Work (PTW) Procedures.

 

18



--------------------------------------------------------------------------------

  Z. Construction vehicle operator backing up a vehicle in the construction area
without the use of an audible back-up alarm, and/or signalman for support.

 

  AA. Deliberate destruction, alteration, or bypass of safety equipment.

 

  BB. Blatant, deliberate disregard for any project policy or procedure.

 

  CC. Any aspect where the incident is viewed as so outside of Reasonable
Action/Project or Industry Practice that the future judgments by the employee
would be questionable.

The disciplinary procedures outlined above express The Company’s (Yated/Paric
JV) aspirations with respect to disciplinary procedures. However, the Company
reserves the right to administer discipline greater or less than outlined above
as it sees fit. The procedures outlined above should not be viewed as limiting
The Company’s discretion with respect to the administration of its disciplinary
policy. Nor should this policy be viewed as altering The Company’s right to
terminate employment at will. Finally, nothing herein should be considered as
creating a contractual obligation on the part of The Company to administer
discipline in any particular form or sequence

 

  4.6 Pre-Placement Physical Examinations/Drug—Alcohol Testing

 

  4.6.1 Drug and Alcohol Testing

Prior to a job offer being extended to a prospective employee, he/she must
submit to Drug and Alcohol Testing. Testing will be conducted at a local medical
care center or physicians office.

Test results must indicate a non-detectible level for any drugs or alcohol for
which is being screened. A certified medical doctor must provide a statement
that individuals are fit for duty and their condition is under control or they
will not be employed if they have any of the following:

 

  •  

Person is presently under medical directions, physical therapy or taking mood
altering or physically altering medications.

 

  •  

Person is under treatment for epileptic seizures, either Jackson or Grand Mal.

 

  •  

Equipment operators presently under diabetic medication and conditions which
leads to instances of instability.

 

  •  

Personnel who have lost sight in one eye and now rely on full sight from the
remaining eye.

 

  •  

Personnel with limited use of an arm/hand/thumb/leg or foot.

 

  •  

Crane operators of all size cranes will comply with the OSHA regulations as it
pertains to required physicals and medical examinations, including eye
examinations, including color blindness prior to commencing work as a crane
operator.

 

19



--------------------------------------------------------------------------------

  •  

Personnel who as a part of their job will be required to wear respiratory
protection, must comply with the OSHA Regulations as it pertains to physical,
medical testing and fit for duty certification, prior to donning respiratory
protection.

The intention of Yated/Paric JV is to provide a safe work environment for
employees and to protect the public safety and Yated/Paric JV property.
Prohibited items and substances have been determined to be a threat to those
goals.

Also, there is mandatory drug testing for employees involved in any of the
following situations:

 

  •  

Any employee injured who requires greater than first aid treatment;

 

  •  

Any employee involved in an incident which results in damage in excess of $100
to property,, machinery and/or equipment;

 

  •  

Any employee involved in an accident which results in personal injury to another
employee or non-employee.

The drug test is to be conducted as soon as possible after any of the above
occur and should never be later than the end of the work shift.

 

I. General—The use, possession, transfer, manufacturing or storage of prohibited
drugs or alcohol or drug paraphernalia by an employee of Yated/Paric JV while on
Company property, on any job site, while performing Company work for or while in
Company vehicles is strictly prohibited. Employees are prohibited from working,
being on Company premises or operating Company vehicles at any time, while under
the influence of or impaired by alcohol or drugs. A positive drug test, in
itself, shall constitute a violation of this policy and result in rejection of
an applicant and be cause for discharge of an employee. Alcohol testing will
include the measurement of the amount of alcohol present in the employee’s body.
If the alcohol level is sufficient to indicate impairment or being under the
influence, the employee will be discharged. Compliance with this policy,
including consent to searches and drug and alcohol tests, is a condition of
employment.

 

II. Definitions

 

  a. Drug—A drug is any chemical substance that produces physical, mental,
emotional or behavioral change in the user.

 

  b. Prohibited Drug—A prohibited drug is any drug which the use, possession,
transfer or storage thereof is illegal, or any other unauthorized drug,
including, but not limited to, inhalants and prescription drugs used for any
other reason than a legitimate medical purpose.

 

  c. Paraphernalia—Paraphernalia is any item typically used for the
administering, transferring or storage of a prohibited drug.

 

  d. Drug Test—A chemical analysis of a hair, blood or urine specimen for
prohibited drugs.

 

20



--------------------------------------------------------------------------------

  e. Alcohol Test—A quantitative analysis for alcohol in the body. Screening
tests may be by saliva test, blood or breathalyzer test.

 

III. Administration—Implementation of the drug policy is the responsibility of
all management and supervisory personnel. Yated/Paric JV reserves the right to
amend or modify this policy and its related procedures at any time.
Periodically, employee safety meetings will be dedicated to the subject of the
“Drug and Alcohol Policy.” These safety meeting will be used to educate
employees on the hazards of drugs and alcohol in the workplace and communicate
this policy and its guidelines to employees.

 

IV. Enforcement—Enforcement of the drug and alcohol policy will be accomplished
through the following methods:

 

  a. Drug and alcohol Testing

 

  i. Pre-employment Drug Test—Offers of employment by Yated/Paric JV are subject
to each applicant testing negative upon drug testing.

 

  ii. Return to Work Drug Test—all employees returning to work following a leave
of absence for more than 30 consecutive calendar days may be required to submit
to a drug test.

 

  iii. Reasonable Suspicion or Accident Related Drug and/or Alcohol
Test—Yated/Paric JV employees will be required to submit to drug and/or alcohol
testing under certain circumstances, in accordance with applicable law. These
include, but are not limited to, the following:

 

  1. Reasonable Suspicion—An employee will be required to submit to drug and/or
alcohol testing if the Company has reason to believe the employee is impaired,
under the influence of, in possession of or using prohibited drugs or alcohol.
Generally, the need for this type of testing is determined from performance
problems, behavioral observation or other indications that the employee has been
involved with illegal or controlled substances.

 

  2. Injury—an employee injured on the job will be required to submit to drug
and/or alcohol testing as soon as medically appropriate.

 

  3. Involvement with Injury—An employee who caused or is directly involved with
the injury of another employee as in “Injury” above, will be required to submit
to drug and/or alcohol testing.

 

  4. Property Damage—An employee involved in an accident which involves major
damage to Company property will be required to submit to drug and/or alcohol
testing. The classification of the property damage as major shall be a $100
minimum or at the sole discretion of the Yated/Paric JV management team.

 

21



--------------------------------------------------------------------------------

  5. Near Hit—An employee involved in a serious incident which is considered by
the Company to be “Near Hit” may be required to submit to drug and/or alcohol
testing. Such an incident does not have to result in injury or property damage.
A serious incident, as related to “Near Hit” is considered to be an occurrence
which potentially could have resulted in an injury or person(s), damage to
equipment, material or product, or a fire.

 

  iv. Random Drug Tests—Company employees will be required to submit to drug
testing from time-to-time without advance notice. Random testing is conducted
without cause.

 

  b. Test Procedures—All drug or alcohol test results will be kept confidential
on a need-to-know basis. The Company President or his designee shall:

 

  i. Review each confirmed positive drug test with the employee/applicant to
determine if the positive test result indicates legitimate medical drug use;

 

  ii. Review each alcohol confirmation test

 

  c. Consequences of Test Results—a confirmed and reviewed positive drug and/or
test may result in withdrawal of an offer of employment, or termination of the
employment of an employee. Refusal by a Company employee to submit to a drug or
alcohol test as outlined in this policy shall result in the termination of the
employee’s employment.

 

  d. Searches

 

  i. General—the location Manager (or designated representative) shall have the
authority to order a general search or random search of Company premises and
employee personal property including personal vehicles located on Yated/Paric JV
property or any Yated/Paric JV job sites.

 

  ii. Searches of Employees—A search of an employee may be conducted at the
location manager’s (or designated representative’s) discretion. Such a search
will be conducted in the presence of two management representatives when
possible. The personal privacy of the employee will be considered to the extent
practicable.

 

  iii. Consequences of Search—Should the employee refuse to submit to any of the
searches described in the Drug and Alcohol Policy, he/she shall be suspended
pending completion of an investigation. Refusal shall be cause for discharge. An
employee’s employment will be terminated if, upon a search, the employee is
found to be in possession of or to have stored unauthorized alcohol, prohibited
drugs or drug paraphernalia.

 

V.

Rehabilitation—Properly diagnosed chemical dependency (drugs or alcohol) is
regarded as an illness. Yated/Paric JV will continue to encourage individuals
who are chemically dependent to seek professional help. At the sole discretion
of Yated/Paric JV management, employees who voluntarily seek professional
rehabilitation for chemical dependency may be

 

22



--------------------------------------------------------------------------------

  placed on unpaid medical leave, pending successful completion of a
rehabilitation program. In this case, upon the return of an employee from the
program, the employee shall be required to pass a drug and/or alcohol test and
to sign a “last chance” agreement acknowledging any continuing treatment
obligations before returning to active employment status. The employee will be
subject to unannounced drug and/or alcohol testing at the discretion of the
Company. The employee remains subject to all provisions of this policy. It is
the responsibility of each employee to seek assistance before any incident
occurs or a drug and/or alcohol test is requested. This, once a violation
occurs, termination of employment and not rehabilitation is required under this
policy.

 

VI. Confidentiality—Positive drug and/or alcohol test results and related
information will be limited to those persons inside and outside the Company who
have a need to know. The Company may use this information in connection with any
legal proceedings including arbitration, administrative or judicial proceedings.

ACKNOWLEDGMENT

I acknowledge receipt of the Yated/Paric JV Drug and Alcohol Policy. The
provisions of the Policy and Procedures have been explained to me.

I understand that:

The intention of Yated/Paric JV is to provide a safe work environment for all
employees.

The possession and/or use of prohibited items and substances as outlined are a
threat to my personal safety and the safety of my fellow employees.

Chemical dependency is regarded as an illness, but it is my responsibility to
seek assistance before any incident occurs or a drug and/or alcohol test is
required.

As a condition of employment, I agree to abide by the provisions and procedures
of this Drug and Alcohol Policy.

This page will be kept in my employee file.

 

     

 

Printed Name

     

 

Signature

     

 

Date

 

23



--------------------------------------------------------------------------------

  4.7 Medical Treatment Services

This project shall be considered an Owner Controlled Insurance Program (OCIP).
ALL injuries, no matter how small, MUST be reported to the site nurse
immediately. Appropriate treatment will be administered at that time.

 

  4.7.1 Medical Case Management

In the event that a first aid injury occurs, it will be the responsibility of
the individual’s supervisors to notify OCIP management that the injury has
occurred and the steps being taken to care for the employee.

 

  4.7.2 Local Medical Facility

TBD

 

  4.7.3 Medical Monitoring

Whenever feasible, a physician specializing in occupational health and medicine
will be utilized to provide direction when medical monitoring is required for a
specific potential exposure to a known hazard (i.e. asbestos, lead, etc.).

 

  4.8 Emergency Action Planning

Prior to the start of any project, a written Emergency Action Plan should be
implemented that is specific to the project. The written plan must be kept at
the jobsite and made available to the employees working at the site. The
emergency action plan should include, as a minimum, the following information;

 

  I. The type and location(s) of the hazard(s) that exist on the site and
present a danger to the employees.

 

  II. A procedure for reporting fire or other emergency.

 

  III. The alarm signal for an emergency evacuation.

 

  IV. A primary and secondary escape route and assembly area for emergency
evacuations. The emergency evacuation routes and assembly areas should be
diagramed and posted in the work area, accessible to all employees.

 

  V. A provision to quickly account for all employees on site in the event of an
emergency evacuation.

 

  VI. An emergency rescue plan to retrieve any employee trapped and unable to
evacuate the site during an emergency.

Personnel should be trained to assist in the safe and orderly emergency
evacuation of employees.

 

24



--------------------------------------------------------------------------------

All employees should receive instruction on the emergency action plan, prior to
starting employment on the site, whenever the employee’s responsibilities or
designated actions under the plan changes or when the plan itself changes.

 

  4.8.1 Weather Planning

At no time should an employee or any other person on the project site be
required to perform work activities in weather conditions that could cause
injury to themselves, others, project property, or surrounding community.

Mitigation of work stoppage for adverse weather conditions may include temporary
sheltering in work areas, redirecting work activities, and/or relocating of
personnel.

The VP of Safety, his designee or the site management team will be responsible
for tracking weather events and/or impending atmospheric conditions that could
threaten the project site work. Each situation will warrant actions(s) to
prevent injury and damage. This will need to be determined on a case-by-case
basis. However, there are certain events (i.e. Heavy rain, tornados, hurricanes,
and lighting) that an established protocol of action will be enacted.

In the event of predicted high winds, precautions should be taken to secure
loose material, rescheduling of elevated work tasks, lowering of crane booms,
and other precautions necessary to prevent injury to personnel or property
damage.

 

  •  

Heat Hazards

 

  •  

Sand Storms

 

  •  

Heavy or Frequent Rain – Precautions will be made for collection and runoff of
rainwater. Dewatering pumps may be needed to remove standing water that is
unable to be managed through engineering controls. Trenches and other
excavations may need to have pumps dedicated to their specific locations and
utilized for water removal from rain and ground water infiltration.

All project site water collection, infiltration, and runoff may need to be
pumped to a holding pond of an adequate size.

 

  •  

Tornados – In the event that tornado warnings have been issued for the project
location, all personnel will be required to shelter in place or at
pre-designated locations.

 

  •  

Hurricanes – see Yated/Paric JV Hurricane Plan

 

  •  

Lightning – the following will be used as a guideline for taking necessary
precautions and action to protect personnel and property.

 

  •  

The 30-30 rule will be used to initiate the early stages of precaution.

 

  •  

If the storm is within the 30 second window as indicated by use of the 30-30
rule, shelter will be sought immediately inside a well constructed building.

 

25



--------------------------------------------------------------------------------

  •  

Employees will be reminded to avoid plumbing and electrical equipment or other
conductive material while within the shelter.

 

  •  

All non-critical work will be halted.

 

  •  

When possible, cranes and other equipment that are likely lightning targets will
be lowered to the ground.

 

  •  

All employees will be advised when it is safe to return to work. This is
typically greater than 30 minutes after the storm has passed.

 

  4.9 Regulatory Compliance Inspections

In the event that a request for inspection is made by a regulatory agency, the
Vice President of Safety will immediately be advised.

 

  4.10 Competent Person Designation

The definition of a competent person is as follows:

A Competent Person for this purpose means one who is capable of identifying
existing and predictable hazards in the surroundings or working conditions which
are unsanitary, hazardous or dangerous to employees and who has authorization to
take prompt corrective measures to eliminate them.

Yated/Paric JV management or their designee will be responsible for designating
competent persons on the worksite. The role of competent persons on the worksite
will be multifaceted including roles of inspector, trainer, and qualifier of
other personnel in the same field.

The following are some examples that will require the oversight of a competent
person:

 

  •  

Perform inspections on, and maintain all lifting equipment

 

  •  

Supervise erection and inspection of all scaffolding

 

  •  

Perform and maintain the Electrical Assured Grounding Program

 

  4.11 Employee Reported Hazards

“As employees they have the right and permission to refuse or shut down any work
assignment directly or not directly controlled by their supervisor if in their
judgment they believe the work approach is unsafe or violate rules /
requirements that they have heard from the orientation process or they know from
experience are unsafe.”

Employees are encouraged to report any hazards, either real or potential.
Hazards reported by employees should be documented by the supervisor to whom the
hazard was reported. A culture supporting a Safety Conscious Work Environment
(SCWE) will be required.

 

26



--------------------------------------------------------------------------------

  4.12 Safety Conscious Work Environment

Policy Statement:

“It is the policy of the management of (YATED/PARIC JV) that employees including
contractors and subcontractors, have the freedom, without fear of retaliation,
to express any concerns regarding nuclear safety and quality concerns, or
concerns associated with harassment, intimidation, retaliation, or
discrimination (HIRD) against individuals involved in identifying and reporting
nuclear safety/quality issues or a protected activity.

Policy Intent:

The following attributes form the foundation of the implementation of this
policy. Employees should feel free:

 

  •  

To express concerns to their immediate supervision;

 

  •  

To report concerns to the Human Resources Director;

 

  •  

To use of the corrective action system;

 

  •  

To use of the Employee Concerns Program.

Applicability:

This policy is applicable to all YATED/PARIC JV employees, contractors and
subcontractors.

Implementation:

 

  •  

YATED/PARIC JV shall implement this policy by establishing an Employee Concerns
function and:

 

  •  

Ensuring an organization structure and process is established to enable the
YATED/PARIC JV team to effectively create an environment that encourages
employees to promptly raise concerns without fear of retaliation.

 

  •  

Ensuring to the extent possible, employees are permitted and encouraged to spend
needed work time to report concerns.

 

  •  

Ensuring that sanctions for retaliation, including peer to peer retaliation
(i.e. hostile work environments) will not be allowed to exist.

 

  •  

Instilling in all levels in management and supervision the behavior that will
promote employees the confidence in raising concerns.

 

  •  

Encouraging employees to report their concerns to the NRC in accordance with 10
CFR 19 if they opt not to use the YATED/PARIC JV system.

 

  •  

Ensuring concerns are promptly reviewed, given the proper priority, and
appropriately resolved.

 

27



--------------------------------------------------------------------------------

  •  

Providing timely feedback to those raising concerns.

 

  4.13 Investigations

Yates management should be notified immediately after an incident, accident, or
“near-hit” has occurred.

 

  •  

Employee Incident / Near Hit Reporting

All incidents and near hits, regardless to how minor, should be reported
immediately.

Reporting will be directly to the employee’s supervisor or designee.

Definitions:

Incident with Personal Injury: When an event on the job causes personal injury
to an employee or subcontractor.

Incident with Property Damage: When an event has caused damage to property.

Near Hit: When an event happened that could have caused damage to property, but
did not.

 

  4.13.1 Incidents / Employee Injuries Outside Physical Project

Employees will be expected to report to work in good physical condition and be
capable of performing their assigned duties. However, it is recognized that
employee may sustain an off-the-job injury or illness that my limit their
abilities or the condition could be aggravated by returning to work. It will be
the employee’s responsibility to report to their immediate supervisor (in a
timely manner) any off-the-job injury.

Employee(s) returning to work after sustaining an off the job injury that could
be aggravated by their assigned work duties may be required to have a full
release from a physician, without any work restrictions or limitations.

 

  4.14 Area Safety Manager Inspections

The Area Safety Managers will audit each site within their geographical area.
The audits will use the Yates Safety Audit process as a guideline. When the
audit is completed, the findings will be reviewed with the site superintendent
or his designee. All deficiencies noted during the audit will be corrected
immediately during the audit or in a timely manner thereafter.

 

  4.15 Weekly Superintendents Audit

Superintendents will be responsible for reviewing daily work activities of
employees under their supervision and control. The superintendent should fill
out the weekly audit form and forward to the VP of Safety. Any findings
considered imminent danger, found during the audit, are to be corrected
immediately. All other findings should be corrected in a timely manner.
Inspections such as fire extinguisher, excavations, scaffolding, etc. will be
documented on their appropriate forms.

 

28



--------------------------------------------------------------------------------

5.0 Office Safety

 

  5.1 Basic Rules and Practices

The following are established office safety practices that should be observed by
all office workers to ensure their safety and the safety of their co-workers:

General Safety Procedures

 

  •  

Current emergency phone numbers for police, fire, and medical aid will be kept
in a central location readily available and accessible to personnel.

 

  •  

Office personnel will be trained to ensure familiarity with all exits and site
evacuation procedures.

 

  •  

Office personnel will be informed on first aid kit locations and a list of
personnel with levels of first aid training, CPR training, and their locations
in the office building.

Emergency procedures in Case of Fire

 

  •  

Office personnel will be trained on worksite fire reporting procedures.

 

  •  

Office personnel will be capable of following the procedures outlined for their
work place in the emergency Plan for the building.

 

  •  

Training will be conducted on the locations and operating methods of all
firefighting equipment in the building or on the site. This will include the
types of fire and the extinguisher classifications needed to fight the fire.

 

  •  

Training on survival techniques in case a fire traps them will be given to all
office personnel.

 

  •  

If caught in a smoke-filled area, crawl on the floor and take short breaths
through your nose. If possible, hold a wet cloth in front of your face.

 

  •  

Office personnel must know the location of the nearest exit door.

 

  •  

In a fire situation, doors will be touched prior to opening to check for
excessive heat. If temperature is high, the door should not be opened.

Office Furniture and Equipment

The following are general areas that require monitoring inside an office
environment:

Files and Cabinets:

 

  •  

Whenever possible, arrange filing cabinets side by side and bolt them together
and/or anchor to the wall /floor

 

  •  

For single cabinets, do not overload the upper drawers, and have only one drawer
open at a time.

 

29



--------------------------------------------------------------------------------

  •  

Close desk and file cabinet drawers when they are not in use.

 

  •  

Avoid placing cabinets and files where open drawers could block passageways.

 

  •  

Never stack separate two-drawer filing cabinets unless they are designed to be
stacked and can be fastened together.

Do not stack bookcases or file cabinets on top of tables or desks unless they
are designed for such use. Even if bolted to a wall, they may fall if the table
is moved because of excessive unsupported weight.

Other Furniture:

 

  •  

Always use an approved ladder or stool to reach articles high above the floor.
Never use a swivel chair or other makeshift devices to reach high places.

 

  •  

Sharp burrs on metal furniture and splintered edges on wooden furniture should
be repaired or replaced.

 

  •  

Keep furniture properly maintained. Repair sticky drawers, replace broken
casters and replace warped, cracked or broken seats on chairs.

 

  •  

Warped, cracked, or broken chair mats, which create a stumbling hazard, should
be replaced.

 

  •  

Avoid storing heavy objects above eye level in the office.

 

  •  

Secure pictures and wall hangings with the proper fasteners.

 

  •  

Desk chairs should be stable and level. You should not tilt back or put your
feet on top of the desk.

 

  •  

Make aisles wide enough for easy passage and always keep them clear of
obstruction.

Office Incidentals and Mechanical Devices:

 

  •  

Keep items such as paper clips, thumbtacks, rubber bands, and pencils off the
floor. Such items should be kept in containers in the desk, not loose in
drawers.

 

  •  

Remove staples with a staple puller, and dispose of used staples properly.

 

  •  

Use a moistener to seal envelopes in order to avoid both mouth cuts and germs.
Avoid cuts by picking up an individual sheet of paper at the corner, not at the
side. Exercise caution when turning book pages or going though files.

 

  •  

Pass scissors handle first, blades together and keep them where they cannot
fall.

 

  •  

Handle sharpened pencils carefully. Do not place pointed objects upright in a
container or upright in a pocket. Pocket protectors, for carrying pencils and
pens are recommended.

 

30



--------------------------------------------------------------------------------

  •  

Use staplers and paper cutters with care. Never overload or force them. Paper
cutters should be left in a closed and latched position when not in use. Guards
should remain in place.

Electrical Equipment:

 

  •  

Have worn electrical cords replaced promptly by qualified personnel. Never
attempt electrical repairs unless you are qualified to do the work.

 

  •  

Keep walking areas clear of telephone and electrical cords. Tape down cords that
temporarily cross walkways. Use cord covers for cords in semi-permanent
locations.

 

  •  

Electrical outlets must not be overloaded. Bear this in mind when using portable
electric heaters. Use only properly grounded three-prong plug or approved
double-insulated appliances.

 

  •  

Dry your hands thoroughly before plugging, unplugging, or operating electrical
equipment.

 

  •  

Turn off the power overnight for copiers, coffee machines, desk lamps and other
electrical devices as required to meet building safety requirements. Always turn
of and unplug portable electric heaters when leaving the office.

 

  •  

During a severe electrical storm, all office equipment should be turned off or
unplugged.

 

  •  

Keep coffee and other beverages away from electrical equipment such as copy
machines.

 

  •  

Paper shredders should be operated with extreme caution. Keep ties, dangling
jewelry and loose clothing from machines by standing to the side of the machine.
Always stand in a position that is accessible to the “off” switch. Always turn
off after each use and do not force paper. Do not attempt to un-jam the shredder
unless the power is turned off.

 

  •  

Unplug electric staplers and pencil sharpeners before opening them for cleaning
or repair.

 

  •  

Replace burned-out light bulbs or fluorescent bulbs promptly and dispose of them
properly.

Flammable and Hazardous Materials

 

  •  

Keep all flammable materials away from possible ignition sources and in approved
containers, with the contents labeled for identification. Containers must not be
left uncapped.

 

  •  

Do not use aerosol sprays, cleaners, or insect repellent near ignition sources.

 

  •  

Keep portable electric heaters away from furniture and other flammable
materials. Never block forced-air heater outlets.

 

  •  

Do not allow paper or other flammable material to accumulate behind copy
machines.

 

  •  

Do not use solvents to clean a copy machine, printer, or tape drive until it has
cooled.

 

  •  

Spilled liquid should be identified and removed immediately. Follow recommended
safe-handling procedures if warranted.

 

31



--------------------------------------------------------------------------------

  •  

Fumes or gasses generated from equipment, such as ammonia gas from blue line
reproduction machines, must be properly ventilated or exhausted as recommended
by the manufacturer.

 

  •  

Solvent, paints or other chemicals, such as those used in building models,
should only be used when approved by the supervisor, and then, only in a well
ventilated area.

Doors and Walkways

The following are some safety tips in relation to the opening of doors:

 

  •  

Open a door slowly. Expect someone to be on the other side.

 

  •  

If a door opens towards you, approach it from the side.

 

  •  

When working alone, never carry items that prevent you from opening a door
easily with a free hand.

 

  •  

Use the handrails on stairs.

 

  •  

Never run on stairs. Always keep at least one hand free.

 

  •  

Keep doors and hallways clear of boxes and other obstructions.

 

  •  

Clearly mark all exits and replace burned-out light bulbs in exit signs
promptly.

 

  •  

Report loose or torn carpeting.

 

  •  

Approach blind corners with caution, especially near coffee rooms, reproduction
rooms, and other heavily traveled areas. If corner mirrors are available, use
them to see if people are approaching from the opposite direction.

Personal Safety:

 

  •  

Use caution when wearing high heels or hard heels that may be hazardous on
slippery floors or stairs. Shoes should be kept on in the office except in
approved special circumstances.

 

  •  

Never use a wastepaper basket as an ashtray. Never empty an ashtray into a
wastebasket.

 

  •  

The overall Project Smoking Policy shall determine office smoking designations.

 

  •  

Do not smoke near computer facilities or while handling computer tapes or paper.
Never smoke in record storage or filing areas except where approved. Never smoke
when using flammable solvents for cleaning copy machines or typewriters. Never
leave a burning cigarette unattended in ashtray. Smokers should not abuse the
right of others to a healthful work environment.

 

  •  

Dispose of broken glass in marked containers such as boxes. Never throw loose
glass pieces into a wastebasket.

 

32



--------------------------------------------------------------------------------

  •  

When changing paper or removing paper jams, avoid touching the heated part of
the copying machines or microfiche reader/printer machines. Never stick a metal
object such as a letter opener into a machine.

 

  •  

Close the cover on the copying machine during reproduction to prevent eye injury
caused by intense light.

Use of protective gloves is required when using solvents or cleaners on copy
machines. Whenever possible, the vendor representative contracted to provide
technical assistance should be contacted to ensure that copy machines are in
good working order.

Back Injuries:

The implementation of the following ergonomics plan will assist in the
minimization of chronic back pain associated with working for extended time
periods in the same position. On-the-job back strain can be reduced by
following:

Desk Chair Adjustment:

 

  •  

Adjust the desk chair to support and encourage the natural curvature of the
spine.

 

  •  

If offered a choice of desk chairs, office employees should choose one that has
a concave seat and slightly rounded edges. This configuration tilts the pelvis
forward and eases the stress on the lower body.

 

  •  

Improper chair height restricts the blood circulation to the back, legs, and
feet. While seated, adjust the chair height so the entire sole of the foot is
resting squarely on the floor or on a footrest. Chair height is also correct
when the bent knee is positioned slightly higher than the seat of the chair.

 

  •  

The backrest of the chair should support both the upper and lower back.

Lifting:

When lifting heavy materials, office workers should:

 

  •  

Use mechanical lifting devises, if possible.

 

  •  

If you must lift manually, do so with the legs, not with the back. Keep the load
close to the body.

 

  •  

Don’t twist or bend the torso when lifting. Keep actions such as holding,
carrying, pushing, and pulling to a minimum. Lift at a slow, smooth pace and, if
lifting several objects, rest adequately between exertions to avoid fatigue.

 

  •  

Office workers should always ask for help with bulky objects.

 

  •  

If a worker has previously sustained a back injury, leave the lifting to someone
else.

 

33



--------------------------------------------------------------------------------

Health Hazards:

Chemical Exposure:

 

  •  

Office workers must be made aware that hazardous chemicals can present a serious
health risk even in an office environment.

 

  •  

To ensure personnel safety, suppliers will provide material safety data sheet
(MSDS) that details the hazards and precautions for working with supplies that
contain hazardous chemicals. Office workers should consult the MSDS manuals for
information on specific chemical agents that may be encountered in their work
areas.

 

  •  

All personnel should be oriented on the basic understanding of MSDS product
information and the potential exposures in their immediate work areas.

 

  5.1.1 Emergency Control

In the event of an emergency, the following is an outline of the required
response of office occupants.

ALL PERSONNEL WILL:

 

  •  

Familiarize themselves with this section of the Safety manual, locations of
Emergency Exits, Fire Extinguishers, and Emergency Telephone Numbers in the
offices and also the location of the Assembly Points outside of the office
building.

Employees have an equal responsibility and obligation in ensuring the office is
a safe workplace. Any fire or safety hazard must be brought to the attention of
their respective supervisor/manager immediately for their prompt action.

WHAT TO DO IN THE EVENT OF FIRE:

 

  •  

Alert the occupants of the office and notify the nearest Supervisor/Manager.

 

  •  

Dial established contact number and clearly say, “This is an emergency,” Nature
of emergency, Place of Emergency, and Your Name.

 

  •  

Attempt to contain the fire, if trained to do so and if your safety and the
safety of others are not jeopardized, until relieved by the fire department or
additional personnel.

 

  •  

If you are unsuccessful or you are not trained to deal with the fire, close all
doors and go to your assembly point. Once evacuated do not attempt to re-enter
the building to save anything.

 

34



--------------------------------------------------------------------------------

PERSON HEARING A FIRE ALARM:

Any person hearing a Fire alarm or made aware of a fire in the offices will:

 

  •  

Switch off all electrical equipment in their immediate workplace if time
permits.

 

  •  

Close (but not lock) all doors and windows in their immediate workplace if time
permits.

 

  •  

Proceed (with visitors, if any) to the designated assembly point via planned
escape routes in an orderly manner.

RECEIVING A BOMB THREAT

Bomb threats are normally by telephone. If a bomb threat is made to an
individual on an office extension the following procedure will be adhered to:

 

  •  

If a bomb threat or other threatening call is received, write the conversation
as accurately and completely as possible. If possible signal another person for
any assistance.

 

  •  

Try to keep caller talking as long as possible with the objective of finding
out:

WHERE IS IT?

WHEN WILL IT GO OFF?

HOW GENUINE IS THE THREAT?

WHY WAS IT PLACED?

Why Was It Placed?

 

  •  

At the first time of a pause by the caller, say “Speak Up, I have trouble
hearing you.” If the caller repeats, continue writing as before. This time
concentrate on voice pattern, accent, background noise and ask questions, the
first being “WHERE” and the second “WHEN.”

 

  •  

Above all it is important that you remain calm, keeping in mind the fact that
there are many hoax calls.

 

  •  

Immediately after the caller hangs up, repot the call to management (unless they
are already informed).

 

  •  

When reporting the call is sure to include any pertinent data you obtained from
the caller, particularly as to the locations of the device and time limit. For
example, the caller may state “you have thirty minutes before explosion,” etc.

 

  •  

Do not discuss the call with anyone other than appropriate personnel.

 

35



--------------------------------------------------------------------------------

MANAGEMENT OF BOMB THREATS

On receiving a bomb threat the site supervisor/management will either:

 

  •  

Sound the Fire Alarm to evacuate the building where no time of explosion is
given. Evacuation is then the same as it would be for fire.

 

  •  

Contact law enforcement and provide information about the threat.

ASSEMBLY AREAS

Personnel should know the exact location of their assembly area. This will be
specified in the emergency action plan for each site or location.

 

  5.2 Job Visits by Office Personnel / Vendors / Third Party

A visitor shall be fully escorted in the field area by an employee who has
attended the Safety Orientation and is familiar with the physical settings. All
visitors must be processed through the visitor orientation set up by LES.

Emergency Response:

The visitor is responsible for understanding emergency response procedures and
requirements for a project visit, and for abiding by those requirements.

The visitor must know the following:

 

  •  

The type of emergencies that could occur during a Project visit may be fires,
natural disasters, medical incidents, evacuations, etc.

 

  •  

The emergencies associated with each alarm in the alarm system and related
codes.

 

  •  

Response procedures for each type of emergency.

 

  •  

Assembly locations

 

  •  

Follow the instructions of their escort.

 

  •  

Emergency response will be provided by YATES personnel.

 

6.0 Personal Protective Equipment

All personnel will acquire and use personal protective equipment known as PPE in
all designated work areas and during all aspects of work. PPE will comply with
ANSI, NFPA, OSHA requirements.

PPE will be available for use prior to commencement of any work. There will be
detailed and specific PPE requirements documented on the Permit to Work (PTW)
and/or the Safety Task Assessment (STA) form.

 

36



--------------------------------------------------------------------------------

All employees must have the required PPE on PRIOR to exiting their vehicle.

All PPE, be it required or specialized, should be acquired from site supervision
and from the approved Yates PPE list. Individual contractors must supply the
required PPE for their employees.

All Yates personnel should be trained in the proper fit and use of their PPE at
initial safety orientations. Additional training and fit testing will be require
for the use of specialty equipment. This training will be scheduled by site
supervision as required. Documentation of successful completion of training will
be located in the Yates Corporate Safety Department files.

 

  6.1 Eye and Face Protection

Safety Glasses with side shields that meet ANSI Z87.1 1968 will be worn as
required by the job site. Safety Glasses must be clear or slightly tinted. Dark
tinted safety glasses should not be worn on the worksite when low light or dim
conditions exist and are prohibited inside of buildings.

Prescription eyewear should also be of ANSI Z-87 designation. Oversized safety
glasses with side shields to wear over prescription eye wear will be permitted
on a temporary basis when safety glasses are required on the site.

Spoggles will be kept on the employee’s person at all times.

Face shields must be worn when working on or in close proximity to the following
work activities.

If conditions exist where a face shield does not provide adequate eye
protection, goggles, fectoggles, spoggles, etc. may be used as an additional
means of eye protection.

 

  A. Grinding or chipping any material

 

  B. Using hand or power wire brushes

 

  C. Hauling caustics, acids or other chemicals where spills or splash hazards
may exist.

 

  D. Operating abrasive blasting equipment

 

  E. Operating masonry saws

 

  F. Operating abrasive cut off saws

 

  G. Operating powder actuated tools

 

  H. Any operation that subjects the eyes or facial area to flying particles.

Operations conducted inside office/enclosed structures that are free from
potential hazards are exempt from protective eyewear usage.

Contact lens may be approved for use on a case-by-case basis.

The following persons may be exempt from wearing company issued safety glasses:

 

  •  

Employees in offices where hazards to the face and eyes do not exist.

 

37



--------------------------------------------------------------------------------

  •  

Persons wearing prescription glasses. Employees or visitors who wear
prescription glasses must wear prescription spectacles with side shields that
meet the OSHA requirements or wear mono goggles over their prescription glasses.

 

  •  

Employees sighting through transits, levels or similar instruments may remove
their eye protection for the purpose of making the sighting, then immediately
replace them.

 

  6.2 Head Protection

Hard Hats meeting ANSI Z 89.2 1971 Standards may be required to be worn on the
job site. If hard hats are required, they will be free from external
modifications, such as painting and holes, and should not have any stickers
applied other than those furnished by Yates management.

Hard Hat Requirements

Plastic or fiberglass hard hats meeting ANSI standards Z 89.2 1971 class B shall
be worn by all employees, subcontractors and visitors while on the work site,
except while working inside offices. Positively no metallic hats, bump caps, or
baseball type hats will be permitted. Hard hats should be worn with the head
harness/liner properly oriented, front to back (exceptions to be made on a
case-by-case basis for approved applications i.e. some welding applications)
with a minimum of 1-1/4” clearance between the top of the head and the shell. A
hard hat with a cracked, damaged or altered shell must never be worn. It must be
disposed of immediately and replaced with a new hat. The suspension and
sweatband for the hard hat that has deteriorated and is in poor condition must
also be replaced.

Operations conducted inside office/enclosed structures that are free from
potential overhead hazards may be exempt from hard hat usage.

All hard hats must be worn with the brim facing the front at all times.

Hearing Protection

Approved hearing protection may be required to be worn in certain areas.
Disposable earplugs should be available at the worksite and readily accessible
for all personnel.

Alternate types of hearing protection may be required based on the special needs
of the user (i.e. hearing aid wearers). Yates management should be made aware of
any special needs so that each user can be provided the level of protection
needed for specific job requirements.

Hearing protection shall be worn in posted areas or when noise levels exceed
permissible levels as defined by OSHA 1926.52 Table D-2 Minimum 90dBA in 8 hrs
maximum 115 dBA in 1/4 hr or less. Exposure to impact or impulsive noise should
not exceed 140 dBA peak sound pressure level. Commercially manufactured ear
plugs or muffs must be used. Ear plugs must be washed as frequently as needed to
prevent dirt or foreign particles from entering the ear canal. Improvised ear
plugs made of any type of material are prohibited. Disposable ear plugs will
also be available.

Hand Protection

Hand protection is required where it is deemed appropriate for safe job
performance. Gloves approved for use on the worksite may be obtained from the
Yates management/supervision.

 

38



--------------------------------------------------------------------------------

Hand protection will be used by all personnel when handling rough, sharp edged,
abrasive material, or when the work subjects the hands to lacerations,
punctures, bruises or burns, either thermal or chemical. Employees who are
handling caustics, acids or chemicals shall wear rubber gloves that are approved
for that particular operation. Gloves will be kept on all employees’ person at
all times.

Foot Protection

All personnel should wear protective leather steel toed or composite footwear,
reaching above the ankle. A firm evenly gripping sole is recommended and should
be appropriate for the work being performed. Steel toes may be required, but
stronger synthetic substitutes that offer the same or better protection could be
considered. Steel toed tennis shoes are not allowed on site.

Recognized office environments which are free from potential hazards are exempt
from wearing protective footwear.

Clothing Protection

Personnel should report to work clothed in shirts with a minimum of a 4 inch
sleeve and long pants. Coveralls that meet these criteria are permitted.

High Visibility vests with reflective strips are to be worn at all times so that
employees will be more visible to traffic both equipment and vehicular travel on
the River Downs project. T-Shirts (Hi-Vis) are not allowed on the River Downs
project.

It is imperative that proper clothing be worn at all times while on the job site
to prevent injury to the individual. No sleeveless shirts or tank tops will be
permitted. Shirts must have a minimum of a 4” sleeve. Long sleeve shirts are
strongly recommended for persons engaged in any work activity where particulate
may come in contact with the skin. No shorts or cut off pants are allowed. Pants
(trousers) must be full length but not extend over the heel, creating a tripping
hazard. Special protective clothing will be required in such operations as
welding & cutting, handling caustic materials, acids or toxics. Employees should
contact their supervisor before performing work to determine proper dress and
requirements for personal protective equipment for their own safety against
existing hazards. Permits, if required, will indicate necessary P.P.E. for safe
work.

Other specialty items such as rain suits and coveralls for special applications
may be necessary and will be based on job conditions and requirements.

Fall Prevention / Protection

Fall protection equipment will be worn for all work performed above four
(4) feet. All equipment is to be inspected before use by the employee that will
be using the equipment.

Personnel will be trained as required in the proper use of equipment, selection
of tie-off points, and proper fit. Failure to comply with fall protection
guidelines could result in immediate termination.

The use of unapproved fall protection equipment on the job site is strictly
prohibited.

Fall protection equipment must be worn when working 4’ or more off of the
ground.

 

39



--------------------------------------------------------------------------------

  6.3 Respiratory Protection

Approved respiratory protection may only be issued to and worn by personnel who
have successfully completed Respirator Training and have been approved by
medical testing. The testing and training will include but is not limited to the
following:

 

  •  

Occupational Medical Screening for use

 

  •  

Respirator use and Limitation Training

 

  •  

Orientation of approved respirators for use on job site

 

  •  

Qualitative and Quantitative Fit Test for each respirator

 

  •  

Specialty Respiratory protection training (if required)

The documentation of this training will be maintained in Yates files. A list of
employees which have completed this training will be available from the Vice
President of Safety or his designee.

Approved respirators should be disposable in nature whenever possible.
Maintenance and certifications of SCBA’s and other similar equipment will be
furnished by a third party provider.

 

7.0 Operations / Work Practices

The following are basic safety rules which define the parameters for work
execution and risk reduction for all personnel. They are based on solid accepted
industry practice for risk reduction, OSHA regulatory directives, and other
incorporated rules.

 

  7.1 Basic Safety Rules

 

  •  

Safe performance is a condition of employment. It is extremely important to obey
rules and be fully compliant with procedures.

 

  •  

Employees are held accountable for their actions and the impact their actions
have on others.

 

  •  

Disciplinary action shall be enforced, as required.

 

  •  

PPE use is required for all personnel. This is dependent on site requirements.

 

  •  

Horseplay is strictly prohibited.

 

  •  

The possession, use, or being under the influence of illegal drugs or alcohol is
subject to immediate dismissal.

 

  •  

All occupational injuries and illness, regardless to how minor, must be reported
to supervision immediately. The OCIP on site nurse will be contacted
immediately.

 

  •  

Tools and equipment will be maintained in accordance with requirements and in
good operating condition.

 

40



--------------------------------------------------------------------------------

  •  

Tools and equipment are to be inspected prior to each use. Damaged or defective
tools are not to be used. Tools are not to be welded, heated, or altered from
the originally manufactured state.

 

  •  

The use of a knife to strip electrical wire is prohibited. A tool manufactured
for this purpose shall be used.

 

  •  

The use of home-made tools is prohibited.

 

  •  

Materials, tools, or other objects are not to be dropped or thrown from elevated
work areas.

 

  •  

Barricades and/or signs are placed where necessary to warn against hazardous
conditions or activity. Employees will comply with all safety signage and
erected barricades.

 

  •  

Access to emergency equipment, fire extinguishers, alarm boxes, hose houses,
etc., is maintained at all times.

 

  •  

Firearm/weapons on the worksite are prohibited.

 

  •  

Unsafe conditions and activities must be reported immediately to Yates
management.

 

  •  

Enter field site areas only when authorized by the contractor and the owner.

 

  •  

Keep scaffolds, overhead landings, walkways, catwalks, etc., free of loose tools
and materials.

 

  •  

All work activity will be undertaken in a safe manner in accordance with OSHA
guidelines and acceptable industry practice.

 

  •  

Obey traffic regulations and rules.

 

  •  

Hair length that exceeds the collar will be maintained to prevent entanglement
in rotating machinery.

 

  •  

Beards and mustaches may be prohibited in some locations where respirator
requirements are in effect.

 

  •  

Smoking is permitted in marked designated areas only.

 

  •  

Consumption of food and beverages, including water, may require consumption in
designated areas only.

 

  •  

Watches, rings, and loose fitting, or dangling jewelry should not be worn while
using moving/rotating tools and equipment or on electrical equipment. This
policy includes wedding rings.

 

41



--------------------------------------------------------------------------------

  7.2 Hazard Warnings/Barricades

 

  •  

Yates will have warning signs and barricades in place throughout the worksite as
required.

 

  •  

All signage will comply with ANSI color code and OSHA compliant verbiage.

 

  •  

All signage will be in English and Spanish (where required).

 

  •  

All crane lifting operations should use barricade tape and warning signs of
“Overhead Work in Progress” and have controlled access zones set up.

 

  •  

Confined Space operations will have a sign posted at all entry points as
follows: “Confined Space – Entry by authorized Personnel Only” and a “No entry”
when personnel are not inside Confined Space.

 

  •  

All work activity where the potential for tools or material to fall below will
have the lower level barricaded and set up as a controlled access zone.

 

  •  

Yellow Woven Barricade Tape:

 

  •  

All barricaded areas will require 360 degrees of coverage – meaning that they
are of risk or danger must be clearly defined using the woven barricade tape.

 

  •  

The tape must be up and maintained at all times

 

  •  

Person’s needing to enter a barricaded area must obtain permission from the
controlling person listed on the information tags

 

  •  

The tape must have appropriate signage defining the following items

 

  •  

The purpose for the barricade

 

  •  

The person to contact regarding the barricading, including phone number

Date of erection; and duration

 

  •  

Any person authorized to enter must sign in on the controlling subcontractor’s
AHA PRIOR to entry

 

  •  

Unauthorized entry may lead to disciplinary action, up to and including
termination

 

  •  

Red Woven Barricade Tape:

 

  •  

Barricaded areas will require 360 degrees of coverage – meaning that they are of
risk or danger must be clearly defined using the woven barricade tape.

 

  •  

The tape must be up and maintained at all times

 

  •  

Person’s needing to enter a barricaded area must obtain permission from the
controlling person listed on the information tags

 

42



--------------------------------------------------------------------------------

  •  

The tape must have appropriate signage defining the following items

 

  •  

The purpose for the barricade

 

  •  

The person to contact regarding the barricading, including phone number

 

  •  

Date of erection; and duration

 

  •  

Any person authorized to enter must sign in on the controlling subcontractor’s
AHA PRIOR to entry

 

  •  

Unauthorized entry may lead to disciplinary action, up to and including
termination

 

  7.3 Confined Space Entry

Purpose:

The following procedure must be followed to ensure unauthorized personnel entry
and safe entry/work within any workspace that is deemed by Yates Management as
“Confined” based on the requirements of the OSHA Standards.

Scope:

This procedure applies to all personnel whose duties require entry into confined
spaces.

Responsibility:

All superintendents will be responsible for administering this procedure and
insuring that their personnel are in compliance.

Definitions:

A confined space which has limited openings for entry and exit, unfavorable
natural ventilation, and is not designed for continuous human occupancy.

One or more of the following conditions may also be present to create a confined
space:

 

  •  

Possibility of engulfment or entrapment

 

  •  

Exposure to a contaminated atmosphere

Typical confined space includes, but is not limited to, utility manholes,
sewers, excavations, open tanks, vats, barges, stacks, silos, furnaces,
exchangers.

An authorized entrant is a person who is properly trained and authorized to
enter a confined space. The name of the authorized entrant(s) will be shown on
the confined Space Entry Permit. They will also log in/out upon entry/exit on
the Confined Space Entry Log, which will be located with the attendant.

A properly trained attendant is the individual whose primary responsibility is
to remain immediately outside the entrance of the confined space and monitor the
authorized entrants. The person may also be referred to as a “Hole Watch.”

 

43



--------------------------------------------------------------------------------

Entry is the act by which a person intentionally passes through an opening into
a confined space. Entry is considered the action of the entrant’s face or any
other body part breaking the plane of the opening of the confined space.

A confined space is considered to have an oxygen deficient atmosphere if it
contains less than 19.5% oxygen by volume.

A confined space is considered to have an oxygen enriched atmosphere if it
contains more than 23.5% oxygen by volume.

Blanking/Blinding is the absolute closure of a pipe, line, or duct to prevent
the transfer, movement, or passage of any material.

Isolation is the process whereby the confined space is removed from service and
completely protected against the possible release of material or energy.

Compliance with Client Programs

Yates will comply with all owner Confined Space requirements, provided that the
owner’s requirements meet or exceed OSHA requirements. All permit requirements
will be met prior to starting work.

Oxygen Deficient Atmospheres

Normal air contains 20.9 percent oxygen. Oxygen-deficient atmospheres contain
less than 19.5 percent oxygen. Never permit any employee to work in any
atmosphere having oxygen content below 19.5 percent without ventilation
sufficient to introduce an acceptable level of oxygen into the vessel or use
supplied air respirators.

Combustible Atmospheres

Combustible gas and vapor hazards include naturally occurring gases and vapors
of a large group of liquids used as fuels and solvents. Some of these liquids
vaporize quickly. Both gases and vapors, when mixed with air, may burn or
explode when in contact with an ignition source. Besides having a fire and
explosion potential, many combustible gases and vapors are also toxic.

Some flammable gasses and vapors are heavier than air. Often these gases and
vapors are found in sewers, pits, and other low-lying confined areas. Oxygen
enriched atmospheres or oxygen in concentrations at 23.5% and above constitute a
danger due to the fact that oxygen accelerates the combustion process. Do not
allow employees to work in oxygen enriched atmospheres at or above 23.5%

Toxic Atmospheres

Toxic substances are commonly found in industry as well as being generated by
natural processes. Included are all gases and vapors which are known to produce
disease, acute discomfort, bodily injury, or death.

Some gases, in low concentrations, are mildly irritating to the respiratory and
nervous systems. At high levels, they cause death. These gases work by
paralyzing either the body sensory or

 

44



--------------------------------------------------------------------------------

pulmonary functions. Death results from asphyxiation. Common irritants found in
industrial construction are hydrogen sulfide (H2S), sulfur dioxide (SO2), and
nitrogen dioxide (NO2).

Isolation and Lockout

Any confined space that cannot be isolated from the possible release of
hazardous substances must be treated as if the space actually contained them.
All valves must be locked closed on lines leading to the confined workspace. All
bleed-off, drain or vent valves must be locked open. Whenever possible, the
lines should be taken apart with sections removed or misaligned. Blinds must be
inserted between flanged connections, double block and bleed configurations are
also acceptable methods to use when isolating. Be sure that blinds are of
sufficient strength to handle any pressure buildup if the pump were accidentally
turned on. Pumps must be locked out before entry is permitted. The main switch
to the electrical power supply for the pump or any agitator or mixer motor must
be locked in the OFF position.

Locks should individually keyed and should be in the possession of the employee
working in the confined space. If subcontractors are working in the confined
space, each subcontractor should have their own lock and key. Using this method,
no one can restore power until everyone is out of the confined space. As further
warning, a tag must be used in conjunction with the use of locks. See
Lockout/Tag-out Procedures.

Clean and Purge The Confined Area

Once the space has been isolated, it must be cleaned, purged, and ventilated.
The extent of these procedures depends on the nature of the material in the
space, decomposition or other chemical reactions that may affect the atmosphere,
the level of residue and amount of scale buildup on the inside walls, the
configuration of the space, and the size and location of manholes, hatches and
vents.

A confined area that has been used to store liquids, chemicals, or gases must be
purged of all sediment, sludge, or residue. Even small amounts of materials can
create lethal quantities of hazardous gases or vapors in a confined area. These
steps should be followed:

Empty the vessel and drain or pump out remaining sludge and residue.

Flush the vessel, if possible. Flushing can range from simply hosing the walls
and floor to complete filling and draining of the container.

It may be necessary to purge the vessel further with steam, nitrogen, or an
inert gas after it has been flushed. The environment inside the vessel is tested
at this point to determine if further purging is necessary. If sediment adheres
to the walls or floor, or if corrosion scale or rust is heavy, purging is almost
always necessary. If steam is used, the vessel must be purged long enough to
release residuals from the rust and scale.

Ventilate the Confine Area

Any confined area, regardless of its contents, must be ventilated to eliminate
oxygen deficiency and accumulated combustibles or toxic substances. The area
must be sufficiently ventilated so the combustible levels do not exceed their
respective threshold limit values (TLV).

 

45



--------------------------------------------------------------------------------

Any system of positive ventilation must maintain a constant flow of fresh air
throughout the confined space.

When combustible are purged, any spark source outside the area such as an
electric or combustion motor should be kept away from the discharge stream.

After the area has been cleaned, purged and ventilated, the atmosphere is
retested for oxygen deficiency, combustibility, and toxicity. If the atmosphere
still tests positive for any hazard, further cleaning, purging, and ventilation
may be necessary before entry is permitted.

Entry Permit

All work performed in confined space must be done under a confined space entry
permit system. In operating facilities, the customer may already have an
established confined space entry procedure. If so, the customer’s procedures may
be used. Often, the owner/client will also have information on any special types
of hazardous materials that may be found in their various operational units.

The purpose of an entry permit is to ensure that all necessary precautions are
taken before any confined space entry is made. The type of operation to be
performed in a confined space will determine the safety requirements necessary
during the work.

Entry Procedures

Everyone working in a confined space must be properly trained in safe entry and
rescue procedures. They must have a thorough knowledge and understanding of
their equipment and the potential hazards that exist. All confined space entry
equipment will be on hand before an entry is allowed. It may contain items such
as a SCBA, Portable air horn, Safety harnesses, etc. General air compressors
will not be used for breathing air unless a plan is in place to assure worker
safety.

Under no circumstances will anyone enter a confined work space without first
testing it for hazardous environments. At least one safety observer or “HOLE
WATCH” must be stationed at the entrance. This Hole Watch must be a trained,
competent person capable of monitoring the work in the confined space. In
addition, he must be properly equipped with communication and rescue equipment
and be capable of removing the worker from outside of the confined space in an
emergency. The hole watch will keep an accurate entry log of all personnel
entering and exiting the confined space. It will consist of entrant’s names and
times in and out.

Anyone entering a confined space must wear a safety harness and lifeline. In
instances where the work being performed restricts the use of harnesses and
lifeline attachment to the employee in the vessel, at least one harness and
lifeline shall be present in the vessel, ready for attachment in an emergency.
If the internal atmosphere is oxygen deficient or contains toxic gases, proper
respiratory protection must be worn.

Protective clothing should be worn where burning or irritating substances may be
encountered. Where flammable vapors may be present, use only non-spark type hand
tools. Electric power tools must be grounded and have ground fault circuit
protection.

Hole Watch and Rescue personnel must be trained in the use of and equipped with
Self Contained Breathing Apparatus. A means of communication between employees
in the

 

46



--------------------------------------------------------------------------------

confined space and Hole Watch personnel as well as two-way communication with
additional rescue personnel must be continually maintained. Rescue personnel
enter the space only if the lifting or moving of the worker with the safety
harness and lifeline is impossible.

Rescuers must not attempt to rescue anyone from hazardous atmospheres without
proper respiratory equipment. Rescuers are instructed not to enter the confined
space unless others are standing by, in the event additional help is required in
the rescue mission.

If vertical rescue is needed, appropriate hoisting devices will be in place
ready for immediate use. If horizontal rescue is needed the lifeline must be
watched continually to ensure that it does not become tangled.

Training

Yates will provide training to employees whose work requires them to enter
confined spaces. The training will be sufficient to provide the understanding,
knowledge and skills necessary for safe performance of work in a confined space.

Employees will be trained prior to being assigned to work in a confined space,
when a change in assignment occurs, when there is a change in the hazard within
the confined space for which the employee has not had previous training and
whenever The Company believes that changes have occurred in the confined space
that dictates retraining of the involved employees.

Yates will maintain certification of training consisting of records that contain
the employee’s name, signature of the instructor(s) and the date and duration of
the training.

 

  7.4 Assured Grounding

Before planning and construction begins with the electrical subcontractor at
tie-ins and shut downs Yates supervision will discuss all lockout and tag out
procedures applicable. All potential electrical hazards will be discussed with
Electrical subcontractor prior to beginning construction. All electrical
equipment temporary and permanent shall comply with National Electrical Safety
Code (NFPA 70).

Additional elements to these requirements are, but not limited to, the
following:

 

  •  

Domestic or household use type plug/cords are prohibited.

 

  •  

Only cords and plugs designed for heavy or extra hard usage are allowed.

 

  •  

All generating A/C equipment will have a functioning ground-fault or ELCB.

 

  •  

mA cut-off will function at 30mA

 

  •  

This process shall fully apply to welding machine A/C converters.

 

  •  

The use of “home-made” splices in electrical cords is strictly prohibited.

This procedure describes the requirements to assure the installation and
maintenance of equipment grounding conductors for temporary wiring on
construction sites in accordance with Paragraph (b)(l)(iii) of Part 1926.404 of
the Occupational Safety and Health Regulations.

 

47



--------------------------------------------------------------------------------

An assured grounding inspection procedure may be implemented for all temporary
services, electrical tools, and cord sets used on Yates projects regardless of
the amp rating or type of power source used.

A qualified person will be assigned to be responsible for repairing and
inspecting all project electrical tools in accordance with the following
procedure.

This procedure will include, but not be limited to, all portable electric tools,
cord sets, and temporary services.

Equipment grounding conductors will be installed and maintained in accordance
with the following procedure:

 

  •  

All 120 volt, single-phase, 15-and 20-ampers receptacles will be of the
grounding type by connection to the equipment-grounding conductor of the circuit
supplying the receptacles in accordance with the applicable requirements of the
National Electric Code.

 

  •  

All 120 volt cord sets (extension cords) will have equipment-grounding conductor
which will be connected to the grounding contacts of the connector(s) on each
end of the cord.

 

  •  

The exposed non-current carrying metal parts of 120 volt cord and plug-connected
tools and equipment that are likely to become energized will also be grounded in
accordance with the applicable section of the National Electric Code.

Visual Inspection – Employees will be instructed to visually inspect
receptacles, flexible cord sets (extension cords), except those that are fixed
and not exposed to damage, and equipment connected by cord and plug before each
day’s use for external defects such as deformed or missing pins or insulation
damage and for indication of possible internal damage. Where there is evidence
of damage, the damaged item will be taken out of service and tagged until it has
been tested and any repairs have been made, or it will be discarded.

All 120 volt, single-phase, 15- and 20-ampere receptacles which are not a part
of the permanent wiring of the building or structure, 120 volt flexible cord
sets, and 120 volt cord and plug-connected equipment required to be grounded
will be tested as follows:

 

  •  

All equipment grounding conductors will be tested for continuity and will be
electrical continuous.

 

  •  

Each receptacle and attachment cap or plug will be tested for correct attachment
of the equipment-grounding conductor. The equipment-grounding conductor will be
connected to its proper terminal.

Testing Schedule

All required tests will be performed:

 

  •  

Before first use.

  •  

Before equipment is returned to service following any repairs.

 

48



--------------------------------------------------------------------------------

  •  

Before equipment is used after any incident which can be reasonably suspected to
have caused damage (for example, when a cord set is run over).

 

  •  

At intervals not to exceed three months, except that cord sets and receptacles
which are fixed and not exposed to damage will be tested at intervals not
exceeding six months.

Test Record – Test verification will be by means of color coded marking tape on
the receptacle, cord set, or equipment to identify that it has passed the test
and to indicate the month in accordance with the following color coding table:

 

January – Orange

   May – Orange    September – Orange

February – Blue

   June – Blue    October – Blue

March – Red

   July – Red    November – Red

April – Yellow

   August – Yellow    December – Yellow

Results of this test for all electrical tools and equipment will be recorded and
kept on site. These are to be reviewed periodically to ensure that all
electrical tools are being tested as required. These records will be made
available upon request.

 

  7.5 Electrical Equipment and Tools

All electrical equipment temporary and permanent shall comply with National
Electrical Safety Code (NFPA 70).

 

  •  

All electrical equipment and tools will be inspected by a qualified Yates
employee and will be color coded indicating the month of the inspection.
Electrical Equipment Inspectors will have an experience level that allows for a
competent person designation.

 

  •  

Homemade tools and tools in less than fully functional condition will not be
allowed in the Project.

 

  •  

All electrical connections will be either twist type or direct male to female
connection that is covered by rounded plastic. The use of any domestic/household
use plugs or connections are prohibited within the work areas

 

  •  

All equipment that have installed guards will maintain those guards properly
adjusted.

 

  •  

Grinding wheels will be properly inspected before installation and only the
appropriate type used.

 

  •  

Hammers with “mushroomed” heads are prohibited.

 

  •  

Files will be fitted with appropriate handles.

 

  •  

A cheater bar will not be used as leverage for any equipment.

 

  •  

Specific requirements are mandated for Electrical Testing Equipment.

The following basic information will apply:

 

49



--------------------------------------------------------------------------------

Acceptable test instruments (less than 1000 V) include but are not limited to:

Multi-meter

0-300 V Any suitable meter approved by the Project

Low voltage voltmeter

301 – 500 V Fluke or equivalent 10, 20, or 80 series digital multi-meter. Low
voltage voltmeter

501 – 1000 V Fluke or equivalent 10, 20, or 80 series digital multi-meters in
conjunction with a Fluke or equivalent 80 K 6 high voltage probe.

Voltage-rated high voltage test equipment (>1000 V) includes:

 

  •  

Phasing testers

 

  •  

High voltage voltmeters and High voltage detectors classified as capacitance,
electronic, neon, and resistance

 

  •  

Voltage-rated live-line tools (>1000 V) will be limited to Fiberglass Reinforced
Plastic (FRP)

Employees must:

 

  1. Keep all tools in good condition with regular maintenance.

 

  2. Use the right tool for the job.

 

  3. Examine each tool for damage before use.

 

  4. Operate according to the manufacturer’s instructions.

 

  5. Provide and use the right protective equipment.

7.6 Power Tools and Equipment

Power tools and equipment will be subject to an inspection program utilizing
color coding to designate the month of the inspection:

 

January – Orange    May – Orange    September – Orange February – Blue    June –
Blue    October – Blue March – Red    July – Red    November – Red April –
Yellow    August – Yellow    December – Yellow

Power Tool Precautions

There are several types of power tools, based on the power source they use:
electric, pneumatic, liquid fuel, hydraulic and powder actuated.

 

50



--------------------------------------------------------------------------------

Employees will be trained in the use of all the tools they use as part of their
job—not just power tools. They must understand the potential hazards as well as
the safety precautions to prevent those hazards from occurring.

The following general precautions should be observed by power tools users:

 

  •  

Follow manufacturer’s recommendations.

 

  •  

Never carry a tool by the cord or hose.

 

  •  

Never yank/jerk the cord or the hose to disconnect it from the receptacle.

 

  •  

Keep cords and hoses away from heat, oil, and sharp edges.

 

  •  

Avoid accidental starting. Disconnect tools when not in use, before servicing,
and when changing accessories such as blades, bits and cutters.

 

  •  

All observers should be kept at a safe distance away from the work area.

 

  •  

Secure work with clamps or a vise, freeing both hands operates the tool.

 

  •  

Tools should be maintained with care. They should be kept sharp and clean for
the best performance. Follow instructions in the user’s manual for lubricating
and changing accessories.

 

  •  

Be sure to keep good footing and maintain good balance.

 

  •  

The proper apparel should be worn. Loose clothing, ties, jewelry, or long hair
can become caught in moving parts.

 

  •  

All portable electric tools that are damaged shall be removed from use and
tagged “DO NOT USE”

 

  •  

All electric power tools must be double insulated or properly grounded.

 

  •  

Maintain good housekeeping. Cut-offs, scraps and other debris must be kept
picked up in work areas.

 

  •  

Electric tools should be operated within their design limitations.

 

  •  

When not in use, tools should be stored in a dry place.

 

  •  

Work areas should be well lighted.

Guards

Hazardous moving parts of a power tool need to be safeguarded. For example,
belts, gears, shafts, pulleys, sprockets, spindles, drums, fly wheels, chains,
or other reciprocating, rotating, or moving parts of equipment must be guarded
if such parts are exposed to contact by employees.

Guards as necessary should be provided to protect the operator and others from
the following:

 

51



--------------------------------------------------------------------------------

  •  

Point of operation

 

  •  

In-running nip points

 

  •  

Rotating parts, and

 

  •  

Flying chips and sparks

Safety guards must never be removed when a tool is being used.

Safety Switches

The following hand-held powered tools must be equipped with a momentary contact
“on-off” control switch: drills, tappers, fasteners, drivers, horizontal,
vertical and angle grinders with wheels larger than 2 inches in diameter, disc
and belts sanders, reciprocating saws, saber saws, and other similar tools.
These tools also may be equipped with a lock-on control provided that turnoff
can be accomplished by a single motion of the same finger or fingers that turn
it on.

The following hand-held powered tools may be equipped with only a positive
“on-off” control switch: platen sanders, disc sanders with discs 2 inches or
less in diameter, grinders with wheels 2 inches or less in diameter; routers,
planers, laminate trimmers, nibblers, shears, scroll saws and jigsaws with blade
shanks  1/4 inch wide or less.

Other hand-held powered tools such as circular saws having a blade diameter
greater than 2 inches, chain saws, and percussion tools without positive
accessory holding means must be equipped with a constant pressure switch that
will shut off the power when the pressure is released.

Powered Abrasive Wheel Tools

Before an abrasive wheel is mounted, it should be inspected closely and sound or
ring-tested to be sure that it is free from cracks or defects. To test, wheels
should be held up and tapped gently with a light non-metallic instrument. If
they sound cracked or dead, they could fly apart in operation and should not be
used. A sound and undamaged wheel will give a clear metallic tone or “ring.”

To prevent the wheel from cracking, the user should be sure it fits freely on
the spindle. The spindle nut must be tightened enough to hold the wheel in
place, without distorting the flange. Follow the manufacturer’s recommendations.
Care must be taken to assure that the tool’s spindle wheel RPM’s will not exceed
the abrasive wheel’s rated RPM’s specifications.

Due to the possibility of a wheel disintegrating (exploding) during start-up,
the employee should never stand directly in front of the wheel as it accelerates
to full operating speed.

Portable grinding tools need to be equipped with safety guards to protect
workers not only from the moving wheel surface, but also from flying fragments
in case of breakage.

In addition when using a powered grinder:

 

  •  

Always use eye, face, and hearing protection

 

  •  

Turn off the power when not in use

 

52



--------------------------------------------------------------------------------

  •  

Never clamp a hand-held grinder in a vise

Pneumatic Tools

All pneumatic tools and associated components will be utilized within the
parameters set by the manufacturer.

Pneumatic tools are powered by compressed air and include chippers, drills,
hammers, and sanders.

Pneumatic tools that shoot nails, rivets, or staples, and operate at pressures
more than 100 pounds per square inch, must be equipped with a special device to
keep fasteners from being ejected unless the muzzle is pressed against the work
surface.

Eye, face and hearing protection are required for employees working with
pneumatic tools.

When using pneumatic tools, employees must check to see that they are fastened
securely to the hose to prevent them from becoming disconnected. A positive
locking device attaching the air hose to the tool must be used. Crow’s
foot/Chicago fitting connections will require safety clips or short lengths or
wire to prevent accidental disconnects.

Airless spray guns that atomize paints and fluids at high pressures (1,000
pounds or more per square inch) must be equipped with automatic or visual manual
safety devices that will prevent pulling the trigger until the safety device is
manually released.

If an air hose is more than one-half inch inside diameter, a safety excess flow
valve must be installed at the source of the air supply to shut off the air
automatically in case the hose breaks.

In general, the same precautions should be taken with an air hose that are
recommended for electric cords, since the hose is subject to the same kind of
damage or accidental striking and presents tripping hazards.

A safety clip or retainer must be installed to prevent attachments, such as
chisels or a chipping hammer, from being unintentionally shot from the barrel.

Screens may need to be set up to protect nearby workers from being struck by
flying fragments around chippers, riveting guns, staplers, or air drills.

Compressed air guns should never be pointed toward anyone. The user should never
“dead-end” it against themselves or anyone else. They must never be used to
clean or dust off a person.

Workers operating a jackhammer must wear safety glasses, face shields, hearing
protection and adequate foot protection to prevent injury.

Liquid-Fuel Tools

A third type of tool is fuel-powered, usually by gasoline. Employees must
handle, transport, and store the gas or fuel only in approved flammable liquid
containers, according to proper procedures.

 

53



--------------------------------------------------------------------------------

Before the tank for a fuel-powered tool is refilled, the user must shut down the
engine and allow it to cool to prevent accidental ignition of flammable vapors.

If a fuel-powered tool is used inside a closed area, effective ventilation
and/or personal protective equipment is necessary to avoid breathing carbon
monoxide. A minimum of 10lb ABC fire extinguishers must be available in the
area. Eye, face and hearing protection will be required.

Powder Actuated Tools

Power-actuated tools operate like a loaded gun and should e treated with the
same respect and precautions. They must be operated only by specially trained
employees who have been appropriately trained and authorized to do so and have
ID on them at all times indicating that they have been trained.

Safety precautions to remember include the following:

 

  •  

These tools should not be used in an explosive or flammable atmosphere.

 

  •  

Before using the tool, the worker should inspect it to determine that it is
clean, that all moving parts operate freely, and that the barrel is free from
obstructions.

 

  •  

The tool should never be pointed at anybody.

 

  •  

The tool should not be loaded unless it is to be used immediately. A loaded tool
should not be left unattended, especially where it would be available to
unauthorized persons.

 

  •  

Hands should be kept clear of the barrel end. The tools must not be able to
operate until they are pressed against the work surface with a force, of at
least 5 pounds greater than the total weight of the tool.

If a powder-actuated tool misfires, the employee should wait at least 30
seconds, and then try firing it again. If it still does not fire, the user
should wait another 30 seconds so that the faulty cartridge is less likely to
explode, and then carefully remove the load. The bad cartridge should be put in
water.

Used or partially used clips are to be disposed of in water and not thrown on
floor.

Suitable eye, face, and hearing protection are essential when using a
powder-actuated tool.

The muzzle end of the tool must have a protective shield or guard centered
perpendicularly on the barrel to confine any flying fragments or particles that
might otherwise create a hazard when the tool is fired. The tool must be
designed so that it will not fire unless it is equipped with this type of safety
device.

All powder-actuated tools must be designed for varying powder charges so that
the user can select a powder level necessary to do the work without excessive
force.

If the tool develops a defect during use it should be tagged and taken out of
service immediately until it is properly repaired.

 

54



--------------------------------------------------------------------------------

Fasteners

When using powder-actuated tools to apply fasteners, there are some precautions
to consider. Fasteners must not be fired into material that would let them pass
through to the other side. The fastener must not be driven into materials like
brick or concrete any closer than 3 inches to an edge or corner. In steel, the
fastener must not come any closer than one-half inch from a corner or edge.
Fasteners must not be driven into very hard or brittle materials which might
chip or splatter, or make the fastener ricochet.

An alignment guide must be used when shooting a fastener into an existing hole.
A fastener must not be driven into a spalled area caused by an unsatisfactory
fastening.

Hydraulic Power Tools

All hydraulic tools and associated components will be utilized within the
parameters set by the manufacturer.

The fluid used in hydraulic power tools must be an approved fire-resistant fluid
and must retain its operating characteristics at the most extreme temperatures
to which it will be exposed.

The manufacturer’s recommended safe operating pressure for hoses, valves, pipes,
filters, and other fittings must not be exceeded.

Jacks

All jacks—lever and ratchet jacks, screw jacks, and hydraulic jacks—must have a
device that stops them from jacking up too high. Also, the manufacturer’s load
limit must be permanently marked in a prominent place on the jack and should not
be exceeded.

Once the load has been lifted it must be immediately blocked up.

Use wooden blocking under the base if necessary to make the jack level and
secure. If the lift surface is metal, place a 1-inch thick hardwood block or
equivalent between it and the metal jack head to reduce the danger of slippage.

To set up a jack, make certain of the following:

 

  •  

the base rests on a firm level surface,

 

  •  

the jack is correctly centered,

 

  •  

the jack head bears against a level surface, and

 

  •  

the lift force is applied evenly.

Proper maintenance of jacks is essential for safety. All jacks must be inspected
before each use and lubricated regularly. If a jack is subjected to an abnormal
load or shock, it should be thoroughly examined to make sure it has not been
damaged.

Hydraulic jacks exposed to freezing temperatures must be filled with adequate
antifreeze liquid.

 

55



--------------------------------------------------------------------------------

Magnetic Based Power Tools

Magnetic based power tools will be energized by an independent power circuit.
Magnetic based power tools used on vertical bulkheads or overhead panels will be
secured in place with chains, cables or fasteners to hold the tool in place in
case of a power or equipment failure. A tag will be required to be attached to
the male end of the power cord reading, “MAGNETIC DRILL IN USE DO NOT REMOVE.”

7.7 Energy Isolation Control (EIC)

Purpose

The purpose of the “Lockout/Tag-out Policy” is to provide uniform guidelines to
ensure that machines or equipment are isolated from all potentially hazardous
energy, and locked out and tagged out before employees perform any servicing or
maintenance activities where the unexpected energizing, start-up or release of
stored energy could cause injury. Yates has a “Zero Tolerance” policy for
failure to follow Lock-out/Tag-out procedures.

Responsibility

All employees will be instructed in safety significance of the lockout/tag-out
procedure with the superintendent, foremen, or other competent person working
directly with the specific machine or equipment to be locked or tagged out
taking the responsibility of implementing the program.

When necessary to isolate energy sources from the permanent facilities the
Owner’s plan is to be followed. (Plan to be provided.)

Preparation For Lockout and Tag-out

Make a survey to locate and identify all isolating devices to be certain which
switches or other energy isolating devices apply to the equipment to be locked
and tagged out. More than one energy source may be involved.

Sequence of Lockout and Tag-out System Procedure

 

  1. Notify all affected employees that a lockout and tag-out system is going to
be utilized and the reason for it. All employees will be informed as to the
types and magnitude of energy that the machine or equipment utilizes and shall
understand the hazards associated with it.

 

  2. If the machine or equipment is operating, shut it down by the normal
stopping procedure.

 

  3. Operate the switch or other isolating device so that the equipment is
isolated from its energy source or sources. Restrain any stored energy, such as
springs, elevated parts of machines, rotating members and air, gas, steam or
pressurized water by blocking, bleeding, repositioning or other effective means.

 

  4. Lockout and tag-out the energy isolating devised with assigned individual
locks, tags, or other additional safety measures. Lockout locks shall be keyed
individually to ensure each lock’s integrity.

 

  5.

After ensuring that no personnel are exposed, and as a check on having
disconnected the energy sources, operate the normal operating controls to make
certain the equipment will

 

56



--------------------------------------------------------------------------------

  not operate. CAUTION—Return operating controls to “Neutral” or “Off” position
after the test. An individual familiar with the start up of the equipment must
do this test. Also, a qualified electrician must use test equipment to ensure
that electrical parts and circuit elements have been de-energize.

 

  6. The equipment is now locked and tagged out.

Restoring Machines or Equipment to Normal Operations

 

  1. After the servicing and maintenance is complete and the equipment is ready
to be re-energized for normal operations, check the area around the machine or
equipment to ensure that no one is exposed to dangerous electrical or moving
parts.

 

  2. After all tools have been removed from the machine or equipment, guards
have been reinstalled and employees are in the clear, remove all lockout and
tag-out devices. Operate the energy isolating devices to restore energy to the
machine or equipment.

Procedure Involving More Than One Person

In the preceding steps, if more than one individual is required to
lockout/tag-out equipment, each shall place their own personal lockout device
and tag-out device on the energy isolating devices. When such devices cannot
accept multiple locks or tags, a multiple lockout and tag-out device may be
used. As people no longer need to maintain their lockout protection, that person
will remove their lock from the energy isolating device or multiple lockout
devices.

Basic Rules for Using Lockout and Tag-out System

All equipment must be locked out and tagged out to protect against accidental or
inadvertent operation of equipment or contact with live electrical parts or
conductors when such operation or contact could cause injury to personnel. Do
not attempt to operate any switch, valve, or other energy-isolating device where
it is locked and tagged out. No employee will ever be permitted to remove
another employees’ lockout device or tag. Any person who tampers with an energy
source isolation device to which lockout devices and tags are attached, or
removes a lockout device or tag without authorization will be subject to
disciplinary action up to and including immediate discharge. If a lockout device
is inadvertently left on, every effort must be made to locate the individual
responsible and to have them remove the device. If they have left the job site,
a call must be made to their home to get them to return. If this fails, the
onsite superintendent will be responsible for removal of the lockout device.
Documentation of this incident should be kept on file at the job site.

Temporary Power Systems

All temporary power will comply with the following instructions:

Above ground

 

  •  

Suspended energized wires shall not be allowed in areas of crane and equipment
access.

 

  •  

Splices in suspended wires shall be structurally supported so that the splices
do not carry tension.

 

57



--------------------------------------------------------------------------------

  •  

All suspended wires must be insulated.

 

  •  

All unenclosed, suspended wires must be a minimum of 20 feet above the ground or
work area.

 

  •  

All suspended wire below 20 feet must be in IMC or equal conduit.

Below ground

 

  •  

All wire below the ground surface shall either be encased in IMC or equal
conduit and buried a minimum of 12 inches or shall be encased in PVC conduit and
buried a minimum of 24 inches. Red-colored concrete should be used to encase and
identify buried electrical cable.

 

  •  

Avoid areas which are known to require excavation in the future.

 

  •  

The contractor shall provide frequent and conspicuous warning signs for both
above and below ground installations throughout the site.

 

  •  

Proper ground fault protection shall be provided.

7.8 Excavation

This procedure applies to all open excavations made in the earth’s surface,
which includes trenches.

Any time the earth’s surface is disturbed, a Trenching and Excavation Permit /
Dig Permit will be issued. Permits can only be issued and signed by YATES SAFETY
PROFESSIONAL.

A trench is referred to as a narrow excavation made below the surface of the
ground in which the depth is greater than the width—the width not exceeding 15
feet. An excavation is any man-made cut, cavity, trench, or depression in the
earth’s surface formed by earth removal. This can include excavations for
anything from cellars to highways. Be sure to check permit requirements, if
applicable, before starting any work. All trenches and excavations greater than
4 feet in depth will be classified as permitted confined spaces. The proper
procedure for permitted confined spaces must be followed.

Planning for Safety

Before any excavation actually begins, the estimated location of utility
installations, such as sewer, telephone, fuel, electric, water lines, or any
other underground installations, that would normally be expected to be
encountered, shall be determined. Utility companies or owners will be contacted
within established or customary local response times, advised of the proposed
work, and asked to establish the location of the underground installations. When
utility companies or owners cannot respond within 24 hours (unless a longer
period is required by state or local law) or cannot establish exact locations
the employer may proceed with caution provided detection equipment or other
acceptable means of locating the installations are used. While excavations are
open, underground installations will be protected, supported, or removed as
necessary to safeguard employees.

No matter how many trenching, shoring, and backfilling jobs have been done in
the past, each job should be approached with the utmost care and preparation.

 

58



--------------------------------------------------------------------------------

On-the-Job Evaluation

Yates policy requires that a competent person inspect, on a daily basis,
excavations and the adjacent areas for possible cave-ins, failures of protective
systems and equipment, hazardous atmosphere, or other hazardous conditions. If
any of these conditions are encountered, exposed employees must be removed from
the hazardous area until the necessary safety precautions have been taken.
Inspections are also required after natural (e.g., heavy rains) or man-made
events such as blasting that may increase the potential for hazards.

Support Systems

Yates policy requires that in all excavations employees exposed to potential
cave-ins be protected by sloping or benching the sides of the excavation;
supporting the sides of the excavation or placing a shield between the side of
the excavation and the work area.

Yates procedure provides several different methods and approaches for designing
protective systems that can be used to provide the required level of protection
against cave-ins.

One method of ensuring the safety and health of workers in an excavation is to
slope the sides to an angle not steeper than one and one-half horizontal to one
vertical (34 degrees measured from the horizontal). These slopes must be
excavated to form configurations that are in accordance with those for Type C
soil found in appendix B to subpart P of the standard. A slope of this gradation
or less is considered safe for any type of soil.

A second design method, which can be applied for both sloping and shoring,
involves using tabulated data, such as tables and charts, approved by a
registered professional engineer. This data must be in writing and must include
sufficient explanatory information to enable the user to make a selection,
including the criteria for determining the selection and the limits on the use
of the data.

At least one copy of the information, including the identity of the registered
professional engineer who approved the data, must be kept at the worksite during
construction of the protective system. Upon completion of the system, the data
may be stored away from the job site, but a copy must be made available, upon
request, to the Assistant Secretary of Labor for OSHA.

A trench box or shield may also be sued that is either designed or approved by a
registered professional engineer or is based on tabulated data prepared or
approved by a registered professional engineer. Timber, aluminum, or other
suitable materials may also be used. OSHA standards permit the use of a trench
shield (also known as a welder’s hut) as long as the protection it provides is
equal to or greater that would be provided by the appropriate shoring system.

The procedure does not require the installation and use of a protective system
when an excavation (1) is made entirely in stable rock, or (2) is less than 4
feet deep and a competent person has examined the ground and found no indication
of a potential cave-in.

Safety Precautions

Employees must be provided with support systems such as shoring, bracing, or
underpinning to ensure the stability of adjacent structures such as buildings,
walls, sidewalks or pavements.

 

59



--------------------------------------------------------------------------------

Excavations are prohibited below the level of the base or footing of any
foundation or retaining wall unless (1) a support system such as underpinning is
provided, (2) the excavation is in stable rock, or (3) a registered professional
engineer determines that the structure is sufficiently removed from the
excavation and that excavation will not pose a hazard to employees.

Excavations under sidewalks and pavements are also prohibited unless an
appropriately designed support system is provided or another effective method is
used.

Installation and Removal of Protective Systems

The following procedures are for the protection of employees installing support
systems:

 

  •  

Securely connect members of support systems,

 

  •  

Safely install support systems,

 

  •  

Never overload members of support systems, and

 

  •  

Install other structural members to carry loads imposed on the support system
when temporary removal of individual members is necessary.

In addition, the procedure permits excavation of 2 feet or less below the bottom
of the members of a support or shield system of a trench (1) if the system is
designed to resist the forces calculated for the full depth of the trench, and
(2) there are no indications, while the trench is open, of a possible cave-in
below the bottom of the support system. Also, the installation of support
systems must be closely coordinated with the excavation of trenches.

As soon as work is completed, the excavation should be back-filled as the
protective system is dismantled. After the excavation has been cleared, workers
should slowly removed the protective system from the bottom up, taking care to
release members slowly.

Falls and Equipment

In addition to cave-in hazards and secondary hazards related to cave-ins, there
are other hazards from which workers must be protected during excavation-related
work. Additional hazards include exposure to falls, falling loads, and mobile
equipment. To protect employees from these hazards, the following precautions
will be taken:

 

  •  

Keep materials or equipment that might fall or roll into an excavation at least
2 feet from the edge of excavations, or have retaining devices, or both.

 

  •  

Provide scaling to remove loose rock or soil or install protective barricades
and other equivalent protection to protect employees against falling rock, soil,
or materials.

 

  •  

Prohibit employees from working on faces of sloped or benched excavations at
levels above other employees unless employees at lower levels are adequately
protected from the hazard of falling, rolling, or sliding material or equipment.

 

  •  

Prohibit employees under loads that are handled by lifting or digging equipment.
To avoid being struck by any spillage or falling materials, require employees to
stand away from vehicles being loaded or unloaded.

 

60



--------------------------------------------------------------------------------

Water Accumulation

Employees are prohibited from working in excavations where water has accumulated
or is accumulating unless adequate protection has been taken. If water removal
equipment is used to control or prevent water from accumulating, a competent
person to ensure proper use must monitor the equipment and operations of the
equipment.

Diversion ditches, dikes, or other suitable means must be used to prevent
surface water from entering an excavation and to provide adequate drainage of
the area adjacent to the excavation. Also, a competent person must inspect
excavations subject to runoffs from heavy rains.

Hazardous Atmospheres

Where adverse atmospheric conditions may exist or develop in an excavation, the
employer also must provide an ensure that emergency rescue equipment, (e.g.,
breathing apparatus, a safety harness and lifeline, basket stretcher, etc.) is
readily available.

When an employee enters bell-bottom pier holes and similar deep and confined
footing excavations, the employee must wear a harness with a lifeline. The
lifeline must be securely attached to the harness and must be separate from any
line used to handle materials. Also, while the employee wearing the lifeline is
in the excavation, an observer must be present to ensure that the lifeline is
working properly and to maintain communication with the employee.

Access and Egress

Employees must be provided with safe access and egress to and from all
excavations. When employees are required to be in trench excavations 4-feet deep
or more, adequate means of exit, such as ladders, steps, tamps or other safe
means of egress, must be provided and be within 25 feet of lateral travel. If
structural ramps are used, a competent person must design them, or a competent
person qualified in structural design if used by vehicles. Also, structural
members used for ramps or runways must be uniform in thickness and joined in a
manner to prevent tripping or displacement.

Walkways or Bridges

 

  1. All open trenches and excavations will be barricaded to protect pedestrians
and vehicles.

 

  2. When possible, the barricades will be set up prior to excavation so there
will not be a lag time between opening the excavation and erecting the
barricade.

 

  3. Excavations requiring wooden barricades constructed with 2” by 4” top rail
at 39” to 45” in height and 2” by 4” mid-rail including 2” by 4” uprights no
further apart than eight feet are:

 

  1. Any excavation to be open more than 36 hours.

 

  2. Any excavation that cuts an accepted established walkway, sidewalk, or
aisle way.

 

  4. Excavations requiring sawhorse-type barricades with flashing lights are:

 

  1. Any excavation in or cutting an accepted established roadway or temporary
roadway where vehicles may travel.

 

61



--------------------------------------------------------------------------------

  5. All other excavations may be barricaded with pennant flagging or yellow and
black barrier tape.

7.9 Abrasive/Hydro Blasting/Pressure Washing

The activities in this section are defined as follows:

 

  •  

Abrasive Blasting is the use of solid material carried in air under pressure to
clean equipment or facilities.

 

  •  

Hydro Blasting is the use of high-pressure water sprayed from a nozzle to clean
equipment or facilities. High pressure hydro work by definition will be less
than 3,600 psig provided that the flow is less than 3.5 gpm or 1000 psig if the
flow is greater than 3.5 gpm or if pump capacity exceeds 13 HP at a pressure
greater than 350 psig.

The following are required elements for performing Abrasive / Hydro Blasting
activities:

 

  •  

PTW may be required for both indoor and outdoor blasting activities.

 

  •  

An immediate cut-off switch (“Dead Man Switch”) will be required on blasting
nozzles.

 

  •  

Hoses will be leak-free.

 

  •  

OSHA/ANSI/Manufacturer Standards will be met on blasting pressure pots, and will
be inspected by a competent person before work commences.

 

  •  

Nozzles must be externally attached to the hose by a fitting that will prevent
accidental disengagement.

 

  •  

A support must be provided on which the nozzle may be mounted when it is not in
use.

 

  •  

Blast hose shall be the static-dissipating type.

 

  •  

Grounding of all blasting components including object being blasted is required.

 

  •  

Any enclosures used shall be of negative pressure and have static electricity
release points.

Blasting medium should be Silica free, and all spent mediums will be disposed of
as per site requirements.

The proper PPE will be required for blasting activities. They include, but are
not limited to the following:

 

  •  

Approved blast hood with direct feed air.

 

  •  

Approved hearing protection.

 

  •  

Approved protective gloves.

 

  •  

Long sleeve arm protection (Long sleeve shirt, etc.)

 

  •  

Sturdy Rain Gear, as needed.

 

62



--------------------------------------------------------------------------------

  •  

Steel toed safety footwear.

 

  •  

Approved respiratory protection.

Approved respiratory protection must be worn inside the blasting zone (within 20
feet of the blasting nozzle).

A fail-safe device must be in place on air supply line in the event of a hose
failure.

The blasting area will be established by hard barricade or barricade tape.
Signage at the blasting location will read as follows:

CAUTION

ABRASIVE BLASTING AREA

EYE AND EAR PROTECTION AND RESPIRATORS MUST BE

WORN IN THIS AREA

High Pressure Hydro Blasting

Equipment / Work Practices / Requirements

 

  •  

Contractor Permit shall be issued before work commences

 

  •  

All personnel involved with Hydro blasting will be trained and competent with
said operations.

 

  •  

Hydro blasting on pressurized vessels will not be undertaken including on heat
exchangers unless both sides are depressurized.

 

  •  

Protective PPE and clothing will be worn at all times to include sturdy rain
gear if necessary.

 

  •  

Steel toed safety footwear will be worn

 

  •  

No work will take place on ladders or stairs

 

  •  

Hydro blasting “Safety Attendant” will be stationed at the perimeter to monitor
the blaster at all times.

 

  •  

All blasting equipment will be inspected by a competent person or on site
superintendent before work commences.

 

  •  

Full criteria for inspection will be manufacturer’s recommendations.

 

  •  

An automatic relief device will be installed on the high-pressure side of the
pump set to relieve at not higher than the maximum allowable working pressure of
the lowest rated component in the high-pressure system and tested. Documentation
will be maintained on test results and will be available for inspection upon
request.

 

63



--------------------------------------------------------------------------------

  •  

Prior to starting work, Contractor will visually inspect the high-pressure
components including rupture disk pressure rating. Hose with exposed or damaged
wire braid will be removed from high-pressure service.

 

  •  

Hoses will have been tested and documented for maximum allowable pressure within
90 days of use on the worksite.

 

  •  

Quarterly inspection will have been undertaken on all hoses

 

  •  

Visual inspection will take place before work and after breaks

 

  •  

The assembled high-pressure water cleaning components will be slowly pressurized
to the maximum operating pressure to verify integrity of the system.

 

  •  

Hose failures usually occur near fittings due to bending stresses during use and
handling. Pressurized hoses will not be handled within one foot of hose-to-hose
connections. A shroud to protect the operator must shield hose-to-tool
connections, which must be frequently in contact with the operator. These
shrouds will have sufficient rigidity to resist bending to radius smaller than
those recommended by the hose manufacturer.

 

  •  

Equipment operator nearest the high-pressure nozzle must always have a means of
immediately reducing pressure and interrupting flow to the nozzle.

 

  •  

When hose drops exceed 10 feet, the hose will be securely tied off to a rigid
support with a fiber tope to limit the pull due to hose weight. Bend radius
limits (as identified by manufacturer) must be maintained.

 

  •  

At least one control valve or switch will control each high-pressure tool. An
employee will operate only one high-pressure lance, mole or “shotgun” at one
time.

7.10 Housekeeping

Yates management will monitor the housekeeping on a daily basis. Every employee
will be responsible for the clean-up of his or her work areas.

All form material, scrap lumber, and other debris shall be kept clear from work
areas, passageways, and stairs. It shall not be allowed to accumulate in and
around buildings and other structures. Scrap boards and lumber with protruding
nails must have the nails removed or knocked down. Combustible scrap and debris
shall be removed at regular intervals during the course of construction. Safe
means shall be provided to initiate their removal. Containers shall be provided
for the collection and separation of wastes, trash, oily and used rags and other
refuse. Containers used for flammable or hazardous wastes, caustics, acids,
harmful dusts, etc. shall be equipped with covers. Garbage and other wastes
shall be disposed of at frequent and regular intervals. Containers should be
marked as to their contents.

7.10.1 Scheduled pick-up

At no period will waste of any material be allowed to accumulate in work areas.

Waste will be collected and removed from the worksite frequently through a
scheduling process.

 

64



--------------------------------------------------------------------------------

7.10.2 Waste Containers

Waste containers may be labeled for waste segregation. 55-gallon drums will be
used in some locations and larger hopper type container utilized where
additional waste is expected to become generated.

7.11 Oxy-Fuel Cutting / Heating—Compressed Gas Cylinders—Welding

Personnel engaging in these types of work activities must strictly adhere to the
Yates permit system and obtain “Hot Work” permits, if applicable, before work
begins. Special attention should be placed on the safety aspect of the
individual work activities, including fire extinguishers and fire watches where
needed. Components of the oxy-fuel system are to be inspected prior to beginning
of work.

Transporting, Moving, and Storing Compressed Gas Cylinders:

 

  •  

Valve protection caps must be in place and secured.

 

  •  

When cylinders are hoisted, they will be secured on a cradle, sling board, or
pallet. They must never be hoisted or transported by means of magnets or choker
slings.

 

  •  

Cylinders should be moved by tilting and rolling them on their bottom edges.
They must never be intentionally dropped, struck, or permitted to strike each
other violently.

 

  •  

When cylinders are transported by powered vehicles, they will be secured in a
vertical position.

 

  •  

Valve protection caps will not be used for lifting cylinders from one vertical
position to another. Bars will not be used under valves or valve protection caps
to pry cylinders loose when frozen. Warm, not boiling, water must be used to
thaw cylinders loose.

 

  •  

Regulators will be removed and valve protection caps put in place before
cylinders are moved.

 

  •  

A suitable cylinder truck, chain, or other steadying device will be used to keep
cylinders from being knocked over while in use.

 

  •  

When work is finished, when cylinders are empty, or when cylinders are moved at
any time, the cylinder valve is to be closed and the valve protection cap put in
place.

 

  •  

Compressed gas cylinders must be secured in an upright position at all times.

 

  •  

Oxygen cylinders in storage will be separated from fuel-gas cylinders or
combustible materials (especially oil or grease), a minimum distance of 20 feet
(6.1m) or by a noncombustible barrier at least 5 feet (1.5m) high having a fire
resistance rating of at least one-half hour.

 

  •  

Inside of buildings, cylinders must be stored in a well-protected,
well-ventilated, dry location, at least 20 feet (6.1m) from highly combustible
materials such as oil or excelsior. Cylinders should be store in specific
assigned places away from elevators, stairs, or gangways. Assigned storage
places will be located where cylinders will not be knocked over or damaged by
passing or falling objects, or subject to tampering.

 

65



--------------------------------------------------------------------------------

  •  

The handling, storage, and utilization of all compressed gases in cylinders,
portable tanks, rail tank cars, or motor vehicle cargo tanks shall be in
accordance with Compressed Gas Association Pamphlet P-1-1965.

 

  •  

A 10 lb ABC fire extinguisher will be located within 25 feet of storage and use
areas.

 

  •  

“No Smoking” or “Open Flame” signs will be located in the area.

 

  •  

Cylinders must not be stored within 40 feet of an occupied dwelling-i.e.—Office
trailer.

Placing Cylinders

 

  •  

Cylinders must be kept far enough away from the actual welding or cutting
operation so that sparks, hot slag, or flame will not reach them. When this is
impractical, fire-resistant shields must be provided.

 

  •  

Cylinders will be placed where they cannot become part of an electrical circuit.
Electrodes must never be struck against a cylinder to strike an arc.

 

  •  

Fuel gas cylinders are to be placed with valve end up whenever they are in use.
They will not be placed in a location where they would be subject to open flame,
hot metal, or other sources of artificial heat.

 

  •  

Cylinders containing oxygen or acetylene or other fuel gas will not be taken
into confined spaces.

Treatment of Cylinders

 

  •  

Cylinders, whether full or empty, will not be used as rollers or supports.

 

  •  

No person other than the gas supplier will attempt to mix gases in a cylinder.
No one except the owner of the cylinder or person authorized by the owner shall
refill a cylinder. No one is to use a cylinder’s contents for purposes other
than those intended by the supplier. All cylinders used must meet the Department
of Transportation requirements published in 49 CFR Part 178, Subpart C, and
Specification for Cylinders.

 

  •  

No damaged or defective cylinder will be used. NOTE: Damaged cylinders are to be
removed from service and tagged out of service.

Use of Fuel Gas

Yates will instruct their employees in the safe use of fuel gas, as follows:

 

  A. Fuel gas will not be used from cylinders through torches or other devices,
which are equipped with shutoff valves, without reducing the pressure through a
suitable regulator attached to the cylinder valve or manifold.

 

  B. The system MUST be tested for leaks before lighting the torch. Leak test
the system by performing the following steps:

 

  1. With the oxygen cylinder valve open, adjust the oxygen regulator to deliver
20 PSIG.

 

66



--------------------------------------------------------------------------------

  2. With the fuel cylinder valve open, adjust the fuel regulator to deliver 10
PSIG.

 

  3. Be sure that both the oxygen and fuel control valves on the torch handle
are closed.

 

  4. Close both the oxygen and fuel cylinder valves.

 

  5. Turn the adjusting screws counterclockwise one (1) turn.

 

  6. Observe the gauges on both regulators for five minutes. If the gauge
readings do not change, then the system is leak tight. If there is a leak, use
an approved leak detection solution to locate it. If the H.P. gauge reading
decreases, there is a leak at the cylinder valve or inlet connection. Tighten
the inlet connection after the pressure has been released from the regulator. If
the inlet connection still leaks, take the regulator to a qualified repair
technician. Never tighten a cylinder valve. If the cylinder valve is leaking,
remove the regulator from the cylinder and place the cylinder outdoors. Notify
your gas supplier immediately. If the L.P. gauge reading decreases, there is a
leak at the regulator outlet connection, within the hose, at the torch inlet
connection or at the control valves on the torch handle. Tighten the regulator
outlet connection and the torch handle inlet connection after the pressure has
been released from the system. If these connections are still leaking, take the
regulator or torch handle to a qualified repair technician. If the hoses are
leaking, replace them.

 

  7. After leak testing the system, open the cylinder valves and proceed.

 

  C. Before a regulator is connected to a cylinder valve, the valve shall be
opened slightly and closed immediately (this action is generally termed
“cracking” and is intended to clear the valve of dust or dirt that might
otherwise enter the regulator.) The person cracking the valve shall stand to one
side of the outlet, not in front of it; the valve of a fuel gas cylinder shall
not be cracked where the gas would reach welding work, sparks, flame, or other
possible sources of ignition.

 

  D.

The cylinder valve shall always be opened slowly to prevent damage to the
regulator. For quick closing, valves of fuel gas cylinders shall not be opened
more than 1 1/2 turns. When a special wrench is required, it shall be left in
position on the stem of the valve while the cylinder is in use so that the fuel
gas flow can be shut off quickly in case of an emergency. In the case of
manifold or coupled cylinders, at least one such wrench shall always be
available for immediate use. Nothing shall be placed on top of a fuel gas
cylinder, when in use, which may damage the safety device or interfere with the
quick closing of the valve.

 

  E. Flash back arrestors shall be used with oxygen, fuel gas welding, heating,
cutting, and allied processes. The arrestors will be located at the base of the
cutting head for the torch and at the regulators.

 

  F. Before a regulator is removed from a cylinder valve, the cylinder valve
shall always be closed and the gas released from the regulator.

 

  G.

If, when the valve on a fuel gas cylinder is opened, there is found to be a leak
around the valve stem, the valve shall be closed and the gland nut tightened. If
this action does not stop the leak,

 

67



--------------------------------------------------------------------------------

  the use of the cylinder shall be discontinued, and it shall be properly tagged
and removed from the work area. In the event that fuel gas should leak from the
cylinder valve, rather than from the valve stem, and the gas cannot be shut off,
the cylinder shall be properly tagged and removed from the work area. If a
regulator attached to a cylinder valve will effectively stop a leak through the
valve seat, the cylinder need not be removed from the work area.

 

  H. If a leak should develop at a fuse plug or other safety device, the
cylinder must be removed from the work area.

 

  I. I. Acetylene will not be used at pressures above 15 pounds PSI.

Hose

Fuel gas and oxygen hoses shall be easily distinguishable from each other. The
contrast may be made by different colors or by surface characteristics readily
distinguishable by the sense of touch. Oxygen and fuel gas hoses shall not be
interchangeable. A single hose having more than one gas passage shall not be
used.

When parallel sections of oxygen and fuel gas hose are taped together, not more
than 4 inches out of 12 inches shall be covered by tape.

All hose in use, carrying acetylene, oxygen, natural or manufactured fuel gas,
or any gas or substance which may ignite or enter into combustion, or be in any
way harmful to employees, shall be inspected at the beginning of each working
shift. Defective hoses shall be removed from service.

Hose which has been subjected to flashback, or which shows evidence of severe
wear or damage, defective hose, or hose in doubtful condition, shall not be
used.

Hose couplings shall be of the type that cannot be unlocked or disconnected by
means of a straight pull without rotary motion.

Boxes used for the storage of gas hose shall be ventilated.

Hoses, cables, and other equipment shall be kept clear of passageways, ladders,
and stairs.

Oxygen/Acetylene hoses are not to be crimped or tied prior to removing torch.
Bottles must be turned off before disconnecting torch.

Torches

Clogged torch tip openings shall be cleaned with suitable cleaning wires,
drills, or other devices designed for such purpose.

Torches in use shall be inspected at the beginning of each working shift for
leaking shutoff valves, hose couplings, and tip connections. Defective torches
shall not be use.

Torches shall be lighted by friction strikers or other approved devices, not be
matches, hot work, or cigarette lighters.

Regulators and Gauges

 

68



--------------------------------------------------------------------------------

Oxygen and fuel gas pressure regulators, including their related gauges, shall
be in proper working order while in use. Regulators or gauges that have been
damaged or found to be defective must be taken out of service immediately,
tagged out and turned in for repair.

Oil and Grease Hazards

Oxygen cylinders and fittings shall be kept away from oil or grease. Cylinders,
cylinder caps and valves, couplings, regulators, hoses, and apparatus shall be
kept free from oil or greasy substances and shall not be handled with oily hands
or gloves.

Manual Electrode Holders

Only manual electrode holders which are specifically designed for arc welding
and cutting, and are of a capacity capable of safety handling the maximum rated
current required by the electrodes, shall be used.

Any current-carrying parts passing through the portion of the holder which the
arc welder or cutter grips in his hand, and the outer surfaces of the jaws of
the holder, shall be fully insulated against the maximum voltage encountered to
ground.

7.11.1 Welding

Welding Cables and Connectors

All arc welding and cutting cables shall be of the completely insulated,
flexible type, capable of handling the maximum current requirements of the work
in progress, taking into account the duty cycle under which the arc welder or
cutter is working.

Only cable free from repair of splices for a minimum distance of 10 feet from
the cable end to which the electrode holder is connected shall be used.

Cables in need of repair shall not be used. When cable, other than the cable
lead referred to above, becomes worn to the extent of exposing bare conductors,
the portion thus exposed shall be protected by means of rubber or friction tape
of other equivalent insulation that is equal to or greater than the existing
insulation.

When it becomes necessary to connect or splice lengths of cable one to another,
substantial insulated connectors of a capacity at least equivalent to that of
the cable shall be used. If connections are effected by means of cable lugs,
they shall be securely fastened together to give good electrical contact and the
exposed metal parts of the lugs shall be completely insulated.

Ground Returns and Machine Grounding

A ground return cable shall have a safe current-carrying capacity equal to or
exceeding the specified maximum output capacity of the arc welding or cutting
unit which it services. When a single ground return cable services more than one
unit, it’s safe current-carrying shall exceed the total specified maximum output
capacities of all the units which it services.

Pipelines containing gases or flammable liquids, or conduits containing
electrical circuits, shall not be used as a ground return.

 

69



--------------------------------------------------------------------------------

When a structure or pipeline is employed as a ground return circuit, it shall be
determined that the required electrical contact exists at all joints. The
generation of an arc, sparks, or heat at any point shall cause rejection of the
structures as a ground circuit.

When a structure or pipeline is continuously employed as a ground return
circuit, all joints shall be bonded, and periodic inspections shall be conducted
to ensure that no condition or electrolysis or fire hazard exists by virtue of
such use.

The frames of all arc welding and cutting machines shall be grounded either
through a third wire in the cable containing the circuit conductor or through a
separate wire which is grounded at the source of the current. Grounding circuits
other than by means of the structure shall be checked to ensure that the circuit
between the ground and the grounded power conductor has resistance low enough to
permit sufficient current to flow to cause the fuse or circuit breaker to
interrupt the current. All ground connections shall be inspected to ensure that
they are mechanically strong and electrically adequate for the required current.
At no time will welding machines D/C circuit be grounded by copper rod, which
will be at least 24 inches into the ground.

Operating Instructions

Superintendents or their designee shall instruct employees in the safe means of
arc welding and cutting as follows:

 

  •  

Permits, when required, should be satisfied prior to the start of work.

 

  •  

When electrode holders are to be left unattended, the electrodes shall be
removed and the holders shall be so placed or protected that they cannot make
electrical contact with employees or conducting objects.

 

  •  

Hot electrode holders shall not be dipped in water; to do so may expose the arc
welder or cutter to electric shock.

 

  •  

When the arc welder or cutter has occasion to leave his work or to stop work for
any appreciable length of time, or when the arc welding or cutting machine is to
be moved, the power supply witch to the equipment shall be opened.

 

  •  

Any faulty or defective equipment shall be reported to the superintendent or his
designee.

Shielding

Whenever practicable, all arc welding and cutting operations shall be shielded
by noncombustible or flameproof screen which will protect employees and other
persons working in the vicinity from the direct rays of the arc.

Fire Prevention

When practical, objects to be welded, cut or heated shall be moved to a
designated safe location or, if these objects cannot be readily moved, all
movable fire hazards in the vicinity shall be taken to a safe place, or
otherwise protected. If these objects cannot be

 

70



--------------------------------------------------------------------------------

moved and if all the fire hazards cannot be removed, positive means shall be
taken to confine the heat, sparks, and slag.

No welding, cutting or heating shall be done where the application of flammable
paint or the presence of other flammable compounds, or heavy dust concentrations
creates a hazard.

Suitable fire extinguishing equipment shall be immediately available in the work
area and shall be maintained in a state or readiness for instant use.

When the welding, cutting, or heating operation is such that normal fire
prevention precautions are not sufficient, additional personnel shall be
assigned to guard against fire while the actual welding, cutting, or heating
operation is being performed, and for a sufficient period of time after
completion of the work to ensure that no possibility of fire exists. Such
personnel shall be instructed as to the specific anticipated fire hazards and
how the firefighting equipment provided is to be used.

When welding, cutting, or heating is performed on walls, floors, and ceilings,
since direct penetration of sparks or heat transfer may introduce a fire hazard
to an adjacent area, the same precautions shall be taken on the opposite side as
are taken on the side on which the hot work is being performed.

For the elimination of possible fire in enclosed spaces as a result of gas
escaping through leaking or improperly closed torch valves, the gas supply to
the torch shall be positively shut off at some point outside the enclosed space
whenever the torch is not to be used or whenever the torch is left unattended
for a substantial period of time, such as during the lunch period. Overnight and
at the change of shifts, the torch and hose shall be removed from the confined
space. Open end fuel gas and oxygen hoses shall be immediately removed from
enclosed spaces when they are disconnected from the torch or other gas-consuming
device.

Except when the contents are being removed or transferred drums, pails, and
other containers which contain or have contained flammable liquids shall be kept
closed. Empty containers shall be removed to a safe area apart from hot work
operations or open flames.

Drums, containers, or hollow structures which have contained toxic or flammable
substances shall, before welding, cutting, or heating is undertaken on them
either be filled with water or thoroughly cleaned of such substances and
ventilated and tested.

Before heat is applied to a drum, container, or hollow structure, a vent or
opening shall be provided for the release of any built-up pressure during the
application of heat.

Mechanical Ventilation

Mechanical ventilation shall consist of either general mechanical ventilation
systems or local exhaust systems.

Ventilation shall be deemed adequate if it is of sufficient capacity and so
arranged as to remove fumes and smoke at the source and keep their concentration
in the breathing

 

71



--------------------------------------------------------------------------------

zone within safe limits as defined in Subpart D of Part 1926, Occupational
Health and Environmental Controls.

Contaminated air exhausted from a working space shall be discharged clear of the
source of intake air.

All air replacing that withdrawn shall be clean and restorable.

Oxygen shall not be used for ventilation purposes, blowing dust from clothing,
or for cleaning the work area.

Welding, Cutting, and Heating in Confined Spaces

Except where air line respirators are required or allowed as described below,
adequate mechanical ventilation meeting the requirements described above shall
be provided whenever welding, cutting, or heating is performed in a confined
space.

When sufficient ventilation cannot be obtained without blocking the means of
access, employees in the confined space shall be protected by air line
respirators in accordance with the requirements of OSHA Subpart E of Part 1926,
Personal Protective and Life Saving Equipment. An employee on the outside of the
confined space shall be assigned to maintain communication with those working
within it and to aid them in an emergency.

Where a welder must enter a confined space through a small opening, means shall
be provided for quickly removing him or her in case of emergency. When safety
harnesses and lifelines are used for this purpose they shall be so attached to
the welder’s body that his body cannot be jammed in a small exit opening. An
attendant with a preplanned rescue procedure shall be stationed outside to
observe the welder at all times and be capable of putting rescue operations into
effect or communicate with.

Welding, Cutting, or Heating of Metals of Toxic Significance

Welding, cutting, or heating in any enclosed spaces involving the following
metals shall be performed with adequate mechanical ventilation as described
above:

 

  •  

Zinc-bearing base or filler metals coated with zinc-bearing materials’

 

  •  

Lead base metals;

 

  •  

Cadmium-bearing filler materials;

 

  •  

Chromium-bearing metals or metals coated with chromium-bearing materials

Welding, cutting, or heating in any enclosed spaces involving the following
metals shall be performed with adequate local exhaust ventilation as described
above or employees shall be protected by air line respirators in accordance with
the requirements of Subpart J: CFR 1926.353

 

  •  

Metals containing lead, other than as an impurity, or metals coated with
lead-bearing materials;

 

72



--------------------------------------------------------------------------------

  •  

Cadmium-bearing or cadmium-coated base metals;

 

  •  

Metal coated with mercury-bearing metals;

 

  •  

Beryllium-containing base or filler metals. Because of its high toxicity, work
that involves beryllium shall be done with both local exhaust ventilation and
air line respirators.

Employees performing such operations in the open air shall be protected by
filter type respirators in accordance with the requirements of Subpart E, except
that employees performing such operations on beryllium-containing base or filler
metals shall be protected by air line respirators in accordance with the
requirements of Subpart E.

Other employees exposed to the same atmosphere as the welders or burners shall
be protected in the same manner as the welder or burner.

Inert-Gas-Metal-Arc Welding

Since the inert-gas metal-arc welding process involves the production of
ultra-violet radiation of intensities of 5 to 30 times that produced during
shielded metal-arc welding, the decomposition of chlorinated solvents by
ultraviolet rays, and the liberation of toxic fumes and gases, employees shall
not be permitted to engage in or be exposed to the process until the following
special precautions have been taken:

 

  •  

The use of chlorinated solvents shall be kept at least 200 feet, unless
shielded, from the exposed arc, and surfaces prepared with chlorinated solvents
shall be thoroughly dry before welding is permitted on such surfaces.

 

  •  

Employees in the area not protected from the arc by screening shall be protected
by filter lenses meeting the requirements of Subpart E. When two or more welders
are exposed to each other’s arc, filter lens goggles or suitable type, meeting
the requirements of Subpart E, shall be worn under welding helmets. Hand shields
to protect the welder against flashes and radiant energy shall be used when
either the helmet is lifted or the shield is removed.

 

  •  

Welders and other employees who are exposed to radiation shall be suitably
protected so that the skin is covered completely to prevent burns and other
damage by ultraviolet rays. Welding helmets and hand shields shall be free of
leaks and openings.

 

  •  

When inert-gas metal-arc welding is being performed on stainless steel, adequate
local exhaust ventilation as described above or air line respirators in
accordance with the requirements of Subpart E shall be used to protect against
dangerous concentrations of nitrogen dioxide.

General Welding, Cutting, and Heating

Welding, cutting, or heating not involving conditions or toxic materials
described above may normally be done without mechanical ventilation or
respiratory protective

 

73



--------------------------------------------------------------------------------

equipment. These protections shall be provided, however, where an unsafe
accumulation of contaminants exists because of unusual physical or atmospheric
conditions.

Employees performing any type of welding, cutting, or heating will be protected
by suitable eye protective equipment in accordance with the requirements of
Subpart E.

Welding, Cutting, and Heating in Way of Preservative Coatings

Before welding, cutting, or heating is commenced on any surface covered by a
preservative coating whose flammability is not known, a test shall be made by a
competent person to determine its flammability. Preservative coatings shall be
considered to be highly flammable when scrapings burn with extreme rapidity.

When coatings are determined to be highly flammable, they shall be stripped from
the area to be heated to prevent ignition.

Protection against toxic preservative coatings:

 

  •  

In enclosed spaces, all surfaces covered with toxic preservatives shall be
stripped of all toxic coatings for a distance of at least 4 inches from the area
of heat application, or the employees shall be protected by air line respirators
meeting the requirements of Subpart E.

 

  •  

In the open air, employees shall be protected by a respirator, in accordance
with the requirements of Subpart E.

The preservative coatings shall be removed a sufficient distance from the area
to be heated to ensure that the temperature of the unstrapped metal will not be
appreciably raised. Artificial cooling of the metal surrounding the heating area
may be used to limit the size of the area required to be cleaned.

7.12 Rigging Practices

Rigging operations are an ongoing critical aspect to risk reduction. All rigging
shall be performed by A Qualified Rigger (1926 Subpart CC) who shall inspect all
rigging gear for compliance with all applicable OSHA and ASME/ANSI standards.
Approved third party provider will be used to provide rigging services for work
deemed more advanced than routine with the approval of the Crane and Equipment
Safety Manager.

The following requirements will apply to rigging practices and will be reviewed
by personnel responsible for the lift, prior to proceeding with rigging
operations.

Rigging basics:

 

  •  

Know the weight of the load.

 

  •  

Know the load’s center of gravity.

 

  •  

Make attachments above the center of gravity.

 

  •  

Select rigging methods that will hold and control the load.

 

74



--------------------------------------------------------------------------------

  •  

Know rated capacities of slings, hardware, and hoisting device.

 

  •  

Select slings and hardware best suited for the lift.

 

  •  

Inspect all rigging gear prior to use and during use.

 

  •  

Protect slings from sharp edges by use of softeners.

 

  •  

Protect load from rigging, if necessary.

 

  •  

Allow for sling angles.

 

  •  

Only use alloy chains marked “A” or “8” when chain is used.

 

  •  

Do not use homemade rigging devices.

 

  •  

Never make eye in wire rope slings with wire rope clips.

 

  •  

Attach tag lines prior to lift.

 

  •  

Keep personnel clear of lift area.

 

  •  

Lift load a few inches and re-check rigging.

 

  •  

Start and stop slowly.

 

  •  

Watch for obstructions and power lines.

 

  •  

Use proper hand signals.

 

  •  

Maintain load control

 

  •  

Do not forget the law of gravity.

Other required elements are:

 

  •  

Personnel responsible for the lifting operation will inspect all rigging gear to
assure compliance with the requirements listed.

 

  •  

Less than  3/8 steel wire choker shall not be used.

 

  •  

All synthetic / wire slings / shackles shall have certification from either the
manufacturer or an independent tester. Certifications shall not be from a “lot”
but stand alone for each apparatus.

 

  •  

All lifts regardless of weight or size shall have at a minimum (1) tag line
attached and used to prevent lateral movement.

 

  •  

Tag lines shall be rope—10’ minimum length— 1/2” minimum diameter.

 

  •  

Tag lines shall be of one continuous line, free of knots, tangles, and loops.

 

75



--------------------------------------------------------------------------------

  •  

The practice of “Christmas treeing” is prohibited {Multiple pieces of material
(lifts) off (1) common wire rope sling}.

 

  •  

Homemade rigging apparatuses are prohibited.

 

  •  

Bull dog clips used for lifting is prohibited (bull dog clips shall not be used
where a static position is not always maintained—Lifting involves an element of
shock loading and as such clips are prohibited).

 

  •  

Manila rope used as a lifting device above 50 lbs. is prohibited.

 

  •  

Come-a-long cheaters are prohibited.

 

  •  

Basket Hitch for lifting shall be reviewed by Crane and Equipment Safety Manager
before commencing.

 

  •  

Required safety hooks shall be in place and functional on all lifting gear.

 

  •  

Chain falls shall be properly lubricated and not rusty.

 

  •  

Safe Work Loads shall be stamped on all lifting devices.

 

  •  

Come-a-long handle shall not be bent to any degree

 

  •  

It is recommended that all synthetic slings have an identifiable “read thread”
system built-in.

 

  •  

Rigging gear will not be down rated in lifting capacity if found deficient.

 

  •  

Steel wire chokers shall be inspected for broken wires and use industry practice
of ratio per lay as parameter.

 

  •  

The following hand signals are to be used when flagging (see addendum).

 

  7.13 Material Handling, Storage, and Transportation

The following information addresses the handling, movement, and storage of
material to help reduce the associated risks to personnel and property.

General:

 

  •  

All Materials stored in tiers shall be stacked, racked, blocked, interlocked, or
otherwise secured to prevent sliding, falling, or collapse.

 

  •  

Aisles and passageways shall be kept clear to provide for the free and safe
movement of material handling equipment of employees. Such areas shall be kept
in good repair.

Material Storage:

 

76



--------------------------------------------------------------------------------

  •  

Material stored inside buildings under construction shall not be placed within 6
feet of any hoist way or inside floor openings, nor within 10 feet of an
exterior wall which does not extend above the top of the material stored.

 

  •  

Non-compatible materials shall be segregated in storage

 

  •  

Bagged materials shall be stacked by stepping back the layers and cross-keying
the bags at least every 10 bags high.

 

  •  

Materials shall not be stored on scaffolds or runways in excess of supplies
needed for immediate operations.

 

  •  

Brick stacks shall not be more than 7 feet in height. When a loose brick stack
reaches a height of 4 feet, it shall be tapered back 2 inches in every foot of
height above the 4-foot level.

 

  •  

When masonry blocks are stacked higher than 6 feet, the stack shall be tapered
back one-half block per tier above the 6-foot level.

 

  •  

Lumber

 

  •  

Used lumber will have all nails withdrawn before stacking.

 

  •  

Lumber will be stacked on level and solidly supported sills.

 

  •  

Lumber will be so stacked as to be stable and self-supporting.

 

  •  

Lumber piles will not exceed 20 feet in height provided that lumber to be
handled manually will not be stacked more than 16 feet high.

 

  •  

Structural steel, poles, pipe, bar stock, and other cylindrical materials,
unless racked, shall be stacked and blocked so as to prevent spreading or
tilting.

 

  •  

Drums, barrels, and kegs must be stacked symmetrically. If stored on their
sides, the bottom tiers must be blocked to keep them from rolling. When stacked
on end, put planks, sheets of plywood dunnage, or pallets between each tier to
make a firm, flat, stacking surface. When stacking materials two or more tiers
high, the bottom tier must be checked on each side to prevent shifting in either
direction. All bound material should be stacked, placed on racks, blocked,
interlocked, or otherwise secured to prevent it from sliding, falling, or
collapsing.

 

  •  

Employees performing work on stored material in hoppers, tanks, and similar
storage areas will be equipped with life lines and safety harnesses.

Housekeeping:

 

  •  

Storage areas shall be kept free from accumulation of materials that constitute
hazards from tripping, fire, explosion, or pest harborage. Vegetation control
will be exercised when necessary.

 

77



--------------------------------------------------------------------------------

Materials Handling and Storage

When manually moving materials, employees must be aware of potential injuries,
including the following:

 

  •  

Strains and sprains from improperly lifting loads, or from carrying loads that
are either too large or too heavy.

 

  •  

Fractures and bruises caused by being struck by materials, or by being caught in
pinch points.

 

  •  

Cuts and bruises caused by falling materials that have been improperly stored,
or by incorrectly cutting ties or securing devices.

Moving, Handling, and Storing Materials

When manually moving materials, employees should seek help when a load is so
bulky it cannot be properly grasped or lifted, when they cannot see around or
over it, or when a load cannot be safely handled.

When an employee is placing blocks under raised loads, the employees should
ensure that the load is not released until their hands are clearly removed from
the load. Blocking materials and timbers should be large and strong enough to
support the load safely. Materials with evidence of cracks, rounded corners,
splintered pieces, or dry rot should not be used for blocking.

Workers must use appropriate protective equipment to avoid injuries to the hands
and eyes.

Mechanically Moving Materials

Weight, size, and shape of the material being moved may dictate the type of
equipment used for transporting it. All material handling equipment has rated
capacities that determine the maximum weight the equipment can safely handle and
the conditions under which it can handle those weights. The equipment-rated
capacities must be displayed on each piece of equipment and must not be exceeded
except for load testing. When picking up items with a forklift, the load must be
centered on the forks and as close to the mast as possible to minimize the
potential for the forklift tipping or the load unexpectedly falls. A forklift
must never be overloaded. Extra weight must not be placed on the rear of a
counterbalanced forklift to offset an overload. The load must be at the lowest
position for traveling, and the forklift manufacturer’s operational requirements
must be followed. All stacked loads must be correctly piled and cross-tiered,
where possible. Precautions also should be taken when stacking and storing
material. Also, audible back-up alarms (heard at a minimum of a 20 foot
distance) and when necessary, a signal man will be utilized during “backing”
operations.

 

  7.14 Ladders

The following information will be employed to reduce the risks to personnel and
property.

Basic information:

 

78



--------------------------------------------------------------------------------

  •  

Broken or damaged ladders must not be used. Remove them from service
immediately. Ladders to be repaired must be tagged “Unsafe, Do Not Use.” Ladders
that are damaged beyond repair are to be destroyed immediately.

 

  •  

Ladders will not be spliced together.

 

  •  

All manufactured wood ladders are prohibited.

 

  •  

Ladders should not be placed against movable objects.

 

  •  

The areas around the top and base of ladders must be free of tripping hazards
such as loose materials, trash, and electric cords.

 

  •  

To prevent ladders that project into passageways from being struck by personnel,
moving equipment, or materials being handled, barricades or guards should be
used.

 

  •  

Use of a ladder requires what is termed “3 point” control. Out of 2 hands and 2
feet; in some combination 3 must always be touching firmly or a fall is highly
probable.

 

  •  

You must face the ladder at all times when ascending or descending.

 

  •  

When ascending or descending a ladder, an employee will have hands free, grip
the sides or rungs with both hands, and face the ladder.

 

  •  

Under no circumstances will an employee ascend or descend a ladder while
carrying tools or material in their hand. A hand line is recommended when
hoisting or lowering tools and materials.

 

  •  

Be sure that shoes are free of mud, grease, or other substances that could cause
a slip or fall.

 

  •  

All straight ladders shall be setup to a 4:1 ratio.

 

  •  

Straight adjustable ladders shall function and include a stopping device.

Job-Made Ladders

 

  •  

All job-made ladders should be constructed of straight grained, knot-free,
seasoned lumber.

 

  •  

Job-made ladders will be constructed for intended use. If a ladder is to provide
the only means of access or exit from a working area for 25 or more employees,
or simultaneous two-way traffic is expected, a double cleat ladder will be
installed.

 

  •  

Double cleat ladders will not exceed 24 feet in length. Single cleat ladders
will not exceed 20 feet in length between supports (base and top landing). If
ladders are to connect different landings, or if the length required exceeds
this maximum length, two or more separate ladders will be used, offset with a
platform between each ladder. Guardrails, mid-rails and toe-boards will be
erected on the exposed sides of the platforms.

 

79



--------------------------------------------------------------------------------

  •  

The width of single cleat ladders will be at least 15 inches, but not more than
20 inches between rails at the top.

 

  •  

Side rails will be parallel or flared top to bottom by not more than one-quarter
of an inch for each 2 feet of length.

 

  •  

Wood side rails of ladders having cleats will not be less than 1- 1/2 inches
thick and 3- 1/2 inches deep (2 inches by 4 inches nominal).

 

  •  

Side rails will be continuous.

 

  •  

2-inch by 4-inch lumber will be used for side rails of single cleat ladders up
to 16 feet long; 2-inch by 6-inch lumber will be used for single cleat ladders
from 16 to 24 feet in length.

 

  •  

Wood cleats will be constructed of ladder grade 2-inch by 4-inch (nominal
dimension) material providing equal or greater strength.

 

  •  

Cleats will be inset into the edges of the side rails one-half inch, or (filler
blocks) will be used on the rails between the cleats. The cleats will be secured
to each rail with three 10d common wire nails or other fasteners of equivalent
strength. Cleats will be uniformly spaced, 12 inches top-to-top. Wood ladders,
whether manufactured or job-made shall not be painted.

Stairs, Passageways, and Ladders

 

  •  

Only those stairs, passageways, and ladders designated as safe means of access
and egress to the structure of a building will be used. Others should be closed
entirely at all times.

 

  •  

Stairwells will be properly illuminated.

 

  •  

Stairs, passageways, and ladders will be maintained in clean, safe condition.

 

  •  

Stairs that are incomplete or whose steps have uneven surfaces shall not be
used.

 

  7.15 Scaffolding

All scaffolds erected and dismantled will adhere fully with OSHA regulatory and
manufacturer’s requirements. Risk reduction steps will be fully utilized to
minimize the chances of severe injury or property damage. Clarity and
understanding of the compliance boundaries are required in areas surrounding the
technical issues of scaffolding erection. A demonstration of control over the
erection, inspection, use and dismantlement of scaffolding will help minimize
the risk of personal injury, structural failure, and related incidents.

 

  7.15.1 Scaffolding Competent Person

 

  •  

The Scaffolding Competent Person will meet the requirements as set forth by the
OSHA and Industry standards.

 

80



--------------------------------------------------------------------------------

  •  

Scaffold Competent Person will be responsible for daily implementation of the
inspection process.

 

  7.15.2 Personnel Requirements

Personnel or approved third party providers for scaffolding erections will
comply with the following:

 

  •  

All scaffolding personnel should be experienced or have successfully completed a
class in scaffolding assembly and dismantling.

 

  •  

The scaffolding competent person will be solely responsible for daily
scaffolding inspections.

 

  7.15.3 Scaffolding Material/Pre-erection Inspection Requirements

 

  •  

All scaffold components for a scaffold system will be inspected prior to use.
Any damaged or defective components will not be used and will immediately
removed from the project

 

  •  

Third party suppliers are to be held fully responsible and accountable to
provide scaffold material in compliance with regulatory requirements and
manufacturer specifications.

 

  7.15.4 Erection Requirements

 

  •  

Before erection commences, a mandatory “walk-down” and full review of the area /
level the scaffold is to be erected will be undertaken by the erector for the
purposes of understanding potential obstructions and planned activity.

 

  •  

Each scaffold must be inspected and approved (tagged) by the scaffolding
competent person prior to initial use and after alteration or moving.

 

  •  

Scaffolds and their components shall be capable of supporting without failure at
least 4 times the intended load.

 

  •  

All scaffolding must be erected and maintained to conform to established
standards.

 

  •  

Guardrails, mid-rails, and toe-boards must be installed on all open sides of
scaffolds more than 6 feet in height.

 

  •  

Scaffold planks must be at least 2-inch by 10-inch full thickness lumber,
scaffold grade or equivalent. They must be cleated or must extend over the end
supports at least 6 inches, but not more than 12 inches. All planking or
platforms will be overlapped (minimum 12 inches) and secured from movement.

 

  •  

All scaffolds must be at least two planks wide; no employee may work from a
single plank.

 

  •  

Scaffold planks must be visually inspected before each use. Damaged scaffold
planks must be destroyed immediately.

 

81



--------------------------------------------------------------------------------

  •  

Scaffold tubing will be handled by two (2) erectors during erection.

 

  •  

Access ladders must be provided for each scaffold. Ladders will extend at least
3’ above the working surface and be staggered at each level. Climbing off the
end frames is prohibited unless their design incorporates an approved ladder.

 

  •  

Scaffolds must be secured to the building or structure at intervals that do not
exceed 30 feet horizontally and 26 feet vertically. All “tie backs” to a
structure will require approval from the Scaffolding Competent person or an
engineer.

 

  •  

Barrels, boxes, kegs, and similar unstable objects must never be used as work
platforms or to support scaffolds.

 

  •  

Where persons are required to work or pass under a scaffold, a screen of 18
gauge,  1/2 inch wire mesh or equivalent is required between the toe-board and
the guardrail.

 

  •  

Mud sills, feet, or adequate blocking will be used under level scaffolding to
prevent the integrity of the scaffold stability from being compromised by soft
footings or grating.

 

  •  

Overhead protection is required if employees working off scaffolds are exposed
to overhead hazards. Such protection must be 2” planking or the equivalent.

 

  •  

Any scaffolding that involves “bridging, cantilever, or drops” shall require a
sketch/drawing reviewed and approved by the Scaffolding Inspector.

 

  •  

Any scaffold damaged or weakened from any cause will be immediately repaired and
will not be used until repairs have been completed.

 

  •  

Nails or bolts used in the construction of scaffolds will be of adequate size
and in sufficient numbers at each connection to develop the designed strength of
the scaffold. Nails will not be subjected to a straight pull and will be driven
full length.

 

  •  

The poles, legs, or uprights of scaffolds will be plumb, securely and rigidly
braced to prevent swaying and displacement.

 

  •  

Materials being hoisted onto a scaffold will have a tagline.

 

  •  

The use of shore or lean-to scaffolds is prohibited.

 

  •  

Steel scaffolding will not be field repaired or welded unless per the
manufacturer’s specifications.

 

  •  

Steel scaffolding disposed of in the project trash will be so cut up as to
completely render same useless and uneconomical to repair.

 

  •  

Do not modify or remove any scaffolding component unless you are qualified to do
so. Scaffold erectors are responsible for erecting, maintaining, modifying and
dismantling all scaffolding.

 

82



--------------------------------------------------------------------------------

  7.15.5 Scaffolding Inspection and Tagging System

Scaffold inspection program shall have a process involving the on-site Competent
Person. The controlling factor will be the inspection and staff erection
process.

 

  •  

A scaffold tagging system should be used for inspection control of all
scaffolds. The scaffold tag shall be signed and inspected daily or at any time
that the scaffold has to be re-inspected due to modification.

The following will apply:

 

  •  

During erection and dismantling the “red” scaffold tag will be placed on
scaffold and remain until scaffold is fully inspected or removed.

 

  •  

The competent person will internally inspect all scaffolds and fill out scaffold
tag along with placing his/her signature.

 

  •  

Competent Person will review scaffold for compliance and sign or initial
scaffold tag as the controlling authority.

 

  •  

Work cannot commence on an erected scaffold until the competent person has
initialed the scaffold tag.

 

  •  

Scaffold tag will be maintained at all times next to the access ladder at ground
elevation for inspection.

 

  •  

Scaffold tag will be protected from environmental elements.

 

  •  

Re-inspection of erected scaffold shall take place as follows:

 

  •  

Re-inspection shall be undertaken visually, daily, and whenever modifications
are made and noted on the scaffold tag.

 

  •  

Scaffold Competent person shall monitor this process through daily field review.

 

  7.16 Floors / Grating Openings

When it becomes necessary to remove flooring in elevated locations, the
following are key elements that will apply to the removal of grating/flooring to
reduce the risk of damage to person or property.

The following will apply in any grating/flooring removal requirement.

 

  •  

Grating or floor removal shall only be undertaken after permission is given by
the site superintendent or his designee.

 

  •  

Personnel removing grating shall wear and use fall protection during removal.

 

  •  

Before grating is physically removed it shall be secured by means of a rope /
wire to prevent falling to level below.

 

83



--------------------------------------------------------------------------------

  •  

All grating and grating clips removed from a location shall be located in an
area away from the opening and clips stored in a bag or like manner to prevent
any objects from falling to the levels below.

 

  •  

The area surrounding the opening shall be “hard barricaded” at all entry points
where personnel could enter area.

 

  •  

Signage stating “Danger—Floor Opening—Authorized Personnel Only” in English and
Spanish shall be located at all entry points.

 

  •  

In some cases, the entry points shall be controlled through either a sign in-out
log or a full-time observer stationed at points of access.

 

  •  

If work is not completed during normal work period or left unattended for more
than (2) hours the following will apply:

 

  •  

Grating opening shall be covered with new plywood at a minimum  3/4” thick
overlapping all sides by 12”.

 

  •  

Plywood shall be labeled “Floor Opening” or “Hole” with red or florescent orange
spray paint.

 

  •  

The process for re-installing grating shall follow the same sequence and risk
reduction steps.

 

  7.17 Line/Flange Breaking

The following information will assist in the safe performance of breaking
lines/flanges. Before “breaking” any flange (on any line, pipe, vessel, or
tank), the superintendent or his designee of the work to be performed will take
the following steps:

 

  •  

Re-verify the precautions that have been taken to isolate the work and to ensure
that it is free of any pressure or hazardous substance.

 

  •  

If there is a JSA for the work review it with the crew.

 

  •  

Fill out an STA for the task to be performed.

 

  •  

When required, personal protection equipment will be worn by all persons in the
immediate area of the flange “breaking” and will continue to be worn until there
is no chance of a blockage or back pressure escape.

 

  •  

MSDS will be available for review if there are any suspicions as to the contents
of the line being breeched.

 

  •  

Where there is a potential for spillage; corresponding around and below areas
shall be barricaded and signage applied as a precaution.

 

  •  

Remember to consider all low point traps.

 

  •  

Remember—break bolts away from you first:

 

84



--------------------------------------------------------------------------------

  •  

Verify open drain valves by rodding out to check for blockage with assigned
onsite personnel if requested.

 

  •  

All steps identified in this work process shall be applied every time a flange
is to be opened.

 

  7.18 Elevated Work

Training is the key element toward full compliance of fall protection
procedures. Personnel will have complete understanding of when, where, and what
is expected for mandatory fall protection. Yates has a “Zero Tolerance” policy
for the use of fall protection. Anyone not using PFAS will be terminated.
Subcontractor employees will be asked to leave the project. The following are
key elements which will be applied:

 

  •  

Fall protection compliance is mandatory for all work activity above 6 feet and
work activity where the potential for falling is evident (e.g. employee standing
on piece of equipment 6 feet off ground level but potential for slippage is high
considered high risk and may require fall protection to be worn).

Exceptions for the following locations only:

 

  •  

Permanent walkways fully enclosed with guard rail.

 

  •  

Approved and tagged scaffold fully guard railed.

When Personnel working within a scaffold and due to potential work activity must
leave the scaffold, personnel will have and use 100% fall protection with a
suitable anchorage point.

 

  •  

Unsafe fall protection equipment or shock loaded equipment will be immediately
discarded.

 

  •  

Safety nets will not be the primary fall protection device.

 

  •  

Safety net design and implementation shall be reviewed by the Vice President of
Safety or his designee.

 

  •  

Equipment not manufactured for the purpose of employee occupancy will not be
used for elevated work such as a forklift or backhoe bucket.

 

  •  

Work within any extended work point such as a pipe rack or structural steel
framing erection area will contain a lifeline type system for employee tie-off.

Elements of this action are:

 

  •  

Wire rope minimum diameter  3/8 to  1/2 inch.

 

  •  

Manila rope shall not be used as a lifeline.

 

  •  

Weekly inspection

 

  •  

Anchorage points to support multiple employee falls and minimum 5,000 lbs per
person.

 

  •  

Slack less than 2” in center point

 

85



--------------------------------------------------------------------------------

  •  

Minimum of (3) (i.e. bull-dog clips J-clip, Fist grip clip, Crosby) shall be
applied at each connection point.

 

  7.19 Night Work

Based on production requirements or continuous work processes, some work
activities may need to be continued during night time hours.

Under no conditions will night-work commence unstructured and not fully
controlled. Yates will have adequate supervisory personnel. Activities involving
what is termed “open sky” activities, specifically scaffold erection or
structural steel work, may be prohibited during the defined night work hours
except under emergency type situations. The risks involved in this area are such
that common scaffold erection at night, normally carried out as an ongoing or
“normal” practice, maintains higher than practicable or controllable risks.

Night work will be defined as any work commencing after documented (calendar)
“sunset” and BEFORE documented (calendar) “sunrise.”

To reduce the risk associated with night-shift work activities the following
will apply:

 

  •  

Listed below are some required baseline elements of the Yates Night Work Plan:

 

  •  

A plan must be created stating clearly the work to be performed, personnel
requirements, equipment requirements, and safety representative input to ensure
adequate safety considerations.

 

  •  

A plan for the night work must be completed and include, but will not be limited
to:

 

  •  

Area

 

  •  

The Names of Supervisory associated with the job.

 

  •  

Signature of Safety Representative or his designee.

 

  •  

Personnel operating lifting equipment will comply with requirements listed in
Section (9) of this document concerning total hours of work in a (24) hour
period. Basic industry practice and OSHA requirements will govern this aspect.

The following requirements apply to specific risk reduction for night work
activities:

 

  •  

All areas required for field work activity and where personnel will have to work
will have a measured amount of artificial light equal to 53.81 lux or
10-footcandles as a minimum

 

  •  

Light readings may need to be taken by safety personnel to verify adequate
lighting. Reading should be taken using a light-meter.

 

  •  

Lifting activities require the following:

 

  •  

Crane block should be painted with florescent paint or have reflective tape
applied.

 

  •  

Area of the lift zone will be lighted to assure that the lift can be safely
accomplished.

 

  •  

Crane operator may need to use yellow tinted glasses.

 

86



--------------------------------------------------------------------------------

  •  

Rigging signal men may need to use yellow tinted glasses and should wear a
florescent vest.

 

  •  

Radio communication on a dedicated channel is mandatory between crane operator
and personnel receiving the load.

 

  7.19.1 Lighting Requirements

Lighting:

Construction areas, aisles, stairs, ramps, runways, corridors, offices, shops
and storage areas whose work is in progress shall be lighted with either natural
or artificial illumination according to OSHA standards. Temporary lights shall
not be suspended by their electric cords unless cords and lights are designed
for this means of suspension.

All lighting that is suspended shall be routed and secured to prevent damage to
the cords and prevent cutting or chaffing of the insulation on the cords. Never
run cords across sharp edges or secure in a manner that might cause damage to
the cord.

Portable electric lighting used in wet and/or other conductive locations such as
drums, tanks, and vessels shall be operated at 12 volts or less, unless 120V
lights are protected by a ground fault circuit interrupter.

 

8.0 Occupational Health & Environmental Controls

 

  8.1 Hazard Communication

It is a matter of company policy to provide our employees with information about
hazardous chemicals on the worksite through our Hazard Communication Program,
which includes container labeling. Material Safety Data Sheets (MSDS), and
employee information/training. Owner to remove asbestos pipe insulation and
provide report of removal to show that it is safe to commence our scope of work.

Information about hazardous substances in the work area will be communicated
through a hazard communication system, which includes training, container
labeling. Material Safety Data Sheets (MSDS’s), and all other “Right-to-know”
information. This information will be up-to-date, complete, and readily
accessible to all personnel.

The required components of the program are as follows:

 

  8.1.1 Material Safety Data Sheets

Copies of Material Safety Data Sheets for all hazardous chemicals to which
employees may be exposed are kept at job site office, and are readily accessible
to employees in the work area during each work shift. The Site Superintendent is
responsible for obtaining and maintaining the file of MSDS’s. A current MSDS
list of MSDS will be kept at the site, branch office and home office including a
master list of all products.

 

87



--------------------------------------------------------------------------------

  8.1.2 Labeling

It is the policy of Yates to ensure that each container of hazardous chemicals
on a jobsite is properly labeled.

The labels will list:

 

  •  

The contents of the container,

 

  •  

The appropriate hazard warnings, and

 

  •  

The name and address of the manufacturer, importer, or other responsible party.

To further ensure that employees are aware of the chemical hazards of materials
used in their work areas, it is our policy to label all secondary containers.
Secondary containers will be labeled with either an extra copy of the
manufacturer’s label or with a sign or generic label that lists the container’s
contents and appropriate hazard warnings.

The responsibility will be assigned to the worksite superintendent.

 

  8.1.3 Employee Training

All new hires will be trained during the orientation session prior to beginning
work. Specific training with regards to hazardous chemicals in the employee’s
work area will be addressed prior to the time of their initial work assignment
and training will be continued on an as-needed basis thereafter.

 

  •  

An overview of the hazard communication requirements.

 

  •  

A review of the chemicals present in their work place.

 

  •  

The location and availability of our written Hazard Communication Program, a
list of hazardous chemicals and Material Safety Data Sheets.

 

  •  

Methods and observation techniques that may be used to detect the presence or
release of hazardous chemicals in the work area.

 

  •  

The physical hazards of the chemicals in the work area.

 

  •  

The health hazards of the chemicals in the work area, including signs and
symptoms of exposure, and any medical condition known to be aggravated by
exposure to chemicals.

 

  •  

How to lessen or prevent exposure of hazardous work place chemicals by using
good work practices, personal protective equipment, etc.

 

  •  

Emergency procedures to follow if employees are exposed to hazardous chemicals.

 

  •  

An explanation of our Hazard Communication Program, including how to read labels
and Material Safety Data Sheets to obtain appropriate hazard information.

 

88



--------------------------------------------------------------------------------

  •  

The introduction of a new chemical may result in additional training and
certification.

 

  •  

When a type of product is introduced into a work area or the chemical
composition of a product changes, the worksite superintendent or his designee
will review the above items as they are related to the new chemicals.

 

  8.1.4 Informing Other Employers

To ensure that the employees of other contractors have access to information on
the potentially hazardous products at a jobsite, it is the responsibility of the
worksite superintendent to provide the other contractors the following
information:

 

  •  

Where the MSDS’s are available. Locations to be determined at time of
mobilization.

 

  •  

The name and location of the potentially hazardous products to which their
employees may be exposed and any appropriate protective measures required to
minimize their exposure; and

 

  •  

If an MSDS is requested by an employee and is found to not be immediately
available, the work is to stop until the MSDS is made available to the employee.

 

  •  

An explanation of the labeling system used at the jobsite. This is to be
documented by the site superintendent, in case there is ever a question of
whether or not we provided the information.

 

  •  

All of the above information will be documented in the meeting minutes on a
Safety Meeting Form and forwarded to the Corporate Safety Department for filing.

Each contractor bringing potentially hazardous products onto a jobsite must
provide the worksite superintendent with the appropriate hazard information on
those substances to which company employees may be exposed to on the jobsite.

 

  8.1.5 Non-Routine Tasks

Periodically employees are required to perform non-routine tasks. Prior to
starting work on such processes, each affected employee will be informed by the
superintendent or his designee about hazards to which they may be exposed and
appropriate protective and safety measures.

 

  8.2 Blood Borne Pathogens

Any personnel who potentially may be affected will be provided informal training
with regard to blood borne hazards and utilize all aspects of control during
medical events. Medical personnel will receive formal training, which strongly
communicates blood borne hazards and contaminated medical use products, as well
as exposure preventive measures.

Medical waste will be contained in an approved container for hypodermic needles,
scalpel blades, etc. and bandage shall be maintained in a separate approved
container. In the event that medical waste is generated, it will be removed from
the worksite and disposed of appropriately.

 

89



--------------------------------------------------------------------------------

  8.3 Drinking/Potable Water and Eating Facilities

An adequate supply of potable water shall be made available to employees on the
jobsite. When permanent drinking water dispensers are not available, portable
drinking water containers shall be made available.

Potable Water

 

  •  

Potable water will be available for field employees during the work hours.

 

  •  

Drinking stations will be established throughout the Yates work area.

 

  •  

Drinking cup material will be individual “throw away” paper containers.

 

  •  

Containers holding and dispensing potable water will be cleaned periodically
with baking soda and 10% solution Clorox and water.

 

  •  

Potable water will be in containers for such purpose and marked as “DRINKING
WATER ONLY”

 

  •  

These containers will be filled each day, taped closed and dated to assure
freshness and prevent tampering.

 

  8.3.1 Eating Facilities

 

  •  

Eating locations will be established within the worksite that comply with all
regulatory requirements as it pertains to health and food control.

 

  8.4 Sanitary Facilities

 

  •  

Sanitary facilities will consist of stand-alone portable toilets.

 

  •  

Location of toilets will be of a manner that movement by field employees will be
limited.

 

  •  

Number of toilets will correspond with OSHA requirements (1 for every 20
employees).

 

  •  

Toilets will be cleaned frequently and pumped out periodically based on need.

 

  •  

Separate toilets should be provided for male and female use and marked as such.

 

  •  

Hand-washing facilities will be provided to ensure proper sanitation in
accordance with the OSHA requirements.

 

  8.5 Heat and Hot Working Conditions

The risk area in this section applies to confined space and other activities
where employees may become overheated due to the environment conditions in which
they are working.

Heat Stress—A physiological reaction that occurs when the body is accumulating
heat faster than it can be dissipated. Heat stress situations include heat
cramps, heat exhaustion and heat stroke.

 

90



--------------------------------------------------------------------------------

Heat stress may occur anytime work is being performed at elevated temperatures
or when protective clothing is worn. Heat stress symptoms include fatigue,
irritability, anxiety, and decreased concentration, dexterity, or movement. If
the body’s physiological processes fail to maintain a normal body temperature
because of excessive heat, a number of physical reactions can occur ranging from
mild to fatal. Because heat stress is one of the most common and potentially
serious problems that workers encounter, regular monitoring and preventive
measures are vital.

 

  •  

All confined work will be undertaken in a manner that monitors employee physical
stress levels.

 

  •  

Employees will be trained on how to recognize and treat heat stress. During all
work activities and especially within confined space activities, the following
protocols will be followed:

It is suggested that employees drink 16 U.S. ounces of water before beginning
work in the morning and after lunch. Provide disposable cups. Urge employees to
drink 1-2 U.S. gallons of water per day. It is also highly recommended that
employees are provided supplemental fluids containing electrolytes, such as
Gatorade, PowerAde, electrolyte tablets and water. Water alone will not
replenish electrolytes lost through sweating.

Personnel will need to be acclimated to work conditions and/or establish a
systematic rotation system, especially within confined space activity by slowly
increasing their workloads (i.e., do not begin work activities with extremely
demanding tasks).

 

  8.6 Hearing Protection Program

Where appropriate, personnel will be properly trained in the approved types and
proper use of hearing protection.

Noise Exposure Limits:

 

  •  

In circumstances where there will be employee exposure to noise levels requiring
hearing protection, a base line audio gram may need to be performed. The Vice
President of Safety or his designee should be consulted to determine the need
for audio grams.

 

  •  

All personnel will be required to wear hearing protective equipment in hazardous
noise areas (80dBA or above).

 

  •  

Appropriate hearing protection equipment will be worn to protect personnel from
excessive noise levels when engineering methods prove to be technologically
infeasible or not cost effective, or when engineering controls are being
evaluated or implemented.

 

  •  

Employees will use the provided hearing protection equipment in accordance with
the training and instructions received and notify their superintendent
immediately when conditions or practices change and result in increased noise
levels.

 

91



--------------------------------------------------------------------------------

  8.7 Breathing Air Quality and Systems

Breathing air equipment that will be specified for employee use will be air
compressors (only if they are approved for breathing air use) and breathing
systems using cylinder air (SCBA).

The following are general requirements:

 

  •  

The superintendent or his designee will review all breathing air systems along
with setup. A representative of the Yates Corporate Safety Department must be
consulted before an employee is required to work in breathing air.

 

  •  

Oil bath air compressors will not be used for “breathing air” unless
modifications are instituted.

 

  •  

Grade “D” breathing air from an approved vendor cylinder with test certificate
will be used.

 

  •  

Pure oxygen or oxygen-enriched air will never be used as breathing air.

 

  •  

All employees will be trained in the use and precautions of using direct air
systems. Documentation of training is to be forwarded to the Safety Training
Manager for filing.

 

  •  

Only persons who are trained will serve as a stand-by person with the sole duty
to monitor air systems.

A qualified person must perform, record and retain records of regular
maintenance on filtration and compressor systems.

 

  •  

Compressor shall be located in an approved area away from potential intake of
harmful gases or fumes.

 

  •  

Oil-free compressors are acceptable if their purpose/design is for breathing air
systems.

 

  8.7.1 Breathing Systems Using Air Cylinders

 

  •  

All sources of breathing air must comply with Grade D specifications.

 

  •  

Use and maintain equipment according to the manufacturer’s specifications to
retain its original effectiveness.

 

  •  

Multiple and single cylinder systems must be assembled by a qualified person.

 

  •  

Vendor filled cylinders must be individually tested with certificate for Grade D
air content and clearly labeled as breathing air prior to use.

 

  •  

Equipped with a failure alarm that is audible and/or visible to the user and/or
standby person.

 

  •  

Coupling and hoses will be incompatible with other connections.

 

92



--------------------------------------------------------------------------------

  8.7.2 Employee Training

Employees will successfully complete training in the basic use and specific
precautions involved with direct feed air systems.

Specific training will be successfully completed by personnel who will be
assigned as “stand-by” personnel.

All training will be performed prior to any of work requiring these systems and
documentation be forwarded to the Corporate Safety Department for filing.

 

  8.7.3 Emergency Rescue

An Emergency Rescue Plan will be established that incorporates all aspects of
the job site.

Each respective rescue team will be trained to execute a rescue anywhere on the
job site, regardless of the location and/or circumstances. Training of these
persons will be tailored to mimic the obstacles, challenges that are known or
anticipated. This will be accomplished by a review of the construction plan with
the party to conduct the training. By doing so, each member of the various teams
will be better prepared to execute a rescue in a timely and professional manner.

 

  •  

All employees entering into a confined space environment or required by work
activity to use a direct air system will be trained and fully knowledgeable in
emergency escape/rescue.

 

  8.8 Radiation / Radiographic Control

In the event that the use of Radiation is needed on the job, a Radiation
Protection Officer (RPO) will be appointed. This professional will report to the
Vice President of Safety or his designee and will have primary responsibility
for ensuring that all site radiographic activities are conducted according to
state and federal regulations. The RPO will be delegated full and complete
authority to make compliance decisions and for their enforcement. As a condition
of access, all affected contractors will submit the required regulatory permits
and licenses for RPO review prior to their entry to the site.

Minimum documents required are:

 

  •  

Applicable license

 

  •  

Operating and emergency instructions

 

  •  

Record of leak tests

 

  •  

Record of latest survey instrument calibration

 

  •  

Notice to employees

 

93



--------------------------------------------------------------------------------

  •  

Appropriate shipping papers

The RPO will conduct field audits prior to start-up of radiation emitting
activities, and after start-up, daily inspections will be conducted to ensure
compliance.

 

9.0 Mobile Equipment

 

  9.1 Cranes, Derricks, Hoists, Conveyors, and Aerial Lifts

 

  A. General Requirements—Note: All cranes must meet certifications of OSHA,
ASME/ANSI.

Lifting equipment is built for safe and economical operation, but it is only as
safe as the operators who operate it. All signaling of cranes will be performed
by a Qualified Signal Person in accordance with 29 CFR, 1926 Subpart CC

 

  1. All moving equipment MUST have one or more spotters assisting the operator
at all times.

 

  2. All cranes, hoists, motor vehicles, elevators, conveyors, and heavy
equipment must be operated and maintained to conform to established standards.

 

  3. Equipment rental companies are required to supply the Corporate Safety
Department with a current “Inspections Certificate” for each individual crane to
work on the project. A certified inspector, testing laboratory, manufacturer, or
metallurgist will sign off this certificate or facsimile. A copy of the last
annual crane inspection must accompany the rental agreement. Terms and
conditions for rental equipment places the responsibility of lessee to furnish
copy of certifications of annual inspections of various pieces of lifting
equipment and cranes as required by OSHA. The site Superintendent must ensure
this documentation is in hand and in order prior to placing the equipment in
service.

 

  4. All cranes, hoists, motor vehicles, elevators, and heavy equipment must be
inspected prior to use on each shift. All deficiencies must be repaired before
the equipment is used.

 

  5. Operators of such equipment must keep daily inspection records as required
by this procedure, and forward those records to the job site superintendent for
review and filing.

 

  6. Rated load capacity charts, recommended operating speeds, special hazard
warnings, and other essential information will be visible to the operator while
they are at their control station.

 

  7. Prior to initial use, all new, extensively repaired, and altered cranes
should be tested by or under the direction of an appointed or authorized person,
confirming the load rating of the crane.

 

  8. Operators must take signals from only one person; in an emergency, however,
a STOP signal can be given by anyone.

 

  9. Only standard hand signals will be acknowledged. A copy of the hand signals
must be provided on equipment visible to employees.

 

94



--------------------------------------------------------------------------------

  10. Routine maintenance, fueling, and repairs must not be performed while the
equipment is in use or the power on.

 

  11. When handling or recharging batteries or using jumper cables, wear a face
shield.

 

  12. The starting procedure is as follows:

 

  a. Prior to start-up, make a walk-around inspection to check the condition of
the machine and see that everyone is in the clear.

 

  b. Check the engine oil and coolant prior to the initial start-up each shift.

 

  c. Before working any machine, allow sufficient time for a warm-up period
after engine is started.

 

  d. Prior to attempting to work the machine, the operator should thoroughly
familiarize himself with all controls.

 

  e. All controls should be tested by the operator at the start of a new shift.
If controls do not operate properly, they will be adjusted or repaired before
working the machine. Check wheel brakes before moving machine.

 

  9.1.1 Operators of Material Handling Equipment

 

  1. Cranes will be operated only by the following personnel:

 

  a) Designated operator—The operator assigned by the employer as being
qualified to perform specific duties and is in possession of the appropriate
certification and qualifications applicable sections of 29 CFR, 1926 Subpart CC

 

  b) Learners under the direct supervision of a designated operator.

 

  c) Maintenance and test personnel, when it is necessary in the performance of
their duties.

 

  2. No one, other than personnel specified, will enter an operator station or
crane cab, with the exception of persons such as helpers and supervisors whose
duties require them to do so, and then only in the performance of their duties
and with the knowledge of the operator or other appointed person.

 

  3. It will be the responsibility of the site Superintendent to assign a
competent person to indoctrinate operators in the operating procedures and OSHA
regulations concerning hoist and crane operation, prior to starting work.

 

  4. Each operator for cranes must be qualified in accordance with accepted
Operator Qualification procedure. If there is any question about physical or
mental fitness of any operator, he may be referred to site Superintendent for
arrangement for doctor examination.

 

95



--------------------------------------------------------------------------------

  5. The operator will be responsible for those operations under his direct
control. Whenever there is any doubt as to safety, the operator will stop and
refuse to handle the load until safety, such as proper rigging, has been
assured.

 

  6. While actually engaged in operating the crane, the operator will not engage
in any practice that will divert his attention.

 

  7. The operator will familiarize himself with the equipment and its proper
care. If adjustments or repairs are necessary, or any defects are known, he will
report the same promptly to his supervisor and will also notify the next
operator of the defects upon changing shift. If these adjustments, repairs or
defects are such that they may jeopardize the safe operation of the equipment,
the equipment must be removed from service immediately and tagged out of
service.

 

  8. The operator will avoid swinging loads over employees. The operator will
sound the horn when swinging a suspended load.

 

  9. The operator will not leave his position at the controls while the load is
suspended. Before leaving his crane unattended, the operator will:

a) Land any attached load, bucket, lifting magnet, or other device.

b) Disengage clutch.

c) Set travel, swing, boom brakes, and other locking devices.

d) Put controls in the “off” position.

e) Stop the engine

f) Secure crane against accidental travel.

 

  10. Safety latches are required on all hooks on lifting and pulling devices.

 

  9.1.2 Cranes and Derricks

Yates Construction project management team, PMs, Superintendents, and Safety
Professionals will insure that all cranes are inspected prior to each shift and
that Yates has all of the inspection logs in hand prior to use. Yates will check
and manage that all operators, riggers, signal persons or any other authorized
personnel are certified to perform their duties.

 

  a. No one but the operator will be allowed in or on the machine while it is
operating. (This means NO RIDERS).

 

  b. NO RIDER signs will be posted in cab of crane.

 

  c. Boom angle indicators must be in working order at all times. Load movement
devices or load indicating devices will be installed where required.

 

96



--------------------------------------------------------------------------------

  d. All wire ropes will be in good repair.

 

  e. All belts, gears, shafts, pulleys, sprockets, drums, flywheels, or chains
will be properly guarded.

 

  f. Accessible areas within the swing radius of all cranes must be barricaded,
utilizing pennant flagging & 42-inch upright standards no further apart than 10
feet, to prevent employees from being crushed by the counterweight.

 

  g. The swing radius will be free of outside material such as water cans, tool
boxes, and miscellaneous storage.

 

  h. All exhaust systems will be in good repair and guarded.

 

  i. All windows will be of safety glass and free of distortion such as cracks.

 

  j. Guardrails and hand holds will be appropriately built and secured and
anti-skid surfaces placed on walkways and platforms.

 

  k. There will be an accessible 10-lb ABC fire extinguisher at all operator
stations or cabs.

 

  l. The load block, headache ball, and safety hook will be kept in good repair.

 

  m. No employee will ride on a cable, ball, chain, sling, or any other hoisting
attachment or on the material being moved by means of a winch line, crane, or
forklift.

 

  n. Backup alarms will be installed and operational on truck cranes and
pickers.

 

  o. With motor cranes, all four outriggers should be firmly set for every lift.
In case of a rolling lift, the ground area must be firm and level and outriggers
pads set to just clear ground.

 

  p. Booms and boom members will be kept in good repair, free of cracks, dents,
and broken parts.

 

  q. Boom and crane rigging should be inspected at the start of every shift. At
least once a week, lines should be checked thoroughly and lubricated. Aerosol
can-type lubricant seems to be the most generally acceptable. It must be a
lubricant that will penetrate the cables.

 

  r. Never repair a damaged boom or any section thereof. The only safe procedure
is to contact the manufacturer giving crane identification information and
following their instructions.

 

  s. Jibs will be used only when necessary for inward reach and will be equipped
with positive jib stops when available.

 

  t.

Cranes will not be operated when any part of the machine can come within 10 feet
of a high voltage conductor. For this purpose, anything over 220 volts will be
considered high voltage. When operating in proximity to a high voltage line,

 

97



--------------------------------------------------------------------------------

  riggers will not pull the load line at an angle to make a hook up. If it is
necessary to operate a crane close to high voltage lines, make arrangements
through management to have the line de-energized if possible.

 

  u. For lines rated over 50 kV, the minimum clearance between the lines and any
part of the crane or load must be 10 feet plus 0.4 inch for each 10 kV over 50
kV.

 

  v. During transit, with no load and the boom lowered, the minimum equipment
clearance must be 6 feet for 50 kV or less, 10 feet for 50 kV to 345 kV, and 16
feet for voltages up to 750 kV.

 

  w. A designated employee must observe clearance of the equipment and give
timely warning for all operations where the operator’s vision is obstructed.

 

  x. Any overhead line must be considered energized unless the responsible
utility company or client representative verifies that it is not energized.

 

  y. Buffers will be installed at each end of the tracks for stops on
rail-mounted cranes.

 

  9.1.3 Hammerhead Tower Cranes

Adequate clearance shall be maintained between moving and rotating structures of
the crane and fixed objects to allow the passage of employees without harm.

Each employee required to perform duties on the horizontal boom of hammerhead
tower cranes shall be protected against falling by guardrails or by a personal
fall arrest system in conformance with subpart M of the OSHA 1926 standard.

Buffers shall be provided at both ends of travel of the trolley.

Cranes mounted on rail tracks shall be equipped with safety switches limiting
the travel of the crane on the track and stops or buffers at each end of the
tracks.

All hammerhead tower cranes in use shall meet the applicable requirements for
design, construction, installation, testing, maintenance, inspection, and
operation as prescribed by the manufacturer.

 

  9.1.4 Hydraulic Cranes

The use of hydraulic cranes as general purpose material handling equipment
presents an operational control problem that all supervision should be aware of
and responsible for. In addition to the applicable rules set down in the
previous sections, the following rules will be adhered to when operating a
hydraulic crane.

 

  A. Do not operate with cab doors in open position. In warm weather, remove and
store doors to prevent blind spots.

 

  B. Wear seat belts at all times while traveling the crane.

 

98



--------------------------------------------------------------------------------

  C. In addition to filing the Monthly Crane Safety Report, a daily check of the
following items will be made before starting the shift.

 

  1. All deficiencies on the machine or unsafe conditions are to be reported to
your supervisor promptly.

 

  2. No modifications or additions that affect the capacity and operation of the
equipment will be made without the manufacturer’s written approval.

 

  3. Check wire rope condition and dead end for wedges and clamps. Keep wire
rope lubricated.

 

  4. Check hook and block. Make sure hook has an operational safety latch.

 

  5. Check boom pivot pins and pin retainers.

 

  6. Check mountings for hydraulic boom cylinders.

 

  7. Check outriggers, pivot pins and retainers, and cylinder mountings.

 

  8. Check for buildup of dirt and rocks under outrigger cylinders. Check
outrigger frames for cracks.

 

  9. Check all steering linkage.

 

  10. Check winch mounting.

 

  11. Check for any leaks of the hydraulic, engine oil, and coolant systems.

 

  12. Test brakes prior to moving machine.

 

  13. Make sure hydraulic pump is disengaged before moving machine over 1000
feet.

 

  14. Check horn, turn signals, and lights for proper operation.

 

  15. Inspect tires for condition and proper inflation.

 

  16. Check back-up alarm for proper functioning.

 

  D. Outriggers

 

  1. The crane must be level with all outriggers down on firm ground or footing
prior to lifting loads or swinging the boom over the side, except as noted under
the “Traveling” heading. Without the outriggers down and even with no load, it
is possible to tip the crane over by simply swinging the boom over the side.

 

  2. The transporting of materials on the outriggers is prohibited.

 

  3. Use pads under outriggers at all times. Pad size is 3 to 1 over the
original base size of the outrigger pad i.e. if the outrigger pad base equals
one square foot then the pad placed under the outrigger pad base must equal
three feet.

 

99



--------------------------------------------------------------------------------

  4. When setting up near trenches or excavations, stay a safe distance back
from the hole.

 

  E. Hoisting

 

  1. Know the weight of the load and the location to which it is being moved.

 

  2. No crane is to be loaded beyond its rated capacity.

 

  3. The operator will test the machine each time a load approaching the rated
load is handled, by raising it a few inches and holding the load.

 

  4. Extreme care should be exercised when a load approaching the rated load
capacity is handled. Whenever possible, this load should be tested keeping it
close to the ground and booming out to the maximum radius required prior to
making the actual lift into place. Be sure actual operating conditions do not
exceed test conditions.

 

  5. Use extreme caution when extending the boom with loads suspended. As
working radius increases, load capacity decreases and can cause the machine to
tip over. Most hydraulic cranes differ from a friction machine in that a load
cannot be lowered fast enough to overcome a tipping action once the machine
becomes over-balanced.

 

  6. When the boom is extended, care should be exercised to avoid “two blocking”
sheave block with boom.

 

  7. During hoisting, swing, or lowering operations, there will be no sudden
acceleration or deceleration of the moving load.

 

  F. Traveling

 

  1. When traveling, the boom will be fully retracted and positioned over the
front of the machine in the direction of travel.

 

  2. Use a signalman when backing the crane. The operator’s visibility is very
poor towards the rear of some machines.

 

  3. The warning signal will be sounded each time before traveling, and
intermittently during travel, particularly when approaching employees.

 

  7. Traveling with a load is not encouraged. However, if the Superintendent
approves the policy, operators will adhere to the following procedures:

 

  a. Load must be positioned over the front of the machine in the direction of
travel.

 

  b. ALL TRAVELED LOADS MUST BE TIED OFF TO THE MACHINE BY A TAG LINE AND NOT
HELD OR BALANCED BY EMPLOYEES WALKING ALONG SIDE OF LOAD.

 

  c. Some loads will require the positioning of outriggers close to the ground.

 

  d. Route to be traveled will be level, compacted, and free of potholes.

 

100



--------------------------------------------------------------------------------

  e. No one will be permitted to ride on any crane or picker except the operator
or driver.

 

  9.1.5 Crane Suspended Work Platform

 

  A. Cages will not be permitted if there is another reasonable method
consistent with construction practices to accomplish the task.

 

  B. Each suspended cage brought onto the project must be inspected and approved
for use by the Crane and Equipment Safety manager or his designee.

 

  C. The site Superintendent or his designee must specifically approve each
individual use of cage.

 

  D. Suspended cages will be constructed in accordance with C.F.R.
1926.550(G)(4)(i)

 

  9.1.6 Personnel Hoists—Fixed

 

  A. The erection and operation of personnel hoists must conform to established
standards.

 

  B. Hoists must be guarded at ground elevation by suitable barricades and
signs, and, on all elevations, the entrance to the platform should be
barricaded.

 

  C. Personnel hoists will be enclosed on all sides and the top, except sides
used for entrances and exits, which will have car gates or doors.

 

  D. The maximum allowable distance between the floor of the lifting car and the
landing platform is six inches.

 

  E. Prior to placing a hoist into service, functions and safety devices must be
tested thoroughly under the supervision of the manufacturer’s representative or
other similarly qualified person in the presence of the Project Superintendent
or his designee.

 

  F. At least every three months, the manufacturer’s representative as required
by ANSI must make a full inspection and test to include a drop test.

 

  G. Records of such inspections and tests must be kept on the job site with
copies to the Corporate Safety Department.

 

  H. Operators of personnel hoists will receive orientation and training in the
safe and proper operation in accordance with the manufacturer’s instructions.

 

  I. Operators of personnel hoists must inspect and document daily inspections.

 

  9.1.7 Aerial Work Platforms—Requirements

 

  A. General Requirements:

 

  1.

The design and operation of all movable personnel hoists will be in accordance
with the manufacturer’s recommended procedures for safe

 

101



--------------------------------------------------------------------------------

  operation. Fall protection will be required at all times when using JLG’s or
scissor lifts and must be attached to the appropriate anchor points provided
within the basket.

 

  2. All personnel who operate aerial work platforms will be trained and
certified in the safe operating procedures, using the manufacturer’s operator
book.

 

  3. The operator will have documentation issued by the Corporate Safety
Department or Project Superintendent stating his competency in operating the
specific model of equipment. Arrangements should be made for the instructor
personnel to be periodically trained and upgraded by the manufacturer’s
representative or the vendor.

 

  4. Inspections are to follow the manufacturer’s recommendations.

 

  5. The movable personnel hoist is to be inspected for proper mechanical
condition and is not to be used for lifting personnel unless in proper working
order.

 

  6. All outriggers/axles must be extended and firmly set before personnel are
elevated.

 

  7. Never position steps, ladders, or similar items on platforms to provide
additional reach.

 

  8. Never lift any materials with the hoist. It is designed to safely lift
workmen and their tools.

 

  9. If any questionable situation arises as to the capabilities or use of a
movable personnel hoist, the Corporate Safety Department or manufacturer’s
representative is to be consulted prior to use.

 

  10. All mechanical, hydraulic, and structural parts and systems of the lift
will be inspected before each use. Any defects will be corrected before use.

 

  11. The equipment operator must know the equipment’s capacity and operate
within the safe operating limits.

 

  9.1.8 Aerial Work Platform (JLG Type)

NOTE: For use in this section “J.L.G.” is used to represent all types and
manufactures of mobile boom—lift machinery.

 

  A. Two 10-lb. ABC fire extinguishers will be maintained on each J.L.G., one in
the main basket, one on the machine base on the ground.

 

  B. The counterweight swing radius is to be barricaded any time the equipment
is in operation. The area directly underneath the J.L.G. must be barricaded if
the work presents a hazard to workers at lower levels.

 

102



--------------------------------------------------------------------------------

  C. Lift will be operated only on level ground with wheels chocked unless
controls are located in basket of equipment.

 

  D. Steering wheels should not be turned on concrete floors, unless lift is in
motion.

 

  E. Safety harnesses will be worn in basket with lanyards secured to an
approved anchor point provided by the manufacturer in the lift.

 

  F. Gate on basket will be kept closed and locked at all times when in use.

 

  G. No material will be lifted with J.L.G. lift.

 

  H. Fuel, motor oil, and hydraulic oil will be checked before each shift.

 

  I. Lift will not be used for any purpose other than to provide a mobile
scaffold for workers.

 

  J. Machine platforms will be kept a minimum of 10 feet from electrical power
lines.

 

  K. Personnel cannot stand on handrails for purposes of work. They must remain
inside the basket.

 

  L. In the event that a person must exit the basket to perform work, the 100%
tie off rule must be followed. The person must be tied off to an appropriate
anchor point outside of the basket prior to unhooking from the anchor point
inside the basket.

 

  9.2 Pre-Operational and Daily Inspections

All equipment to be used on the site will be required to meet the minimum OSHA
requirements including but not limited to lighting, mirrors, alarms, etc. Each
piece of equipment will be inspected before it may be used on the site. The
operator will conduct the inspection utilizing a check sheet of pre-determined
requirements.

Inspection periods based on manufacturers recommendations, hours of service,
incident involvement, or other reasons that would require inspection.

After equipment has passed the inspection process, it will be available for use
on the project. Each piece of equipment will be re-inspected by the operator at
the beginning of each shift or anytime there is a change in operators. Equipment
failing inspection will be removed from service and tagged out with a “Do Not
Operate” tag including explanation of deficiency.

 

  9.3 Pre-Operational Inspection

An internal checklist will be employed to ensure complete and thorough crane
inspections. The checklist will include the following elements:

 

  •  

Specific areas recommended by the manufacturer.

 

  •  

Proper readable load chart in Cab.

 

  •  

Angle Indicator functions.

 

  •  

If two-block device is not functioning: discussion with Crane and Equipment
Safety manager is required.

 

103



--------------------------------------------------------------------------------

  •  

Rated 10ABC Fire Extinguisher.

 

  •  

Cab maintenance and cleanliness.

 

  •  

Main and side crane windows not blocked with paper.

 

  •  

Outriggers fully extend and support crane weight.

 

  •  

Tires inflated properly.

 

  •  

Lattice boom crane—chord—connections inspected.

 

  •  

Note: Chord damage of any level shall have crane rejected.

 

  •  

Deformed, cracked, or corroded members in the crane structure and entire boom.

 

  •  

Loose bolts or rivets.

 

  •  

Cracked or worn sheaves and drums.

 

  •  

Worn, cracked or distorted parts such as pins, bearings, shafts, gears, rollers
and locking devices.

 

  •  

Excessive wear on brake and clutch system parts, linings, pawls and ratchets.

 

  •  

Load, boom angle, and other indicators over their full range, for any
significant inaccuracies Note: If load indicator is not functioning or absent
discussion with Crane and Equipment Safety Manager is required.

 

  •  

Excessive wear of chain drive sprockets and excessive chain stretch

 

  •  

Crane hooks for cracks (visual)

 

  •  

Travel steering, braking and locking devices for malfunction

 

  •  

Excessively worn or damaged tires.

Hydraulic and pneumatic hose, fitting, and tubing including:

 

  •  

Evidence of leakage at the surface of the flexible hose or its junction with the
metal and couplings.

 

  •  

Blistering or deformation of the outer covering of the hydraulic or pneumatic
hose.

 

  •  

Leakage at threaded or clamped joint that cannot be eliminated by normal
tightening or recommended procedures.

 

  •  

Evidence of excessive abrasion or scrubbing on the outer surface of a hose,
rigid tube or fitting. Means shall be taken to eliminate the interference of
elements in contact or otherwise protect the components.

 

104



--------------------------------------------------------------------------------

Hydraulic and pneumatic pumps and motors including:

 

  •  

Loose bolts or fasteners

 

  •  

Leaks at joints between sections

 

  •  

Shaft seal leaks

 

  •  

Unusual noises or vibration

 

  •  

Loss of operating speed

 

  •  

Excessive heating of the fluid

 

  •  

Loss of pressure

Hydraulic and pneumatic valves including:

 

  •  

Cracks in valve housing

 

  •  

Improper return of spool to neutral position

 

  •  

Leaks at spools or joints

 

  •  

Sticking spools

 

  •  

Failure of relief valves to attain correct pressure setting

 

  •  

Relief valve pressures as specified by the manufacturer

Hydraulic and pneumatic cylinders including:

 

  •  

Drifting caused by fluid leaking across the piston

 

  •  

Rod seals leakage

 

  •  

Leaks at welded joints

 

  •  

Scored, nicked or dented cylinder rods

 

  •  

Dented case (barrel)

 

  •  

Loose or deformed rod eyes or connecting joints

 

  •  

Hydraulic filters for evidence of rubber particles on the filter element that
may indicate hose, “O” ring or other rubber component deterioration. Metal chips
or pieces on the filter may denote failure in pumps, motors or cylinders.
Further checking will be necessary to determine the origin of the problem before
corrective action can be taken.

 

105



--------------------------------------------------------------------------------

  9.4 Daily Inspection

A Daily Equipment Safety / maintenance Checklist will be conducted by the
operator before he/she begins operation of the equipment.

Daily inspection will also be conducted to verify that the hoist is free of
mechanical defects and/or safety deficiencies. The first person to operate the
machine must visually inspect the machine prior to its operation. Any
deficiencies observed with the equipment being inspected must be noted on the
inspection form and corrected or repaired prior to operation.

The following will be inspected as a minimum:

 

  •  

Inspections are required when in use other than daily mandated inspection.

 

  •  

Inspect all control mechanisms for maladjustment interfering with proper
operation.

 

  •  

Inspect all control mechanisms for excessive wear of components and
contamination by lubricants or other foreign matter.

 

  •  

Inspect all safety devices for malfunction.

 

  •  

Inspect all hydraulic hoses, and particularly those which flex in normal
operation of crane functions, should be visually inspected.

 

  •  

Inspect crane hooks for deformations or cracks. Hooks with cracks, or having
more than 15 percent in excess of normal throat opening, or more than 10-degree
twist from the plane of the unbent hook must not be used.

 

  •  

Inspect rope reaving for compliance with crane manufacturer’s specifications.

 

  •  

Inspect electrical apparatus for malfunctioning, signs of excessive
deterioration, dirt and moisture accumulation.

 

  •  

Inspect tires for recommended inflation pressure.

 

  9.5 Mobile Crane Training and Qualifications

No operator will be allowed to operate mobile cranes without having current
documentation stating their qualifications. An Equipment Operators Card will be
issued internally showing that all documentation has been reviewed and is
current.

Crane operators may only be qualified to operate by the Crane and Equipment
Safety Manager or his designee. Exceptions to operators being trained by a third
party must be approved by the Crane and Equipment Safety Manager. Operators need
to be cleared through Human Resources prior to employment.

 

106



--------------------------------------------------------------------------------

  9.6 Mobile Crane Operations and Practices

Equipment rental companies are required to supply the site superintendent with a
current “inspections Certificate” for each individual crane to work on the
project. A certified inspector, testing laboratory, manufacturer, or
metallurgist will sign off this certificate or facsimile. A copy of the last
annual crane inspection must accompany the rental agreement. Terms and
conditions for rental equipment places the responsibility of lessee to furnish
copy of certifications of annual inspections of various pieces of lifting
equipment and cranes as required by OSHA. The superintendent must ensure this
documentation is in hand and in order prior to placing the equipment in service.

The following will outline some basic parameter requirements applying
specifically to the use and daily management of Mobile Crane operations.

 

  9.7 Operator / Superintendent Responsibilities

 

  •  

It is the primary responsibility of the operator to see that the equipment is
operated within the designed specifications.

 

  •  

Operator and superintendent are to be aware of crane configuration to include
boom and jib length, etc.

 

  •  

The operator will have the primary responsibility for inspecting and maintaining
hoisting equipment.

 

  •  

All hydraulic booms will be stored at end of work shift.

 

  •  

All lattice boom cranes will have the boom “dogged off” to an approved location
at end of work shift.

 

  •  

The operator must be in position at the controls before starting a crane and
will never attempt to start a crane while standing on the ground outside the
cab.

 

  •  

The operator must make sure all other personnel are clear of the crane before
starting and/or moving the crane.

 

  •  

The operator must not leave the controls position while a load is suspended.

 

  •  

The operator must never climb on or off a crane or equipment while it is in
motion.

 

  •  

The operator and the rigger will be responsible to ensure all systems used with
the hoisting equipment are within design capacity. This includes blocks, slings,
ropes, etc.

 

  •  

The operator will apply power to load lines slowly.

 

  •  

The operator will receive signals from only one signal person at a time. The
operator will stop the hoist / lift if there is confusion or uncertainty
regarding the movement of the load or crane.

 

107



--------------------------------------------------------------------------------

  •  

The lift supervisor will be responsible to ensure that proper barricades are
placed around the swing radius of cranes or other lifting equipment.

 

  •  

Personnel operating cranes will be competent to operate such equipment and must
have current certification / qualification card issued by the Crane and
Equipment Safety Manager.

 

  •  

The operator will ensure that a fire extinguisher is on the equipment with a
rating of 10ABC or larger and is readily accessible.

 

  •  

When handling or recharging batteries or using jumper cables, wear a face
shield.

Starting Procedures

The starting procedure is as follows:

 

  a) Prior to start-up, make a walk-around inspection to check the condition of
the machine and see that everyone is in the clear.

 

  b) Check the engine oil and coolant prior to the initial start-up each shift.

 

  c) Before working machine, allow sufficient time for a warm-up period after
engine is started.

 

  d) Prior to attempting to work the machine, the operator should thoroughly
familiarize himself with all controls.

 

  e) All controls should be tested by the operator at the start of a new shift.
If controls do not operate properly, they will be adjusted or repaired before
working the machine. Check wheel brakes before moving machine.

 

  9.8 Lifting Consideration and Requirements:

 

  •  

When necessary, a signal person should be utilized to guide and direct the
movement of the rig.

 

  •  

Close cooperation between the operator and signal person must be exercised. The
operator will not make any move unless signals are clearly understood.

 

  •  

Sudden starts and stops are to be avoided.

 

  •  

Swing speed must be controlled so that the load does not swing out beyond the
radius at which it can safely be handled.

 

  •  

The operator will avoid hoisting and carrying loads over personnel.

 

  •  

The bottom tip should always be positioned directly above the load being
hoisted. A crane boom should never be used for dragging loads sideways.

 

  •  

The load should never be allowed to strike the boom, outriggers or crane body,
and the boom should never strike a structure. If a boom strikes any object, the
crane must be removed from service for re-inspection.

 

108



--------------------------------------------------------------------------------

  •  

The weight of the hook, spreader bar, load block and other material to be lifted
must be included when calculating the total weight of a load.

 

  •  

All personnel will stand clear of all lines under strain.

 

  •  

All personnel will stand clear of the bight of a line (i.e., where the line
makes a loop or a turn over a sheave or block)

 

  •  

All rigging hardware is to be used per the manufacturer’s instructions,
applicable standards and good practice. Hardware should never be loaded beyond
its safe working load.

 

  •  

Rated capacities, special warnings and instructions will be legibly posted on
all equipment so they are visible by the operator.

 

  •  

Tag lines will be used when lifting materials with any cranes or other lifting
device.

 

  •  

A rope sling will never be used on material contaminated with caustic or acids.

 

  •  

The use of barricade rope as a hand line is prohibited.

 

  •  

A bar should be used to guide cable or line onto a drum of a hoist. The
employee’s hands or feet should never be used as a cable guide.

 

  •  

Pads or mats will always be used under outriggers when setting up a crane on
unstable ground or in areas where the strength of the slab/roadway is not known
(The operator will be responsible for this action).

 

  •  

Weather conditions and lightning potential must always be considered before
handling a load. During heavy rain and especially during lightening, stop work
and find shelter.

 

  •  

Boatswain chair lifts with a crane are prohibited.

 

  9.9 Crane Requirements

 

  •  

Load lines will be capable of supporting, without failure, at least seven
(7) times maximum intended load. Anti-rotation rope will be capable of
supporting ten (10) times the maximum intended load.

 

  •  

Load and boom hoist brakes, swing brakes, and locking devices will be engaged
when man basket is in a stationary working position.

 

  •  

The load line hoist drum will have controlled load lowering. Free-fall is
prohibited.

 

  •  

The crane will be uniformly level, within one percent (1%) level grade on firm
footing; and outriggers with pads shall be used, if not crawler crane.

 

  •  

Total weight of the loaded platform and rigging will not exceed 50% of the rated
capacity for the radius and configuration of the crane.

 

109



--------------------------------------------------------------------------------

  •  

Cranes will be equipped with and have in good working order the following:

Boom angle indicator

Boom length indicator (for telescoping booms)

Swivel hook to prevent load spinning

Power up/down lever to remain functional for any system failure.

Anti-two block device

 

  9.10 Man Basket Requirements

 

  •  

A qualified engineer with a Professional Engineer (PE) stamp competent in
structural design will endorse and will design the man basket and suspension
system.

 

  •  

Welded by approved welder and welding inspection report required with
submission.

 

  •  

Man basket will be properly hung so that it will not turn or overturn while
personnel are inside.

 

  •  

The personnel platform will have a safety factor of five (5) of its intended
capacity.

 

  •  

A minimum of six (6) feet of headroom will be provided where required.

 

  •  

Each platform must have a perimeter protection up from the floor forty-three
(43) inches—(1100mm) minimum, which will be of solid construction of expanded
metal with no greater than one-half inch (1/2) 12.7 mm openings.

 

  •  

A grab rail will be provided inside the platform.

 

  •  

Fall protection equipment must be utilized and tied off to a
manufacturer-approved anchorage point.

 

  •  

If a gate is provided, it will swing inward and will be equipped with a device
to prevent accidental opening.

 

  •  

Overhead protection must be provided when workers may be exposed to falling
objects.

 

  •  

Signs will be permanently affixed to the man basket displaying:

 

  •  

Identification number

 

  •  

Safe Work Load

 

  •  

Maximum occupancy

 

  •  

Basket weight

 

  •  

Regulatory requirements where more stringent will supersede and apply.

 

110



--------------------------------------------------------------------------------

  9.11 Use of Personnel Platform (Man Baskets)

 

  •  

The number of employees occupying the personnel platform shall not exceed two
(2) at anytime.

 

  •  

Man basket will be used only to lift workers and their tools and material to do
the job. All work materials will be secured and distributed evenly in the man
basket.

 

  •  

Before employees exit or enter a hoisted personnel platform that is not landed,
the platform shall be secured to the structure where the work is to be performed
unless securing to the structure creates an unsafe situation.

 

  •  

Employees shall keep all parts of the body inside the platform during raising,
lowering, and positioning. This provision does not apply to an occupant of the
platform performing the duties of a signal person.

 

  •  

No additional load will be lifted with the crane while man baskets are in use.

 

  •  

When a wire rope bridle is used to connect the man basket to the load line, the
bridle legs will be connected to a single ring or shackle. Bridles used as a
connection for the personnel platform must not be used for any other purpose.

 

  •  

Hook throat openings will be closed and locked. “Mousing” (using wire rope to
close the hook opening) is not permitted.

 

  •  

All rigging will have a minimum safety factor of seven (7) of the intended load.

 

  •  

All eyes in wire rope must be fabricated with thimbles.

 

  9.12 Testing and Inspecting

 

  •  

A trial lift with the unoccupied man basket will be made by the crane operator
for each new work location and a new permit issued for the beginning of each
shift to ensure that all controls and safety devices are functioning properly.

 

  •  

A new work location is any new lift where the radius has changed or additional
weight is required and new permit will be required.

 

  •  

Prior to hoisting workers for the first time at each new set up location, the
crane operator will make a full cycle test of the man basket by lifting the
unoccupied man basket loaded to 125% of the posted rated capacity.

 

  9.13 Safe Work Practices

 

  •  

Lifting and lowering of the man basket will be performed in a slow and
controlled manner with no sudden moves.

 

111



--------------------------------------------------------------------------------

  •  

Workers will keep all parts of their body inside the man basket during raising,
lowering, and positioning.

 

  •  

Traveling the crane will be prohibited while the man basket is occupied.

 

  •  

The crane operator will remain at the controls while the man basket is occupied.

 

  •  

The use of the man baskets shall be prohibited upon indication of any dangerous
weather conditions.

 

  •  

Workers being hoisted shall remain in continuous sight of or continuous
communication with the operator or signal person.

 

  •  

Workers occupying the man basket must wear a safety harness with lanyard
connected above the load block or fall ball.

 

  •  

No lifts shall be made on another of the crane load lines while personnel are
suspended in a man basket.

 

  •  

A pre-lift meeting prior to hoisting at each new location, shall be held between
the crane operator, persons to be lifted, Crane and Equipment Manager or his
designee, to assure the safeguards mentioned in this procedure are followed and
there is clear understanding of each person’s job scope and requirements.

 

  9.14 Appointment and Duties of Specific Personnel

The following information outlines the roles and responsibilities of personnel
involved in man basket work activity:

Crane Operator: This position requires all certifications be current and
documented. The ultimate role of this person is to safely execute the lift in a
controlled and safe manner as directed by signalman.

 

  9.15 Man Basket Review / Approval Package

The Crane and Equipment Manager or his designee will use the Man Basket
Checklist with a separate sign-off document to be completed for all work
involving a man basket.

 

  9.16 Critical Lift Form

A Critical Lift Form will be utilized on crane lifts involving “tandems or lifts
over the manufacturers assigned load chart / radius” which are considered
critical lifts, and will not be allowed or planned without additional procedures
in place.

Completion of the Critical Lift Forms is the responsibility of the Crane and
Equipment Safety Manager or his designee.

 

112



--------------------------------------------------------------------------------

  9.16.1 Aerial Lifts, Vehicle-Mounted Work Platforms

The following information outlines basic requirements for safe operation and
protection of personnel engaged in aerial lifts and vehicle-mounted work
platforms usage.

Yates will employ personnel that are competent and comply with the following
general requirements list below:

 

  •  

Controls will be clearly marked as to their function.

 

  •  

The design and operation of all movable personnel hoists will be in accordance
with the manufacturer’s recommended procedures for safe operation.

 

  •  

All personnel who operate aerial work platforms will be trained and certified in
the safe operating procedures, using the manufacturer’s operator book.

 

  •  

The operator will be qualified to operate the equipment. Documentation will be
forwarded to the Yates Corporate Safety Department.

 

  •  

The movable personnel hoist is to be inspected for proper mechanical condition
and documented and is not to be used for lifting personnel unless in proper
working order.

 

  •  

All outriggers/axles must be extended and firmly set before personnel are
elevated.

 

  •  

While traveling, the basket must always follow behind the boom and must always
be in a down position.

 

  •  

Never position steps, ladders, or similar items on platforms to provide
additional reach.

 

  •  

Never lift any materials with the hoist. It is designed to lift workmen and
their tools safely.

 

  •  

If any questionable situation arises as to the capabilities or use of a movable
personnel hoist, the Corporate Safety Department or manufacturer’s
representative is to be consulted prior to use.

 

  •  

All mechanical, hydraulic, and structural parts and systems of the lift will be
inspected before each use. Any defects will be corrected before use.

 

  •  

Know equipment’s capacity and operate within it.

Scissors Lift Type Work Platform

 

  •  

A 10-lb ABC fire extinguisher will be mounted and maintained on the inside of
the work platform.

 

  •  

When platform is raised for maintenance of rig; or before working under the
platform, the platform will be positively blocked up to prevent the platform
from falling.

 

113



--------------------------------------------------------------------------------

  •  

Lower platform fully at end of work operation, and never climb up to extended
platform.

Material Hoists

 

  •  

The erection and operation of hoists must conform to established standards.

 

  •  

The maximum allowable distance between the floor of the lifting car and the
landing platform is six inches.

 

  •  

A sign stating “No Riders Allowed” must be posted on the car frame. Employees
are prohibited from riding material hoists except for authorized purposes of
inspection and maintenance.

 

  •  

Material hoists will not be operated near ladders, passageways, etc.

Dead Man Control Switch

 

  •  

The Dead Man Control Switch must be operable by the person operating the
equipment and not wired in the “on or open” position.

 

  •  

Equipment will not operate closer than 10 ft. to and energized power lines rated
at 50 KV or less unless the aerial device is insulated for the work, and
personnel for such operations perform the work.

 

  •  

Engine must be able to be started from the controls in the basket as well as
from controls on the engine compartment.

 

  •  

A copy of the operator’s manual must be available and read by each operator,
before use.

 

  •  

No employee will be permitted to use or operate lifts or platforms unless he/she
has been instructed, trained and certified by a competent person in the use and
operation of such equipment.

 

  •  

Equipment will not be moved when the boom is elevated in a working position with
employees in the basket or on an elevate platform. Manufacturer’s specifications
and limitations will be observed.

 

  •  

No employee will sit or climb on the guardrail of the basket.

 

  •  

Lanyards must be attached to an approved anchorage point within the basket.

 

  •  

Employees who tamper with controls and/or bypass safety devices, such as
dead-man switches, etc. may be terminated.

 

  9.16.2 Inspection and Operator Test

The operator’s level of competency in crane operation, safety procedures, and
requirements for lifting equipment will be determined through competency
testing. The

 

114



--------------------------------------------------------------------------------

competency test will be administered prior to employment and the physical test
as part of initial training.

Inspections:

All lift equipment/machinery will be inspected periodically.

 

  9.17 Forklift Operations and Practices

The following sections contained the basic instructions for the safe operation
of forklifts and for the protection of the personnel working on and around them.

A Forklift, and motorized hand trucks and other specialized industrial trucks
are powered by electric motors or internal combustion engines that are used in
the handling or moving of equipment.

 

  9.17.1 Operator Qualifications, Training and Certification Requirements

 

  •  

Forklift operators should be physically capable of safely operating the
equipment.

 

  •  

Only trained and authorized operators will be permitted to operate a forklift.
Those authorized employees will demonstrate their ability to operate the
forklift and an employee qualification will be issued.

 

  •  

Upon successfully completing training requirements established by Crane and
Equipment Safety Manager, a record will be established and the matrix of these
records will be maintained by the Safety Training manager.

 

  •  

The certification will be issued for the forklift on which the operator is
trained and should be renewed at least every three years by training operations
rules, the manufacturer’s operation’s manual, and by passing a manipulative
test.

 

  •  

The person must successfully pass an operational skills test on the forklift.

 

  •  

The person qualified must read and understand the manufacturer’s operator’s
manual.

 

  •  

The refresher training and evaluation shall be in accordance with 1910.178 (I)
(4).

 

  9.17.2 Work Practices

Rough Terrain Fork Lifts

General Operating Requirements:

 

115



--------------------------------------------------------------------------------

  •  

Forklift will be equipped with a 5-lb ABC rated dry chemical type fire
extinguisher, within reach of the operator.

 

  •  

Forklift will be equipped at all times with approved overhead protection, in
addition to roll over protection.

 

  •  

Where possible, Forklift will be kept off of public roads.

 

  •  

Forklift will not be operated on public roads during hours of darkness unless
properly equipped to do so and proper precautions are taken.

 

  •  

Forklift must never exceed 10 mph on project.

 

  •  

Forklift will be equipped with back-up alarms. In addition, it may be required
that an amber flashing or revolving warning light be utilized.

 

  •  

Forklift will be equipped with a 10-inch convex rear view mirror on the blind
side of the machine.

 

  •  

Forklifts will not be used as an elevator for employees unless equipped with a
personnel lift platform designed and approved by the forklift manufacturer and
used according to the OSHA standard.

 

  •  

Seat belts will be worn by operator.

 

  •  

No person will be allowed to stand or pass under the elevated portion of any
forklift, whether loaded or empty.

 

  •  

No personnel will be permitted to ride on forklift or the load.

 

  •  

The operator will not allow arms or legs to be placed between the uprights of
the mast or outside the running lines of the forklift at any time while in
operations.

 

  •  

When a forklift is unattended, load-engaging means will be fully lowered,
controls will be neutralized power will be shut off and brakes will be set.
Wheels will be blocked if the forklift is parked on an incline.

 

  •  

A safe distance will be maintained from the edge of ramps or platforms while on
any elevated dock or platform. Forklifts will not be used for opening or closing
freight doors.

 

  •  

Brakes will be set and wheel blocks will be in place to prevent movement of
forklifts, trailers while loading or unloading when the trailer is not coupled
to a tractor.

 

  •  

The flooring of trucks and trailers will be checked for breaks and weakness
before they are driven on or across by the forklift.

 

  •  

There will be sufficient headroom under overhead installations, lights, pipes,
sprinkler system, etc.

 

116



--------------------------------------------------------------------------------

  •  

An overhead guard will be used to protect against falling objects.

 

  •  

Fire aisles, access to stairways and fire equipment will be kept clear.

Note: It should be noted that an overhead guard is intended to offer protection
from the impact of small packages, boxes, bagged material, etc., representative
of the job application; but not to withstand the impact of a falling capacity
load.

 

  9.17.3 General Operations

 

  •  

Safeguard the pedestrians at all times. Do not drive a forklift up to anyone
standing in front of a bench or other fixed object.

 

  •  

Do not allow anyone to stand or pass under the elevated portion of any forklift,
whether loaded or empty.

 

  •  

Do not put arms or legs between the uprights of the mast or outside the running
lines of the forklift.

 

  •  

When leaving a forklift unattended, load engaging means will be fully lowered,
controls will be neutralized, power shut off, brakes set, key or connector plug
removed. Block wheels if forklift is parked on an incline.

 

  •  

Maintain a safe distance from the edge of ramps or platforms and do not, while
on any elevated dock or platform, push freight cars. Do not use forklifts for
opening or closing freight doors.

 

  •  

Be sure of sufficient headroom under overhead installations, lights, pipes,
sprinkler systems, etc.

 

  •  

Use a load backrest extension whenever necessary to minimize the possibility of
the load or part of it from falling rearward.

 

  •  

Report all accidents involving personnel, building structures and equipment to
the site superintendent immediately.

 

  9.18 Motor Vehicle Operations and Practices

Motor vehicle entry and operation on the project site will be strictly monitored
and restricted to those necessary for successful completion of daily work
activities. Whenever possible, a company logo sticker will be permanently
attached to the driver and passenger doors or on the sides of the equipment.
Anytime that it becomes necessary to isolate or re-route traffic away from
construction activities or hazardous conditions, (public of construction)
“Jersey Barriers” shall be used.

The use of motorcycles onsite is strictly prohibited.

The negligent use of a motor vehicle shall be immediate cause of vehicle
operator and vehicle removed from the work site.

Motor vehicles shall be broken down into:

 

117



--------------------------------------------------------------------------------

  (1) Personal vehicles for non-construction use.

 

  (2) Construction vehicles carrying material or personnel

Vehicles

All company vehicles should be inspected on a weekly basis. Regular maintenance
should be done as required and/or needed.

Anyone who is asked to drive a company (or their own) vehicle on business will
furnish the jobsite supervisor his/her name, drivers license number, date of
birth and state of issue.

If any employee is involved in an auto accident, he/she report it immediately to
his/her supervisor, obtain a copy of the police report and on that day, write a
narrative of what happened (date and sign the narrative) and fill out an
equipment damage report form. All information is to be forwarded to the VP of
Risk Management for review and follow-up investigation. If there is an injury,
the VP of Risk Management or the Human Resources Department will be notified
immediately.

General Requirements:

 

  1. Back-up alarms are required on all equipment having an obstructed view to
the rear.

 

  2. Roll over protection structures (ROPS) is required on all tractors, dozers,
forklifts, and forklifts.

 

  3. A 10 lb. ABC fire extinguisher will be maintained in the operator’s cab of
all equipment.

 

  4. It will be the responsibility of every employee who drives a vehicle to
know and obey all state and local traffic laws covering the territory in which
he is driving. He will also be familiar with and abide by these rules and
policies regarding the operating of vehicles. He will be personally responsible
for all fines and other penalties assessed against him for traffic violations.

 

  5. Vehicles will be operated within the legal speed limit at all times and at
a lower speed where conditions warrant.

 

  6. Drivers will not permit unauthorized persons to drive, operate, or ride on
a vehicle or equipment.

 

  7. Both driver and passenger will use seat belts whenever the vehicle is in
motion.

 

  8. Vehicles, including pickup trucks, used to transport employees will have
seats with backs and seat belts firmly secured and adequate for the number of
employees to be carried in the vehicle, including pickup bed.

 

  9. Tools and materials will be secured to prevent movement when transported in
the same compartment with employees. This will also prevent possible tripping
over non-secured tools in the bed of the truck.

 

  10. Drivers and operators will not let anyone ride on the running boards,
fenders, or any part of a motorized vehicle.

 

118



--------------------------------------------------------------------------------

  9.18.1 Personal Vehicle Entry

Personal vehicles should not be allowed inside the project area. Exceptions will
only be granted by the site superintendent and/or his designee. Personal
vehicles will be parked in designated areas only. Upon exiting a vehicle, all
employees shall don their personal protective equipment (PPE). Employees will be
bused to the project site.

 

  9.18.2 Construction Vehicles

Access to the project site by construction type vehicles will be limited to only
those which are necessary to successfully complete daily work activities and
having met the operation and safety requirements.

 

  9.18.3 Vehicle Requirements

All vehicles of any type entering the site will have the following:

 

  •  

Fully licensed and approved under regulatory requirements.

 

  •  

Operator shall have appropriate license for vehicle type.

 

  •  

Vehicle and personal insurance.

 

  •  

Vehicles unlicensed for public roads are not allowed within the site.

 

  •  

Vehicles used for the transporting of material will have a “back-up alarm” wired
into the vehicle reverse gear. Back-up alarm will be fully audible for
(20) feet.

 

  9.18.4 Vehicle Practices

The following practices inside and outside the site are required:

 

  •  

When operated offsite all vehicles will be maintained and driven according to
traffic laws and regulations.

 

  •  

Vehicle backing-up with areas blind to the operator will require a signal-man.

 

  •  

Vehicle operator will not leave vehicle running and unattended.

 

  •  

Vehicle may be required to be parked in designated parking spaces.

 

  •  

During any emergencies or alarms, all vehicles will pull to the side of the
road—turn off engine and personnel will walk to designated assembly point.

 

119



--------------------------------------------------------------------------------

10.0 Fire Prevention & Protection

Yates Construction views prevention as the primary goal of its fire plan.
However, it is acknowledged that in the event that a fire does occur, proper
protection, planning and training are the keys to minimizing loss of life and
property. At a minimum we will comply with all OSHA and NFPA rules and
regulations or others incorporated by reference.

Classes of Fires defined:

Class “A” fires are those that occur in ordinary materials such as wood, paper,
rags, and rubbish. The quenching and cooling effects of water or of solutions
containing large percentages of water are of first importance in extinguishing
these fires.

Class “B” fires are those that occur in the vapor-air mixture over the surface
of flammable liquids such as gasoline, oil, grease, paints, and thinners. The
limiting of air is of primary importance. Generally, regular dry chemical,
multi-purpose dry chemical, carbon dioxide, and foam may be used depending on
the circumstances of the fire. Solid streams of water are likely to spread the
fire, but on large fires of this class, water fog nozzles prove effective.

Class “C” fires are those, which occur in or near energized electrical equipment
where non-conducting extinguishing agents shall be used. Dry chemical, carbon
dioxide, or compressed gas may be used. Foam or a solid stream of water should
not be used because they are good conductors and can expose the operator to a
severe shock hazard.

Class “D” fires are those that occur in flammable metals such as magnesium,
titanium, zirconium, lithium and sodium. Specialized techniques, extinguishing
agents, and extinguishing equipment are needed to control and extinguish fires
of this type. Normal extinguishing agents shall not be used as there is a danger
of increasing intensity of the fire because of a chemical reaction between some
metal.

To enable employees to identify the various types of fire extinguishers and the
class of fires to use them on, a breakdown of types is listed below:

 

  •  

Fire extinguishers are identified as Type A, Type B, Type C, and Type D, or as a
combination.

 

  •  

Classes of fires are identified as Class A, Class B, Class C, and Class D.

 

  •  

Type A extinguishers are to be used on Class A fires. Class A fires are wood,
cloth, paper, lumber, or rubbish fires. Use water or combination of Type ABC
extinguisher.

 

  •  

Type B extinguishers are to be used on class A fires. Class A fires are wood,
cloth, paper, lumber, or rubbish fires. Use water or combination of Type ABC
extinguisher.

 

120



--------------------------------------------------------------------------------

  •  

Type C extinguishers are to be used on Class C fires. Class C fires are
electrical motors or appliances. Use Co2 or Dry Chemical extinguishers. Water
should not be used on Class C fires due to the possibility of electrocution.

 

  •  

Type D extinguishers are to be used on Class D fires. Class D fires are
combustible metals. Use a special dry powder.

 

  10.1 Fire Prevention

The prevention of fires is of utmost importance. Steps to good housekeeping and
proper maintenance of equipment will be followed to keep fire hazards at a
minimum and lower the risk of injury or damage to property.

The following will apply:

 

  •  

All fires will be reported immediately to site superintendent.

 

  •  

Matches and cigarette lighters will not be allowed to be carried into designated
non-smoking areas.

 

  •  

Smoking may be confined only to specifically designated areas.

 

  •  

Cans of oil, kerosene, oily rages, waste, etc. will not be allowed entry onto
the site unless they are in metal cans designed for flammables.

 

  •  

To prevent spontaneous type fires, a covered metal container for disposal of
oily rages, waste, and other flammable rubbish will be provided and marked
designating it for that purpose.

 

  •  

Containers will be emptied daily or properly stored.

 

  •  

Under no circumstances will “hot work” commence without appropriate measures
being taken when there is a hydrocarbon source within 50-feet of the work to be
performed.

 

  •  

The use of gasoline as a cleaning agent will be strictly forbidden.

 

  •  

All hydrocarbon containers will be of an approved type and visibly marked
indicating them as “Flammable Storage Containers.”

 

  •  

The use of paint, insect sprays, and most paint removers near open flames or
other sources of ignition is prohibited. Most of these products contain a
flammable propellant or component.

 

  10.1.1 Flammable Liquids

 

  •  

Fuel area or hydrocarbon storage area should be properly barricaded, protected,
contained and labeled.

 

  •  

Flammable liquids such as gasoline, benzene, naphtha, and lacquer thinner will
not be used for cleaning purposes at any time on the project.

 

  •  

Flammable liquids will not be stored in open containers.

 

121



--------------------------------------------------------------------------------

  •  

Spills or overflow of flammable liquids are to be avoided. However, in the event
of spillage, immediate steps will be taken to clean up and minimize the danger
of fire.

 

  •  

When liquids such as diesel, and oils are drawn into open metal containers, the
open container will be grounded by means of either threaded connections or a
bonding wire to the vessel or piping in order to prevent any possible ignition
source from generation of static electricity.

 

  •  

All solvents will be kept in approved, properly labeled containers.

 

  •  

Gasoline and other highly flammable liquids will be handled, transported, and
dispensed only in properly labeled containers designed for such use.

 

  •  

With exceptions of gasoline and oil, the mixing of two or more flammable liquids
is strictly prohibited.

 

  •  

When pumping highly flammable liquids from one container to another, metallic
contact, by use of grounding or bonding will always be maintained between the
two containers.

 

  10.1.2 Good Housekeeping to Prevent Fires

 

  •  

Good housekeeping will be maintained at all work locations and in all vehicles.

 

  •  

Combustible materials such as oil soaked rages; waste and shavings will be kept
in approved metal containers with self-closing lids.

 

  •  

Containers will be emptied daily as part of our housekeeping system.

 

  •  

Paper and other combustible materials will not be allowed to accumulate anywhere
on the project.

 

  10.1.3 Safe Handling and Storage of Flammable & Combustible Material

 

  •  

Stored in approved safety cans. Safety cans must have self-closing caps, flame
arrester’s, and pressure relief vents and be properly labeled as to their
contents.

 

  •  

Dispensing drums will be equipped with a special self-closing faucet and a
pressure vacuum relief vent.

 

  •  

Grounding or bonding must be in place before dispensing begins.

 

  •  

No more than 25 gallons of flammable liquids will be stored outside of an
approved flammable liquid storage cabinet.

 

  •  

Storage cabinets, rooms, or particular areas will be designed and designated to
store flammable liquids. Cabinets will be labeled “FLAMMABLE—KEEP FIRE AWAY”.

 

  •  

Not more than 60 gallons of flammable or 120 gallons of combustible liquid will
be stored in any one storage cabinet or container.

 

122



--------------------------------------------------------------------------------

  •  

Never handle a flammable substance near a heat source or bring a heat source
near a flammable substance.

 

  •  

Safe transfers of flammable liquids are made in an open, well ventilated area
where the vapors will be diluted and dissipated by

 

  •  

A competent person will perform inspection and maintenance of all fire equipment
owned by Yates. Records of inspection and maintenance will be maintained.

 

  •  

The site superintendent will develop of plan for fire extinguisher numbers and
their locations.

 

  •  

Two (2) basic types and weights of fire extinguishers will be used on the
project.

 

  •  

ABC 20 lb.

 

  •  

CO Extinguishers Normal Wall Size or equivalent. (Computer Areas)

 

  •  

A fire extinguisher that is empty, defective, or has been discharged will not be
re-hung until it has been serviced or repaired. It is necessary that
extinguishers be kept filled. Yates will follow manufacturer’s instructions for
refilling and maintaining extinguishers.

The following general instructions will be observed:

 

  •  

Fire extinguishers hose nozzles should be kept free of obstructions at all
times.

 

  •  

Portable fire extinguishers will be inspected weekly.

 

  •  

Personnel removing the pin from a fire extinguisher for no other reason than
“something to do” and extinguishing medium may be removed from the work site.

 

  •  

Each extinguisher will have a durable tag securely attached to show the
maintenance or recharge date and the initial or signature of the person
performing the service.

 

  •  

An inspection form will be used for monthly inspections.

 

  •  

All fire protection equipment will be located in designated areas that are
clearly identified with appropriate markings. This equipment will be located in
the vicinity of likely fire hazards, but accessible to all personnel. The
number, type, and location of extinguishers will meet all NFPA standards.

 

  10.1.4 Proper use of Fire Fighting Equipment

All personnel working on the site should be instructed in the basic proper use
of available firefighting equipment. Personnel classified as “fire watch” will
receive further training in the use and care of fire extinguishers.

The following is a basic understanding of fire extinguisher care and use:

 

  •  

Always use the handle to carry an extinguisher. Walk at a rapid pace-do not run
to a fire.

 

123



--------------------------------------------------------------------------------

  •  

Proceed to the upwind side of a fire. Stay well clear of the flames. When you
are approximately 10 feet upwind of the near edge, stop and ready your
extinguisher for discharge by pulling out the pin. Hold the extinguisher in one
hand and point the hose with the other.

 

  •  

Once your extinguisher is set for discharge, position yourself within 3ight feet
of the near edge upwind of the fire. From this position, the airs currents help
carry the agent into the fire assuring maximum visibility and providing
protection from the heat.

 

  •  

When discharging the extinguisher agent, aim your stream just short of the near
edge.

 

  •  

Apply the agent in a side-to-side sweeping action across the full width of the
fire. Make sure each sweep of the extinguishing agent is slightly wider than the
near or leading edge of fire.

 

  •  

Advance forward only as fast as the extinguishing action of your agent will
permit. Do not outrun your protection. Do not raise your stream to chase the
flame. Keep it down in front of the flame edge. Stop short of the already
extinguished fuel area. Do not become involved in the fire. Maintain your
side-to-side sweeping action until the fire is extinguished. Once the fire is
out, stand by for a few minutes. Make sure there is no danger of a re-flash. Do
not ever turn your back on an apparently extinguished fire.

 

11.0 Environmental Controls

The site superintendent will ensure that a program is in place to comply with
all local, state & federal ground & surface water protection regulations, and
requirements. All fuels, paints, hydrocarbons, and other chemicals will be
stored and used in a manner that does not pollute the ground, ground water or
surface water. These materials may only be stored in designated areas that have
impermeable surfaces such as concrete or synthetic liners and that are equipped
with secondary containment systems. Chemical and fuel spills will be reported,
cleaned up, and the waste material stored and disposed of as directed by the
site superintendent. The size of any containment area must be, at a minimum of
110% of the largest container stored within the containment area.

 

12.0 Warehouse, Shops & Storage Areas

 

  12.1 Warehouse safety storage

Warehouse, Shops and Storage Areas are a steady changing environment, where
potential hazards are created each day by the performance of what would be
viewed as normal work activities. Housekeeping is imperative to the safe
operation of these areas.

Each supervisor will have the responsibility to encourage all employees to take
pride and ownership of their work area.

 

124



--------------------------------------------------------------------------------

  12.1.1 Work Areas

Each work area will have the responsibility to encourage all employees to take
pride and ownership of their work area.

 

  •  

Warehouses, shops and storage areas will all be posted non-smoking areas.

 

  •  

All work and storage areas must be kept free of materials that may cause
tripping, fire, explosion, or pest harborage. Aisles, walkways, and loading
platforms must also be kept free of such materials.

 

  •  

Where vehicle access is provided, clearance signs will be posted to warn of
clearance limits. Vehicles will be required to sound a horn prior to entering or
exiting such warehouses.

 

  •  

Illumination provided for warehouses will at a minimum be at an intensity of
five foot candles (53 lux). Lighting fixtures will be protected from breakage by
enclosure or other means of protection.

 

  •  

Safety glasses and hard hat use may be required in some warehouse and yard
storage areas. These designated areas will be highlighted and published for
training purposes.

 

  •  

Gasoline, LP gas cylinders, and any other highly violate materials will not be
stored in a warehouse.

 

  •  

Large quantities of paint and thinners will also be stored outdoors or in
approved lockers. Lockers must be labeled to identify the contents.

 

  •  

A nonskid surface will be provided on ramps and walkways where there is danger
of slipping.

 

  •  

Shelving will not be loaded beyond the rated load capacity. Shelves will be
periodically inspected for condition and strength.

 

  •  

Bins and racks will be spaced to allow forklift traffic and materials located to
allow for safe access.

 

  •  

A rolling warehouse ladder will be utilized for safe access to material on high
shelves, or a movable platform.

 

  •  

The bins used to store pipe fitting and other round objects will have a
protective device along the lower front edge to prevent them from rolling out.

 

  •  

Fire protection equipment will be positioned throughout the warehouse to provide
adequate equipment and availability in a timely manner.

 

  •  

Employees will be made aware of the location and trained on the proper use of
fire equipment.

 

125



--------------------------------------------------------------------------------

  12.2 Requirements for Shop Areas

 

  •  

Employees will receive proper training before they will be allowed to operate
any machinery or equipment.

 

  •  

Hearing protection will be required to be worn in high noise areas when the
noise level cannot be reduced below the action level.

 

  •  

Eye and face protection is necessary when operations present eye and face
hazards. Safety glasses, per PPE requirements, with side shields are required in
all shop areas as a minimum. Face shields and/or goggles will be required
according to each individual task and the potential hazards.

 

  •  

Work areas, passageways, etc., will be kept free of debris and scrap at all
times.

 

  •  

Containers will be provided for the collection of trash, and they will be
emptied regularly.

 

  •  

All solvents, oily rags, and flammable liquids will be kept in fire resistive
containers with self-closing lids. These containers will be emptied each day.

 

  •  

Hand tools in unsafe condition will be tagged defective, removed from service,
and repaired before reuse.

 

  •  

Periodic tests will be conducted on all extension cords and power tools.

 

  •  

All exposed reciprocating, rotating, or moving parts will be guarded.

 

  •  

Non-current carrying metal parts of portable and plug connected equipment will
be grounded.

 

  •  

All extension cords will be rated for hard or extra hard usage.

 

  •  

Light bulb guards are required except where the bulb is in a recessed protected
area.

 

  •  

Heavy-duty electric cords design to be used as temporary lights will be used for
stringing suspended, temporary lighting.

 

  •  

Splicing of electrical cords is prohibited.

 

  •  

Cable passing through a work area will be required to be covered or elevated.

 

  •  

Worn or frayed electric cables must be removed from service immediately, until
they can be properly repaired.

 

  •  

Portable hand lamps must be of molded composition or other approved type and is
equipped with a handle and guard over the bulb.

 

  •  

Extension cords will never be allowed to be fastened with staples, hung from
nails, or suspended by wire.

 

126



--------------------------------------------------------------------------------

  •  

Each electrical disconnect means will be marked to indicate its purpose, unless
located and arranged so that the purpose is evident.

 

  •  

Disconnects must be located or shielded so employees will not be injured by
their operation.

 

  •  

Boxes for disconnecting means will be securely fastened and fitted with covers
and be waterproof when installed in damp or wet locations.

 

  •  

Transformers over 150 volts and lower than twelve feet from ground level will be
provided with housing. Metallic enclosures must be grounded.

 

  •  

Signs indicating danger and prohibiting unauthorized access will be provided
around transformers. For electrical disconnects, signs will be provided
indicating “DANGER HIGH VOLTAGE” and the amount of voltage.

 

  •  

Fans less than 7’ above floor or work are will be provided with guards, and
guard openings must not be larger than  1/2”.

 

  •  

Access to extinguishers will be maintained at all times per the OSHA
requirements for clearance and isle width.

 

  •  

Pneumatic power operated tools will be secured to the hose with positive means,
such as a safety pin.

 

  •  

Material Safety Data Sheets (MSDS) will be available on all fuels, solvents,
paints, thinners, and other hazardous material used on the work site.

 

  •  

All containers must be labeled and contain proper warnings in accordance with
the Hazardous Communication requirements.

Machinery Recommendations

 

  •  

Machines will have a disconnect switch which will be clearly identified and
designed so that can be locked in the off position.

 

  •  

The frames and all exposed, non-current carrying metal parts of machinery will
be grounded.

 

  •  

Power-cut off must be provided for easy operator access and located in close
proximity to the operator’s work.

 

  •  

Controls will be so designed as to be in easy reach of operator.

 

  •  

Machines will be anchored to prevent walking or moving during operation.

 

  •  

All knives and cutting heads will be kept sharp, properly adjusted, and firmly
secured to the work.

 

  •  

Housekeeping will be kept orderly in and around all areas.

 

127



--------------------------------------------------------------------------------

  12.3 Fabrication Shop

 

  •  

Shop layout will be such that access to bays will not interfere with roadway
traffic or be interfered with by roadway traffic. Aisle ways will be marked,
designating walk spaces.

 

  •  

Ventilation will be designed sufficient enough to eliminate the buildup of smoke
or fumes within the shop.

 

  •  

All monorails and other overhead hoisting equipment will be marked with the
designed load limit clearly marked, and have all applicable certificates and
test run / load sequence performed.

 

  •  

All hookups (electrical, welding, oxygen, and fuel) will be located overhead or
in designated locations under the fabrication table.

 

  •  

Proper PPE will be worn for eye, face, hearing and hand protection.

 

  •  

Welding shields and/or screens will be provided for employee protection against
flash burn and foreign bodies from grinding operations.

 

  •  

Abrasive pipe cutting machines will be located in an out-of the way location.

 

  •  

A scrap bin will be provided for scrap material and be labeled to identify it as
scrap.

 

  •  

Aerosol paint cans must be stored in approved flammable storage cabinets.

 

  •  

Fire extinguishers shall be conspicuously located and marked.

 

  •  

Compressed gas cylinders will be secured in an upright position at all times.
When not in use, protective caps will be in place on each cylinder.

 

  •  

When a fire wall is in use, the protective distance of bulk oxygen storage will
not apply.

 

  •  

Electrical welding machines will be properly grounded before operations begin.

All bench mounted grinders or buffers must be equipped with:

 

  •  

Guards

 

  •  

Face shield at location with warning signs

 

  •  

Work rests kept at no more than 1/8” from wheel

 

13.0 Cellular Control

Only individuals approved to use cell phones on the project site will be allowed
to use a cell phone on the project site. Areas within the project may prohibit
all cell phone use. (i.e. environments requiring intrinsically safe
instruments).

 

128



--------------------------------------------------------------------------------

14.0 Tower Cranes

Adequate clearance shall be maintained between moving and rotating structures of
the crane and fixed objects to allow the passage of employees without harm.

Each employee required to perform duties on the horizontal boom of hammerhead
tower cranes shall be protected against falling by guardrails or by a personal
fall arrest system in conformance with subpart M of the OSHA 1926 standard.

Buffers shall be provided at both ends of travel of the trolley.

All hammerhead tower cranes in use shall meet the applicable requirements for
design, construction, installation, testing, maintenance, inspection, and
operation as prescribed by the manufacturer.

 

  •  

We will acquire any necessary regulatory permit/s for tower crane prior to it
being erected on the project site.

 

  •  

The need for and use of additional guy lines or anchorage points will be
reviewed by the operator.

 

  •  

Daily check and re-check alignment of crane equipment according to
manufacturer’s instructions will be conducted by the operator.

 

  •  

Additional means to anchor or secure tower cranes will be reviewed and
considered by the Crane and Equipment Safety Manager.

END OF PLAN

 

129



--------------------------------------------------------------------------------

 

LOGO [g562294291.jpg]

River Downs

Cincinnati, Ohio

Emergency Action Plan

(January 15, 2013)



--------------------------------------------------------------------------------

 

LOGO [g562294292.jpg]

TABLE OF CONTENTS

 

 

     Section    Page   1.    INTRODUCTION      2       A. EMERGENCY ACTION PLAN
     2      

B. PURPOSE

     2      

C. COORDINATION STATEMENT

     3    2.    FACILITY DESCRIPTION      5      

A. OVERVIEW

     5      

B. EMERGENCY RESOURCES

     5      

C. OFF-SITE RISKS

     5    3.    EMERGENCY ELEMENTS      6      

A. OVERVIEW

     6      

B. FIRE/EXPLOSION

     6      

C. CHEMICAL RELEASE

     7      

D. MEDICAL EMERGENCY

     8      

E. BOMB THREAT

     10      

F. SEVERE WEATHER (TORNADO/WINTER STORM) and (HURRICANE RECOVERY PLAN)

     10    4.    EMERGENCY NOTIFICATION      12       A. OVERVIEW      12    5.
   ADVERSE MEDIA ATTENTION      13       A. OVERVIEW      13    6.    APPENDICES
     16         Appendix A: Emergency Telephone Numbers - Internal & External   
  17         Appendix B: Bomb Threat Checklist      18         Appendix C: Head
Counter Responsibilities      21         Appendix D: Head Count Tally      22   
     Appendix E: Spill Kit contents and Location      23         Appendix F:
Bio-Hazard Kit contents and Location      24   

 

- 1 -



--------------------------------------------------------------------------------

1. INTRODUCTION

 

A. EMERGENCY ACTION PLAN

Emergencies are unplanned situations that present an imminent danger to life,
health, the environment, and business operations.

The Emergency Action Plan is Yates/Paric JV instrument to control these
situations and eliminate or minimize any negative impact on personnel, the
environment, or facilities.

Yates/Paric JV is committed to provide training and guidelines for all personnel
to recognize upset conditions, differentiate between incidental situations and
emergencies, and react in a manner consistent with the prescribed Emergency
Action Plan.

This plan has been developed for the River Downs - Cincinnati Ohio project
January 15, 2013

 

B. PURPOSE

The Yates/Paric JV Emergency Action Plan is based upon the principles of
PREPARING for an emergency; DETECTING an emergency event; implementing the
emergency ACTION; NOTIFYING the appropriate federal, state and local government
agencies, and TERMINATING the emergency.

This Emergency Action Plan covers the following types of potential emergency
situations:

 

 

•   Fires / Explosions

  

•   Bomb Threats

 

•   Chemical Emergencies

  

•   Severe Weather

 

•   Medical Emergencies

  

•   Power Failures / Interruptions

 

•   Suspicous Packages

  

The objective is to define an organized approach for implementing quick and
effective actions in emergency situations in order to:

 

  •  

Prevent injuries to Yates/Paric JV employees, contractors, visitors, emergency
action personnel, and the community in the event of an emergency;

 

  •  

Minimize the impact of an emergency upon property, equipment and the
environment;

 

  •  

Minimize disruption and ensure a safe return to normal operations after an
emergency;

 

  •  

Define Yates/Paric JV employee actions and responsibilities during an emergency;

 

  •  

Coordinate emergency action operations with public safety agencies, and other
external organizations with an emergency action mission;

 

  •  

Establish guidelines for compliance with applicable government regulations and
standards; and to

 

  •  

Ensure that appropriate records and documentation are maintained.

This Plan defines the minimum training criteria for employees to be familiar
with specific duties. It has been developed to meet the emergency planning and
notification requirements of the following regulations:

 

  •  

OSHA

 

- 2 -



--------------------------------------------------------------------------------

The Yates/Paric JV Emergency Action Plan will be reviewed annually. Criteria for
updating the Emergency Action Plan include:

 

  •  

Changes in personnel lists, telephone numbers, resources, equipment, outside
contacts, etc.

 

  •  

Modifications to site facilities.

 

  •  

Development of improved concepts, Plans, ideas, etc. Regulatory changes.

 

  •  

Positive or negative plan performance during an emergency.

The Emergency Action Plan will be located in the following areas:

 

Copy
Number

  

Distribution

 

Person Responsible

1    Project Admin Office   Stan Wielgosz 2    Superintendent   Marvin Chapman 3
   Safety Office   Kurt Gore 4      5      6      7     

 

* Emergency Action Plan distributed at the discretion of the Yates/Paric JV
Project Manager.

 

C. COORDINATION STATEMENT

CITY of CINCINNATI OHIO FIRE DEPARTMENT

The City of Cincinnati Ohio Fire Department, normally, responds to the project
site within nine (9) minutes after notification. The City of Cincinnati Ohio
Fire Department can be contacted by dialing “911” on the site phone lines or by
cellular phones. The City of Cincinnati Ohio Fire Department provides all
interior and exterior structural firefighting, confined space rescue, trench
rescue and high angle rescue support for the project site. Site personnel are
trained to extinguish incipient stage fires only.

OUTSIDE SPILL ACTION CONTRACTORS

The onsite contractors can perform actions to contain a release and minor
construction spills. If any additional specialized remediation measures or
support are required to control a release, site personnel will notify the
Yates/Paric JV Safety Department for assistance from outside contractors.

EMERGENCY MEDICAL SERVICES

This Yates/Paric JV site is currently capable of providing basic first aid and
CPR services. In case of medical emergency notify the Yates/Paric JV Project
Safety Professional immediately. Cincinnati Ohio area EMS will respond to the
site if necessary and can be contacted by dialing “911”. This notification
should be made by the Yates/Paric JV Safety Department or the on-site project
management team.

 

- 3 -



--------------------------------------------------------------------------------

SECURITY

Security is responsible for controlling entrances and exits from the property.
Security personnel will be positioned to redirect traffic or to establish a
Staging Area for emergency vehicles responding to an emergency. Security
personnel are supported by the Local Law Enforcement Departments who will be
notified to provide law enforcement assistance if necessary.

HOSPITALS

The Yates/Paric JV site has a coordination agreement with the area clinic and
hospitals.

For non-life threating injuries

TBD

For life threating injuries (severe)

Mercy Hospital Anderson

7500 State Road

Cincinnati, Ohio 45255

Phone: TBD

Transport to nearest emergency room by EMS personnel

911

 

- 4 -



--------------------------------------------------------------------------------

2. FACILITY DESCRIPTION

 

A. OVERVIEW

Project is the relocation of an existing horse track, and construction of new
grand stands and a casino. This will be accomplished by the demolition of
existing horse track, select barns, tack rooms and jockey facilities, demolition
of existing grandstand / administration building and parking lots. We will
relocate the horse track, construct new barns and tack rooms. We will construct
new cast in place grand stands supported by auger cast pile foundation.
Construct new casino on concrete podium at main level supported by auger cast
pile foundation. Two floors of structural steel will be on top of the concrete
podium.

The facilities are under construction and the site contains normal construction
hazards and chemicals.

Material Safety Data Sheets (MSDS) for all hazardous chemicals are maintained in
the site Safety Office.

 

B. EMERGENCY RESOURCES

The Yates/Paric JV site uses a combination of on-site and off-site resources for
addressing emergency situations.

In addition, numerous policies and Plans are set forth in Yates/Paric JV
Operations and Safety manual outlining both normal and emergency practices and
Plans.

Numerous dry chemical, multi-purpose ABC powder, portable fire extinguishers are
located throughout the site which are used for fire control during the incipient
stage. The extinguishers are inspected and maintained in compliance with the
requirements of NFPA 10, Portable Fire Extinguishers.

 

C. OFF-SITE RISKS

The most likely sources of off-site problems that could impact site operations
would be a hazardous chemical transportation incident on one of the roadways
which border the site or within the site. The Yates/Paric JV site has a
concentration of commercial businesses all around the project property.

The greatest risk during this phase of construction to off-site locations (e.g.,
commercial properties) would be associated with a fire involving flammable
materials in the immediate area. The presence of on-site fire extinguishers and
the reponse time of the City of Cincinnati Ohio Fire Department significantly
reduces the probability of a major fire.

 

- 5 -



--------------------------------------------------------------------------------

3. EMERGENCY ELEMENTS

 

A. OVERVIEW

The Yates/Paric JV project defines 2 scenarios in the EAP: Incident and
Emergency.

An incident is any non-routine event or situation which does not pose a
significant threat to the lives or health of people, the environment, site
operation or property; has not, and is unlikely to, receive adverse media
attention.

An emergency is any non-routine event or situation which poses a significant
threat to the lives or health of people, to the environment, to site operations
or to the tangible and/or intangible asset; has received or is likely to receive
adverse media attention; jeopardizes the positive image of the Yates/Paric JV
project.

The Yates/Paric JV site has identified key personnel as points of contact for
the project. The points of contact categorizes the emergency based upon its size
and nature (e.g., fire, spill, medical emergency), potential severity, actual or
potential off-site impacts, and ability to be safely and effectively managed
with available resources. The Yates/Paric JV site Emergency Action Plan provides
specific direction for these Plans as follows:

 

  •  

Fire/Explosion

 

  •  

Chemical Release

 

  •  

Medical Emergency

 

  •  

Bomb Threat

 

  •  

Severe Weather

 

B. FIRE/EXPLOSION

An incidental fire is known as an Incipient Stage Fire. The Yates/Paric JV site
considers Incipient firefighting as the early stages of a fire which can be
extinguished with a portable fire extinguisher. Interior incipient stage
firefighting within the site shall occur under the following conditions:

 

  1) Ability to fight the fire in normal work clothing.

 

  2) Personnel are not required to crawl or take evasive action to avoid smoke
and heat.

 

  3) Personnel are not required to wear structural firefighting protective
clothing or SCBA.

 

  4) Ability to effectively fight the fire with two (2) or less portable fire
extinguishers.

 

  5) Egress is constantly unobstructed and to the person’s back.

Examples of incipient fires would include waste containers, electrical boxes,
grass or brush fires, trash fires or fires in small containers of solvents.
Yates/Paric JV and subcontractor personnel are trained on how to operate a fire
extinguisher, how to call for emergency assistance, and how to evacuate the work
area.

An emergency fire is known as an Non-incipient Stage Fire. This level of
firefighting includes offensive and defensive operations. A fire is considered
beyond the incipient stage when the use of protective clothing or SCBA is
required, or if the individual is required to take evasive action to avoid the
products of combustion.

 

- 6 -



--------------------------------------------------------------------------------

Fire / Explosion Guidance

 

  1. The first responder is the person identifying the fire. The first responder
will notify the Yates/Paric JV Project Safety Professional upon discovery of the
fire. Yates/Paric JV personnel will call “911” for the City of Cincinnati Ohio
Fire Department to be summoned if necessary. Evacuation of site areas will occur
based upon the affected area.

 

  2. The first responder using the buddy system will control an incipient fire
by using a fire extinguisher. After extinguishing the fire, place the fire
extinguisher on its side so that it cannot be used by another employee. If there
is any question as to whether you can control the fire, or if the fire is beyond
incipient stage, evacuate the area immediately. After the evacuation by the
first responder, they must report the status of the fire to the Yates/Paric JV
Project Safety Professional. The status shall include: Identify and confirm the
nature of the problem, materials involved, and the extent of the area/unit
involved. Identify the hazards and assess the level of risk to site personnel,
the community, and the environment.

 

  3. When notified by radio or cellular phone, all persons are to evacuate to
the their respective Muster area. Personnel will be observant for others needing
assistance and render assistance if able to do so safely. If conditions worsen
all persons at the direction of the points of contact will proceed to the a
secondary congregation area. During the evacuation, a headcount will be
performed. Notification will be made to the City of Cincinnati Ohio Fire
Department for search and rescue if necessary.

 

  4. The project points of contact are as follows;

Yates/Paric JV:

Yates/Paric JV Project Safety Professional – Kurt Gore (423-961-4107)

Yates/Paric JV Project Manager – Jeremiah Sheeham (314-267-6692)

Project Superintendant – Marvin Chapman (850-650-1616)

Client Contacts:

Bob Herr Director of Construction (314-615-2801)

Bob Herr Safety Contact (314-615-2801)

 

C. CHEMICAL RELEASE

An understanding of an “incident” and an “emergency” by site personnel is
fundamental to the recognition, classification, safe and effective ACTION to the
situation.

YATES/PARIC JV defines an “incident release” as “any situation involving the
release or potential release of hazardous chemical that does not pose a
significant safety or health hazard to employees in the immediate (release) work
area, or to those employees attempting to clean-up and/or control the
spill/leak, nor does the incident have the potential to become an emergency
within a short time frame.” Employees can safely and effectively control the
situation with no additional personnel or equipment from outside the immediate
work (release) area.

An “emergency release” is defined as any abnormal situation, condition or upset
requiring rapid attention and support by trained personnel from outside the
immediate work (release) area in order to avoid a potential danger that may
result in:

 

  •  

Situations which may be immediately dangerous to life and health (IDLH);

 

  •  

Situations where fires and explosions have occurred, or where 10% of the lower
explosive limit (LEL) is exceeded;

 

  •  

an adverse effect on personnel;

 

- 7 -



--------------------------------------------------------------------------------

  •  

An oxygen deficient atmosphere;

 

  •  

Possible damage or harm to the environment.

The following five factors are also considered when evaluating a chemical
incident or emergency:

 

  •  

The size of the spill/leak.

 

  •  

The properties of the spilled material(s) and its potential impact to site
property.

 

  •  

The location of the spill/leak.

 

  •  

The level of training and capabilities of personnel.

 

  •  

The availability of resources to safely and effectively control the spill.

Chemical Release Guidance

Yates/Paric JV Project EAP requires prompt containment, cleanup or recovery of
any chemical release. If a spill occurs within the confines of a building or a
structure designed to contain spills, no off-site notification may be required
as long as an Reportable Quantity of the hazardous substance does not evaporate
into the ambient air, or any quantity of the material comes in contact with the
soil or waterway.

INCIDENTAL RELEASE GUIDANCE

 

  •  

A First Responder (Personnel with Awareness Level Training) will notify the
Immediate Supervisor of an incidental release. If the spill can be cleaned up by
personnel of the affected area then they will clean up the spill and properly
dispose of the contents.

 

  •  

If the spill ACTION requires additional resources, then personnel will notify
the Yates/Paric JV Project Safety Professional.

 

  •  

The Immediate Supervisor will assist with shutting down equipment if necessary
and notify all affected work areas.

 

  •  

The Immediate Supervisor in the owning contractor (responsible contractor) has
an obligation to ensure an Accident/Incident Investigation Report is completed.

EMERGENCY RELEASE GUIDANCE

 

  •  

For an emergency release, the Yates/Paric JV project management will be notified
immediately.

 

D. MEDICAL EMERGENCY

The site relies upon Emergency Medical Services (EMS) support from an Outside
Medical Service Provider for medical emergency ACTIONs. The Yates/Paric JV site
uses properly trained personnel. These personnel have received (current) First
Aid and CPR training and some personnel. Non-routine exposure may occur for the
following personnel: Confined Space Rescue Personnel, First Aid Responders, and
Supervision/Management.

 

- 8 -



--------------------------------------------------------------------------------

MEDICAL EMERGENCY GUIDANCE (OVERVIEW)

The First Responder shall notify the points of contact for medical emergencies
and provide the following information:

 

  •  

Caller’s Name, location

 

  •  

Emergency Assistance needed?

 

  •  

Nature of the medical emergency

 

  •  

Number of injured personnel

 

  •  

Condition of the injured (e.g., unconscious, bleeding badly)

 

  •  

Any other related hazards

 

  •  

Whether a clinic or hospital visit is required.

Examples of serious injuries/incidents requiring outside assistance may include,
but may not be limited to, the following:

 

•     Respiratory arrest

  

•     Serious hemorrhage (bleeding)

•     Cardiac arrest

  

•     Severe burns

•     Unconsciousness

  

•     Inhalation of hot gases

•     Head injuries

  

•     Choking

•     Difficulty breathing

  

•     Chest pains

•     Acute abdominal pain

  

•     Altered level of consciousness

•     Inappropriate behavior

  

 

  •  

Do not attempt to move the injured person unless the area is unsafe. A person
should stay with the injured / ill employee, keep them calm, quiet and as
comfortable as possible.

 

  •  

Employees with minor injuries or illnesses may be transported to the clinic
treatment facility by company vehicle.

 

  •  

Body fluids shall be clearly marked as a biohazard and first aid trained
personnel shall clean the area. All infectious medical waste materials shall be
placed in identified “BIOHAZARD” bags which are available in Bloodborne Pathogen
kits.

 

  •  

The U.S. Occupational Safety and Health Administration (OSHA) requires a verbal
notification within 8 hours after the death of any employee or the in-patient
hospitalization of 3 or more employees as a result of a work-related incident.
The verbal notification will be made by the Yates VP for Safety. If Yates/Paric
JV does not learn of a reportable incident at the time it occurs and the
incident would otherwise be reportable under the OSHA requirement, a report will
be required within eight (8) hours of the incident being reported to the
employer.

Each report shall provide the following:

 

  •  

Establishment name.

 

  •  

Location of the incident.

 

  •  

Number of fatalities or hospitalized employees.

 

  •  

Contact person and phone number.

 

  •  

Brief description of the incident.

 

- 9 -



--------------------------------------------------------------------------------

Primary Hospitals Used for Emergencies

a)

Mercy Hospital Anderson

7500 State Road

Cincinnati, Ohio 45255

Phone: TBD

 

* Depending upon the nature of the medical event, alternative medical treatment
facilities may be utilized.

 

E. BOMB THREAT

All threats will be treated as serious. Persons most likely to receive a bomb
threat are the Receptionist, or Administrative staff. Bomb threats can be
received in 4 manners: tape, letter, suspicious package or threatening call. A
suspicious package should have caution tape placed around the perimeter and
should not be touched. For a threatening phone call, use the Bomb Threat
Checklist in Appendix D and document key elements. Two-way radios should not be
used near suspicious packages as the radio transmition may dentonate the
explosive.

Bomb Threat Guidance

 

  •  

Report the bomb threat by notifying Yates/Paric JV Project Safety Professional
and/ or Yates/Paric JV project management and then by dialing “911”. Give your
name, location and the information received concerning the threat.

 

  •  

The Yates/Paric JV Project Safety Professional will notify the project manaement
team.

 

  •  

If an evacuation is required, employees should note any suspicious package
during egress. Volunteers may be required to accompany bomb experts into the
facility during the search. Any employee seeing a suspicious package will alert
the Yates/Paric JV Project Safety Professional after arriving at their muster
point. The Project Safety Professional will notify the Site Management.

F. SEVERE WEATHER (TORNADO / THUNDERSTORM / WINTER STORM/HURRICANES)

TORNADO / THUNDERSTORM GUIDANCE

 

  •  

The Yates/Paric JV Project Safety Professional will continuously monitor the
weather radio for a tornado / thunderstorm warning and immediately alert Site
Management.

 

  •  

All site employees will seek cover in low lying areas for tornados and/ or
evacuate the site as directed.

 

  •  

If time allows, all materials, structures and equipment shall be secured.

 

  •  

Notification will be given to the site via radio’s and cell phones, for the
entire site.

 

  •  

After the all-clear is given, employees will resume operations. If there is
damage, an evacuation notification will be given for employees to evacuate to
their assembly point.

 

  •  

Search and rescue will be performed by the City of Cincinnati Ohio Fire
Department, and by trained Yates/Paric JV personnel as deemed necessary through
Fire Department on-scene Incident Commander.

 

- 10 -



--------------------------------------------------------------------------------

WINTER STORM GUIDANCE

 

  •  

The Yates/Paric JV Project Manager / Yates/Paric JV Project Safety Professional
will make the decision to discontinue operations at the site.

 

  •  

Employees will contact the Yates/Paric JV Project Safety Professional for
additional information.

 

  •  

Site shutdown due to weather will be announced on local radio stations.

 

- 11 -



--------------------------------------------------------------------------------

4. EMERGENCY NOTIFICATION

 

A. OVERVIEW

The Yates/Paric JV site Fire / Emergency Alarm System during this phase of
construction is a critical component of the site’s emergency communications
system. Radio’s and cellular phones will be used by various supervision and
management throughout the site.

Please refer to the following table for a summary of the site’s Emergency
Notification Signals.

IF YOU HEAR:

 

Code Red – followed by directions

   Fire Emergency

Code Blue – followed by diections

   Medical Emergency

Weather Emergencies or Spills / Releases

Instructions will be given verbally by phone or radio as to the type of weather
system or spill / release with specific directions. The Yates/Paric JV Project
Safety Professional will notify employees of directions in this case.

Radios

Site radios are tested frequently and they are distributed as follows:

 

Yates/Paric JV Project Manager    Jeremiah Sheeham Yates/Paric JV Project
Superintendant    Marvin Chapman Yates/Paric JV Project Safety Professional   
Kurt Gore

Fire Protection Maintenance Program

The Yates/Paric JV site maintains an effective maintenance and inspection
program for its emergency systems and equipment. Formal inspection checklists
and documentation are maintained in accordance with established plans.

 

- 12 -



--------------------------------------------------------------------------------

5. ADVERSE MEDIA ATTENTION

 

A. OVERVIEW

It is the policy of the Yates/Paric JV site to respond accurately and timely to
newsworthy events at the site. Yates/Paric JV spokespersons should be courteous
and respectful of the media and understand that they are representing
Yates/Paric JV and are projecting our image.

During an emergency, only Kenny Bush (Yates Philadelphia MS office) is permitted
to address the media unless otherwise authorized by him.

ADVERSE MEDIA ATTENTION GUIDANCE

 

1. Gather the facts: What happened, Where, When, What are the consequences, and
What are the steps being taken to alleviate the situation.

 

2. Contact Kenny Bush to coordinate the Media Communications.

 

3. Take the initiative to inform the media as soon as possible to assure they
receive correct information.

 

4. Yates media releases should be coordinated with local public safety as
appropriate. This action is critical in ensuring that accurate and consistent
reports are being provided to both the public and the media.

 

5. Give updates as additional information becomes available.

 

6. Maintain records of questions asked and answers given. No pictures or
videotaping of the facility from on site is permitted for the safety of the
media, public and responders.

 

7. Never lie, speculate or give personal opinions.

 

8. Reaction to inflammatory questions should be measured and planned. PAUSE and
collect your thoughts before speaking. Do not argue or lose control; maintain
composure.

 

9. Be public oriented. Show genuine concern for public and community welfare.

 

10. Coordinate releases with Kenny Bush and local public safety officials.

 

11. Control rumors. Do not withhold information (except death notifications).
Families of injured personnel will be notified before any names are released to
the media. Specific site areas involved in the emergency will not be released
since this tends to identify who may be injured. The employer will be
responsible for notifying the families of injured employees. The circumstances
and employee condition will determine whether this is handled by telephone or by
a personal visit. Transportation may be arranged for the family to the hospital
if circumstances warrant.

 

12. Never provide comments and information “off the record.”

 

13. Don’t use “no comment.” If the answer is not known, say so, then try to find
the answer or proper person to answer.

 

14. Accommodate interview requests as soon as possible after coordination with
Kenny Bush. Provide updates on a frequent and regular basis.

 

- 13 -



--------------------------------------------------------------------------------

15. Don’t guess at causes or damage estimates.

 

16. Prepare post-incident news releases or summary information for the media.

 

17. Aircraft may be used by the media for aerial shots of the site during an
emergency. It may be necessary to control the airspace above the site, as flight
operations can create unsafe conditions on the ground.

 

18. Anticipating Questions—When dealing with emergencies involving hazardous
chemicals, anticipate receiving the following types of questions from media
representatives:

 

  a. The Yates/Paric JV Site

 

  •  

Does the facility have an Emergency Action plan?

 

  •  

Does the project have a safety program?

 

  •  

Has the facility notified regulatory agencies of the hazardous materials stored
and used on the site?

 

  •  

Has the facility conducted a risk assessment of the potential threats posed to
the community?

 

  b. The Incident

 

  •  

What is the nature of the emergency?

 

  •  

How many injuries? Fatalities? What is the nature of the injuries and
fatalities?

 

  •  

How many people were evacuated from the facility? Within the community?

 

  •  

How is the surrounding environment affected?

 

  •  

Have similar incidents occurred in the site in the past?

 

  c. The Chemical(s) Involved

 

  •  

What chemical(s) are involved in the emergency?

 

  •  

Is it a solid, liquid or gas.

 

  •  

What are the public health implications?

 

  •  

What quantity was released?

 

  •  

Are there other extremely hazardous substances (EHS) stored, manufactured or
used within the site?

 

  d. Meteorological Conditions and Factors

 

  •  

What are the current temperature, wind velocity and humidity conditions? Are
they considered favorable or unfavorable as they affect the spread of the
chemical?

 

  •  

What are the immediate and short-term weather forecasts? Will the changes affect
the dispersion of the chemical?

 

  e. Physical Surroundings

 

  •  

Will the terrain and ground contour around the site affect the chemical
dispersion in any manner?

 

  •  

Are there nearby population centers that might be at particular risk, such as
the schools, hospitals, shopping centers, etc.\

 

  •  

Will nearby residents be evacuated or “sheltered-in-place.” What is the criteria
for making this decision?

 

- 14 -



--------------------------------------------------------------------------------

  f. Health Risks

 

  •  

By what routes are humans exposed to the chemical (e.g., inhalation, ingestion,
skin absorption, etc.)?

 

  •  

What are the potential health effects? Are these effects acute or chronic?

 

  •  

Are particular population groups particularly susceptible?

 

  •  

Can the chemical(s) involved react with other chemicals in the facility or in
the area?

 

  f. Post-Incident Follow-up Questions

 

  •  

What types of safeguards were in-place at the site?

 

  •  

Did the site submit reports under any of the sections of SARA Title III?

 

  — Section 302 - Presence of Extremely Hazardous Substances

 

  — Section 304 - Accidental Releases and Emergency Notification

 

  — Section 311 - Hazardous Chemicals MSDSs or Lists

 

  — Section 312 - Tier II Emergency and Hazardous Chemical Inventory Forms

 

  — Section 313 - Toxic Chemical Release Form

 

  •  

What prevention measures and approaches has the site implemented?

 

  •  

What is the accident history of the site?

 

  •  

Does the site provide training for its employees? What types of training is
provided with respect to the handling of emergencies?

 

  •  

What routes are used by the facility to ship and transfer its hazardous
materials?

 

  •  

Does the site have equipment or instruments on-site to detect a release? To
track a release?

 

  •  

What types of emergency ACTION equipment does the site have on-site?

 

  •  

What types of emergency ACTION equipment does the community have to handle
emergencies which occur at the facility?

 

  •  

Was emergency medical care available on-site? What level of care?

 

  •  

Does the site know of any possible substitutes which could be used for the
hazardous materials released? What environmental and health issues are posed by
these substitutes? What are the economic issues involved in using substitutes?

NOTE: The above questions were referenced from the textbook, Chemicals, The
Press & The Public, Chapter 5 - “Reporting on a Chemical Emergency.”

 

- 15 -



--------------------------------------------------------------------------------

6. APPENDICES

Appendix A:         Emergency Telephone Numbers—Internal & External

Appendix B:         Bomb Threat PLAN

Appendix C:         Head Counter Responsibilities

Appendix D:         Head Count Tally

Appendix E:         Spill Kit contents and Location

Appendix F:         Bio-Hazard Kit contents and Location

 

- 16 -



--------------------------------------------------------------------------------

APPENDIX A

 

Yates/Paric JV Site Emergency Numbers Fire and Rescue    911 EMS    911 Law
Enforcement    911 Project Superindentant Marvin Chapman    850-650-1616
Yates/Paric JV Safety Professional Kurt Gore    423-961-4107 Bob Herr   
314-615-2801

 

- 17 -



--------------------------------------------------------------------------------

APPENDIX B

BOMB THREAT PLAN

Answered Call: CALL RECEIVER CONTACTS—Yates/Paric JV Safety

Voicemail Message: DO NOT DELETE MESSAGE (save message)

CALL RECEIVER CONTACTS Yates/Paric JV Safety

CALL RECEIVER fills out Bomb Threat Information Form (see Page 19)



YATES/PARIC JV SAFETY DEPARTMENT IS NOTIFIED

CONTACT



 

        Contact

  

Title

   Extension    Mobile   Kurt Gore    Yates/Paric JV Project Safety Professional
        423-961-4107    Marvin Chapman    Yates/Paric JV Project Superintendant
        850-650-1616    Jeremiah Sheehan    Yates/Paric JV Project Manager      
  228-348-0116   



SHUT DOWN OPERATIONS,

EVACUATE THREATENED AREA(S) TO ASSEMBLY POINTS.



YATES/PARIC JV SAFETY DEPARTMENT makes Assignments and Evacuates personnel

away from threatened areas.



YATES/PARIC JV SAFETY DEPARTMENT ensures the following contacts are completed:

 

LOGO [g562294309b.jpg]

 



Met by Yates/Paric JV Management Representative at Project Entrance, DETERMINE
IF

COMMUNITY IS AFFECTED AND INITIATE NEEDED ACTION.



UPON MANAGEMENT DECISION,

Search threatened areas

MANAGEMENT REPRESENTATIVE DECISION—SITUATION RESOLVED

Stand down notice: Sheriff, Fire Dept., Hospitals

 

- 18 -



--------------------------------------------------------------------------------

BOMB THREAT PHONE CALLS FORM

INFORMATION ABOUT THE CALL

Time call received:             Time caller hung up:            

Extension call received on:            

Outside call? (double ring) or Inside call (single ring)?             

If call received on a display phone, what was the originating number?
                  

Exact words of caller:

 

 

 

 

 

 

QUESTIONS TO ASK CALLER:

 

1. What time and day is the bomb scheduled to explode?     

 

2. Where exactly is the bomb located?     

 

3. Why was the bomb placed here?     

 

 

 

 

4. What kind of bomb is it? What does it look like?     

 

 

 

 

5. Who am I speaking to?

    

VOICE IDENTIFICATION: Male or Female?              Approximate Age:   

 

Accent/Culture:   

 

   Familiar Voice? (who)   

 

Tone:   

 

   Intoxicated? Yes / No         Irrational? Yes / No

BACKGROUND NOISES: Music? Yes / No         Street Traffic? Yes / No

Machinery? Yes / No

 

Voices:   

 

   Other:   

 

 

 

 

 

Remarks:     

 

 

 

 

Person receiving call (please print):     

 

Form completed: Time:   

 

      Date:   

 

 

Signature:     

 

- 19 -



--------------------------------------------------------------------------------

GENERAL GUIDELINES

SEARCHING:

The police may not participate in a search of the facility, but they could help
investigate the perimeter of the grounds for unusual conditions. Agencies can,
if deemed necessary, be brought in to remove suspect devices, x-ray packages or
material in threatened areas. Upon management decision, the threatened areas are
searched for suspicious or unusual objects using volunteer personnel (personnel
that are familiar with the area). Look in lockers, stairwells, restrooms,
briefcases, paper bags, closets, garbage pails, etc.

 

  •  

If NO suspicious object is found, notify the Yates/Paric JV Project Safety
Professional. They must decide on any further action.

 

  •  

If a suspicious object IS found, immediately evacuate the area—do not touch or
move the object, do not soak it with water, etc. Contact the Yates/Paric JV
Project Safety Professional that will be communicating with the management team;
they must decide on any further action.

SHUTDOWN DECISION:

The Yates/Paric JV management team will make decisions on shutdown, evacuation,
and return to work. The police are not responsible for making these decisions.

 

- 20 -



--------------------------------------------------------------------------------

APPENDIX C

Head Counter Responsibilities

 

1. The manager or supervisor of area is responsible to update head count sheets
when personnel leave or arrive on project. The manager or supervisor, may chose
to have the head counter perform the task, however the manager or supervisor
will be held accountable.

 

2. Distribute head count list to muster point.

The primary head counter for an area must inform the Project Safety Professional
in case of absence, travel or vacation.

 

3. Conduct head count during an evacuation or Tornado.

 

  a. Project Site—South/North Assembly Points

 

   i. In case of Tornado head counters, call in head count results to
Yates/Paric JV Project Safety Professional.

 

  ii. Await further instructions.

 

- 21 -



--------------------------------------------------------------------------------

APPENDIX D

Head Count Talley

 

      ALL
PRESENT    PERSON NOT
COUNTED    EXTRA
PERSONS
COUNTED

Jobsite – North

        

Jobsite –South

        

Trailers

        

 

- 22 -



--------------------------------------------------------------------------------

APPENDIX E

Site Location Spill ACTION Equipment

Site

 

Safety Trailer                                     Standard construction spill
kit

 

- 23 -



--------------------------------------------------------------------------------

APPENDIX F

Bio-Hazard Kit Contents and Location

BIO-HAZARD KIT

Location: Yates/Paric JV Safety Trailer

 

 

         

QUANTITY

TONGS

      1    X

ISOLYSER ITS 1300

      2    X

WIPE OUT DISINFECTANT—SPRAY

      1    X

ENVIROSIDE

      1    X

SAFETY GOGGLES

      2    X

SHARPS CONTAINER (RED)

      1    X

LATEX GLOVES

      BOX    X

BLUE GOWNS

      BOX    X

DUST MASKS

      10    X

BIOHAZARD TAPE

      1    X

SCOOPS (PURPLE)

      5    X

EYE AND FACE SHIELDS

      BOX    X

KWIKET PREDILUTED SODIUM HYP

      BAG    X

BOOTIES

      10    X

PAPER COVERALLS                                          TYVEK

      1    X

WASTE BAGS (RED)

      3    X

LIQ WICK SORB KIT

      1    X

EXPOSURE REPORTS

      1    X

BIO-HAZARD CABINET

        

SANI CLOTH WIPES

BLEACH / WATER SOLUTION

   10:01   

3

1

  

X

X

ISOPROPYL ALCOHOL

      1    X

ENVIROSIDE

      2    X

 

CHECKED BY   

 

        DATE      

 

COMMENTS AND/OR DISCREPANCIES

 

 

 

 

 

 

 

 

 

 

 

 

 

- 24 -



--------------------------------------------------------------------------------

EXHIBIT O

INSURANCE



--------------------------------------------------------------------------------

OWNER CONTROLLED INSURANCE PROGRAM

1. Overview. Owner has arranged with Aon Risk Services West, Inc. (the “OCIP
Administrator”) for this project (“Project”) to be insured under its Owner
Controlled Insurance Program (“OCIP”). The OCIP is more fully described in the
insurance manual (the “Insurance Manual”) for the Project, which is incorporated
herein and into the Contract Documents by this reference. Parties performing
labor or services at the Project site are eligible to enroll in the OCIP, unless
they are Excluded Parties (as defined below). The OCIP will provide to Enrolled
Parties (as defined below) Commercial General Liability insurance, Excess
Liability insurance, and Contractor’s Pollution Liability insurance, as
summarily described below, in connection with the performance of the Work (“OCIP
Coverages”). To the extent of any inconsistency between this Exhibit O and any
existing Contract Document, this Exhibit O shall control.

2. Enrolled Parties and Their Insurance Obligations. OCIP Coverages shall cover
Enrolled Parties. Enrolled Parties are: the Owner, the OCIP Administrator,
Contractor and eligible Subcontractors of all tiers that enroll in the OCIP, and
such other persons or entities as Owner may designate, in its sole discretion
(each party insured under the OCIP is an “Enrolled Party.”)

Enrolled Parties shall obtain and maintain, and shall require each of their
Subcontractors to obtain and maintain, the insurance coverage specified in
Section 9, below, and in the Insurance Manual.

3. Excluded Parties and Their Insurance Obligations. The OCIP Coverages do not
cover the following “Excluded Parties”:

 

  a. Hazardous materials remediation, removal and/or transport companies and
their consultants;

 

  b. Architects, surveyors, engineers, and soil testing engineers, and their
consultants;

 

  c. Vendors, suppliers, fabricators, material dealers, truckers, haulers,
drivers and others who merely transport, pick up, deliver, or carry materials,
personnel, parts or equipment, or any other items or persons to or from the
Project site;

 

  d. Contractor and each of its or their respective Subcontractors of all tiers
that do not perform any actual labor on the Project site; and

 

  e. Any parties or entities not specifically identified in this Exhibit O or
excluded by Owner in its sole discretion, even if they are otherwise eligible.

Excluded Parties and parties no longer enrolled in or covered by the OCIP shall
obtain and maintain, and shall require each of their Subcontractors of all tiers
to obtain and maintain, the insurance coverage specified in Section 9, below,
and in the Insurance Manual.

4. OCIP Insurance Policies Establish the OCIP Coverages. The OCIP Coverages and
exclusions summarized in this Exhibit O and in the other Contract Documents are
set forth in full in their respective insurance policies. The summary
descriptions of the OCIP Coverages in this Exhibit O or the Insurance Manual are
not intended to be complete or to alter or amend any provision of the actual
OCIP Coverages. In the event that any provision of this Exhibit O, the summary
below, the Insurance Manual, or the Contract Documents conflicts with the OCIP
insurance policies, the provisions of the actual OCIP insurance policies shall
govern.

5. Summary of OCIP Coverages. OCIP Coverages shall apply only to those
operations of each Enrolled Party performed at the Project site in connection
with the Work, and only to Enrolled Parties that are eligible for the OCIP. OCIP
coverages shall not apply to ineligible parties, even if they are erroneously
enrolled in the OCIP. An Enrolled Party’s operations away from the Project site,
including product manufacturing, assembling, or otherwise, shall only be covered
if such off-site operations are identified and are dedicated solely to the
Project. OCIP Coverages shall not cover off-site operations until receipt by
Contractor or its Subcontractor of any tier of written acknowledgment of such
coverage from the OCIP Administrator. The OCIP shall provide only the following
insurance to eligible and Enrolled Parties:

Summary Only

 

  (1) Commercial General Liability Insurance Equivalent to ISO Occurrence Form

 

Each Occurrence Limit

   $ 2,000,000   

General Aggregate Limit for all Enrolled Parties

  

Other Than Products/Completed Operations

   $ 2,000,000   

Products & Completed Operations Extension – Statute of Repose

  

Products and Completed Operations Aggregate

  

 

 

2 | Page



--------------------------------------------------------------------------------

for all Enrolled Parties

   $ 2,000,000   

Personal Advertising Injury

   $ 2,000,000   

This insurance is primary for all occurrences at the Project site.

  

The OCIP General Liability policy shall not provide coverage for any claim that
could be covered under a Property policy or Builder’s Risk policy.

  

(2)    Excess Liability Insurance (over Commercial General Liability)

  

Combined Single Limit

   $ 50,000,000   

General Annual Aggregate for all Enrolled Parties

   $ 50,000,000   

Years Products & Completed Operations Extension – Statute of Repose

  

Products & Completed Operations Aggregate

  

for all Enrolled Parties

   $ 50,000,000   

(3)    Contractor’s Pollution Liability (CPL)

  

Each Loss Limit: A) Legal Liability

   $ 5,000,000   

B) Emergency Response Costs

     TBD   

Annual Aggregate Limit

   $ 5,000,000   

6. Owner’s Insurance Obligations. Owner shall pay the costs of premiums for the
OCIP Coverages. Owner will receive or pay, as the case may be, all adjustments
to such costs, whether by way of dividends, retroactive adjustments, return
premiums, other moneys due, audits or otherwise. Contractor hereby assigns to
Owner the right to receive all such adjustments, and shall use its best efforts
to ensure that each of its Subcontractors of every tier assigns to Owner the
right to receive all such adjustments. Owner assumes no obligation to provide
insurance other than that specified in this Exhibit O, and in the OCIP insurance
policies. Owner’s furnishing of OCIP Coverages shall in no way relieve or limit,
or be construed to relieve or limit, Contractor or any of its Subcontractors of
any tier of any responsibility, liability, or obligation imposed by the Contract
Documents, the OCIP insurance policies, or by law, including, without
limitation, any indemnification obligations which Contractor or any of its
Subcontractors has to Owner thereunder. Owner reserves the right at its option,
without obligation to do so, to furnish other insurance coverage of various
types and limits provided that such coverage is not less than that specified in
the Contract Documents.

7. Contractor’s OCIP Obligations. Contractor shall:

7.1 Enroll in the OCIP within five (5) days of execution of GMP Contract, shall
maintain enrollment in the OCIP, and shall ensure that its eligible
Subcontractors of all tiers enroll in the OCIP, and maintain enrollment in the
OCIP, within five (5) days of their receipt of a similar Exhibit O or a Notice
to Proceed.

7.2 Comply with all of the administrative, safety, insurance, and other
requirements outlined in this Exhibit O, the Insurance Manual, the OCIP
insurance policies, or elsewhere in the Contract Documents.

7.3 Incorporate the terms of this Exhibit O into all existing and future
subcontract agreements for the Project.

7.4 Provide to each of its Subcontractors of all tiers a copy of the Insurance
Manual and ensure such Subcontractors’ compliance with the provisions of the
OCIP insurance policies, the Insurance Manual, this Exhibit O, and the Contract
Documents. The failure of Contractor to provide each of its eligible
Subcontractors with a copy of the same shall not relieve Contractor, or any such
Subcontractors of any of the obligations contained therein.

7.5 Acknowledge, and require all of its Subcontractors to acknowledge, in
writing, that Owner and the OCIP Administrator are not agents, partners, or
guarantors of the insurance companies providing the OCIP Coverages (each such
insurer is an “OCIP Insurer”), that neither the Owner nor the OCIP Administrator
is responsible for any claims or disputes between or among Contractor, its
Subcontractors, and any OCIP Insurer(s), and that neither Owner nor the OCIP
Administrator guarantees the solvency, or the availability of limits, of any
OCIP Insurer(s). Any type of insurance coverage or limits of liability in
addition to the OCIP Coverages that Contractor or its Subcontractors of any tier
require for its or their own protection, or that is required by applicable laws
or regulations, shall be Contractor’s or its Subcontractors’ sole responsibility
and expense, and shall not be billed to Owner.

 

 

3 | Page



--------------------------------------------------------------------------------

7.6 Cooperate fully with the OCIP Administrator and the OCIP Insurers, as
applicable, in its or their administration of the OCIP.

7.7 Provide, within five (5) business days of Owner’s or the OCIP
Administrator’s request, all documents or information as requested. Such
information may include, but may not be limited to, payroll records, certified
copies of insurance coverages, declaration pages of coverages, rating pages,
certificates of insurance, underwriting data, prior loss history information,
safety records or history, OSHA citations, or such other data or information as
Owner, the OCIP Administrator, or OCIP Insurers may request in the
administration of the OCIP, or as required by the Insurance Manual.

7.8 Contractor and each Subcontractor of every tier will be responsible for a
$10,000 deductible (the “General Liability Contractor Obligation”) per
occurrence for any claim due to Contractor’s or its Subcontractor’s negligence
for any damages or injuries caused by the Work, acts or omissions or of the
Contractor, the Work, acts or omissions of its Subcontractors of all tiers or
the Work, acts or omissions of any third party for whom Contractor or its
Subcontractors are responsible. This deductible requirement shall be subject to
change pending any formal changes to their respective subcontracts. The General
Liability Obligation shall remain uninsured by Contractor and its Subcontractors
of all tiers, and shall not be covered by the OCIP Coverages.

8. OCIP Insurance Cost Credits. Whereas the Contract Price includes costs for
certain insurance to be provided by Contractor and Subcontractors of every tier,
and whereas some of that insurance shall now be provided by Owner through the
OCIP, Owner shall deduct from the Contract Price the cost of the insurance which
the OCIP replaces (the “Contract Deduct”). Contractor shall fully and accurately
complete the Aon-A form, which is included in the Insurance Manual, and submit
the same to the OCIP Administrator. Contractor shall require the same from each
enrolled Subcontractor, of every tier. Owner shall then determine the “Cost of
OCIP Coverage” for each enrolled party, including Contractor and each
subcontractor, of every tier. For each enrolled party, the Cost of OCIP Coverage
is defined as the amount of that enrolled party’s reduction in insurance costs
due to participation in OCIP Coverages, as determined through the Aon-A form
submitted by such party. The Cost of OCIP Coverage shall include insurance
premiums, related taxes and assessments, markup on the insurance premiums and
losses retained through the use of a self-funded program, self-insured retention
or deductible program. The Cost of OCIP Coverage shall also include expected
losses within any retained risk (first dollar cost). Owner shall then total the
Costs of OCIP Coverage of all enrolled parties, and that total shall be the
Contract Deduct. Each enrolled party which holds a contract with a lower tier
enrolled party shall be responsible for obtaining the appropriate deduction from
their contract price with such lower tier enrolled party according to that lower
tier enrolled party’s Cost of OCIP Coverage.

Any new contracts or change orders shall be submitted including insurance costs;
Owner shall convert the verified Contract Deduct into a percentage of the
contract value; using that percentage Owner shall then remove the Cost of OCIP
Coverage from the new contract or change order and issue an award net of the
Cost of OCIP Coverage.

9. Additional Insurance Required From Enrolled Parties and Excluded Parties.
Contractor shall obtain and maintain, and shall require each of its
Subcontractors of all tiers to obtain and maintain, the insurance coverage
specified in this Section 9 in a form and from insurance companies reasonably
acceptable to Owner. The insurance limits may be provided through a combination
of primary and excess policies, including the umbrella form of policy. Each
policy required under this Section 9, except the Workers’ Compensation policy,
shall name Owner, the OCIP Administrator, their respective officers, agents and
employees, and any additional entities as Owner may request as additional
insureds. The additional insured endorsement shall state that the coverage
provided to the additional insureds is primary and non-contributory with respect
to any other insurance available to the additional insureds. Contractor shall
provide certificates of insurance coverage to Owner or the OCIP Administrator as
required by the Insurance Manual.

- Enrolled Parties shall provide evidence of General Liability, and Excess
Liability insurance, as set out below, for off-site activities, and evidence of
Worker’s Compensation, Employer’s Liability, and Automobile Liability insurance
for all activities, both on-site and off-site.

- Excluded Parties shall provide evidence of all insurance set out below for all
activities.

 

  (1) Standard Commercial Automobile Liability insurance covering all owned,
non-owned and hired automobiles, trucks, and trailers with a combined single
limit of not less than $1,000,000 (Contactor shall provide $1,000,000).

 

  (2) Workers’ Compensation insurance and Employer’s Liability insurance,
including stop gap coverage:

Workers’ Compensation:                                          
                                         
                                      Statutory Limit

 

 

4 | Page



--------------------------------------------------------------------------------

Employer’s Liability:   

Bodily Injury by Accident, Each Accident

     $1,000,000   

Bodily Injury by Disease, Each Employee

     $1,000,000   

Bodily Injury by Disease, Policy Limit

     $1,000,000   

(3)    Commercial General Liability insurance in a form providing coverage no
less than the standard ISO Commercial General Liability insurance policy
(“Occurrence Form”). The limits shall be:

         

      Enrolled Parties/Excluded Parties  

Each Occurrence

     $1,000,000/$1,000,000   

General Aggregate

     $2,000,000/$2,000,000   

Products/Completed Operations Aggregate

     $2,000,000/$2,000,000   

Personal/Advertising Injury Aggregate (Ten (10) Years Products & Completed
Operations Extension)

     $1,000,000/$1,000,000   

(4)    Excess/Umbrella Liability Insurance

     $5,000,000   

(5)    If required by Owner, Aviation and/or Watercraft Liability Insurance, or
any other insurance, in form and with limits of liability and from an insuring
entity reasonably satisfactory to the Owner.

         

(6)    If required by Owner, Professional liability (errors and omissions)
insurance, with limits of liability of not less than $1,000,000 per claim, and
not less than $2,000,000 annual aggregate, with a deductible of not greater than
$25,000 per claim. Such insurance shall be written on a claims made form, and
shall include, without limitation, prior acts coverage.

           

(7)    If required by Owner, Contractor’s Pollution Liability Insurance for
Excluded Parties:

       

Combined Single Limit per Claim

     $2,000,000   

General Annual Aggregate

     $2,000,000   

If transporting hazardous waste/materials from the Project site, an appropriate
MCS-90 Endorsement must be attached and supplied to Owner on a primary basis
with $5,000,000 limits of liability.

Prior to commencing the Work, Contractor shall deliver to Owner the certificates
of insurance evidencing the coverages referred to in this Exhibit O. Promptly
upon Owner’s request, Contractor shall deliver to Owner a copy of any and all of
the insurance policies and other insurance documents required by this Exhibit O.
In the case of policies expiring while any work or services are in progress, a
renewal certificate with all applicable endorsements must be received at the
business office of Owner prior to the expiration of the existing policy or
policies. Permitting Contractor to start any work or services, or continue any
work or services, or releasing any progress payment prior to compliance with
these requirements shall not constitute a waiver thereof. If at any time the
Contractor’s or subcontractor’s insurance fails to meet the requirements stated
herein all payments may be held until the deficiency has been resolved.

Owner reserves the right to require (1) higher limits and (2) additional
insurance coverages if Owner determines in its sole discretion that such higher
limits and/or additional coverages are reasonably necessary for the protection
of Owner. Such additional coverages shall be in form and with limits of
liability, additional insured endorsements, and deductibles or self-insured
retentions acceptable to Owner. The costs of such additional insurance shall be
paid by Owner.

All Non-OCIP insurance referred to in this Exhibit O to be maintained by
Contractor or any Subcontractor shall be maintained at their sole expense, with
insurance carriers qualified to do business in the state in which the Project is
located and having a rating of not less than A:Vlll from A.M. Best & Co., unless
Owner, in writing, in its sole discretion, accepts a lower Best’s rating.

In the event Contractor or Subcontractor fails to secure or maintain any
Non-OCIP policy of insurance required hereby or, Owner at its sole discretion
and election, may (i) secure such policy of insurance in the name of and for the
account of Contractor and in such event, Contractor shall reimburse Owner upon
demand for the cost thereof; or (ii) terminate this Agreement, and Owner shall
retain all remedies hereunder for breach of this Agreement. Owner shall have the
right to offset the costs of any such insurance, including but not limited to
premiums, against any sums payable to Contractor under this Agreement.

10. Builder’s Risk. Owner shall obtain Builder’s Risk insurance, written on an
“all risk” basis, providing coverage at one hundred percent replacement cost for
all materials and equipment permanently incorporated into the buildings and
structures forming a part of the Work and all materials and equipment on or
about

 

 

5 | Page



--------------------------------------------------------------------------------

the Site intended for permanent incorporation into said buildings and
structures. The Builder’s Risk insurance shall provide coverage for Owner,
Contractor, and all Subcontractors of any tier performing a portion of the Work
on the Project. The Builder’s Risk insurance provided by Owner does not cover
loss of, or damage to, any tools, implements, equipment, scaffolds, formwork,
machinery, cranes, consumables, office trailers, tool sheds, temporary
structures or anything else which is not intended to become a permanent part of
the finished Project. For each covered loss, or uninsured loss caused by
Contractor (or its Subcontractors), Contractor shall pay the first $25,000.00 of
such loss. In the event of a loss covered by Builder’s Risk Insurance, the
repair work associated with such loss will be authorized by Change Order while
Owner pursues reimbursement from its insurance carrier, except to the extent
said Builder’s Risk carrier prohibits same.

Waive of Subrogation. The Owner and Contractor waive all rights against each
other and any of their subcontractors, sub-subcontractors, agents and employees
for damages caused by fire or other causes of loss to the extent covered by
property insurance obtained pursuant to this Section or other property insurance
applicable to the Work. The policies shall provide such waivers of subrogation
by endorsement or otherwise. A waiver of subrogation shall be effective as to a
person or entity even though that person or entity would otherwise have a duty
of indemnification, contractual or otherwise, did not pay the insurance premium
directly or indirectly, and whether or not the person or entity had an insurable
interest in the property damaged.

11. Contractor’s Representations and Warranties to Owner. Contractor represents
and warrants to Owner, and shall use its best efforts to ensure that each of its
Subcontractors of every tier represent and warrant to Owner that:

11.1 All information they submit to Owner, or to the OCIP Administrator, shall
be accurate and complete.

11.2 They have had the opportunity to read and analyze copies of the OCIP
insurance policies that are on file in Owner’s office, and that they understand
the OCIP Coverages. Any reference or summary in the Agreement, this Exhibit O,
the Insurance Manual, or elsewhere in any other Contract Document as to amount,
nature, type or extent of OCIP Coverages and/or potential applicability to any
potential claim or loss is for reference only. Contractor and its Subcontractors
of all tiers have not relied upon said reference, but solely upon their own
independent review and analysis of the OCIP Coverages in formulating any
understanding and/or belief as to amount, nature, type or extent of any OCIP
Coverages and/or its potential applicability to any potential claim or loss.

11.3 Contractor acknowledges that Owner shall not pay or compensate Contractor
or any enrolled Subcontractor, in any manner, for the Cost of OCIP Coverage.

12. Audits. Contractor agrees that Owner, the OCIP Administrator, and/or any
OCIP Insurer may audit Contractor’s or any of its Subcontractors’ payroll
records, books and records, insurance coverages, insurance cost information, bid
estimates, pricing for any cost in the Contract Price/Contract Sum or any
subcontracted Work, or any information that Contractor provides to Owner, the
OCIP Administrator, or the OCIP Insurers to confirm their accuracy, and to
ensure that the Costs of OCIP Coverages are properly deducted from the Contract
Price.

13. Owner’s Election to Modify or Discontinue the OCIP. Owner may, for any
reason, modify the OCIP Coverages, discontinue the OCIP, or request that
Contractor or any of its Subcontractors of any tier withdraw from the OCIP upon
thirty (30) days written notice. Upon such notice Contractor and/or one or more
of its Subcontractors, as specified by Owner in such notice, shall obtain and
thereafter maintain during the performance of the Work, all (or a portion
thereof as specified by Owner) of the OCIP Coverages. The form, content, limits
of liability, cost, and the insurer issuing such replacement insurance shall be
subject to Owner’s approval. The cost of the replacement coverage shall be at
Owner’s expense, but only to the extent of the applicable Costs of OCIP
Coverages.

14. Withholding Payments. Owner may withhold from any payment owed or owing to
Contractor or its Subcontractors of any tier the Cost of OCIP Coverage if they
are included in a request for payment. In the event of an Owner audit of
Contractor’s records and information as permitted in the Contract, this Exhibit
O, or in other Contract Documents reveals a discrepancy in the insurance,
payroll, safety, or any other information required by the Contract Documents to
be provided by Contractor to Owner, or to the OCIP Administrator, or reveals the
inclusion of the Cost of OCIP Coverages in any payment for the Work, Owner shall
have the right to full deduction from the Contract Price/Contract Sum of all
such Costs of OCIP Coverages and all audit costs. Audit costs shall include, but
shall not be limited to, the fees of the OCIP Administrator, and the fees of
attorneys and accountants conducting the audit and review. If the Contractor or
its Subcontractors fail to timely comply with the provisions of this Exhibit O,
Owner may withhold any payments due to Contractor and/or its enrolled
Subcontractors of any tier until such time as they have performed the
requirements of this Exhibit O. Such withholding by Owner shall not be deemed to
be a default under the Contract Documents.

15. Waiver of Subrogation. Where permitted by law, with respect to all claims
covered by the OCIP, Contractor hereby waives all rights of recovery by
subrogation because of deductible clauses, inadequacy of limits of

 

 

6 | Page



--------------------------------------------------------------------------------

any insurance policy, limitations or exclusions of coverage, or any other reason
against Owner, the OCIP Administrator, its or their officers, agents, or
employees, and any other contractor or subcontractor performing Work or
rendering services on behalf of Owner in connection with the planning,
development and construction of the Project. Where permitted by law, Contractor
shall require similar written express waivers and insurance clauses from each of
its Subcontractors of every tier with respect to all claims covered by the OCIP.
A waiver of subrogation shall be effective as to any individual or entity, even
if such individual or entity (a) would otherwise have a duty of indemnification,
contractual or otherwise, (b) did not pay the insurance premium, directly or
indirectly, and (c) whether or not such individual or entity has an insurable
interest in the property damaged.

16. Duty of Care. Nothing contained in this Exhibit O or the Insurance Manual
shall relieve the Contractor or any of its Subcontractors of any tier of their
respective obligations to exercise due care in the performance of their duties
in connection with the Work, and to complete the Work in strict compliance with
the Contract Documents.

17. Conflicts. In the event of a conflict, the provisions of the OCIP insurance
policies shall govern, then the provisions of the Contract and its other related
Contact Documents, then the provisions of the Insurance Manual.

18. Safety. Contractor shall be solely responsible for safety on the project.
Contractor shall establish a safety program that, at a minimum, complies with
all local, state and Federal safety standards, and any safety standards
established by Owner for the Project.

19. No Limitation of Liability. None of the requirements contained herein as to
types, limits and approval of insurance coverage to be maintained by Contractor
(or any Subcontractor) are intended to, and shall not in any manner, limit or
qualify the liabilities and obligations assumed by Contractor under this
Agreement or at law, including, without limitation, Contractor’s indemnification
obligations and liability in excess of the limits of the coverages required
herein. Neither receipt of certificates showing less or different coverage than
requested, nor any other forbearance or omission by Owner shall be deemed a
waiver of, or estoppel to assert, any right or obligation regarding the
insurance requirements herein. Contractor shall be solely responsible to pay any
loss amount that lies within the deductible(s) or self-insured retention(s) of
Contractor’s policies, up to the maximum amount of the deductible(s) or
self-insured retention(s).

 

 

7 | Page



--------------------------------------------------------------------------------

EXHIBIT P

OCIP INSURANCE MANUAL

 

River Downs Expansion Project Insurance Manual 01-10-13



--------------------------------------------------------------------------------

PNK (OHIO), LLC

 

LOGO [g562294324a.jpg]

River Downs Expansion Project

6301 Kellogg Road

Cincinnati, OH 45230

 

LOGO [g562294324b.jpg]

Owner Controlled Insurance Program

Insurance Manual

 

River Downs Expansion Project Insurance Manual 01-10-13



--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

Table of Contents

  

OVERVIEW

     2   

ABOUT THIS MANUAL

     3   

What This Manual Does

     3   

What this Manual Does Not Do

     3   

Definitions

     4   

OCIP PROJECT DIRECTORY

     6   

PROJECT LOCATION

     6   

OCIP ADMINISTRATION

     6   

OWNER

     6   

CONTRACTOR

     6   

OCIP INSURANCE COVERAGES

     7   

COVERED PARTIES

     7   

EXCLUDED PARTIES

     7   

ELIGIBLE PARTIES

     7   

ENROLLMENT AND ENROLLED PARTIES

     7   

EVIDENCE OF COVERAGE

     8   

DESCRIPTION OF OCIP COVERAGES

     8   

LIMITATIONS OF OCIP COVERAGES

     10   

OCIP TERMINATION OR MODIFICATION

     10   

CONTRACTOR AND SUBCONTRACTOR REQUIRED COVERAGE

     11   

CONTRACTOR AND SUBCONTRACTOR MAINTAINED COVERAGES

     12   

Workers’ Compensation and Employer’s Liability

     12   

General Liability

     12   

Excess/Umbrella Liability

     12   

Automobile Liability

     13   

Property Insurance

     13   

Watercraft and Aircraft Liability

     13   

Professional Liability

     13   

Pollution Liability

     13   

CONTRACTOR AND SUBCONTRACTOR RESPONSIBILITIES

     14   

RESPONSIBILITIES

     15   

HOW TO BID

     16   

CHANGE ORDERS

     16   

ENROLLMENT

     16   

ASSIGNMENT OF RETURN PREMIUMS

     17   

SAFETY GUIDELINES

     17   

OFF-SITE LOCATIONS

     17   

CLAIM PROCEDURES

     18   

LIABILITY CLAIMS

     18   

WORKERS’ COMPENSATION CLAIMS

     18   

AUTOMOBILE CLAIMS

     18   

POLLUTION INCIDENTS

     18   

FORMS

     20   

AON-A INSURANCE BID CREDIT ENROLLMENT FORM

  

SAMPLE CERTIFICATES OF INSURANCE FOR ENROLLED AND EXCLUDED CONTRACTORS

  

 

 

 

River Downs Expansion Project Insurance Manual 01-10-13

 

1



--------------------------------------------------------------------------------



Overview    LOGO [g562294326.jpg]

Overview

Welcome to the PNK (Ohio), LLC Owner

Controlled Insurance Program.

PNK (Ohio), LLC has elected to insure this construction project under an Owner
Controlled Insurance Program (“OCIP”). An OCIP is a consolidated insurance
program that insures the Owner, Enrolled Contractor, and their Enrolled
Subcontractors and other designated parties for Work performed at the Project
Site. Certain Subcontractors are ineligible for this program. These parties are
identified in the definitions section of this manual.

Coverage under the OCIP includes General Liability, Excess Liability, and
Contractor’s Pollution Liability coverage. Workers’ Compensation is not included
in the OCIP. Contractors and Subcontractors of all tiers are required to provide
their own Workers’ Compensation Insurance for all work and General Liability
Insurance for work performed away from the Project Site. There is no coverage
provided under the OCIP for Contractor-owned property such as equipment.

PNK (Ohio), LLC will pay insurance premiums for the OCIP coverages described in
this manual. You should notify your own insurance broker/insurer(s) of the
coverages provided under this OCIP for on-site activities to avoid duplication
of coverage and related costs. Each Eligible contractor/subcontractor is
required to exclude from its bid price its normal cost for the insurance
coverages that will be provided by PNK (Ohio), LLC

Contractor and Subcontractors should be aware that certain requirements for
Contractor provided insurance apply in addition to coverage provided under the
OCIP. Please refer to Section 4 of this manual and to the insurance conditions
section of the construction contract documents.

NOTE:

Insurance coverages and limits provided under the OCIP are limited in scope and
are specific to work performed after the inception date of your enrollment into
this program. Your insurance representative should review this information. Any
additional coverage you may wish to purchase or are required to purchase will be
at your option and expense.

 

 

 

River Downs Expansion Project Insurance Manual 01-10-13

 

2



--------------------------------------------------------------------------------



Overview

About This Manual

This Insurance Manual was prepared by Aon Risk Insurance Services West, Inc.
(Aon) and PNK (Ohio), LLC Aon is the insurance broker and OCIP Administrator for
this program. The manual is designed to identify, define, and assign
responsibilities for compliance with requirements, completion of documents and
forms, and administration of the OCIP.

What This Manual Does

This Manual:

 

  •  

Generally describes the structure of the OCIP

 

  •  

Identifies responsibilities of the various parties involved in the project

 

  •  

Provides a basic description of OCIP coverages

 

  •  

Describes audit and administrative procedures

 

  •  

Provides answers to basic questions about the OCIP

 

  •  

Will be updated as necessary

What this Manual Does Not Do

This Manual does not:

 

  •  

Provide coverage interpretations

 

  •  

Provide complete information about coverages

 

  •  

Provide answers to specific claims questions

Refer questions concerning the OCIP, its administration or coverages to the
appropriate party identified in the Project Directory.

DISCLAIMER:

Please make sure that everyone in your organization, including your legal
counsel and brokers, take the time to understand how this program works. You
should rely solely upon your own independent review and analysis of the OCIP’s
insurance policies to understand the amount, limits, nature, type or extent of
the program’s coverage and/or its possible applicability to any potential claim
or loss. The OCIP policies are the best source to rely upon for the actual terms
and coverages of this program.

The information in this manual is intended to outline the program. This Manual
is subject to modifications to reflect changes in the OCIP and such
modifications will supersede prior versions of this Manual. If any conflict
exists between this manual and the OCIP’s policies or Contracts between PNK
(Ohio), LLC, Contractor and/or Subcontractors, the policies or Contracts will
govern.

 

 

 

River Downs Expansion Project Insurance Manual 01-10-13

 

3



--------------------------------------------------------------------------------



Overview

Definitions

 

Certificate of Insurance:    A document providing evidence of the existence of
coverage for a particular insurance policy or policies. Contractor:    The
properly licensed person, firm, joint venture, corporation or other party that
has entered into a Contract with the Owner to perform work at the Project Site.
Contractor Obligation:    The amount the Contractor or Subcontractor is
responsible for paying as its contribution for settlement of an insured loss,
including defense to the extent losses are attributable to the work, acts or
omissions, of Contractor or any of its Subcontractors. Eligible parties:   
Parties performing labor or services at the Project site, unless an Excluded
Party. Enrolled:    Contractor and eligible Subcontractors who have submitted
all necessary enrollment forms and have been accepted into the OCIP as evidenced
by a Certificate of Insurance. Excluded parties:   

“Excluded Parties” are:

 

(a)      Hazardous materials remediation, removal and/or transport companies and
their consultants;

 

(b)      Architects, surveyors, engineers, and soil testing/geotechnical
engineers, and their consultants;

 

(c)      Vendors, suppliers, fabricators (unless they also install), material
dealers, truckers, haulers, drivers and others who merely transport, pickup,
deliver, or carry materials, personnel, parts or equipment or any other items or
persons to or from the Project site;

 

(d)      Contractors and each of their respective Subcontractors of all tiers
that do not perform any actual labor on the Project site, during the term of the
Contract;

 

(e)      Persons or entities who are not Enrolled Parties;

 

(f)       Any other persons or entities not specifically identified or who,
whether or not they qualify as Enrolled Parties, are expressly excluded by the
Owner.

Insured:    PNK (Ohio), LLC, Enrolled Contractor and Enrolled Subcontractors,
and any other party so identified in the insurance policies. Insurer:    The
insurance companies named on a policy or certificate of insurance that provide
coverage for the OCIP.

 

 

 

River Downs Expansion Project Insurance Manual 01-10-13

 

4



--------------------------------------------------------------------------------



Overview

 

OCIP:    PNK (Ohio), LLC Controlled Insurance Program – A consolidated insurance
program providing specific insurance coverages as described in this manual for
Work at the Project Site. OCIP Administrator:    Aon Risk Insurance Services
West, Inc. On-Site Activities:    Those activities “at or emanating from” the
project site Project Site:    “Project Site” shall mean those areas designated
in writing by PNK (Ohio), LLC for performance of the Work and such additional
areas as may be designated in writing by PNK (Ohio), LLC for Contractor’s use in
performance of the Work. Subject to the notification and other requirements for
off-site locations described in Section 5, but excluding any permanent locations
of Contractor or such covered Subcontractors. Subcontractor:    Those persons,
firms, joint ventures, corporations or other parties that enter into a Contract
with a Contractor to perform Work relating to PNK (Ohio), LLC River Downs
Expansion project. Work:    Operations as fully described in the Contract,
performed at or emanating directly from the Project Site. Also, the entire
completed construction or the various separately identifiable parts required to
be furnished under the Contract documents.

 

 

 

River Downs Expansion Project Insurance Manual 01-10-13

 

5



--------------------------------------------------------------------------------



OCIP INSURANCE COVERAGES    LOGO [g562294330.jpg]

OCIP Project Directory

The following list includes key insurance personnel involved in the project.

Project Location

6301 Kellogg Road, Cincinnati, OH 45230

OCIP Administration

 

Aon Risk Insurance Services West, Inc.

707 Wilshire Boulevard, Suite 2600

Los Angeles, CA 90017

(License #0530733)

  

Program Manager

Terri Luong

  

Phone:    (213) 630-1358

Fax:        (847) 953-2372

email:      terri.luong@aon.com

Program Administrator

Mary Melendez

  

Phone:    (213) 630-2010

Fax:        (847) 953-7596

email:      mary.melendez@aon.com

Claims Manager

Joseph Boschee

  

Phone:    (213) 630-1344

email:      joseph.boschee@aon.com

Owner

PNK (Ohio), LLC

8918 Spanish Ridge Ave.

   Phone:    (314) 615-2801

Las Vegas, NV 89148

   Cell:       (314) 600-4797

Bob Herr, Director of Construction

   Email:     bob.herr@pnkmail.com

Contractor

Yates/Paric, A Joint Venture

115 Main Street

   Phone:     (228) 374-6011

Biloxi, MS 39530

   Cell:        (228) 348-1150

Stan Wielgosz, Project Executive

   Email:     swielgosz@wgyates.com

 

 

 

River Downs Expansion Project Insurance Manual 01-10-13

 

6



--------------------------------------------------------------------------------



OCIP INSURANCE COVERAGES    LOGO [g562294331.jpg]

OCIP Insurance Coverages

This chapter provides a brief description of the OCIP Coverages. You should
refer to the actual policies for details concerning coverage, exclusions and
limitations.

Covered Parties

Parties covered as named insureds include PNK (Ohio), LLC, Enrolled Contractor,
and Enrolled Subcontractors. Parties included as additional insureds may include
other parties that the Owner is required under contract to add as an additional
insured.

Excluded Parties

Excluded Parties, as defined in Section 1 of this Manual, are precluded from
OCIP coverage.

The Owner reserves the right, at its sole discretion, to include or exclude any
Contractor or Subcontractor from the OCIP, even if the Contractor or
Subcontractor is eligible to enroll in the OCIP.

Eligible Parties

Eligible Parties are those parties that are eligible for enrollment under the
program. They include PNK (Ohio), LLC, Contractor, Subcontractors and those
parties not otherwise categorized as Excluded Parties in Section 1. The program
provides coverage only for those Eligible Parties that have been enrolled in the
program as described below under Enrollment and Enrolled Parties.

Enrollment and Enrolled Parties

Enrollment in the program is required, but not automatic. Enrollment in the
program occurs when an Eligible Party completes the Aon-A Insurance Bid Credit
Enrollment Form, submits the form to the OCIP Administrator and receives a
Certificate of Insurance as confirmation of coverage.

 

 

 

River Downs Expansion Project Insurance Manual 01-10-13

 

7



--------------------------------------------------------------------------------

 

 

 

GENERAL LIABILITY CONTRACTOR OBLIGATION

Contractor and each Subcontractor of every tier shall be responsible, at its own
expense, for the first $10,000 per claim including court costs, attorney fees
and costs of defense for bodily injury or property damage to the extent losses
are allegedly due to Contractor’s Work, negligent acts or omissions, or the acts
or omissions of any of its Subcontractors or any other entity or person for whom
Contractor may be responsible.

OCIP INSURANCE COVERAGES

Evidence of Coverage

Aon, the OCIP Administrator will provide a Certificate of Insurance evidencing
General Liability, Excess Liability, and Contractor’s Pollution Liability
insurance to each Enrolled Party, each of whom will be an insured on the
policies.

Description of OCIP Coverages

The following sections describe the policies that PNK (Ohio), LLC has arranged
for the Project. These are summaries only. Refer to the policies for actual
terms, conditions, exclusions and limitations. In the event of conflict between
the policies and these summaries, the policies govern.

Commercial General Liability-Occurrence Form

 

      Limits of Liability Shared by All Insureds  

General Aggregate Limit for All Enrolled Parties

   $ 2,000,000   

Products-Completed Operations Aggregate

   $ 2,000,000   

Personal & Advertising Injury Limit

   $ 2,000,000   

Each Occurrence Limit

   $ 2,000,000   

Fire Damage to Property Rented by You Limit

   $ 100,000   

Medical Pay Limit

   $ 10,000   

Policy is issued by Gemini Insurance Company

Sampling of Additional Coverages/Modifications

 

  •  

Insurance Services Office Occurrence Form CG 00 01 12-07

 

  •  

Contractors Products-Completed Operations Hazard – Applicable Law

 

  •  

Contractors Products –Completed Operations Hazard with Repair Work – Applicable
Law

 

  •  

Defense Costs is outside the limits

 

  •  

Designated premises endorsement

 

  •  

Asbestos, Beryllium, Lead, Fungi or Spore Exclusions

 

  •  

Employment-Related Practices Exclusion

 

  •  

Silica Exclusion

 

  •  

Total Pollution Exclusion

 

  •  

Professional Liability Exclusion

 

  •  

Media, Internet, Website, Chat Room and Bulletin Board Exclusion

Excess Liability

 

      Limits of Liability Shared by All Insureds  

Each Occurrence Limit

   $ 50,000,000   

Annual General Aggregate Limit for all Enrolled Parties

   $ 50,000,000   

Program policies are issued by Houston Casualty Company and Altera Excess &
Surplus Insurance Company

Sampling of coverage amendments

 

 

 

River Downs Expansion Project Insurance Manual 01-10-13

 

8



--------------------------------------------------------------------------------



OCIP INSURANCE COVERAGES

 

  •  

Following form to underlying insurance

 

  •  

Defense Costs is outside the limits

 

  •  

Designated premises endorsement

 

  •  

Contractors Products-Completed Operations Hazard – Applicable Law

 

  •  

Contractors Products –Completed Operations Hazard with Repair Work – Applicable
Law

Contractors’ Pollution Liability (CPL)

 

      Limits of Liability Shared by All Insureds  

Each Loss Limit

   $ 5,000,000   

Annual General Aggregate Limit for all Enrolled Parties

   $ 5,000,000   

Program policies are issued by Catlin Specialty Insurance Company

Coverage applies only to Contractor and Subcontractors eligible and enrolled in
the OCIP.

Builder’s Risk

 

      Limits of Liability Shared by All Insureds  

Combined Single Limit

   $ 117,000,000   

Policy is issued by Zurich American Insurance Company

Owner has obtained Builder’s Risk insurance, written on an “all risk” basis,
providing coverage at one hundred percent replacement cost for all materials and
equipment permanently incorporated into the buildings and structures forming a
part of the Work and all materials and equipment on or about the Site intended
for permanent incorporation into said buildings and structures. The Builder’s
Risk insurance shall provide coverage for Owner, Contractor, and all
Subcontractors of any tier performing a portion of the Work on the Project. The
Builder’s Risk insurance provided by Owner does not cover loss of, or damage to,
any tools, implements, equipment, scaffolds, formwork, machinery, cranes,
consumables, office trailers, tool sheds, temporary structures or anything else
which is not intended to become a permanent part of the finished Project. For
each covered loss, or uninsured loss caused by Contractor (or its
Subcontractors), Contractor shall pay the first $25,000.00 of such loss. In the
event of a loss covered by Builder’s Risk Insurance, the repair work associated
with such loss will be authorized by Change Order while Owner pursues
reimbursement from its insurance carrier, except to the extent said Builder’s
Risk carrier prohibits same.

Note

Contractors are advised to arrange their own insurance for Contractor-owned
equipment and materials not intended for inclusion in the project. The OCIP will
not cover Contractor property. The descriptions above provide a summary of
coverages only. Contractors should refer to the policies for actual terms and
conditions.

 

 

 

River Downs Expansion Project Insurance Manual 01-10-13

 

9



--------------------------------------------------------------------------------



OCIP INSURANCE COVERAGES

Limitations of OCIP Coverages

The insurance provided under the OCIP does not extend coverage for products
liability to any insured party, vendor, supplier, material dealers or others for
any product manufactured, assembled or otherwise worked upon away from the
Project Site(s).

OCIP Termination or Modification

The Owner reserves the right to terminate or modify the OCIP or request that an
Enrolled Contractor or Enrolled Subcontractor withdraw from the OCIP. If the
Owner exercises this right, Contractors will be provided notice as required by
the terms of their individual contracts. At its option, the owner may procure
alternate coverage or may require the Contractors to procure and maintain
alternate insurance coverage.

NOTE:

Insurance coverage and limits provided under the OCIP are limited in scope and
are specific to Work performed after the inception date of your enrollment into
this OCIP. Your insurance representative should review this information. Any
additional coverage you may wish to purchase will be at your option and expense.

 

 

 

River Downs Expansion Project Insurance Manual 01-10-13

 

10



--------------------------------------------------------------------------------

 

 

See Section 7 for sample Certificate of Insurance.

 

INSURANCE REQUIREMENTS NOT LIMITING

The limits of liability shown for the insurance required of the Contractor and
Subcontractors are minimum limits only and are not intended to restrict the
liability imposed on the Contractor and Subcontractors for Work performed under
their Contract.

CONTRACTOR AND SUBCONTRACTOR REQUIRED COVERAGE    LOGO [g562294335.jpg]

Contractor and Subcontractor Required Coverage

Contractor and Subcontractors are required to maintain coverage to protect
against losses that occur away from the Project Site or that are otherwise not
covered under the OCIP.

Contractor and Subcontractors are required to maintain insurance coverage that
protects PNK (Ohio), LLC from liabilities arising from operations performed away
from the Project site, for certain coverage not provided by the OCIP, and for
operations performed by Excluded parties.

Verification of insurance may be submitted in the form of a Certificate of
Insurance on a standard ACORD Form 25. A sample of an acceptable Certificate of
Insurance is provided in Section 7. Contractor and all Subcontractors must agree
to provide or to require its insurance brokers or insurers to provide immediate
written notice to the Owner if any of the insurance required is suspended,
voided, cancelled or not renewed during the term of their contract. Please note
requirements include Waiver of Subrogation and Additional Insured endorsements
for each policy naming PNK (Ohio), LLC, and other parties as referenced in
Exhibit O of the General Conditions of the GMP Construction Contract shall be
provided. Insurers shall be rated A-VIII or better by A. M. Best, unless
otherwise approved in writing by the Owner.

Contractor shall monitor Subcontractors’ (including Excluded Parties) evidence
of insurance. PNK (Ohio), LLC reserves the right to disapprove use of
Subcontractors unable to meet the insurance requirements. Certificates
evidencing compliance shall be available to PNK (Ohio), LLC or the OCIP
Administrator on request.

 

 

 

River Downs Expansion Project Insurance Manual 01-10-13

 

11



--------------------------------------------------------------------------------

Certificate of Insurance

 

  •  

Prior to mobilization and within three (3) days of renewal, change or
replacement of coverage, Subcontractors will submit a Certificate of Insurance
evidencing the coverage and limits as specified in this section.

 

  •  

Immediate notice of cancellation and waiver of subrogation endorsements are
required on all Certificates.

Contractor and All Subcontractors shall provide evidence of workers’
compensation and employer’s liability insurance for “on Project site” and “away
from Project site” activities.

 

Enrolled Contractor and All Enrolled Subcontractors shall provide evidence of
general liability insurance for “away from Project site” activities.

Excluded Subcontractors and Tiered Subcontractors shall provide evidence of
general liability insurance applicable to “on Project site” and “away from
Project site” activities.

CONTRACTOR AND SUBCONTRACTOR REQUIRED COVERAGE

Contractor and Subcontractor Maintained Coverages

At a minimum, Contractor and all Subcontractors are required to maintain the
following insurance coverages. To the extent greater coverages, limits or terms
are required by the insurance specifications in the applicable Contracts, the
Contracts shall govern. The limits of liability shown for the insurance required
of the Contractor and Subcontractors are minimum limits only and are not
intended to restrict the liability imposed on the Contractor and Subcontractors
for work performed under their Contract.

Workers’ Compensation and Employer’s Liability

 

Part One -

     Workers’ Compensation:   

Statutory Limit

   Part Two -      Employer’s Liability:   

 

 

Annual Limits:       

Bodily Injury by Accident, each Accident:

   $ 1,000,000   

Bodily Injury by Disease, each Employee

   $ 1,000,000   

Bodily Injury by Disease, Policy Limit:

   $ 1,000,000   

General Liability

 

     Enrolled Parties/Excluded Parties  

General Aggregate

   $ 2,000,000    /       $ 2,000,000   

Products/Completed Operations Aggregate

   $ 2,000,000    /       $ 2,000,000   

Personal/Advertising Injury

   $ 1,000,000    /       $ 1,000,000   

Each Occurrence Limit

   $ 1,000,000    /       $ 1,000,000   

Coverage is required to be on an Occurrence form and shall apply to bodily
injury and property damage for operations (including explosion, collapse and
underground coverage), independent contractors, products and completed
operations. Limits can be provided by a combination of a primary Commercial
General Liability policy and Excess or Umbrella Liability policy. PNK (Ohio),
LLC, the OCIP Administrator, their respective officers, agents and employees
shall be endorsed to all liabilities policies as an additional insured per the
insurance specifications in the Contract. Products & Completed Operations
coverage must be maintained for a period of ten years after completion of work.

Excess/Umbrella Liability

 

Each Occurrence Limit

   $ 5,000,000   

Aggregate

     $5,000,000   

 

 

 

River Downs Expansion Project Insurance Manual 01-10-13

 

12



--------------------------------------------------------------------------------

 

Contractor and All Subcontractors shall provide evidence of automobile liability
insurance, the OCIP does not cover automobile liability.

 

 

PNK (Ohio), LLC OCIP does not provide

Professional Liability Insurance.

 

CONTRACTOR AND SUBCONTRACTOR REQUIRED COVERAGE

Automobile Liability

Commercial Business Auto Policy covering all owned, hired and non-owned
automobiles, trucks and trailers is required, with coverage limits not less than
$1,000,000 Combined Single Limit each accident for Bodily Injury and Property
Damage. Coverage will apply both on the Project site and away from the Project
Site. All lower tier Subcontractors shall also be required to maintain limits of
not less than $1,000,000 Combined Single Limit. All policies shall name PNK
(Ohio), LLC as an additional insured per the insurance specifications in the
Contract.

Property Insurance

Contractor and Subcontractors shall arrange their own insurance for owned and
leased equipment, whether such equipment is located at a Project Site or “in
transit”. Contractor and Subcontractors are solely responsible for any loss or
damage to their personal property including Contractor tools and equipment,
scaffolding and temporary structures, whether owned, used, leased or rented by
the Contractor or Subcontractor. Contractor and Subcontractors are also
responsible for any loss or damage to property or materials created or provided
under the Contract until the property or materials arrives at the Project Site.
The OCIP will not cover Contractor or Subcontractor property.

Watercraft and Aircraft Liability

The operator of any watercraft or aircraft of any kind must maintain liability
naming the PNK (Ohio), LLC and the respective Contractor and/or Subcontractor as
an additional insured with primary and non-contributory wording. In addition,
the limit of liability must be satisfactory to PNK (Ohio), LLC. Such insurance
requirements will be determined as the need arises.

Professional Liability

All professional service firms are responsible to provide professional liability
insurance appropriate for their profession. Architect and engineering firms are
responsible to provide insurance covering liability arising out of design errors
and omissions. Limits of Liability not less than $1,000,000 per claim and not
less than $2,000,000 annual aggregate, with a deductible not greater than
$25,000 per claim.

Pollution Liability

Hazard remediation and demolition Contractors and Subcontractors whose Work
involves removal or treatment of hazardous materials are required to provide and
maintain Contractor’s Pollution Liability insurance, with limits of not less
than $2,000,000 per occurrence and policy aggregate, that will be primary and
non-contributory to any pollution coverage provided under the OCIP. Such
coverage will specifically schedule the type of work defined in the Contract.

 

 

 

River Downs Expansion Project Insurance Manual 01-10-13

 

13



--------------------------------------------------------------------------------



CONTRACTOR AND SUBCONTRACTOR REQUIRED COVERAGE

Note: Waivers Required – Contractor’s and Subcontractor’s General Liability for
“Away from the Project Site”, Automobile, Umbrella or Excess Liability and
Property insurers shall provide Waivers of Subrogation in favor of PNK (Ohio),
LLC and other designated parties.

 

 

 

River Downs Expansion Project Insurance Manual 01-10-13

 

14



--------------------------------------------------------------------------------



CONTRACTOR AND SUBCONTRACTOR RESPONSIBILITIES    LOGO [g562294339.jpg]

Contractor and Subcontractor Responsibilities

Throughout the course of the Project, Contractor and Subcontractors will be
responsible for reporting and maintaining certain records as outlined in this
section.

The Contractor and its Subcontractors are required to cooperate with PNK (Ohio),
LLC and the OCIP Administrator in all aspects of the OCIP operation and
administration. Responsibilities of the Contractor and all subcontractors
include the following:

Responsibilities

 

  •  

Providing each Subcontractor this OCIP Manual

 

  •  

Follow bid and change order instructions as noted in the next section

 

  •  

Reviewing and understanding coverages, exclusions, and limitations of OCIP
policies

 

  •  

Enrolling in the OCIP (Aon-A form), if eligible, and assuring all eligible
subcontractors enroll within five (5) working days of execution of contract and
prior to mobilization on the Site(s)

 

  •  

Including OCIP provisions in all subcontracts as appropriate

 

  •  

Collecting evidence of Contractor-required insurance from Subcontractors within
five (5) working days of notice of award of contract and prior to mobilization
on the Site(s).

 

  •  

Notifying the OCIP Administrator of all subcontracts awarded

 

  •  

Cooperating with the OCIP Administrator’s requests for information

 

  •  

Complying with all of the administrative, insurance, claim, and safety
procedures

 

  •  

Promptly reporting ALL on-site incidents to the Contractor who in turn will
report to PNK (Ohio), LLC

 

  •  

Paying General Liability Contractor Obligations promptly.

 

  •  

Notifying the OCIP administrator immediately of any insurance cancellation or
non renewal (contractor-required insurance)

 

  •  

Ensuring that Subcontractors comply with all appropriate provisions above

 

  •  

Cooperating with Insurer claims personnel and auditors

 

 

 

 

River Downs Expansion Project Insurance Manual 01-10-13

 

15



--------------------------------------------------------------------------------

 

 

See Section 7 for the Insurance Bid Credit Enrollment form.

CONTRACTOR AND SUBCONTRACTOR RESPONSIBILITIES

How to Bid

Contractor and Subcontractors are asked to bid gross of General Liability,
Excess Liability, and Contractor’s Pollution Liability insurance which means
that the insurance cost should be included in the bid price (including
subcontracted work whether or not the Subcontractor is identified at the time of
the bid).

Change Orders

Change orders should also be submitted gross of General Liability, Excess
Liability, and Contractor’s Pollution Liability insurance costs with a separate
line item identifying the insurance cost for OCIP coverages.

Enrollment

The Contractor and each Enrolled Subcontractor is responsible for notifying the
OCIP Administrator of all lower tier subcontracts awarded and to require all
tier Subcontractors to complete the Aon-A, Insurance Bid Credit Enrollment form.
This form along with the declaration, rate, and deductible page from the
Subcontractor’s General Liability, Excess Liability, and Contractor’s Pollution
Liability policies must be submitted to the OCIP Administrator prior to
mobilization to obtain coverage under the OCIP. As a rates-at-bid program, the
insurance rates used to verify the insurance cost at the beginning and the end
of the project will be those that are/were in effect during the bid process.

A Certificate of Insurance confirming OCIP coverage will be sent by the OCIP
Administrator to the enrolling Contractor and Subcontractor after the required
OCIP enrollment has been completed.

Each Subcontractor is responsible for ensuring their lower tier Subcontractors
maintain the required insurance coverages as specified in Section 4.
Specifically, Enrolled Subcontractors are responsible for ensuring and
monitoring that their lower tier Enrolled Subcontractors maintain and provide
evidence of Automobile Liability, Workers Compensation and Employer’s Liability
for “on-site” and “away from Project site”, in addition to General Liability,
Excess Liability, and Contractor’s Pollution Liability insurance for “away from
Project site” activities. Subcontractors must also monitor to ensure their lower
tier Excluded Subcontractors maintain the coverage outlined in Section 4 of this
manual and provide evidence of the coverages outlined, including all applicable
endorsements.

 

 

 

River Downs Expansion Project Insurance Manual 01-10-13

 

16



--------------------------------------------------------------------------------



CONTRACTOR AND SUBCONTRACTOR RESPONSIBILITIES

Note: Enrollment is not automatic

Enrollment into the OCIP is required, but not automatic. All Subcontractors and
tiered Subcontractors MUST complete the Aon-A form in order to affect coverage
under the OCIP.

Entering the Project Site will not be permitted until enrollment is complete.

Assignment of Return Premiums

The cost of the OCIP Coverages is paid by PNK (Ohio), LLC and will be the sole
recipient of any return insurance premiums or dividends. Contractor and all
Enrolled Subcontractors will assign, to PNK (Ohio), LLC, all adjustments,
refunds, premium discounts, dividends, credits or any other monies due from the
OCIP insurer(s). Enrolled Subcontractors will ensure that each lower tier
Enrolled Subcontractor has also executed such an assignment.

Safety Guidelines

Each Contractor and Subcontractor is required to establish a written safety
program and to provide a designated safety representative who is on site when
any work is in progress.

Off-Site Locations

The Contractor is responsible for applying for approval to have off-site
locations covered. The Contractor shall notify the OCIP Program Administrator of
the need and shall request approval of the site. The request should include the
location, address, description of the site and the type of use it will be put to
and the duration of the work to be performed at the site. The off-site location
must be 100% dedicated to the project.

 

 

 

River Downs Expansion Project Insurance Manual 01-10-13

 

17



--------------------------------------------------------------------------------

 

Report all Liability claims to the OCIP Claims Associate at

213-630-3291.

CLAIM PROCEDURES    LOGO [g562294342.jpg]

Claim Procedures

This section describes basic procedures for reporting various types of claims:

Liability Claims

Accidents at or around the project site resulting in damage to property of
others (other than your own work product) or bodily injury or death to a member
of the public, must be reported immediately to the Contractor and the OCIP
Administrator.

Do not voluntarily admit liability with respect to any claim. You are required
to cooperate with PNK (Ohio), LLC, and the OCIP insurer representatives in the
accident investigation.

Workers’ Compensation Claims

The OCIP does not provide Workers’ Compensation Insurance. Workers’ Compensation
claims should be reported to your own insurance carrier in the usual manner.
HOWEVER, all injuries occurring at the Project Site must be reported to the
Contractor.

Automobile Claims

No coverage is provided for automobile accidents under the OCIP. It is the sole
responsibility of the Contractor and each Subcontractor to report
accidents/claims involving their automobiles to their own insurers.

HOWEVER, all accidents occurring in or around the Project Site must be reported
to the Contractor and the OCIP Administrator. Accident investigations will occur
and focus on liability arising out of the Project construction activities that
could result in future claims (i.e. due to the conditions of the roads, etc.)
Each Subcontractor shall cooperate in the investigation of all automobile
accidents.

Pollution Incidents

The Owner’s policy may provide coverage for certain pollution conditions.
Incidents must be reported promptly in writing. Report incidents or possible
claims by                      notifying the OCIP Administrator of any known or
suspected pollution incidents.

 

 

 

River Downs Expansion Project Insurance Manual 01-10-13

 

18



--------------------------------------------------------------------------------



FORMS    LOGO [g562294344.jpg]

Forms

This section contains the form needed for

enrollment and other administration of the OCIP.

This section contains the following forms:

 

  •  

Aon-A Insurance Bid Credit Enrollment Form

 

  •  

Exhibit 1 – Sample Certificate of Insurance from OCIP Enrolled Contractor
/Subcontractors

 

  •  

Exhibit 2 – Sample Certificate of Insurance from OCIP Excluded Subcontractors

Please fax or email to:

Mary Melendez, OCIP Administrator

Aon Insurance Services West, Inc.

Fax: (847) 953-7596

E-mail: Mary.Melendez@aon.com

 

 

 

River Downs Expansion Project Insurance Manual 01-10-13

 

19



--------------------------------------------------------------------------------

Exhibit 1 – Sample Certificate of Insurance from Enrolled
Contractor/Subcontractors

 

ACORD©

   CERTIFICATE OF LIABILITY INSURANCE              ISSUE DATE: CURRENT DATE THIS
CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON
THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY
AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW. THIS
CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING
INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies)
must be endorsed. If SUBROGATION IS WAIVED, subject to the terms and conditions
of the policy, certain policies may require an endorsement. A statement on this
certificate does not confer rights to the certificate holder in lieu of such
endorsement(s).

PRODUCER

Insurance Agent’s Name

and Address

        

CONTACT NAME:

Phone:

E:mail:

                              INSURER(S) AFFORDING COVERAGE INSURED    COMPANY A
LETTER   

        INSURANCE CARRIER

    

Contractor or Subcontractor’s Name and Address

   COMPANY B LETTER   

        INSURANCE CARRIER

     Sample Certificate from Enrolled Contractor or Subcontractor    COMPANY C
LETTER               

Required Insurance

   COMPANY  D LETTER                COVERAGES         CERTIFICATE NUMBER:     
   REVISION NUMBER:      THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE
LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR
OTHER DOCUMENT WITH RESPECT TO WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY
PERTAIN. THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO
ALL THE TERMS, EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE
BEEN REDUCED BY PAID CLAIMS.            

CO

LTR

  

TYPE OF

INSURANCE

   POLICY NO.   

POLICY EFF.

DATE

MM/DD/YY

  

POLICY EXP.
DATE

MM/DD/YY

   ALL LIMITS A   

GENERAL LIABILITY

x COMMERCIAL GEN. LIABILITY

¨ CLAIMS MADE x OCCUR.

¨ OWNER’S & CONTRACTOR’S PROTECTIVE

¨                     

  

 

Policy Number

            

EACH OCCURRENCE

FIRE DAMAGE (Any one fire)

MEDICAL EXPENSE (Any one person)

PERSONAL & ADVERTISING INJURY

GENERAL AGGREGATE

PRODUCTS-COMP/OPS AGGREGATE

  

$1,000,000

 

$1,000,000

$2,000,000

$2,000,000

A   

AUTOMOBILE LIABILITY

x ANY AUTO

¨ ALL OWNED AUTOS

¨ SCHEDULED AUTOS

¨ HIRED AUTOS

¨ NON-OWNED AUTOS

  

 

Policy Number

            

COMBINED SINGLE LIMIT

BODILY INJURY (Per person)

BODILY INJURY (Per accident)

PROPERTY DAMAGE

   $1,000,000 A   

EXCESS LIABILITY

x UMBRELLA

¨ OTHER THAN UMBRELLA FORM

  

 

Policy Number

            

EACH OCCURRENCE

AGGREGATE

  

$5,000,000

$5,000,000

B   

WORKERS’ COMPENSATION

AND EMPLOYER’S LIABILITY

  

 

Policy Number

            

STATUTORY LIMITS x

(Each accident)

(Disease-policy limit)

(Disease-each employee)

  

$1,000,000

$1,000,000

$1,000,000

     OTHER:    Policy Number                DESCRIPTION OF OPERATIONS/LOCATIONS:
PNK (Ohio), LLC, the OCIP Administrator, their respective officers, agents, and
employees (refer to Contract for complete list of required Additional Insureds)
are Additional Insureds on a Primary and Non-contributing basis for General
Liability, Automobile and Umbrella coverage. Waiver of Subrogation is included
for General Liability and Workers’ Compensation. Per the attached
endorsement(s). General Liability and Excess Liability coverage applies only to
off-site operations.

CERTIFICATE HOLDER

   CANCELLATION

Yates/Paric, A Joint Venture

115 Main Street

Biloxi, MS 39530

   SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.
(NOTE: General Contractor should send their certificate to Aon for review on
behalf of Owner)   

AUTHORIZED REPRESENTATIVE

By:

ACORD 25-S (2009/09)

   © ACORD CORPORATION 1988-2009

 

 

River Downs Expansion Project Insurance Manual 01-10-13

 



--------------------------------------------------------------------------------

Exhibit 2 – Sample Certificate of Insurance from Excluded Parties

 

ACORD©                 
CERTIFICATE OF LIABILITY INSURANCE                         ISSUE DATE: CURRENT 
DATE THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO
RIGHTS UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AFFIRMATIVELY OR
NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW.
THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING
INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.  
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies)
must be endorsed. If SUBROGATION IS WAIVED, subject to the terms and conditions
of the policy, certain policies may require an endorsement. A statement on this
certificate does not confer rights to the certificate holder in lieu of such
endorsement(s).    

PRODUCER

Insurance Agent’s Name

and Address

 

CONTACT NAME:

Phone:

E:mail:

 

 

INSURER(S) AFFORDING COVERAGE

 

   

INSURED

 

COMPANY A              INSURANCE CARRIER

LETTER

   

Name and Address

 

COMPANY B             INSURANCE CARRIER

LETTER

   

Sample Certificate from Excluded Parties

 

COMPANY C

LETTER

   

Required Insurance

 

COMPANY D

LETTER

 

COVERAGES    CERTIFICATE NUMBER:    REVISION NUMBER:

 

THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED
TO
THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY
REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH
RESPECT TO WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN. THE INSURANCE
AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
EXCLUSIONS
AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID
CLAIMS.

    C    

O

L

T

R

  

TYPE OF

INSURANCE

   POLICY NO.    

POLICY EFF.

DATE

MM/DD/YY

 

POLICY EXP.
DATE

MM/DD/YY

  ALL LIMITS   A   

GENERAL LIABILITY

x  COMMERCIAL GEN. LIABILITY

¨  CLAIMS MADE

x  OCCUR.

¨  OWNER’S & CONTRACTOR’S PROTECTIVE.

     Policy Number             

EACH OCCURRENCE

FIRE DAMAGE (Any one fire)

MEDICAL EXPENSE (Any one person)

PERSONAL & ADVERTISING INJURY

GENERAL AGGREGATE

PRODUCTS-COMP/OPS AGGREGATE

   $


$

$

$

$

$

1,000,000


 

 

1,000,000

2,000,000

2,000,000

  


  

  

  

  

  

A   

AUTOMOBILE LIABILITY

x  ANY AUTO

¨  ALL OWNED AUTOS

¨  SCHEDULED AUTOS

¨  HIRED AUTOS

¨  NON-OWNED AUTOS

     Policy Number             

COMBINED SINGLE LIMIT

BODILY INJURY (Per person)

BODILY INJURY (Per accident)

PROPERTY DAMAGE

   $ 1,000,000    A   

EXCESS LIABILITY

x UMBRELLA

¨ OTHER THAN UMBRELLA FORM

     Policy Number             

EACH OCCURRENCE

AGGREGATE

(IF NEEDED)

   $ 5,000,000    B   

WORKERS’ COMPENSATION

AND EMPLOYER’S LIABILITY

     Policy Number             

STATUTORY LIMITS x

(Each accident)

(Disease-policy limit)

(Disease-each employee)

   $


$

$

1,000,000


1,000,000

1,000,000

  


  

  

     OTHER:      Policy Number                 

DESCRIPTION OF OPERATIONS/LOCATIONS: PNK (Ohio), LLC, the OCIP Administrator,
their respective officers, agents, and employees (refer to Contract for complete
list of required Additional Insureds ) are Additional Insureds on a Primary and
Non-contributing basis for General Liability, Automobile and Umbrella coverage,
per the attached endorsements. Waiver of Subrogation is included for General
Liability and Workers’ Compensation. Per the attached endorsement(s). ALL
COVERAGES APPLY ON-SITE AND OFF-SITE. CERTIFICATE HOLDER           CANCELLATION
Yates/Paric, A Joint Venture


115 Main Street

Biloxi, MS 39530

  SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELED BEFORE THE EXPIRATION
DATE THEREOF, NOTICE WILL BE DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.
    AUTHORIZED REPRESENTATIVE


By:

ACORD 25 (2009/09)

  © ACORD CORPORATION 1988-2009

 

 

River Downs Expansion Project Insurance Manual 01-10-13

 